FILED IN
                                                 st
                                                1 COURT OF APPEALS
                                                    HOUSTON, TX
                                                     12/07/2015
              NO.                               CHRISTOPHER A. PRINE,
                                                       CLERK


    IN THE FOURTEENTH COURT OF APPEALS
            FOR THE STATE OF TEXAS
               at HOUSTON, TEXAS
  ______________________________________________

In re ROBINSON HELICOPTER COMPANY, INC., Relator

  ______________________________________________

            Original Proceeding From The
             11th Judicial District Court of
                 Harris County, Texas
                 Cause No. 2014-34635
  ______________________________________________

         RELATOR’S RECORD (Part 2 of 4)
                   R0320-R0664
  ______________________________________________

                      COATS & EVANS, P.C.
                      George Andrew Coats
                      State Bar No. 00783846
                      E-mail: coats@texasaviationlaw.com
                      Gary Linn Evans
                      State Bar No. 00795338
                      E-mail: evans@texasaviationlaw.com
                      Carrie M. McKerley
                      State Bar No. 24056625
                      Email: mckerley@texasaviationlaw.com
                      P.O. Box 130246
                      The Woodlands, Texas 77393-0246
                      Telephone: (281) 367-7732
                      Facsimile: (281) 367-8003

        EMERGENCY RELIEF REQUESTED
         ORAL ARGUMENT REQUESTED
                                   RECORD

                                                                 RECORD
NO.     DATE                      DESCRIPTION
                                                                 PAGE NO.
1.    12/04/2015 Affidavit of Carrie M. McKerley certifying true   N/A
                 and correct copies of record documents

2.    06/16/2014 Plaintiffs’ Original Petition.                      R0001-
                                                                     R0019
3.    06/16/2014 Plaintiffs’ First Discovery Requests           to   R0020-
                 Robinson Helicopter Company, Inc.                   R0036

4.    08/11/2014   Helicopter Services, Inc.’s Original Answer and   R0037-
                   Request for Disclosure.                           R0039

5.    08/11/2014 Original Answer of the Estate of Christopher        R0040-
                 Yeager, Deceased, and Request for Disclosure.       R0042

6.    08/18/2014 Robinson Helicopter Company, Inc.’s Original        R0043-
                 Answer to Plaintiffs’ Original Petition.            R0049

7.    09/30/2014 Robinson    Helicopter  Company,       Inc.’s       R0050-
                 Responses and Objections to Plaintiffs’ First       R0085
                 Discovery Requests.

8.    12/11/2014 Docket Control Order.                               R0086-
                                                                     R0088
9.    03/19/2015   Plaintiffs’ Unopposed Motion for Continuance      R0089-
                   and for Entry of Docket Control Order.            R0095

10.   03/20/2015 Plaintiffs’ Motion to Compel Robinson               R0096-
                 Helicopter Company’s Responses to First             R0137
                 Discovery Requests, and Request for Ruling on
                 Defendant’s Objections.

11.   03/20/2015 Plaintiffs’ Designation of Expert Witnesses and     R0138-
                 Expert Reports.                                     R0271
12.   03/23/2015   Order Granting Continuance.                     R0272

13.   04/28/2015 Agreed Amended Docket Control Order.              R0273-
                                                                   R0274
14.   05/07/2015 Robinson     Helicopter    Company,      Inc.’s   R0275-
                 Opposition to Plaintiff’s Motion to Compel        R0290
                 Responses to First Discovery Requests, and
                 Request for Ruling on Defendant’s Objections.

15.   05/20/2015 Plaintiff’s First Amended Petition.               R0291-
                                                                   R0319
16.   06/01/2015 Amended Agreed Protective Order.                  R0320-
                                                                   R0328
17.   06/15/2015 Plaintiffs’ Second Requests for Production to     R0329-
                 Robinson Helicopter Company, Inc.                 R0340

18.   07/10/2015 Plaintiffs’ Motion to Compel and for Sanctions.   R0341-
                                                                   R0349
19.   07/15/2015 Robinson    Helicopter    Company,       Inc.’s   R0350-
                 Responses and Objections to Plaintiffs’ Second    R0375
                 Discovery Requests.

20.   07/22/2015 Plaintiffs’ Motion to Compel Robinson             R0376-
                 Helicopter Company, Inc.’s Responses to           R0422
                 Plaintiffs’ Second Requests for Production and
                 Request for Ruling on Defendant’s Objections.

21.   07/24/2015 Robinson Helicopter Company, Inc.’s First         R0423-
                 Amended Responses and Objections to               R0456
                 Plaintiffs’ First Discovery Requests.

22.   08/07/2015 Plaintiffs’ Amended Designation of Expert         R0457-
                 Witnesses and Expert Reports.                     R0555

23.   08/11/2015 Plaintiffs’ Third Requests for Production to      R0556-
                 Robinson Helicopter Company, Inc.                 R0561
24.   08/12/2015 Robinson Helicopter Company, Inc.’s Response     R0562-
                 to Plaintiffs’ Motion to Compel Robinson         R0664
                 Helicopter Company, Inc.’s Responses to
                 Plaintiffs’ Second Requests for Production and
                 Request for Ruling on Defendant’s Objections.

25.   08/12/2015 Robinson Helicopter Company, Inc.’s Response     R0665-
                 to Plaintiffs’ Motion to Compel and for          R0682
                 Sanctions.

26.   08/21/2015 Motion to Quash Subpoena and Notice of           R0683-
                 Deposition by Written Questions.                 R0696

27.   08/24/2015 Deposition Subpoena to Testify or Produce        R0697-
                 Documents.                                       R0702

28.   08/27/2015 Plaintiffs’ Motion    to   Compel   Deposition   R0703-
                 Transcript.                                      R0719

29.   08/28/2015 Supreme Court of Texas Grant of Motion for       R0720-
                 Limited Emergency Stay.                          R0721

30.   09/04/2015 Robinson Helicopter Company, Inc.’s Response     R0722-
                 to Plaintiffs’ Motion to Compel Deposition       R0740
                 Transcripts.

31.   09/08/2015 Plaintiffs’ Reply to the Response of Robinson    R0741-
                 Helicopter Company, Inc.to Plaintiffs’ Motion    R0752
                 to Compel Deposition Transcripts.

32.   09/10/2015 Robinson    Helicopter   Company,       Inc.’s   R0753-
                 Responses and Objections to Plaintiffs’ Third    R0765
                 Discovery Requests.

33.   09/14/2015 Robinson    Helicopter  Company,     Inc.’s      R0766-
                 Designation of Expert Witnesses and Expert       R0821
                 Reports.
34.   09/14/2015 Robinson Helicopter Company, Inc.’s First        R0822-
                 Amended Responses and Objections to              R0845
                 Plaintiffs’ Second Discovery Requests.

35.   09/22/2015 Order Denying Motion to Quash Subpoena.          R0846

36.   09/23/2015 Robinson Helicopter Company, Inc.’s Motion       R0847-
                 to Reconsider or in the Alternate, Motion to     R0854
                 Clarify.

37.   09/30/2015 Reporter’s Record of September 30, 2015          R0855-
                 hearing.                                         R1016

38.   11/05/2015 Robinson Helicopter Company, Inc.’s Motion       R1017-
                 for Leave to Designate Responsible Third         R1022
                 Parties.

39.   11/10/2015 Plaintiffs’ Response to Robinson Helicopter      R1023-
                 Company, Inc.’s Motion for Leave to Designate    R1026
                 Responsible Third Parties.

40.   11/17/2015 Robinson Helicopter Company, Inc.’s Motion       R1027-
                 for Continuance.                                 R1045

41.   11/17/2015 Trial Preparation Order.                         R1046-
                                                                  R1048
42.   11/18/2015 Plaintiffs’ Objection to the Motion for          R1049-
                 Continuance of Robinson Helicopter Company,      R1053
                 Inc.

43.   11/19/2015 Order Granting Motion to Take Judicial Notice,   R1054-
                 Granting Objection to Production Requests in     R1060
                 Part; Granting Discovery in Part.

44.   11/20/2015 Defendant Robinson Helicopter Company Inc's      R1061-
                 Motion to Quash Notice of Deposition of Dr.      R1065
                 Joseph Burton.
45.   11/20/2015 Defendant Robinson Helicopter Company, Inc's     R1066-
                 Motion to Quash Notice of Deposition of          R1070
                 William D. Carden M.S. P. E.

46.   11/20/2015 Defendant Robinson Helicopter Company Inc's      R1071-
                 Motion to Quash Notice of Deposition of          R1075
                 William S. Lawrence.

47.   11/20/2015 Defendant Robinson Helicopter Company Inc's      R1076-
                 Motion to Quash Notice of Deposition of Colin    R1080
                 A Sommer, P.E.

48.   11/25/2015 Defendant Robinson Helicopter Company,           R1081-
                 Inc.'s Motion for Reconsideration of Order       R1274
                 Granting Plaintiff's Motion to Compel and
                 Contingent Motion to Stay Pending Mandamus.

49.   11/27/2015 Defendant Robinson Helicopter Company Inc.’s     R1275-
                 Motion to Bifurcate Trial on Exemplary           R1282
                 Damages.

50.   11/27/2015 Notice of Deposition of Dr. Stephen K. Wilson.   R1283-
                                                                  R1284
51.   11/30/2015 Order Denying Trial Continuance.                 R1285-
                                                                  R1287
52.   11/30/2015 Order   Denying      Leave     To    Designate   R1288
                 Responsible 3rd Party.

53.   11/30/2015 Plaintiffs' Motion to Quash Notice of Oral and   R1289-
                 Videotaped Deposition of Dr. Stephen K.          R1296
                 Wilson.

54.   12/2/2015   Exhibit List from Court Reporter (pursuant to   R1297
                  September 30, 2015 hearing).

55.               Reporter’s Record of August 17, 2015 hearing.   R1298-
                                                                  R1314
56.               Reporter’s Record from November 30, 2015        R1315-
                  hearing.                                        R1326
        Pgs-9

        CIPRO
        MODIX




R0320
R0321
R0322
R0323
R0324
R0325
R0326
R0327
R0328
R0329
R0330
R0331
R0332
R0333
R0334
R0335
R0336
R0337
R0338
R0339
R0340
                                                                                                      7/10/2015 3:20:04 PM
                                                                                 Chris Daniel - District Clerk Harris County
                                                                                                     Envelope No. 6022000
                                                                                                         By: Tammy Tolman
                                                                                               Filed: 7/10/2015 3:20:04 PM

                                    CAUSE NO. 2014-34635

NATHAN S. ATES, Individually                                      IN THE DISTRICT COURT OF
and as Personal Representative of the Estate
of Joyce A. Ates, Deceased; Sonia Ates
and Nathan M. Ates

VS.                                                                  HARRIS ay•TTY, TEXAS

ROBINSON HELICOPTER COMPANY,
INC., HELICOPTER SERVICES, INC.                                             4
and the Estate of CHRISTOPHER
                                                                            a
                                                                         4K ,
YEAGER                                                                 tkiuDICIAL DISTRICT

               PLAINTIFFS' MOTION TO COMPEL AND F ANCTIONS

TO THE HONORABLE JUDGE OF SAID COURT:

            COME NOW, the Plaintiffs, Nathan S. Ate.),         vidually and as Personal

 Representative of the Estate of Joyce A. Ates, Deqeltag , Sonia Ates and Nathan M. Ates, filing

this Motion to Compel and for Sanctions, and          port thereof would respectfully show unto

the Court the following:


                                                 I.

       This Court overruled TZ endant, Robinson Helicopter Company, Inc.'s Motion for
                               O
Reconsideration of its Ort(gianting Plaintiff's Motion to Compel on July 7, 2015. This Court

also denied Defendant' >4
                       uest for stay as the ten days given to defendants by the Court in order

to seek mandamu        expired without any effort of the defendant to file such a writ.
                 0
       Defen       tied its Limited Motion for Emergency Stay along with its Petition for Writ of

Mandamus on Wednesday, July 8, 2015. The Court of Appeals has rejected Defendant's Motion

for Emergency Stay, which renders Defendant in contempt of the Court's order for production of

the subject documents by Wednesday, July 8, 2015, at 5:00 p.m. (See Exhibit A, attached

hereto.)
                                                 1


                                                                                              R0341
                                                II.

       Defendant, Robinson Helicopter Company, Inc., unlike any other aviation manufacturer,

is self-insured. Plaintiff has filed a petition alleging both negligence and punitive damages

against defendant. Plaintiff has also filed discovery requests seeking Defendant's net worth.

       On May 11, 2015, the parties appeared before the Court. The Cot                    onsidered the

arguments of counsel and advised Defendant to provide evidence of net                h. Defendant has

not followed the Court's directive. Plaintiff has filed a proposed           , r which the Court has

edited and granted on June 24, 2015, directing Defendant to pr                . . . documents sufficient

to establish the current net worth of Robinson Helicopter               ny, Inc. within 10 days . . ." of

June 24, 2015.



      Defendant has threatened and ultimatel          ght appellate review, despite the fact that this

Court's ruling is consistent with current cas        on this subject.

      Plaintiffs will not repeat the        cedural history set out in Defendant's response to

Plaintiffs' motion for the net wortscovery, but would show that Defendant's opposition does

not address the issues raise        circumstances where defendant is uninsured, such as this.

Additionally, Plaintiffs ae1 Defendant have entered into a protective order providing for

confidentiality of the qy • rmation exchanged during the discovery process.

      Defendan Os put on no evidence of any "extreme risk of prejudice involved with the

disclosure oefendant's net worth" in this case. The information is sought to evaluate both

ability and capacity of the Defendant, Robinson Helicopter Company, Inc., to pay damages for

negligence and for punitive damages, which have been alleged.



                                                 2




                                                                                               R0342
                                                   IV.

      Defendant claimed it does not have to produce the information and attached Senate Bill

No. 735, which it claims was signed the same date Plaintiffs filed the proposed order. However,

the new law does not take effect until September 1, 2015. Furthermore, the new law will not

apply to the facts of this case.   Section 3 of SB 735 states that the ".       chan law made by

this Act applies only to an action filed on or after the effective date of th        ff




      As Plaintiffs' case was filed on June 16, 2014, the law p                 s this Court to order

defendant to provide its net worth information, both necessary              ppropriate in this cause of

action.

      Defendant's opposition and its claims of reli                ugh SB No. 735 are unfounded,

disingenuous and unsupported by the evidence DefeigIcont purports to be applicable.



          Defendant filed its additional Motieor Reconsideration of Order Granting Plaintiffs'

Motion to Compel and Contingent M             to Stay Pending Mandamus on July 3, 2015.

This motion additionally requeste        e Court conduct a gatekeeper hearing or in the alternative,

an emergency stay on the pro eft. % n of Defendant's documents evidencing net worth pending its
                            0
Petition for Writ of Ma Qs. These requests were denied by the Court on July 7, 2015.

          VI.                ANT CONTINUES TO DEFY THE COURT'S ORDERS

          Plaintiff   uld show that 5:00 p.m. has come and gone on July 8, 2015 and Defendant

has failed toQitport with the Court's order directing its production of net worth information.

          Defendant continues to defy the Court's rulings despite an oral hearing and two written

orders. Instead, defendant filed its Petition for Writ of Mandamus and Limited Motion for

Emergency Stay, which motion was denied on July 10, 2015.

                                                     3




                                                                                             R0343
       Defendant is in contempt of this Court's order.

                               VII. REQUEST FOR RELIEF

       Counsel for defendant has challenged the Court's discretion in entering the

Orders of June 24, 2015 and July 7, 2015. With the motion denied at the trial court and

appellate levels, the Defendant is in contempt of the Court's order.                4
       Therefore, Plaintiffs now request. this Court to order sanctions andtt L.ey fees in this
                                                                        t%,
matter pursuant to TRCP 215.2, which allows a trial court to sanction          for failure to

comply with a discovery order or request. Rule 215.2(b) lists th          tions a court may impose.

Possible sanctions include, among others, an order refusingS           w the disobedient party to

support designated defenses, an order striking out plead'         r parts thereof, and an order

requiring the disobedient party to pay reasonable e/        ses, including attorney's fees, caused by

the failure. TEX.R.CIV.P. 215.2(b); Cire v. C          ngs, 134 S.W.3d 835 (Tex. 2004). The

legitimate purposes of discovery sanctions         secure compliance with discovery rules, to

deter others from similar misconduct         o punish violators. Chrysler Corp. V. Blackmon, 841
S.W.2d 844, 849 (Tex. 1992). A          court has the discretion to apply sanctions that are

appropriate or just. TransAmd, Natural Gas Corp. v. Powell, 811 S.W.2d 913, 916 (Tex.

1991). More severe sanc4Sl imay be assessed when accompanied by a party's flagrant bad faith

or counsel's callous,     gard for the responsibilities of discovery under the rules. Id. at 918. If a

party refuses to .(tP uce material evidence, despite the imposition of lesser sanctions, the court

may presumliat an asserted claim or defense lacks merit and dispose of it. Id.

             WHEREFORE, PREMISES CONSIDERED, Plaintiffs file this Motion against

 Defendant,Robinson Helicopter Company, Inc. and request sanctions for Defendant's failure to



                                                  4




                                                                                            R0344
comply with this Court's orders of June 28, 2015 and July 7, 2015, and for a finding that

Defendant is in contempt of this Court's order. Plaintiffs pray for such other and further relief to

which they may be justly entitled, at law and in equity.

                                                                  Respectfully submitted,

                                                                  STEVENSON &                •

                                                                                  oe
                                                                  1st Mark T. !4. ay/s/
                                                                  MARK T° '14 ' • Y
                                                                  State B.       14724810
                                                                  24 °        ay Plazas, Suite 750
                                                                           , Texas 77046
                                                                   ,z)
                                                                    v 713) 622-3223
                                                                       (713) 622-3224

                                                            O•    ATTORNEYS FOR PLAINTIFFS


                               CERTIFICAT                   ONFERENCE

      I certify that I contacted counsel for D   V,   dant via email on July 10, 2015, in

regard to filing this motion to compel.          ounsel for Defendant has neither responded to

counsel's email, nor complied wit          ourt's order, the undersigned believes that

Defendant's counsel is opposed he filing of this motion.

                                                                  /s/ Mark T. Murray/s/
                           00
                                                                  Mark T. Murray
                     OHO




                                                      5




                                                                                                 R0345
                                   CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document has been delivered

to all counsel on this the 10 th day of July 2015, pursuant to the Texas Rules of Civil Procedure,

via email, E-file, U.S. Mail, or facsimile:

DON SWAIM
Cunningham Swaim, LLP
7557 Rambler Road, Suite 440
                                                                                 e
Dallas, Texas 75231
                                                                         M-_))
George Andrew Coats                                                    l'%9 -
Gary Linn Evans
COATS & EVANS, P.C.                                                '<5"
P.O. Box 130246                                                  aft,
The Woodlands, Texas 77393 0246-




Courtesy Copy:
Robinson Helicopter, Inc.
                                                           O
In House Counsel via ceta,robinsonheli.com

                                                              /s/ Mark T. Murray /s/
                                                  0
                                              s           Mark T. Murray




                   ay




                                                      6




                                                                                       R0346
                                  COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:       In re Robinson Helicopter Company, Inc.

Appellate case number:     01-15-00594-CV

Trial court case number: 2014-34635

Trial court:               11th District Court of Harris Co i
                                                           qe>
        On July 8, 2015, relator, Robinson Helicopter         pany, Inc., filed a petition for a writ of
mandamus. Relator also has filed a motion for     e       ncy  stay, requesting a stay as to the trial
court's order compelling production of docum            flecting relator's net worth. The motion is
denied.
        It is so ORDERED.

Judge's signature: /s/ Russell Lloyd
                        Acting indiv .          ❑ Acting for the Court
                                   0_

Date: July 10, 2015
                                                                           Exhibit A




                                                                                              R0347
                                                                             7/10/2015 3:20:04 PM
                                                                             Chris Daniel - District Clerk
                                                                             Harris County
                                                                             Envelope No: 6022000
                                                                             By: TOLMAN, TAMMY E
                                                                             Filed: 7/10/2015 3:20:04 PM
                                    CAUSE NO. 2014-34635

NATHAN S. ATES, Individually                    §                IN THE DISTRICT COURT OF
and as Personal Representative of the Estate    §
of Joyce A. Ates, Deceased; Sonia Ates
and Nathan M. Ates
vs.                                                                 HARRIS CTITY, TEXAS
                                §
                                                                                  rr,,c
                                                                                     ,
ROBINSON HELICOPTER COMPANY, §                                                  _V)
INC., HELICOPTER SERVICES, INC. §                                            ki.)
and the Estate of CHRISTOPHER   §                                             ,
YEAGER                          §                                      K1/4` _ICIAL DISTRICT

                                                                  *O

            ORDER GRANTING PLAINTIFFS' MOTI\ OR SANCTIONS

           BE IT REMEMBERED that upon the day a              e shown hereinbelow, the Court

considered PLAINTIFFS' MOTION TO COMPEL                    MOTION FOR SANCTIONS; After

considering the motion, evidence, and the arg jJ s of counsel if any, the Court finds that

Plaintiffs' request for sanctions is with me rd should be, in all respects, granted.

       The Court also finds that the ~ r, ndant is in contempt and has wholly failed to comply

with the Court's orders directing     ndant's production of net worth evidence, entered June 24,

2015 and July 7, 2015. This          has previously denied Defendant's motion for a stay. The

Court notes a mandam          eeding with a request for a stay was filed. The Appellate Court by
order denied Defer#iQ s request for a stay on July 10, 2015. Defendant is in contempt of this

Court's prior ord0.

       It is erefore, ORDERED that Plaintiff's Motion for Sanctions is in all things

GRANTED.

       It is further ORDERED that Defendant shall pay reimbursement to Plaintiffs for the cost

of counsel's discovery practice, motion practice and appearance; to further discourage this

                                                 1




                                                                                        R0348
Defendant from engaging in discovery abuse in the State of Texas and before the Court, this

Court makes an award of $                                    payable by Defendant, Robinson

Helicopter Co., Inc., to Plaintiffs which shall be paid within ten days from the date of entry of

this Order.

        SIGNED this          day of July 2015.                                 4
                                                                          C
                                                     PRESIDING
                                                                OD




                                            C




                                                 2




                                                                                         R0349
                                   NO. 2014-34635

NATHAN S. ATES, Individually and as          §   IN THE DISTRICT COURT
Personal Representative of the Estate of     §
Joyce A. Ates, Deceased; SONIA ATES          §
and NATHAN M. ATES,                          §
                                             §
      Plaintiff,                             §
                                             §   11TH JUDICIAL DISTRICT
              vs.                            §
                                             §
ROBINSON HELICOPTER COMPANY,                 §
INC.; HELICOPTER SERVICES, INC.; and         §
the Estate of CHRISTOPHER YEAGER,            §
                                             §   HARRIS COUNTY, TEXAS
      Defendants.

             DEFENDANT ROBINSON HELICOPTER COMPANY, INC.’S
                       OBJECTIONS AND RESPONSES
             TO PLAINTIFFS’ SECOND REQUEST FOR PRODUCTION

      Pursuant to the Texas Rules of Civil Procedure, Defendant ROBINSON

HELICOPTER COMPANY, INC. ("Robinson") hereby responds to Plaintiffs NATHAN S.

ATES’, Individually and as Personal Representative of the Estate of Joyce A. Ates,

Deceased; SONIA ATES and NATHAN M. ATES (“Plaintiffs’”) Second Request for

Production for the purpose of this action only without admitting in any way or to any

extent the relevance to this cause of action or the admissibility as evidence of any

statement or document provided herein, and without prejudice to subsequently

discovered facts or information relevant to these requests. Robinson’s discovery is not

completed at this time, and, as such defendant reserves the right to supplement any

and all responses herein by reason of subsequently discovered information.

                              GENERAL OBJECTIONS

      Robinson submits the following general objections to Plaintiffs’ Instructions,

Definitions and Discovery Requests which apply to each and every request contained in




                                                                              R0350
Plaintiffs’ Discovery Requests to Robinson. For convenience, these general objections

are set forth below and are not necessarily repeated after each request. The assertion

of the same, similar or additional objections to a specific request does not waive any of

Robinson’s general objections as set forth below:

       1.     Robinson respectfully objects to Plaintiffs’ Discovery Requests insofar as

they seek to expand the scope of, or impose upon Robinson obligations greater than

those required by the applicable rules of the Rules of Civil Procedure and/or applicable

orders of this Court.

       2.     Robinson reserves the right to challenge the competency, relevancy and

admissibility, at trial or any subsequent proceeding, in this or any other action, of any

information produced in response to Plaintiffs’ Discovery Requests.

       3.     Robinson respectfully objects to Plaintiffs’ Discovery Requests insofar as

they are directed to or made on behalf of entities or persons who are not parties to this

case or over whom Robinson has no control.

       4.     Robinson respectfully objects to Plaintiffs’ Discovery Requests on the

grounds that they are ambiguous, vague, overly broad, oppressive and unduly

burdensome, and seek information which is neither relevant nor reasonably calculated

to lead to discovery of admissible evidence.

       5.     Robinson bases its responses on information currently available to it, after

reasonable inquiry, and Robinson reserves the right to amend and/or supplement its

objections and responses to conform to information and documents which may be

obtained through ongoing discovery and investigation, in accordance with the Rules of

Civil Procedure governing discovery.




                                                                                R0351
       6.       Robinson respectfully objects to Plaintiffs’ Discovery Requests insofar as

they attempt to elicit protected documents or information subject to the attorney client

privilege; the work product doctrine; a joint or common defense privilege; the

confidentiality of documents containing the impressions, conclusions, opinions, legal

research or theories of Robinson or its attorneys; or seeks materials prepared in

anticipation of litigation or information that is proprietary in nature. Robinson asserts

each and every one of the foregoing privileges and protections applicable to the

information sought to the fullest extent provided by law, applicable rules, current and

future case management orders.

       7.       Robinson respectfully objects to Plaintiffs’ Discovery Requests to the

extent that they seek documents or information not within Robinson’s possession,

custody or control.

       8.       Robinson respectfully objects to Plaintiffs’ Discovery Requests to the

extent that they seek information or documents constituting trade secrets, or other

confidential,    research,   development,   commercial,     financial   and/or   proprietary

information.

       9.       Robinson respectfully objects to Plaintiffs’ Discovery Requests insofar as

they seek information which is within Plaintiffs’ knowledge, possession, custody or

control, or otherwise accessible to Plaintiffs from other sources with substantially the

same or greater facility than Robinson.

       10.      Robinson respectfully objects to Plaintiffs’ Discovery Requests to the

extent that they are unlimited in time, or otherwise not limited to a time frame relevant to

this litigation, and to Robinson’s products at issue in this case, on the grounds that such




                                                                                  R0352
requests seek documents neither relevant to the subject matter of the litigation, nor

reasonably calculated to lead to the discovery of admissible evidence.

       11.    Robinson respectfully objects to Plaintiffs’ Discovery Requests to the

extent that they include contention interrogatories that solicit premature responses

before the close of discovery.

                            OBJECTIONS TO DEFINITIONS

       Robinson makes the following specific objections to Plaintiffs’ definitions, which

objections are incorporated into all of Robinson’s responses to Plaintiffs’ Discovery

Requests where applicable. Any omission to refer specifically to such objections to

Plaintiffs’ definitions and instructions shall not be deemed a waiver of such objections.

       Robinson respectfully objects to Plaintiffs’ definition of “you,” “your” and

“Defendant” on the grounds that it is overly broad, unduly burdensome and to the extent

that Robinson may not be able to ascertain all entities and/or individuals falling within

these definitions. Further, Robinson respectfully objects to Plaintiffs’ definition of “you,”

“your” and “Defendant” to the extent that they seek to expand the scope of, or impose

obligations greater than, those imposed by the Rules of Civil Procedure.




                                                                                   R0353
                       SECOND REQUEST FOR PRODUCTION

REQUEST FOR PRODUCTION NO. 1: All documents, correspondence, and
communications (including emails) pertaining to each and every investigation of a
Robinson R22 helicopter crash that you have been a part of during the last twelve
years.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;
unlimited in scope; not reasonably limited in time; duplicative of request number 13 of
Plaintiffs’ first set of requests for production; constitutes a mere “fishing expedition”
prohibited by the Texas Supreme Court in Lofton v. Martin, 776 S.W.2d 145 (Tex.
1989); seeks information protected by the attorney-client privilege; seeks information
protected by the attorney-work product privilege; seeks information not within the actual
or constructive control of this party; seeks production of items previously produced; is
not reasonably calculated to lead to the discovery of admissible evidence; and exceeds
the permissible scope of discovery. Robinson further objects to the extent that this
request seeks documents unrelated to the accident aircraft without any showing of
substantial similarity of design or occurrence. Robinson further objects to the extent that
this request seeks documents protected by the work product privilege, the trade secret
privilege and/or protective orders and confidentiality agreements in other cases.
Because Plaintiff has not alleged a specific theory as to what Plaintiff contends caused
the accident, it is impossible to determine if Robinson has documents responsive to so
broad a request which might actually be discoverable in this case. To the extent Plaintiff
articulates a theory of causation and/or narrows the scope of this request, Robinson
reserves the right to supplement this response and produce documents in its
possession which are non-objectionable, non-privileged, responsive to this request and
pertain to the accident aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 2: A full and complete copy of all investigation
reports, memos, conclusions, and/or documents that have been prepared by you or
provided to you regarding a Robinson R44 helicopter model crash during the last twelve
years.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;
unlimited in scope; not reasonably limited in time; constitutes a mere “fishing expedition”
prohibited by the Texas Supreme Court in Lofton v. Martin, 776 S.W.2d 145 (Tex.
1989); seeks information protected by the attorney-client privilege; seeks information
protected by the attorney-work product privilege; seeks information not within the actual
or constructive control of this party; is not reasonably calculated to lead to the discovery




                                                                                  R0354
of admissible evidence; is propounded for the purpose of harassment; and exceeds the
permissible scope of discovery. Robinson further objects to the extent that this request
seeks documents unrelated to the accident aircraft without any showing of substantial
similarity of design or occurrence. More specifically, Plaintiffs’ request relating to a
model that is not even the same model as the accident aircraft is completely outside the
scope of permissible discovery. Robinson further objects to the extent that this request
seeks documents protected by the work product privilege, the trade secret privilege
and/or protective orders and confidentiality agreements in other cases. Because Plaintiff
has not alleged a specific theory as to what Plaintiff contends caused the accident, it is
impossible to determine if Robinson has documents responsive to so broad a request
which might actually be discoverable in this case. To the extent Plaintiff articulates a
theory of causation and/or narrows the scope of this request, Robinson reserves the
right to supplement this response and produce documents in its possession which are
non-objectionable, non-privileged, responsive to this request and pertain to the accident
aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 3: A full and complete copy of all investigation
reports, memos, conclusions, and/or documents that have been prepared by you or
provided to you regarding a Robinson R22 helicopter model crash during the last twelve
years.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;
unlimited in scope; not reasonably limited in time; duplicative of request number 13 of
Plaintiffs’ first set of requests for production; duplicate of request number 1 of Plaintiffs’
second set of requests for production; constitutes a mere “fishing expedition” prohibited
by the Texas Supreme Court in Lofton v. Martin, 776 S.W.2d 145 (Tex. 1989); seeks
information protected by the attorney-client privilege; seeks information protected by the
attorney-work product privilege; seeks information not within the actual or constructive
control of this party; seeks production of items previously produced; is not reasonably
calculated to lead to the discovery of admissible evidence; and exceeds the permissible
scope of discovery. Robinson further objects to the extent that this request seeks
documents unrelated to the accident aircraft without any showing of substantial
similarity of design or occurrence. Robinson further objects to the extent that this
request seeks documents protected by the work product privilege, the trade secret
privilege and/or protective orders and confidentiality agreements in other cases.
Because Plaintiff has not alleged a specific theory as to what Plaintiff contends caused
the accident, it is impossible to determine if Robinson has documents responsive to so
broad a request which might actually be discoverable in this case. To the extent Plaintiff
articulates a theory of causation and/or narrows the scope of this request, Robinson
reserves the right to supplement this response and produce documents in its




                                                                                    R0355
possession which are non-objectionable, non-privileged, responsive to this request and
pertain to the accident aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 4: All documents, correspondence, and
communications (including emails) pertaining to any malfunction and/or failure that
resulted in a crash that you have been made aware of regarding a Robinson R22
helicopter model during the last twelve years.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;
unlimited in scope; not reasonably limited in time; duplicative of request numbers 1 and
13 of Plaintiffs’ first set of requests for production; constitutes a mere “fishing
expedition” prohibited by the Texas Supreme Court in Lofton v. Martin, 776 S.W.2d 145
(Tex. 1989); seeks information protected by the attorney-client privilege; seeks
information protected by the attorney-work product privilege; seeks information not
within the actual or constructive control of this party; seeks production of items
previously produced; is not reasonably calculated to lead to the discovery of admissible
evidence; and exceeds the permissible scope of discovery. Robinson further objects to
the extent that this request seeks documents unrelated to the accident aircraft without
any showing of substantial similarity of design or occurrence; and seeks information
which is proprietary and contains trade secrets. Robinson further objects to the extent
that this request seeks documents protected by the work product privilege, the trade
secret privilege and/or protective orders and confidentiality agreements in other cases.
Because Plaintiff has not alleged a specific theory as to what Plaintiff contends caused
the accident, it is impossible to determine if Robinson has documents responsive to so
broad a request which might actually be discoverable in this case. To the extent Plaintiff
articulates a theory of causation and/or narrows the scope of this request, Robinson
reserves the right to supplement this response and produce documents in its
possession which are non-objectionable, non-privileged, responsive to this request and
pertain to the accident aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 5: All documents, correspondence, and
communications (including emails) pertaining to any malfunction and/or failure that
resulted in a crash that you have been made aware of regarding a Robinson R44
helicopter model during the last twelve years.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;
unlimited in scope; not reasonably limited in time; constitutes a mere “fishing expedition”
prohibited by the Texas Supreme Court in Lofton v. Martin, 776 S.W.2d 145 (Tex.
1989); seeks information protected by the attorney-client privilege; seeks information




                                                                                 R0356
protected by the attorney-work product privilege; seeks information not within the actual
or constructive control of this party; seeks production of items previously produced; is
not reasonably calculated to lead to the discovery of admissible evidence; and exceeds
the permissible scope of discovery. Robinson further objects to the extent that this
request seeks documents unrelated to the accident aircraft without any showing of
substantial similarity of design or occurrence; is propounded for the purpose of
harassment; and seeks information which is proprietary and contains trade secrets.
More specifically, Plaintiffs’ request relating to a model that is not even the same model
as the accident aircraft is completely outside the scope of permissible discovery.
Robinson further objects to the extent that this request seeks documents protected by
the work product privilege, the trade secret privilege and/or protective orders and
confidentiality agreements in other cases. Because Plaintiff has not alleged a specific
theory as to what Plaintiff contends caused the accident, it is impossible to determine if
Robinson has documents responsive to so broad a request which might actually be
discoverable in this case. To the extent Plaintiff articulates a theory of causation and/or
narrows the scope of this request, Robinson reserves the right to supplement this
response and produce documents in its possession which are non-objectionable, non-
privileged, responsive to this request and pertain to the accident aircraft and/or the
subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 6: All documents, correspondence, and
communications (including emails) pertaining to all incidents (including crashes)
involving a Robinson R44 helicopter model during the last twelve years.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;
unlimited in scope; not reasonably limited in time; is duplicative of request number 5 of
Plaintiffs’ second set of requests for production; constitutes a mere “fishing expedition”
prohibited by the Texas Supreme Court in Lofton v. Martin, 776 S.W.2d 145 (Tex.
1989); seeks information protected by the attorney-client privilege; seeks information
protected by the attorney-work product privilege; seeks information not within the actual
or constructive control of this party; seeks production of items previously produced; is
not reasonably calculated to lead to the discovery of admissible evidence; is
propounded for the purpose of harassment; and exceeds the permissible scope of
discovery. Robinson further objects to the extent that this request seeks documents
unrelated to the accident aircraft without any showing of substantial similarity of design
or occurrence; and seeks information which is proprietary and contains trade secrets.
More specifically, Plaintiffs’ request relating to a model that is not even the same model
as the accident aircraft is completely outside the scope of permissible discovery.
Robinson further objects to the extent that this request seeks documents protected by
the work product privilege, the trade secret privilege and/or protective orders and




                                                                                 R0357
confidentiality agreements in other cases. Because Plaintiff has not alleged a specific
theory as to what Plaintiff contends caused the accident, it is impossible to determine if
Robinson has documents responsive to so broad a request which might actually be
discoverable in this case. To the extent Plaintiff articulates a theory of causation and/or
narrows the scope of this request, Robinson reserves the right to supplement this
response and produce documents in its possession which are non-objectionable, non-
privileged, responsive to this request and pertain to the accident aircraft and/or the
subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 7: All documents, correspondence, and
communications (including emails) pertaining to all incidents (including crashes)
involving a Robinson R22 helicopter model during the last twelve years.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;
unlimited in scope; not reasonably limited in time; duplicative of request numbers 1 and
13 of Plaintiffs’ first set of requests for production; duplicative of request number 4 of
Plaintiffs’ second set of requests for production; constitutes a mere “fishing expedition”
prohibited by the Texas Supreme Court in Lofton v. Martin, 776 S.W.2d 145 (Tex.
1989); seeks information protected by the attorney-client privilege; seeks information
protected by the attorney-work product privilege; seeks information not within the actual
or constructive control of this party; seeks production of items previously produced; is
not reasonably calculated to lead to the discovery of admissible evidence; and exceeds
the permissible scope of discovery. Robinson further objects to the extent that this
request seeks documents unrelated to the accident aircraft without any showing of
substantial similarity of design or occurrence; and seeks information which is proprietary
and contains trade secrets. Robinson further objects to the extent that this request
seeks documents protected by the work product privilege, the trade secret privilege
and/or protective orders and confidentiality agreements in other cases. Because Plaintiff
has not alleged a specific theory as to what Plaintiff contends caused the accident, it is
impossible to determine if Robinson has documents responsive to so broad a request
which might actually be discoverable in this case. To the extent Plaintiff articulates a
theory of causation and/or narrows the scope of this request, Robinson reserves the
right to supplement this response and produce documents in its possession which are
non-objectionable, non-privileged, responsive to this request and pertain to the accident
aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 8: A full and complete copy of all settlements
involving a Robinson R44 helicopter model for death and/or personal injury as a result
of a crash or incident during the last twelve years.




                                                                                 R0358
RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;
unlimited in scope; not reasonably limited in time; seeks information protected by the
attorney-client privilege; seeks information protected by the attorney-work product
privilege; seeks confidential information; seeks information not within the actual or
constructive control of this party; is not reasonably calculated to lead to the discovery of
admissible evidence; is propounded for the purpose of harassment; and exceeds the
permissible scope of discovery. Robinson further objects to the extent that this request
seeks documents unrelated to the accident aircraft without any showing of substantial
similarity of design or occurrence. More specifically, Plaintiffs’ request relating to a
model that is not even the same model as the accident aircraft is completely outside the
scope of permissible discovery. Robinson further objects to the extent that this request
seeks documents protected by the work product privilege, the trade secret privilege
and/or protective orders and confidentiality agreements in other cases. Because Plaintiff
has not alleged a specific theory as to what Plaintiff contends caused the accident, it is
impossible to determine if Robinson has documents responsive to so broad a request
which might actually be discoverable in this case. To the extent Plaintiff articulates a
theory of causation and/or narrows the scope of this request, Robinson reserves the
right to supplement this response and produce documents in its possession which are
non-objectionable, non-privileged, responsive to this request and pertain to the accident
aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 9: A full and complete copy of all settlements
involving a Robinson R22 helicopter model for death and/or personal injury as a result
of a crash/incident during the last twelve years.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;
unlimited in scope; not reasonably limited in time; seeks information protected by the
attorney-client privilege; seeks information protected by the attorney-work product
privilege; seeks confidential information; seeks information not within the actual or
constructive control of this party; is not reasonably calculated to lead to the discovery of
admissible evidence; and exceeds the permissible scope of discovery. Robinson further
objects to the extent that this request seeks documents unrelated to the accident aircraft
without any showing of substantial similarity of design or occurrence. Robinson further
objects to the extent that this request seeks documents protected by the work product
privilege, the trade secret privilege and/or protective orders and confidentiality
agreements in other cases. Because Plaintiff has not alleged a specific theory as to
what Plaintiff contends caused the accident, it is impossible to determine if Robinson
has documents responsive to so broad a request which might actually be discoverable
in this case. To the extent Plaintiff articulates a theory of causation and/or narrows the




                                                                                  R0359
scope of this request, Robinson reserves the right to supplement this response and
produce documents in its possession which are non-objectionable, non-privileged,
responsive to this request and pertain to the accident aircraft and/or the subject matter
of this lawsuit.

REQUEST FOR PRODUCTION NO. 10: A full and complete copy of all expert reports,
generated by you or provided to you, analyzing the Robinson R44 helicopter model
during the last twelve years, in reference to personal injury or death.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;
unlimited in scope; not reasonably limited in time; seeks information protected by the
attorney-client privilege; seeks information protected by the attorney-work product
privilege; seeks confidential information; is not reasonably calculated to lead to the
discovery of admissible evidence; is propounded for the purpose of harassment; and
exceeds the permissible scope of discovery. Robinson further objects to the extent that
this request seeks documents unrelated to the accident aircraft without any showing of
substantial similarity of design or occurrence. More specifically, Plaintiffs’ request
relating to a model that is not even the same model as the accident aircraft is
completely outside the scope of permissible discovery. Robinson further objects to the
extent that this request seeks documents protected by the work product privilege, the
trade secret privilege and/or protective orders and confidentiality agreements in other
cases. Because Plaintiff has not alleged a specific theory as to what Plaintiff contends
caused the accident, it is impossible to determine if Robinson has documents
responsive to so broad a request which might actually be discoverable in this case. To
the extent Plaintiff articulates a theory of causation and/or narrows the scope of this
request, Robinson reserves the right to supplement this response and produce
documents in its possession which are non-objectionable, non-privileged, responsive to
this request and pertain to the accident aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 11: A full and complete copy of all expert reports,
generated by you or provided to you, analyzing the Robinson R22 helicopter model
during the last twelve years, in reference to personal injury or death.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;
unlimited in scope; not reasonably limited in time; seeks information protected by the
attorney-client privilege; seeks information protected by the attorney-work product
privilege; seeks confidential information; is not reasonably calculated to lead to the
discovery of admissible evidence; and exceeds the permissible scope of discovery.
Robinson further objects to the extent that this request seeks documents unrelated to




                                                                                  R0360
the accident aircraft without any showing of substantial similarity of design or
occurrence. Robinson further objects to the extent that this request seeks documents
protected by the work product privilege, the trade secret privilege and/or protective
orders and confidentiality agreements in other cases. Because Plaintiff has not alleged
a specific theory as to what Plaintiff contends caused the accident, it is impossible to
determine if Robinson has documents responsive to so broad a request which might
actually be discoverable in this case. To the extent Plaintiff articulates a theory of
causation and/or narrows the scope of this request, Robinson reserves the right to
supplement this response and produce documents in its possession which are non-
objectionable, non-privileged, responsive to this request and pertain to the accident
aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 12: A full and complete copy of all opinions,
articles, bulletins, memoranda, and/or presentations that you have issued pertaining to
aerial photography services utilizing R-22 and/or R-44 helicopters during the last twelve
years.

Robinson objects to the immediately preceding request to the extent that it is overly
broad; vague; unduly burdensome and expensive to answer as presented; unlimited in
scope; not reasonably limited in time; seeks confidential information; is not reasonably
calculated to lead to the discovery of admissible evidence; is propounded for the
purpose of harassment; and exceeds the permissible scope of discovery. Robinson
further objects to the extent that this request seeks documents unrelated to the accident
aircraft without any showing of substantial similarity of design or occurrence. Robinson
further objects to the extent that this request seeks documents protected by the work
product privilege, the trade secret privilege and/or protective orders and confidentiality
agreements in other cases. Because Plaintiff has not alleged a specific theory as to
what Plaintiff contends caused the accident, it is impossible to determine if Robinson
has documents responsive to so broad a request which might actually be discoverable
in this case. To the extent Plaintiff articulates a theory of causation and/or narrows the
scope of this request, Robinson reserves the right to supplement this response and
produce documents in its possession which are non-objectionable, non-privileged,
responsive to this request and pertain to the accident aircraft and/or the subject matter
of this lawsuit.

REQUEST FOR PRODUCTION NO. 13: A full and complete copy of all safety reports,
issued by your Safety Committee, regarding the helicopter model at issue.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;
unlimited in scope and time; seeks confidential information; is not reasonably calculated




                                                                                R0361
to lead to the discovery of admissible evidence; is duplicative of request number 4 of
Plaintiffs’ first requests for production; seeks documents previously produced; and
exceeds the permissible scope of discovery. Robinson further objects to the extent that
this request seeks documents unrelated to the accident aircraft without any showing of
substantial similarity of design or occurrence. Robinson further objects to the extent that
this request seeks documents protected by the work product privilege, the trade secret
privilege and/or protective orders and confidentiality agreements in other cases.
Because Plaintiff has not alleged a specific theory as to what Plaintiff contends caused
the accident, it is impossible to determine if Robinson has documents responsive to so
broad a request which might actually be discoverable in this case. To the extent Plaintiff
articulates a theory of causation and/or narrows the scope of this request, Robinson
reserves the right to supplement this response and produce documents in its
possession which are non-objectionable, non-privileged, responsive to this request and
pertain to the accident aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 14: All documents, correspondence, and
communications (including emails) pertaining to any accident reconstruction, in whole or
any part, relative to this case.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;
unlimited in scope; is not reasonably calculated to lead to the discovery of admissible
evidence; is duplicative of request numbers 15 and 16 of Plaintiffs’ first requests for
production; seeks documents previously produced; seeks documents protected by
attorney-client privilege; seeks documents protected by attorney-work product privilege;
and exceeds the permissible scope of discovery. Robinson further objects to the extent
that this request seeks documents protected by the work product privilege, the trade
secret privilege and/or protective orders and confidentiality agreements in other cases.
Because Plaintiff has not alleged a specific theory as to what Plaintiff contends caused
the accident, it is impossible to determine if Robinson has documents responsive to so
broad a request which might actually be discoverable in this case. To the extent Plaintiff
articulates a theory of causation and/or narrows the scope of this request, Robinson
reserves the right to supplement this response and produce documents in its
possession which are non-objectionable, non-privileged, responsive to this request and
pertain to the accident aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 15: All documents, correspondence, and
communications (including emails) pertaining to any accident reconstruction relative to
any case involving a Robinson R22 helicopter in the last twelve years.




                                                                                 R0362
RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;
unlimited in scope; not reasonably limited in time; seeks confidential information; is not
reasonably calculated to lead to the discovery of admissible evidence; seeks documents
protected by attorney-client privilege; seeks documents protected by attorney-work
product privilege; seeks documents containing confidential information; seeks
documents not within the actual or constructive control of this party; and exceeds the
permissible scope of discovery. Robinson further objects to the extent that this request
seeks documents unrelated to the accident aircraft without any showing of substantial
similarity of design or occurrence. Robinson further objects to the extent that this
request seeks documents protected by the work product privilege, the trade secret
privilege and/or protective orders and confidentiality agreements in other cases.
Because Plaintiff has not alleged a specific theory as to what Plaintiff contends caused
the accident, it is impossible to determine if Robinson has documents responsive to so
broad a request which might actually be discoverable in this case. To the extent Plaintiff
articulates a theory of causation and/or narrows the scope of this request, Robinson
reserves the right to supplement this response and produce documents in its
possession which are non-objectionable, non-privileged, responsive to this request and
pertain to the accident aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 16: All documents, correspondence, and
communications (including emails) that have discussed, analyzed, and/or concluded the
possible cause(s) of the crash subject of this suit.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;
unlimited in scope; is not reasonably calculated to lead to the discovery of admissible
evidence; is duplicative of request numbers 15 and 16 of Plaintiffs’ first requests for
production; seeks documents previously produced; seeks documents protected by
attorney-client privilege; seeks documents protected by attorney-work product privilege;
seeks documents not within the actual or constructive control of this party; calls for a
legal conclusion; and exceeds the permissible scope of discovery. Robinson further
objects to the extent that this request seeks documents protected by the work product
privilege and the trade secret privilege. Robinson reserves the right to supplement this
response and produce documents in its possession which are non-objectionable, non-
privileged, responsive to this request.

REQUEST FOR PRODUCTION NO. 17: All documents, correspondence, and
communications (including emails) that have discussed the analytics, investigations
and/or conclusions regarding cause(s) of crashes in which Robinson R-22 helicopters
have been involved during the last twelve years.




                                                                                R0363
RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;
unlimited in scope; not reasonably limited in time; seeks confidential information; is not
reasonably calculated to lead to the discovery of admissible evidence; seeks documents
protected by attorney-client privilege; seeks documents protected by attorney-work
product privilege; seeks documents containing confidential information; seeks
documents not within the actual or constructive control of this party; and exceeds the
permissible scope of discovery. Robinson further objects to the extent that this request
seeks documents unrelated to the accident aircraft without any showing of substantial
similarity of design or occurrence. Robinson further objects to the extent that this
request seeks documents protected by the work product privilege, the trade secret
privilege and/or protective orders and confidentiality agreements in other cases.
Because Plaintiff has not alleged a specific theory as to what Plaintiff contends caused
the accident, it is impossible to determine if Robinson has documents responsive to so
broad a request which might actually be discoverable in this case. To the extent Plaintiff
articulates a theory of causation and/or narrows the scope of this request, Robinson
reserves the right to supplement this response and produce documents in its
possession which are non-objectionable, non-privileged, responsive to this request and
pertain to the accident aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 18: A full and complete copy of the operating
manual pertaining to the Robinson R22 helicopter model.

RESPONSE:        This     is  publically     available     on    Robinson’s      website:
http://www.robinsonheli.com/#

REQUEST FOR PRODUCTION NO. 19: A full and complete copy of the operating
manual pertaining to the Robinson R44 helicopter model.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is not reasonably calculated to lead to the discovery of admissible evidence.

Subject to, but without waiving any of the foregoing objections, This is publically
available on Robinson’s website: http://www.robinsonheli.com/#

REQUEST FOR PRODUCTION NO. 20: A full and complete copy of your corporate
policies and procedures, including any mission statements, code of conduct, and/or any
statements covering business ethics and safety procedures for your company.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome; unlimited in scope or time; is
not reasonably calculated to lead to the discovery of admissible evidence; is




                                                                                R0364
propounded for the purpose of harassment; seeks information that is confidential,
proprietary and contains trade secrets; and exceeds the permissible scope of discovery.

REQUEST FOR PRODUCTION NO. 21: All documents, correspondence, and/or
communications submitted to NTSB during the last twelve years which involve R-22
helicopter crashes resulting in personal injury or death.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to produce as presented;
not reasonably limited in scope or time; is not reasonably calculated to lead to the
discovery of admissible evidence; is propounded for the purpose of harassment; and
exceeds the permissible scope of discovery. Robinson further objects to the extent that
this request seeks documents unrelated to the accident aircraft without any showing of
substantial similarity of design or occurrence. Robinson further objects to the extent that
this request seeks documents protected by the work product privilege, the trade secret
privilege and/or protective orders and confidentiality agreements in other cases.
Because Plaintiff has not alleged a specific theory as to what Plaintiff contends caused
the accident, it is impossible to determine if Robinson has documents responsive to so
broad a request which might actually be discoverable in this case. To the extent Plaintiff
articulates a theory of causation and/or narrows the scope of this request, Robinson
reserves the right to supplement this response and produce documents in its
possession which are non-objectionable, non-privileged, responsive to this request and
pertain to the accident aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 22: All witness statements that were obtained
relative to the incident subject of this suit.

RESPONSE: Robinson objects to the immediately preceding request to the extent that it
is vague, overly broad, duplicative of Plaintiffs’ requests for disclosures; and seeks
information not within the actual or constructive control of this party.

Subject to, but without waiving any of the foregoing objections, Robinson states that it
will supplement this response and will produce documents in its possession which are
non-objectionable, non-privileged, responsive to this request and pertain to the accident
aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 23: All reports, memos, conclusions, and/or
documents that Robinson maintains suggest pilot error occurred during the crash
subject of this suit.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;




                                                                                 R0365
unlimited in scope; is not reasonably calculated to lead to the discovery of admissible
evidence; seeks documents previously produced; seeks documents protected by
attorney-client privilege; seeks documents protected by attorney-work product privilege;
and exceeds the permissible scope of discovery.

Subject to, but without waiving any of the foregoing objections, Robinson states that it
will supplement this response and will produce documents in its possession which are
non-objectionable, non-privileged, responsive to this request and pertain to the accident
aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 24: All documents addressing or discussing the
belt drive system and power failures associated with the Robinson R22 helicopter
model.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to produce as presented;
not reasonably limited in scope or time; is not reasonably calculated to lead to the
discovery of admissible evidence; is propounded for the purpose of harassment; seeks
information that is confidential, proprietary and contains trade secrets; and exceeds the
permissible scope of discovery. Robinson further objects to the extent that this request
seeks documents unrelated to the accident aircraft without any showing of substantial
similarity of design or occurrence. Robinson further objects to the extent that this
request seeks documents protected by the work product privilege, the trade secret
privilege and/or protective orders and confidentiality agreements in other cases.
Because Plaintiff has not alleged a specific theory as to what Plaintiff contends caused
the accident, it is impossible to determine if Robinson has documents responsive to so
broad a request which might actually be discoverable in this case. To the extent Plaintiff
articulates a theory of causation and/or narrows the scope of this request, Robinson
reserves the right to supplement this response and produce documents in its
possession which are non-objectionable, non-privileged, responsive to this request and
pertain to the accident aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 25: A full and complete copy of all service bulletins
and safety notices issued for Robinson R-22 helicopters and Robinson R-44 helicopters
during the last 12 years.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; not reasonably limited in scope or time; is not reasonably calculated to
lead to the discovery of admissible evidence. Robinson further objects to the extent that
this request seeks documents unrelated to the accident aircraft without any showing of
substantial similarity of design or occurrence.




                                                                                  R0366
Subject to, but without waiving any of the foregoing objections, responsive documents
are publically available on Robinson’s website: http://www.robinsonheli.com/#

REQUEST FOR PRODUCTION NO. 26: A full and complete copy of all service bulletins
and safety notices withdrawn for the Robinson R-22 helicopter.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; not reasonably limited in scope or time; is not reasonably calculated to
lead to the discovery of admissible evidence. Robinson further objects to the extent that
this request seeks documents unrelated to the accident aircraft without any showing of
substantial similarity of design or occurrence.

Subject to, but without waiving any of the foregoing objections, responsive documents
are publically available on Robinson’s website: http://www.robinsonheli.com/#

REQUEST FOR PRODUCTION NO. 27: Final engineering drawings which describe
and identify the R-22 helicopter such as that involved in the incident subject of this suit,
including part drawings, depictions of the configuration, specified tolerances, U.S.
Government and Robinson Helicopter Co., Inc. specifications, engineering orders,
"Operation Sheet" a/k/a Outside Data Sheet setting out required specific tooling,
inspection requirements, finish coating, process specifications, identification
requirements, packaging requirements and any special facilities required for production.
This request includes the supporting documentation for the power transfer system and
fuel system of the R-22, including belt drive system, fuel tank location, fuel tank liners,
clutch system and wiring diagram.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome and expensive to produce as
presented; not reasonably limited in scope or time; is not reasonably calculated to lead
to the discovery of admissible evidence; is propounded for the purpose of harassment;
seeks information that is confidential, proprietary and contains trade secrets; and
exceeds the permissible scope of discovery. Robinson further objects to the extent that
this request seeks documents unrelated to the accident aircraft without any showing of
substantial similarity of design or occurrence.

REQUEST FOR PRODUCTION NO. 28: All documents, correspondence, and
communications (including emails) pertaining to all belt manufacturing changes,
including changes from Gates to any other manufacturer, involving the Robinson R22
helicopter model from 2003 to the present.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome and expensive to produce as




                                                                                  R0367
presented; not reasonably limited in scope or time; is not reasonably calculated to lead
to the discovery of admissible evidence; is propounded for the purpose of harassment;
seeks information that is confidential, proprietary and contains trade secrets; and
exceeds the permissible scope of discovery. Because Plaintiff has not alleged a specific
theory as to what Plaintiff contends caused the accident, it is impossible to determine if
Robinson has documents responsive to so broad a request which might actually be
discoverable in this case. To the extent Plaintiff articulates a theory of causation and/or
narrows the scope of this request, Robinson reserves the right to supplement this
response and produce documents in its possession which are non-objectionable, non-
privileged, responsive to this request and pertain to the accident aircraft and/or the
subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 29: Records identifying each and every crash in
which any R-22 helicopter models have been involved including but not limited to crash
date, crash location, root cause analysis, investigation materials, identity of investigators
and exact model of helicopter involved from 2003 to the present.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome and expensive to produce as
presented; unlimited in scope; not reasonably limited in time; is not reasonably
calculated to lead to the discovery of admissible evidence; is propounded for the
purpose of harassment; seeks information that is confidential, proprietary and contains
trade secrets; seeks information protected by attorney-client privilege; seeks information
protected by attorney-work product privilege; seeks documents not within the actual or
constructive control of this party; and exceeds the permissible scope of discovery.
Robinson further objects to the extent that this request seeks documents unrelated to
the accident aircraft without any showing of substantial similarity of design or
occurrence.

REQUEST FOR PRODUCTION NO. 30: Documents reflecting the identity of members
of Robinson Helicopter Company, Inc.'s Safety Committee, including official capacity
and/or office held by each, from original establishment of any committee dealing with
helicopter safety of Robinson-manufactured helicopters, to the present.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome; unlimited in scope or time; is
not reasonably calculated to lead to the discovery of admissible evidence; is
propounded for the purpose of harassment; seeks information that is confidential and
proprietary; violates third-party’s privacy rights and exceeds the permissible scope of
discovery.




                                                                                   R0368
REQUEST FOR PRODUCTION NO. 31: All documents provided to customers
purchasing the R-22 helicopter from Robinson Helicopter Company, Inc., i.e., warranty
information, brochures, guarantees, user guides, etc. from 2003 to the present.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome and expensive to produce as
presented; unlimited in scope; not reasonably limited in time; is not reasonably
calculated to lead to the discovery of admissible evidence; is propounded for the
purpose of harassment; and exceeds the permissible scope of discovery. Robinson
further objects to the extent that this request seeks documents unrelated to the accident
aircraft without any showing of substantial similarity of design or occurrence.

REQUEST FOR PRODUCTION NO. 29 [sic]: All Exhibit "A's" attached to any
protective order entered on behalf of and/or for the benefit of Robinson Helicopter
Company, Inc., including those executed by consulting witnesses and/or testifying
witnesses who have or may have reviewed documents related to Robinson R-22
helicopters.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is vague; overly broad; ambiguous; unduly burdensome and expensive to produce as
presented; seeks information protected by attorney-client privilege; seeks information
protected by attorney-work product privilege; seeks information that is confidential,
proprietary and contains trade secrets; is not reasonably calculated to lead to the
discovery of admissible evidence; is propounded for the purpose of harassment; seeks
information not within the actual or constructive control of this party; and exceeds the
scope of permissible discovery. Robinson further objects to the extent that this request
seeks documents unrelated to the accident aircraft without any showing of substantial
similarity of design or occurrence. Robinson further objects to the extent that this
request seeks documents protected by protective orders and confidentiality agreements
in other cases.

REQUEST FOR PRODUCTION NO. 30 [sic]: All documents which reflect testing of the
belt drive system such as that utilized on the Robinson R-22 helicopter subject of this
suit, including but not limited to stretching of belts, conditioning of belts, instructions for
belt replacement, instructions for belt inspection and instructions for handling any belt
"failure."

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome and expensive to produce as
presented; not reasonably limited in scope or time; is not reasonably calculated to lead
to the discovery of admissible evidence; is propounded for the purpose of harassment;
seeks information that is confidential, proprietary and contains trade secrets; and



                                                                                     R0369
exceeds the permissible scope of discovery. Robinson further objects to the extent that
this request seeks documents unrelated to the accident aircraft without any showing of
substantial similarity of design or occurrence.

REQUEST FOR PRODUCTION NO. 31 [sic]: All documents which evidence and/or
reflect instructions for response to rotor power loss while piloting a Robinson R-22
helicopter.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome and expensive to produce as
presented; not reasonably limited in scope or time; is not reasonably calculated to lead
to the discovery of admissible evidence; is propounded for the purpose of harassment;
seeks information that is confidential, proprietary and contains trade secrets; and
exceeds the permissible scope of discovery. Robinson further objects to the extent that
this request seeks documents unrelated to the accident aircraft without any showing of
substantial similarity of design or occurrence.

REQUEST FOR PRODUCTION NO. 32: Information reflecting the net worth of
Robinson Helicopter Company, Inc.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
is seeks privileged financial records which are highly sensitive, and their confidentiality
is necessary to Robinson’s competitive advantage and continued viability. Robinson
further objects to the extent that the request seeks information that is not relevant to any
of the current issues of liability and causation; is not reasonably calculated to lead to the
discovery of admissible evidence; and is duplicative of request number 22 of Plaintiffs’
first set of requests for production. Further, there is no public policy reason for this
information to be released as it only concerns the financial status of one defendant, and
implicates no public safety or other relevant issue. Robinson incorporates by reference
its prior briefing to the Trial Court and the Court of Appeals on this issue.

REQUEST FOR PRODUCTION NO. 33: All documents exchanged between Robinson
Helicopter Company, Inc. and Helicopter Services, Inc. which resulted in HSI becoming
a factory-authorized Robinson Helicopter Service Center.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome and expensive to produce as
presented; not reasonably limited in scope or time; is not reasonably calculated to lead
to the discovery of admissible evidence; is propounded for the purpose of harassment;
seeks information that is confidential, proprietary and contains trade secrets; and
exceeds the permissible scope of discovery.




                                                                                   R0370
REQUEST FOR PRODUCTION NO. 34: All documents which evidence inspections,
reviews, audits or any other documents submitted by HSI to Robinson in order to
maintain its designation with Robinson Helicopter Company, Inc.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome and expensive to produce as
presented; not reasonably limited in scope or time; is not reasonably calculated to lead
to the discovery of admissible evidence; is propounded for the purpose of harassment;
seeks information that is confidential, proprietary and contains trade secrets; and
exceeds the permissible scope of discovery.

REQUEST FOR PRODUCTION NO. 35: All documents which reflect, depict and/or
outline the training of HSI technicians, service and/or repair personnel, by Robinson
Helicopter Company, Inc. personnel and/or its representatives, authorizing HSI to
service the R-22 helicopter in question.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome and expensive to produce as
presented; not reasonably limited in scope or time; is not reasonably calculated to lead
to the discovery of admissible evidence; is propounded for the purpose of harassment;
seeks information that is confidential, proprietary and contains trade secrets; and
exceeds the permissible scope of discovery.

REQUEST FOR PRODUCTION NO. 36: All photographs of post-crash R-22 helicopters
from 2003 through the present.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome and expensive to produce as
presented; not reasonably limited in scope or time; is not reasonably calculated to lead
to the discovery of admissible evidence; is propounded for the purpose of harassment;
seeks information that is confidential; seeks information not within the actual or
constructive control of this party; and exceeds the permissible scope of discovery.

REQUEST FOR PRODUCTION NO. 37: Produce all documentation evidencing and/or
reflecting post-crash fuel fed fires from 2003 through the present, involving R-22 and/or
R-44 helicopters.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome and expensive to produce as
presented; not reasonably limited in scope or time; is not reasonably calculated to lead
to the discovery of admissible evidence; is propounded for the purpose of harassment;
seeks information that is confidential; seeks information not within the actual or




                                                                                R0371
constructive control of this party; and exceeds the permissible scope of discovery.
Robinson further objects to the extent that this request seeks documents protected by
the attorney-client and work product privileges, the trade secret privilege and/or
protective orders and confidentiality agreements in other cases. Because Plaintiff has
not alleged a specific theory as to what Plaintiff contends caused the accident, it is
impossible to determine if Robinson has documents responsive to so broad a request
which might actually be discoverable in this case. To the extent Plaintiff articulates a
theory of causation and/or narrows the scope of this request, Robinson reserves the
right to supplement this response and produce documents in its possession which are
non-objectionable, non-privileged, responsive to this request and pertain to the accident
aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 38: All deposition transcripts of the following
individuals, which are maintained by Robinson Helicopter Company, Inc. and/or its
counsel:

       a. Robert McSwain, McSwain Engineering, Inc.
       b. William "Bill" Carden, McSwain Engineering, Inc.
       c. Sri Kumar, Ph.D., Safety Research Institute
       d. Colin Sommer, Aeroscope, Inc.
       e. WilliamS. Lawrence, Colonel USMC (Ret' d), ConsulAir, Inc.
       f. Joseph L. Burton, M.D.
       g. Dr. Kenneth Orloff, Orloff Consulting

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is not reasonably limited in scope or time; is not reasonably calculated to lead to the
discovery of admissible evidence; is propounded for the purpose of harassment; seeks
information that is protected by attorney-work product privilege; and exceeds the
permissible scope of discovery. Robinson further objects to the request to the extent
that it seeks information unrelated to the accident aircraft and/or outside the scope of
this lawsuit.

REQUEST FOR PRODUCTION NO. 39: To the extent that Robinson Helicopter
Company, Inc. maintains it is self-insured, produce any and all documents which
evidence or reflect all financial limitations and/or restrictions relative to the incident in
question.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; is duplicative of request number 6 of Plaintiffs’ first
set of requests for production; and is duplicative of Plaintiffs’ requests for disclosures.




                                                                                   R0372
REQUEST FOR PRODUCTION NO. 40: All documents obtained from the NTSB
including but not limited to photographs, statements and /or conclusions relative to the
R-22 helicopter subject of this litigation.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome and expensive to produce as
presented; not reasonably limited in scope; and seeks information not within the actual
or constructive control of this party. Robinson further objects to the extent that this
request seeks documents protected by the work product privilege.

REQUEST FOR PRODUCTION NO. 41: All documents which evidence or reflect the
decision to line, not to line and/or to delay lining the aluminum fuel tanks of the R-22
Robinson Helicopter with alternative materials.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome and expensive to produce as
presented; not reasonably limited in scope or time; is not reasonably calculated to lead
to the discovery of admissible evidence; seeks information that is confidential,
proprietary and contains trade secrets; and exceeds the permissible scope of discovery.
Robinson further objects to the extent that this request seeks documents protected by
the work product privilege, the trade secret privilege and/or protective orders and
confidentiality agreements in other cases. Because Plaintiff has not alleged a specific
theory as to what Plaintiff contends caused the accident, it is impossible to determine if
Robinson has documents responsive to so broad a request which might actually be
discoverable in this case. To the extent Plaintiff articulates a theory of causation and/or
narrows the scope of this request, Robinson reserves the right to supplement this
response and produce documents in its possession which are non-objectionable, non-
privileged, responsive to this request and pertain to the accident aircraft and/or the
subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 42: All documents reflecting the decision to line,
not to line and/or to delay lining the aluminum fuel tanks of the R-44 Robinson
Helicopter with alternative materials.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome and expensive to produce as
presented; not reasonably limited in scope or time; is not reasonably calculated to lead
to the discovery of admissible evidence; seeks information that is confidential,
proprietary and contains trade secrets; and exceeds the permissible scope of discovery.
Robinson further objects to the extent that this request seeks documents unrelated to
the accident aircraft without any showing of substantial similarity of design or
occurrence. More specifically, Plaintiffs’ request relating to a model that is not even the



                                                                                 R0373
same model as the accident aircraft is completely outside the scope of permissible
discovery. Robinson further objects to the extent that this request seeks documents
protected by the work product privilege, the trade secret privilege and/or protective
orders and confidentiality agreements in other cases. Because Plaintiff has not alleged
a specific theory as to what Plaintiff contends caused the accident, it is impossible to
determine if Robinson has documents responsive to so broad a request which might
actually be discoverable in this case. To the extent Plaintiff articulates a theory of
causation and/or narrows the scope of this request, Robinson reserves the right to
supplement this response and produce documents in its possession which are non-
objectionable, non-privileged, responsive to this request and pertain to the accident
aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 43: All maintenance manuals associated with the
Robinson R-22 Beta distributed during the regular course of business by Robinson
Helicopter Company, Inc. over the last twelve years.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; not reasonably limited in scope or time; is not reasonably calculated to
lead to the discovery of admissible evidence. Robinson further objects to the extent that
this request seeks documents unrelated to the accident aircraft without any showing of
substantial similarity of design or occurrence.

Subject to, but without waiving any of the foregoing objections, responsive documents
are publically available on Robinson’s website: http://www.robinsonheli.com/#

                                                 Respectfully submitted,

                                                 COATS & EVANS, P.C.

                                                 /s/ George Andrew Coats
                                                 George Andrew Coats
                                                 Texas Bar No. 00783846
                                                 coats@texasaviationlaw.com
                                                 Gary Linn Evans
                                                 Texas Bar No. 00795338
                                                 evans@texasaviationlaw.com
                                                 P.O. Box 130246
                                                 The Woodlands, TX 77393-0246
                                                 Telephone: 281-367-7732
                                                 Facsimile: 281-367-8003

                                                 Attorneys for Defendant
                                                 Robinson Helicopter Company, Inc.




                                                                                  R0374
                              CERTIFICATE OF SERVICE

       The undersigned attorney, as attorney of record for the Defendant, certifies that a
true and correct copy of the foregoing document has been served on all parties of
record on this the 15th day of July, 2015.

MARK T. MURRAY                                         Via Email and/or Facsimile
STEVENSON & MURRAY
24 Greenway Plaza, Suite 750
Houston, Texas 77046
713-622-3223
713-622-3224 Fax
mmurray@johnstevensonlaw.com

DON SWAIM                                              Via Email and/or Facsimile
CUNNINGHAM SWAIM, LLP
7557 Rambler Road, Ste. 440
Dallas, Texas 75231
214-646-1495
dswaim@cunninghamswaim.com

                                                /s/ George Andrew Coats
                                                       George Andrew Coats




                                                                                R0375
                                                                                                    7/22/2015 5:37:42 PM
                                                                               Chris Daniel - District Clerk Harris County
                                                                                                  Envelope No. 6185982
                                                                                                       By: Tammy Tolman
                                                                                            Filed: 7/22/2015 5:37:42 PM

                                    CAUSE NO. 2014-34635

NATHAN S. ATES, Individually                    §               IN THE DISTRICT COURT OF
and as Personal Representative of the Estate    §
of Joyce A. Ates, Deceased; Sonia Ates          §
and Nathan M. Ates                              §
                                                §
vs.                                             §                  HARRIS COUNTY, TEXAS
                                                §
ROBINSON HELICOPTER COMPANY,                    §
INC., HELICOPTER SERVICES, INC.                 §
and the Estate of CHRISTOPHER                   §
YEAGER                                          §                    11th JUDICIAL DISTRICT

PLAINTIFFS’ MOTION TO COMPEL ROBINSON HELICOPTER COMPANY, INC.’S
  RESPONSES TO PLAINTIFFS’ SECOND REQUESTS FOR PRODUCTION, AND
          REQUEST FOR RULING ON DEFENDANT’S OBJECTIONS

TO THE HONORABLE JUDGE MIKE D. MILLER:

       Plaintiffs file this Motion to Compel requesting the Court to enter an order compelling

ROBINSON HELICOPTER COMPANY, INC., Defendant (hereinafter “Robinson”), to fully

respond to Plaintiffs’ Second Requests for Production.

                                   I. FACTS & BACKGROUND

       On September 10, 2012, Joyce Ates was a passenger in a 2007 Robinson manufactured

R22 Beta II helicopter (serial number 4250 and registration number N281RG). The helicopter

took off from Baytown Airport in Baytown, Texas at approximately 3:00 p.m. While flying in

Harris County, Texas, the helicopter experienced a power loss and crashed. Within a minute of

impacting the ground, the helicopter ignited into a fireball. Joyce Ates suffered serious injuries

which eventually resulted in her death.

       Plaintiffs filed suit and immediately commenced the discovery process. On June 16, 2014

Plaintiffs served Defendant, Robinson, with their First Discovery Requests, including requests

for production. Robinson, however, did not produce responsive documents. Thus, on March 20,




                                                                                           R0376
2015 Plaintiffs filed their Motion to Compel Robinson Helicopter Company’s Responses to

Plaintiffs’ First Discovery Requests and on June 19, 2015, Plaintiffs filed their Proposed Order

Compelling Robinson Helicopter Company, Inc to Provide Plaintiff with Net Worth Information.

On June 24, 2015 the Court entered an order compelling Defendant to provide its net worth

information to Plaintiffs, See Exhibit B, and on July 07, 2015, the Court denied Defendants’

request for a stay, See Exhibit C. Plaintiffs’ Order to Compel documents from its First Request

for Production is pending before this Court. See Exhibit D. Now Plaintiffs seek an Order

requesting its Second Request for Production.

       On June 15, 2015, Plaintiffs propounded their Second Request for Production on

Defendant. On July 15, 2015, Defendant served Plaintiffs with its responses. Once again,

Robinson failed to produce any responsive documents. See Exhibit A. Therefore, this Motion to

Compel is necessary due to Robinson’s continued unwillingness to adequately respond to

Plaintiffs’ requests for production.

                                          II. ARGUMENT

       Robinson has refused to adequately respond to any of the propounded requests for

production; it has either objected without any merit or has referred Plaintiffs to sources instead of

directly providing the available requested documents and information. See id. Ultimately,

Robinson has failed to demonstrate any good faith cooperation.

       Robinson generally objects to Plaintiffs’ Second Request for Production without any

merit. Robinson argues Plaintiffs requests are ambiguous, vague, overbroad, oppressive,

unlimited in time, and seeking privileged information. However, this not the case as the requests

made by Plaintiffs are clear, timely, reasonable, to the point, and do not seek to gather privileged

information.




                                                                                          R0377
       Robinson also argues Plaintiffs’ requests are irrelevant and not reasonably calculated to

lead to the discovery of admissible evidence. Robinson argues a number of requests “seek

documents unrelated to the accident aircraft without any showing of substantial similarity of

design or occurrence” because some requests are “relating to a model that is not even the same

model as the accident aircraft.” See Exhibit A. It is true that some requests are not limited to the

helicopter model at issue; however, discovery is not limited to the specific helicopter model

involved in this case. See In re Exmark Mfg. Co., 299 S.W.3d 519, 528 (Tex. App.—Corpus

Christi 2009, orig. proceeding) (“Fundamentally, the scope of discovery is obviously much

broader that the scope of admissible evidence, and evidence of incidents involving other products

besides the exact model at issue can be admissible, and therefore, obviously discoverable.”).

       Additionally, Defendant refuses to properly answer to Plaintiffs requests because certain

definitions are “broad” and “seek to expand the scope of, or impose obligations greater than,

those imposed by the Rules of Civil Procedure.” Plaintiffs, in good faith, have defined their

terms to the best of their ability. If certain definitions lack clarity, Plaintiffs argue and assert the

requests made are not seeking to expand or impose greater obligations than those imposed by the

Rules of Civil Procedure.

       Furthermore, Robinson insists in not producing responsive documents “because Plaintiff

has not alleged a specific theory as to what plaintiff contends caused the accident.” Ironically,

the purpose of discovery is precisely for Plaintiff to better analyze and understand what all

caused the accident at issue. Therefore, in order for Plaintiffs to establish a theory about the

accident, Defendant needs to produce the requested information first.

       At this moment, Plaintiffs have not received any responsive documents from Robinson

pertaining to Plaintiffs’ Second Request for Production. In the interest of time and in furtherance




                                                                                             R0378
of this lawsuit, it is essential for Plaintiffs to obtain the discovery requested. Plaintiffs, therefore,

request for this Court to compel the discovery requested and overrule Robinson’s objections.

                                   III. CONCLUSION AND PRAYER
        Plaintiffs respectfully request the Court to enter an Order compelling the discovery

requested by Plaintiffs, overrule Robinson Helicopter Company Inc.’s objections to Plaintiffs’

Second Request for Production, compel Robinson Helicopter Company, Inc. to fully respond to

the same, and award Plaintiffs’ attorney’s fees and costs involved in the filing of this Motion.

Plaintiffs also pray for such other and further relief, both at law and in equity, to which they may

show themselves justly entitled.


                                            Respectfully submitted,

                                            STEVENSON & MURRAY

                                          /s/ Mark T. Murray /s/
                                      By: _________________________
                                          MARK T. MURRAY
                                          Texas Bar No. 14724810
                                          Weslayan Tower, Suite 750
                                          24 Greenway Plaza
                                          Houston, Texas 77046-2416
                                          (713) 622-3223
                                          (713) 622-3224 (fax)
                                          Email: mmurray@johnstevensonlaw.com

                                            COUNSEL FOR PLAINTIFFS




                                                                                              R0379
                              CERTIFICATE OF CONFERENCE

       On July 16, 2015 and July 22, 2015, Plaintiff’s counsel attempted to confer with defense

counsel for Robinson Helicopter Inc. concerning Defendant’s Objections and Responses to

Plaintiffs’ Second Request for Production. Counsel for Defendant has not responded to these

overtures and therefore the undersigned must presume defense counsel is opposed to Plaintiff’s

motion.

                                                                   /s/ Mark T. Murray /s/

                                                                   _____________________
                                                                   MARK T. MURRAY



                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Plaintiffs’ Motion to Compel

Robinson Helicopter Company, Inc.’s Responses to Plaintiffs’ Second Request for Production,

and Request for Ruling on Defendant’s Objections was forwarded to all known counsel of record

by electronic case filing on this 22nd day of July, 2015.

Don Swaim
Cunningham Swaim, LLP
7557 Rambler Road, Suite 440
Dallas, Texas 75231

George Andrew Coats
Gary Linn Evans
COATS & EVANS, P.C.
P.O. Box 130246
The Woodlands, Texas 77393-0246

                                                                 /s/ Mark T. Murray /s/

                                                                   ________________________
                                                                   MARK T. MURRAY




                                                                                        R0380
                                              No. 2014-34635

NATHAN S. ATES,             Individually   and as        §      IN   THE DISTRICT COURT
Personal Representative of the Estate of                 §
Joyce A. Ates, Deceased; SONIA ATES                      §
and NATHAN M. ATES,                                      §
                                                         §
            Plaintiff,                                   §
                                                         §      11*" JUDICIAL DISTRICT
                    vs.                                  §
                                                         §
ROBINSON HELICOPTER COMPANY,
INC.; HELICOPTER SERVICES, INC.; and                     2
the Estate of CHRISTOPHER YEAGER,                        §
                                                         §      HARRIS COUNTY, TEXAS
            Defendants.

                    DEFENDANT ROBINSON HELICOPTER COMPANY, INC.’S
                              OBJECTIONS AND RESPONSES
                    TO PLAINTIFFS’ SECOND RE UEST FOR PRODUCTION
            Pursuant to the Texas Rules of              Civil    Procedure, Defendant             ROBINSON
HELICOPTER COMPANY,                 INC. ("Robinson") hereby responds to Plaintiffs               NATHAN       S.

ATES’,       Individually   and as Personal Representative of the Estate of Joyce A. Ates,

Deceased; SONIA             ATES and NATHAN         M.   ATES        (“Plaintiffs”)   Second Request          for

Production for the purpose of this action only without admitting                      in   any way or   to    any

extent the relevance to this cause of action or the admissibility as evidence of any

statement or document provided herein, and without prejudice to subsequently

discovered facts or information relevant to these requests. Robinson’s discovery                         is   not

completed at         this time, and,   as such defendant reserves the           right to     supplement any

and   all   responses herein by reason of subsequently discovered information.

                                           GENERAL OBJECTIONS
            Robinson submits the following general objections                 to Plaintiffs‘ Instructions,

Definitions      and Discovery Requests which apply to each and every request contained                        in


                                                                                                   EXHIBIT
                                                    1
                                                                                              §    A    R0381
Plaintiffs’   Discovery Requests to Robinson. For convenience, these general objections

are set forth below and are not necessarily repeated after each request.                     The   assertion

of the   same,   similar or additional objections to           a speciﬁc request does not waive any of

Robinson's general objections as set forth below:

         1.      Robinson respectfully objects           to Plaintiffs’ Discovery     Requests insofar as

they seek to expand the scope             of,   or impose upon Robinson obligations greater than

those required by the applicable rules of the Rules of Civil Procedure and/or applicable

orders of this Court.

         2.      Robinson reserves the           right to     challenge the competency, relevancy and

admissibility, at trial or    any subsequent proceeding,              in this   or any other action, of any

information produced in response to             Plaintiffs’   Discovery Requests.

         3.      Robinson respectfully objects           to Plaintiffs’ Discovery     Requests insofar as

they are directed to or      made on      behalf of entities or persons         who are   not parties to this

case or over whom Robinson has no               control.

         4.      Robinson respectfully objects                to Plaintiffs’ Discovery    Requests on the

grounds that they are ambiguous, vague, overly broad, oppressive and unduly

burdensome, and seek information which                 is   neither relevant nor reasonably calculated

to lead to discovery of admissible evidence.

         5.      Robinson bases     its   responses on information currently available             to   it,   after

reasonable      inquiry,   and Robinson reserves the              right to   amend   and/or supplement          its


objections and responses to conform to information and documents which                              may be
obtained through ongoing discovery and investigation,                   in   accordance with the Rules of

Civil   Procedure governing discovery.




                                                                                                        R0382
        6.         Robinson respectfully objects to        Plaintiffs’   Discovery Requests insofar as

they attempt to      elicit   protected documents or information subject to the attorney client

privilege;    the work product doctrine; a joint or                common      defense   privilege;    the

conﬁdentiality of        documents containing the impressions, conclusions, opinions,                 legal

research or theories of Robinson or               its   attorneys; or seeks materials prepared           in


anticipation of litigation or information that is proprietary in nature.             Robinson asserts

each and every one of the foregoing                 privileges    and protections applicable     to the

infonnation sought to the fullest extent provided by law, applicable rules, current                    and

future case    management orders.
        7.         Robinson respectfully objects          to Plaintiffs’ Discovery    Requests to the

extent that they seek documents or information not within Robinson's possession,

custody or control.

        8.         Robinson respectfully objects          to Plaintiffs’ Discovery    Requests   to the

extent that they seek information or documents constituting trade secrets, or other

conﬁdential,        research,     development,          commercial,      ﬁnancial   andlor   proprietary

information.

        9.         Robinson respectfully objects to        Plaintiffs’   Discovery Requests insofar as

they seek infonnation which            is   within Plaintiffs’ knowledge, possession, custody or

control, or otherwise accessible to Plaintiffs            from other sources with substantially the

same or greater facility than Robinson.
        10.        Robinson respectfully objects          to Plaintiffs’ Discovery    Requests   to the

extent that they are unlimited       in   time, or otherwise not limited to a time frame relevant to

this litigation,   and   to Robinson’s products at issue in this case,        on the grounds that such




                                                                                                 R0383
requests seek documents neither relevant to the subject matter of the                           litigation,   nor

reasonably calculated to lead to the discovery of admissible evidence.

         11.       Robinson respectfully objects        to Plaintiffs’ Discovery            Requests     to the

extent that they include contention interrogatories that                   solicit   premature responses

before the close of discovery.

                                 OBJECTIONS TO DEFINITIONS
         Robinson makes the following speciﬁc objections                  to Plaintiffs’ deﬁnitions,     which

objections are incorporated into        all   of Robinson’s responses to Plaintiffs’ Discovery

Requests where applicable. Any omission                to refer speciﬁcally to             such objections     to

Plaintiffs’    deﬁnitions and instructions shall not be       deemed a waiver of such objections.
         Robinson respectfully objects           to   Plaintiffs’    deﬁnition of “you,” “your”               and

“Defendant” on the grounds that it      is    overly broad. unduly         burdensome and        to the extent

that   Robinson     may   not be able to ascertain      all   entities   and/or individuals     falling within


these deﬁnitions. Further, Robinson respectfully objects to                  Plaintiffs’   deﬁnition of “you,”

“your”   and “Defendant”     to the extent that they      seek      to   expand the scope       of,   or impose

obligations greater than, those      imposed by the Rules of Civil Procedure.




                                                                                                        R0384
                        SECOND REQUEST FOR PRODUCTION
REQUEST FOR PRODUCTION NO.                    1:documents, correspondence, and
                                                   All
communications (including emails) pertaining to each and every investigation of a
Robinson R22 helicopter crash that you have been a part of during the last twelve
years.

RESPONSE: Robinson        objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;

unlimited in scope; not reasonably limited in time; duplicative of request number 13 of
Plaintiffs’ ﬁrst set of requests for production; constitutes a mere “ﬁshing expedition”
prohibited  by the Texas Supreme Court in Lofton v. Martin, 776 S.W.2d 145 (Tex.
1989); seeks information protected by the attomey-client privilege; seeks information
protected by the attorney-work product privilege; seeks information not within the actual
or constructive control of this party; seeks production of items previously produced; is
not reasonably calculated to lead to the discovery of admissible evidence; and exceeds
the permissible scope of discovery. Robinson further objects to the extent that this
request seeks documents unrelated to the accident aircraft without any showing of
substantial similarity of design or occurrence. Robinson further objects to the extent that
this request seeks documents protected by the work product privilege, the trade secret
privilege andlor protective orders and conﬁdentiality agreements in other cases.
Because Plaintiff has not alleged a speciﬁc theory as to what Plaintiff contends caused
the accident, it is impossible to determine if Robinson has documents responsive to so
broad a request which might actually be discoverable in this case. To the extent Plaintiff
articulates a theory of causation and/or narrows the scope of this request, Robinson
reserves the right to supplement this response and produce documents in its
possession which are non-objectionable, non-privileged, responsive to this request and
pertain to the accident aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO.            2: A full and complete copy of all investigation
reports,   memos, conclusions, and/or documents that have been prepared by you or
provided to you regarding a Robinson R44 helicopter model crash during the last twelve
years.

RESPONSE: Robinson       objects to the immediately preceding request to the extent that
it   overly broad; vague; unduly burdensome and expensive to answer as presented;
     is
unlimited in scope; not reasonably limited in time; constitutes a mere "ﬁshing expedition”
prohibited by the Texas Supreme Court in Loﬁon v. Martin, 776 S.W.2d 145 (Tex.
1989); seeks information protected by the attomey-client privilege; seeks infonnation
protected by the attomey-work product privilege; seeks infomtation not within the actual
or constructive control of this party; is not reasonably calculated to lead to the discovery




                                                                                    R0385
of admissible evidence; is propounded for the purpose of harassment; and exceeds the
pennissible scope of discovery. Robinson further objects to the extent that this request
seeks documents unrelated to the accident aircraft without any showing of substantial
similarity of design or occurrence. More speciﬁcally, Plaintiffs’ request relating to a
model that is not even the same model as the accident aircraft is completely outside the
scope of pennissible discovery. Robinson further objects to the extent that this request
seeks documents protected by the work product privilege, the trade secret privilege
and/or protective orders and conﬁdentiality agreements in other cases. Because Plaintiff
has not alleged a speciﬁc theory as to what Plaintiff contends caused the accident, it is
impossible to determine if Robinson has documents responsive to so broad a request
which might actually be discoverable in this case. To the extent Plaintiff articulates a
theory of causation and/or narrows the scope of this request, Robinson reserves the
right to supplement this response and produce documents in its possession which are
non-objectionable, non-privileged, responsive to this request and pertain to the accident
aircraft and/or the subject matter of this lawsuit.


REQUEST FOR PRODUCTION N0.              3:   Aand complete copy of all investigation
                                                 full

reports, memos, conclusions, and/or documents that have been prepared by you or
provided to you regarding a Robinson R22 helicopter model crash during the last twelve
years.

RESPONSE:       Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;

unlimited in scope; not reasonably limited in time; duplicative of request number 13 of
               set of requests for production; duplicate of request number 1 of Plaintiffs’
Plaintiffs’ first
second set of requests for production; constitutes a mere "ﬁshing expedition” prohibited
by the Texas Supreme Court in Lofton v. Martin, 776 S.W.2d 145 (Tex. 1989); seeks
infonnation protected by the attomey-client privilege; seeks information protected by the
attorney-work product privilege; seeks information not within the actual or constructive
control of this party; seeks production of items previously produced; is not reasonably
calculated to lead to the discovery of admissible evidence; and exceeds the permissible
scope of discovery. Robinson further objects to the extent that this request seeks
documents unrelated to the accident aircraft without any showing of substantial
similarity of design or occurrence. Robinson further objects to the extent that this
request seeks documents protected by the work product privilege, the trade secret
privilege and/or protective orders and conﬁdentiality agreements in other cases.
Because Plaintiff has not alleged a speciﬁc theory as to what Plaintiff contends caused
the accident, it is impossible to determine if Robinson has documents responsive to so
broad a request which might actually be discoverable in this case. To the extent Plaintiff
articulates a theory of causation and/or narrows the scope of this request, Robinson
reserves the right to supplement this response and produce documents in its




                                                                                   R0386
possession which are non-objectionable, non-privileged, responsive to         this   request and
pertain to the accident aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO.                   4: documents, correspondence, and
                                                  All
communications (including emails) pertaining to any malfunction and/or failure that
resulted in a crash that you have been made aware of regarding a Robinson R22
helicopter model during the last twelve years.

RESPONSE:       Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;

unlimited in scope; not reasonably limited in time; duplicative of request numbers 1 and
13 of Plaintiffs’ ﬁrst set of requests for production; constitutes a mere "ﬁshing
expedition” prohibited by the Texas Supreme Court in Lofton v. Martin, 776 S.W.2d 145
(Tex. 1989); seeks infonnation protected by the attomey-client privilege; seeks
information protected by the attomey-work product privilege; seeks information not
within the actual or constructive control of this party; seeks production of items
previously produced;   is not reasonably calculated to lead to the discovery of admissible
evidence; and exceeds the pennissible scope of discovery. Robinson further objects to
the extent that this request seeks documents unrelated to the accident aircraft without
any showing of substantial similarity of design or occurrence; and seeks information
which is proprietary and contains trade secrets. Robinson further objects to the extent
that this request seeks documents protected by the work product privilege, the trade
secret privilege and/or protective orders and confidentiality agreements in other cases.
Because Plaintiff has not alleged a speciﬁc theory as to what Plaintiff contends caused
the accident, it is impossible to detennine if Robinson has documents responsive to so
broad a request which might actually be discoverable in this case. To the extent Plaintiff
articulates a theory of causation and/or narrows the scope of this request. Robinson
reserves the right to supplement this response and produce documents in its
possession which are non-objectionable, non-privileged, responsive to this request and
pertain to the accident aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO.                   5:   All   documents, correspondence, and
communications (including emails) pertaining to any malfunction and/or failure that
resulted in a crash that you have been made aware of regarding a Robinson R44
helicopter model during the last twelve years.

RESPONSE:       Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;

unlimited in scope; not reasonably limited in time; constitutes a mere “ﬁshing expedition”
prohibited by the Texas Supreme Court in Lofton v. Martin, 776 S.W.2d 145 (Tex.
1989); seeks infonnation protected by the attomey-client privilege; seeks infonnation




                                                                                         R0387
protected by the attomey-work product privilege; seeks infonnation not within the actual
or constructive control of this party; seeks production of items previously produced; is
not reasonably calculated to lead to the discovery of admissible evidence; and exceeds
the permissible scope of discovery. Robinson further objects to the extent that this
request seeks documents unrelated to the accident aircraft without any showing of
substantial similarity of design or occurrence; is propounded for the purpose of
harassment; and seeks information which is proprietary and contains trade secrets.
More speciﬁcally, Plaintiffs’ request relating to a model that is not even the same model
as the accident aircraft is completely outside the scope of pennissible discovery.
Robinson further objects to the extent that this request seeks documents protected by
the work product privilege. the trade secret privilege and/or protective orders and
conﬁdentiality agreements in other cases. Because Plaintiff has not alleged a speciﬁc
theory as to what Plaintiff contends caused the accident, it is impossible to detennine if
Robinson has documents responsive to so broad a request which might actually be
discoverable in this case. To the extent Plaintiff articulates a theory of causation andlor
narrows the scope of this request, Robinson reserves the right to supplement this
response and produce documents in its possession which are non-objectionable, non-
privileged, responsive to this request and pertain to the accident aircraft and/or the
subject matter of this lawsuit.

REQUEST FOR PRODUCTION N0.                  6:   All   documents,   correspondence, and
communications (including emails) pertaining to all         incidents (including crashes)
involving a Robinson R44 helicopter model during the last twelve years.

RESPONSE: Robinson        objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;

unlimited in scope; not reasonably limited in time; is duplicative of request number 5 of
Plaintiffs’ second set of requests for production; constitutes a mere “ﬁshing expedition"
prohibited by the Texas Supreme Court in Loﬂon v. Martin, 776 S.W.2d 145 (Tex.
1989); seeks infonnation protected by the attomey—client privilege; seeks infonnation
protected by the attomey-work product privilege; seeks information not within the actual
or constructive control of this party; seeks production of items previously produced; is
not reasonably calculated to lead to the discovery of admissible evidence; is
propounded for the purpose of harassment; and exceeds the pennissible scope of
discovery. Robinson further objects to the extent that this request seeks documents
unrelated to the accident aircraft without any showing of substantial similarity of design
or occurrence; and seeks information which is proprietary and contains trade secrets.
More speciﬁcally, Plaintiffs’ request relating to a model that is not even the same model
as the accident aircraft is completely outside the scope of permissible discovery.
Robinson further objects to the extent that this request seeks documents protected by
the work product privilege, the trade secret privilege and/or protective orders and




                                                                                   R0388
conﬁdentiality agreements in other cases. Because Plaintiff has not alleged a speciﬁc
theory as to what Plaintiff contends caused the accident, it is impossible to determine if
Robinson has documents responsive to so broad a request which might actually be
discoverable in this case. To the extent Plaintiff articulates a theory of causation and/or
narrows the scope of this request, Robinson reserves the right to supplement this
response and produce documents in its possession which are non-objectionable, non-
privileged, responsive to this request and pertain to the accident aircraft and/or the
subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO.                       7:     All    documents, correspondence, and
communications (including emails) pertaining to all incidents (including crashes)
involving a Robinson R22 helicopter model during the last twelve years.

RESPONSE: Robinson          objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;

unlimited in scope; not reasonably limited in time; duplicative of request numbers 1 and
13 of Plaintiffs’ first set of requests for production; duplicative of request number 4 of
Plaintiffs’ second set of requests for production; constitutes a mere “ﬁshing expedition"
prohibited  by the Texas Supreme Court in Lofton v. Martin, 776 S.W.2d 145 (Tex.
1989); seeks infonnation protected by the attomey-client privilege; seeks information
protected by the attomey-work product privilege; seeks information not within the actual
or constructive control of this party; seeks production of items previously produced; is
not reasonably calculated to lead to the discovery of admissible evidence; and exceeds
the pennissible scope of discovery. Robinson further objects to the extent that this
request seeks documents unrelated to the accident aircraft without any showing of
substantial similarity of design or occurrence; and seeks infonnation which is proprietary
and contains trade secrets. Robinson further objects to the extent that this request
seeks documents protected by the work product privilege, the trade secret privilege
and/or protective orders and conﬁdentiality agreements in other cases. Because Plaintiff
has not alleged a speciﬁc theory as to what Plaintiff contends caused the accident, it is
impossible to determine if Robinson has documents responsive to so broad a request
which might actually be discoverable in this case. To the extent Plaintiff articulates a
theory of causation and/or narrows the scope of this request, Robinson reserves the
right to supplement this response and produce documents in its possession which are
non-objectionable, non-privileged, responsive to this request and pertain to the accident
aircraft and/or the subject   matter of this lawsuit.

RE UEST FOR PRODUCTION NO.                  8:   A    full   and complete copy of   all   settlements
involving a Robinson R44 helicopter model for death and/or personal             injury    as a   result
of a crash or incident during the last twelve years.




                                                                                             R0389
RESPONSE:       Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;

unlimited in scope; not reasonably limited in time; seeks information protected by the
attomey-client privilege; seeks infonnation protected by the attomey-work product
privilege; seeks conﬁdential information; seeks infonnation not within the actual or
constructive control of this party; is not reasonably calculated to lead to the discovery of
admissible evidence; is propounded for the purpose of harassment; and exceeds the
permissible scope of discovery. Robinson further objects to the extent that this request
seeks documents unrelated to the accident aircraft without any showing of substantial
similarity of design or occurrence. More speciﬁcally, Plaintiffs’ request relating to a
model that is not even the same model as the accident aircraft is completely outside the
scope of permissible discovery. Robinson further objects to the extent that this request
seeks documents protected by the work product privilege, the trade secret privilege
and/or protective orders and confidentiality agreements in other cases. Because Plaintiff
has not alleged a speciﬁc theory as to what Plaintiff contends caused the accident, it is
impossible to determine if Robinson has documents responsive to so broad a request
which might actually be discoverable in this case. To the extent Plaintiff articulates a
theory of causation and/or narrows the scope of this request, Robinson reserves the
right to supplement this response and produce documents in its possession which are
non-objectionable, non-privileged, responsive to this request and pertain to the accident
aircraft and/or the subject matter of this lawsuit.


REQUEST FOR PRODUCTION NO.               9:   A   full   and complete copy of   all   settlements
involving a Robinson R22 helicopter model for death and/or personal injury as a result
of a crashﬁncident during the last twelve years.

RESPONSE:       Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;

unlimited in scope; not reasonably limited in time; seeks infonnation protected by the
attomey-client privilege; seeks information protected by the attomey-work product
privilege; seeks conﬁdential information; seeks information not within the actual or
constmctive control of this party; is not reasonably calculated to lead to the discovery of
admissible evidence; and exceeds the permissible scope of discovery. Robinson further
objects to the extent that this request seeks documents unrelated to the accident aircraft
without any showing of substantial similarity of design or occurrence. Robinson further
objects to the extent that this request seeks documents protected by the work product
privilege,  the trade secret privilege and/or protective orders and conﬁdentiality
agreements in other cases. Because Plaintiff has not alleged a speciﬁc theory as to
what Plaintiff contends caused the accident, it is impossible to determine if Robinson
has documents responsive to so broad a request which might actually be discoverable
in this case. To the extent Plaintiff articulates a theory of causation and/or narrows the



                                              10

                                                                                          R0390
scope of this request, Robinson reserves the right to supplement this response and
produce documents in its possession which are non-objectionable, non-privileged,
responsive to this request and pertain to the accident aircraft and/or the subject matter
of this lawsuit.

REQUEST FOR PRODUCTION NO.                  10:   A full and
                                                complete copy of all expert reports,
generated by you or provided to you, analyzing the Robinson R44 helicopter model
during the last twelve years,   in   reference to personal injury or death.

RESPONSE: Robinson       objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;

unlimited in scope; not reasonably limited in time; seeks infonnation protected by the
attomey-client privilege; seeks information protected by the attomey-work product
privilege; seeks conﬁdential information; is not reasonably calculated to lead to the
discovery of admissible evidence; is propounded for the purpose of harassment; and
exceeds the permissible scope of discovery. Robinson further objects to the extent that
this request seeks documents unrelated to the accident aircraft without any showing of
substantial similarity of design or occurrence. More speciﬁcally, Plaintiffs’ request
relating to a model that is not even the same model as the accident aircraft is
completely outside the scope of permissible discovery. Robinson further objects to the
extent that this request seeks documents protected by the work product privilege, the
trade secret privilege and/or protective orders and conﬁdentiality agreements in other
cases. Because Plaintiff has not alleged a speciﬁc theory as to what Plaintiff contends
caused the accident. it is impossible to determine if Robinson has documents
responsive to so broad a request which might actually be discoverable in this case. To
the extent Plaintiff articulates a theory of causation and/or narrows the scope of this
request, Robinson reserves the right to supplement this response and produce
documents in its possession which are non-objectionable, non-privileged, responsive to
this request and pertain to the accident aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO.                  11:   A full and
                                                complete copy of all expert reports,
generated by you or provided to you, analyzing the Robinson R22 helicopter model
during the last twelve years,   in   reference to personal injury or death.

RESPONSE:      Robinson objects to the immediately preceding request to the extent that
it   overly broad; vague; unduly burdensome and expensive to answer as presented;
     is
unlimited in scope; not reasonably limited in time; seeks infonnation protected by the
attomey-client privilege; seeks infonnation protected by the attomey-work product
privilege; seeks conﬁdential information; is not reasonably calculated to lead to the
discovery of admissible evidence; and exceeds the permissible scope of discovery.
Robinson further objects to the extent that this request seeks documents unrelated to


                                                   11

                                                                                    R0391
the accident aircraft without any showing of substantial similarity of design or
occurrence. Robinson further objects to the extent that this request seeks documents
protected by the work product privilege, the trade secret privilege and/or protective
orders and conﬁdentiality agreements in other cases. Because Plaintiff has not alleged
a speciﬁc theory as to what Plaintiff contends caused the accident, it is impossible to
determine if Robinson has documents responsive to so broad a request which might
actually be discoverable in this case. To the extent Plaintiff articulates a theory of
causation and/or narrows the scope of this request, Robinson reserves the right to
supplement this response and produce documents in its possession which are non-
objectionable, non-privileged, responsive to this request   and   pertain to the accident
aircraft   and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO.               12: A full and complete copy of all opinions,
articles, bulletins, memoranda, and/or presentations that you have issued pertaining to
aerial photography services utilizing R-22 and/or R-44 helicopters during the last twelve
years.

Robinson objects to the immediately preceding request to the extent that it is overly
broad; vague; unduly burdensome and expensive to answer as presented; unlimited in
scope; not reasonably limited in time; seeks conﬁdential information; is not reasonably
calculated to lead to the discovery of admissible evidence; is propounded for the
purpose of harassment; and exceeds the pennissible scope of discovery. Robinson
further objects to the extent that this request seeks documents unrelated to the accident
aircraft without any showing of substantial similarity of design or occurrence. Robinson
further objects to the extent that this request seeks documents protected by the work
product privilege, the trade secret privilege and/or protective orders and conﬁdentiality
agreements in other cases. Because Plaintiff has not alleged a speciﬁc theory as to
what Plaintiff contends caused the accident, it is impossible to detennine if Robinson
has documents responsive to so broad a request which might actually be discoverable
in this case. To the extent Plaintiff articulates a theory of causation and/or narrows the
scope of this request, Robinson reserves the right to supplement this response and
produce documents in its possession which are non-objectionable, non-privileged,
responsive to this request and pertain to the accident aircraft and/or the subject matter
of this lawsuit.

REQUEST FOR PRODUCTION NO.          13: A full and complete copy of all safety reports,
issued by your Safety Committee, regarding the helicopter model at issue.

RESPONSE: Robinson      objects to the immediately preceding request to the extent that
it   overly broad; vague; unduly burdensome and expensive to answer as presented;
     is
unlimited in scope and time; seeks conﬁdential information; is not reasonably calculated



                                                12

                                                                                  R0392
to lead to the discovery of admissible evidence; is duplicative of request           number 4   of
Plaintiffs’ ﬁrst requests for production; seeks documents previously produced; and
exceeds the permissible scope of discovery. Robinson further objects to the extent that
this request seeks documents unrelated to the accident aircraft without any showing of
substantial similarity of design or occurrence. Robinson further objects to the extent that
this request seeks documents protected by the work product privilege, the trade secret
privilege and/or protective orders and conﬁdentiality agreements in other cases.
Because Plaintiff has not alleged a speciﬁc theory as to what Plaintiff contends caused
the accident, it is impossible to determine if Robinson has documents responsive to so
broad a request which might actually be discoverable in this case. To the extent Plaintiff
articulates a theory of causation and/or narrows the scope of this request, Robinson
reserves the right to supplement this response and produce documents in its
possession which are non-objectionable, non-privileged, responsive to this request and
pertain to the accident aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO.                     14:     All   documents, correspondence, and
communications (including emails) pertaining         to   any accident reconstruction, in whole or
any part, relative to this case.

RESPONSE:           Robinson objects to the immediately preceding request to the extent that
it   is   overly broad; vague; unduly burdensome and expensive to answer as presented;
unlimited      in       not reasonably calculated to lead to the discovery of admissible
                    scope;   is

evidence; is duplicative of request numbers 15 and 16 of Plaintiffs’ ﬁrst requests for
production; seeks documents previously produced; seeks documents protected by
attomey-client privilege; seeks documents protected by attomey-work product privilege;
and exceeds the permissible scope of discovery. Robinson further objects to the extent
that this request seeks documents protected by the work product privilege, the trade
secret privilege and/or protective orders and conﬁdentiality agreements in other cases.
Because Plaintiff has not alleged a speciﬁc theory as to what Plaintiff contends caused
the accident, it is impossible to detemrine if Robinson has documents responsive to so
broad a request which might actually be discoverable in this case. To the extent Plaintiff
articulates a theory of causation and/or narrows the scope of this request, Robinson
reserves the right to supplement this response and produce documents in its
possession which are non-objectionable, non-privileged, responsive to this request and
pertain to the accident aircraft and/or the subject matter of this lawsuit.

RE UEST FOR PRODUCTION NO.               15: All documents, correspondence, and
communications (including emails) pertaining to any accident reconstruction relative to
any case involving a Robinson R22 helicopter in the last twelve years.




                                               13

                                                                                          R0393
RESPONSE:       Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;

unlimited in scope; not reasonably limited in time; seeks conﬁdential information; is not
reasonably calculated to lead to the discovery of admissible evidence; seeks documents
protected by attomey-client privilege; seeks documents protected by attomey-work
product privilege; seeks documents containing conﬁdential information; seeks
documents not within the actual or constructive control of this party; and exceeds the
permissible scope of discovery. Robinson further objects to the extent that this request
seeks documents unrelated to the accident aircraft without any showing of substantial
similarity of design or occurrence. Robinson further objects to the extent that this
request seeks documents protected by the work product privilege, the trade secret
privilege and/or protective orders and conﬁdentiality agreements in other cases.
Because Plaintiff has not alleged a speciﬁc theory as to what Plaintiff contends caused
the accident, it is impossible to determine if Robinson has documents responsive to so
broad a request which might actually be discoverable in this case. To the extent Plaintiff
articulates a theory of causation and/or narrows the scope of this request, Robinson
reserves the right to supplement this response and produce documents in its
possession which are non-objectionable, non-privileged, responsive to this request and
pertain to the accident aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO.                     16:documents, correspondence, and
                                                     All
communications (including emails) that have discussed, analyzed, and/or concluded the
possible cause(s) of the crash subject of this   suit.


RESPONSE:           Robinson objects to the immediately preceding request to the extent that
it   is   overly broad; vague; unduly burdensome and expensive to answer as presented;
unlimited in scope;     not reasonably calculated to lead to the discovery of admissible
                         is
evidence; is duplicative of request numbers 15 and 16 of Plaintiffs‘ ﬁrst requests for
production; seeks documents previously produced; seeks documents protected by
attomey-client privilege; seeks documents protected by attomey-work product privilege;
seeks documents not within the actual or constructive control of this party; calls for a
legal conclusion; and exceeds the permissible scope of discovery. Robinson further
objects to the extent that this request seeks documents protected by the work product
privilege and the trade secret privilege. Robinson reserves the right to supplement this
response and produce documents in its possession which are non-objectionable, non-
privileged, responsive to this request.

RE UEST FOR PRODUCTION NO.                 17: All documents, correspondence, and
communications (including emails) that have discussed the analytics, investigations
and/or conclusions regarding cause(s) of crashes in which Robinson R-22 helicopters
have been involved during the last twelve years.


                                               14

                                                                                    R0394
RESPONSE: Robinson       objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;

unlimited in scope; not reasonably limited in time; seeks conﬁdential information; is not
reasonably calculated to lead to the discovery of admissible evidence; seeks documents
protected by attomey-client privilege; seeks documents protected by attomey-work
product privilege; seeks documents containing conﬁdential infonnation; seeks
documents not within the actual or constructive control of this party; and exceeds the
permissible scope of discovery. Robinson further objects to the extent that this request
seeks documents unrelated to the accident aircraft without any showing of substantial
similarity of design or occurrence. Robinson further objects to the extent that this
request seeks documents protected by the work product privilege, the trade secret
privilege and/or protective orders and conﬁdentiality agreements in other cases.
Because Plaintiff has not alleged a speciﬁc theory as to what Plaintiff contends caused
the accident, it is impossible to detennine if Robinson has documents responsive to so
broad a request which might actually be discoverable in this case. To the extent Plaintiff
articulates a theory of causation and/or narrows the scope of this request, Robinson
reserves the right to supplement this response and produce documents in its
possession which are non-objectionable, non-privileged, responsive to this request and
pertain to the accident aircraft and/or the subject matter of this lawsuit.

RE UEST FOR PRODUCTION NO.           18: A full and complete copy of the operating
manual pertaining to the Robinson R22 helicopter model.

RESPONSE:        This    is   publically          available    on    Robinson’s       website:
httgz//www.robinsonhe|i.com/#

RE UEST FOR PRODUCTION NO.           19: A full and complete copy of the operating
manual pertaining to the Robinson R44 helicopter model.

RESPONSE:           Robinson objects  to the immediately preceding request to the extent that
it   is   not reasonably calculated to lead to the discovery of admissible evidence.

Subject      but without waiving any of the foregoing objections, This
              to,                                                                 is publically
available on Robinson’s website: httpz//www.robinsonhe|i.com/#

RE UEST FOR PRODUCTION NO.            20: A full and complete copy of your corporate
policies and procedures, including any mission statements, code of conduct, and/or any
statements covering business ethics and safety procedures for your company.

RESPONSE: Robinson      objects to the immediately preceding request to the extent that
it  overly broad; vague; ambiguous; unduly burdensome; unlimited in scope or time; is
     is
not reasonably calculated to lead to the discovery of admissible evidence; is



                                                15

                                                                                       R0395
propounded for the purpose of harassment; seeks information that is conﬁdential,
proprietary and contains trade secrets; and exceeds the pennissible scope of discovery.

REQUEST FOR PRODUCTION NO.                21: All documents, correspondence, and/or
communications submitted to NTSB during the last twelve years whidn involve R-22
helicopter crashes resulting in personal injury or death.

RESPONSE:       Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to produce as presented;

not reasonably limited in scope or time; is not reasonably calculated to lead to the
discovery of admissible evidence; is propounded for the purpose of harassment; and
exceeds the permissible scope of discovery. Robinson further objects to the extent that
this request seeks documents unrelated to the accident aircraft without any showing of
substantial similarity of design or occurrence. Robinson further objects to the extent that
this request seeks documents protected by the work product privilege, the trade secret
privilege and/or protective orders and conﬁdentiality agreements in other cases.
Because Plaintiff has not alleged a speciﬁc theory as to what Plaintiff contends caused
the accident, it is impossible to detennine if Robinson has documents responsive to so
broad a request which might actually be discoverable in this case. To the extent Plaintiff
articulates a theory of causation and/or narrows the scope of this request, Robinson
reserves the right to supplement this response and produce documents in its
possession which are non-objectionable, non-privileged, responsive to this request and
pertain to the accident aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION N0.                  22:    All   witness statements that were obtained
relative to the incident subject of this suit.

RESPONSE: Robinson       objects to the immediately preceding request to the extent that it
is vague, overly broad, duplicative of Plaintiffs’ requests for disclosures; and seeks

information not within the actual or constructive control of this party.

Subject      but without waiving any of the foregoing objections, Robinson states that it
             to,
will supplement this response and will produce documents in its possession which are
non-objectionable, non-privileged, responsive to this request and pertain to the accident
aircraft and/or the subject matter of this lawsuit.

RE UEST FOR PRODUCTION NO.                   23:       All reports,   memos,
                                                                      conclusions, and/or
documents          that Robinson maintains suggest pilot error occurred during the crash
subject of this     suit.


RESPONSE:           Robinson objects to the immediately preceding request to the extent that
it   is   overly broad; vague; unduly burdensome and expensive to answer as presented;



                                                  16

                                                                                       R0396
unlimited    in   scope;not reasonably calculated to lead to the discovery of admissible
                           is
evidence; seeks documents previously produced; seeks documents protected by
attomey-client privilege; seeks documents protected by attorney-work product privilege;
and exceeds the pennissible scope of discovery.

Subject     but without waiving any of the foregoing objections, Robinson states that it
           to,
will supplement this response and will produce documents in its possession which are
non-objectionable, non-privileged, responsive to this request and pertain to the accident
aircraft   and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO.          24: All documents addressing or discussing the
belt drive system and power failures associated with the Robinson R22 helicopter
model.

RESPONSE:       Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to produce as presented;

not reasonably limited in scope or time; is not reasonably calculated to lead to the
discovery of admissible evidence; is propounded for the purpose of harassment; seeks
information that is confidential, proprietary and contains trade secrets; and exceeds the
permissible scope of discovery. Robinson further objects to the extent that this request
seeks documents unrelated to the accident aircraft without any showing of substantial
similarity of design or occurrence. Robinson further objects to the extent that this
request seeks documents protected by the work product privilege, the trade secret
privilege and/or protective orders and conﬁdentiality agreements in other cases.
Because Plaintiff has not alleged a speciﬁc theory as to what Plaintiff contends caused
the accident, it is impossible to determine if Robinson has documents responsive to so
broad a request which might actually be discoverable in this case. To the extent Plaintiff
articulates a theory of causation and/or narrows the scope of this request, Robinson
reserves the right to supplement this response and produce documents in its
possession which are non-objectionable, non-privileged, responsive to this request and
pertain to the accident aircraft and/or the subject matter of this lawsuit.

RE UEST FOR PRODUCTION NO. 25: A full and         complete copy of all service bulletins
and safety notices issued for Robinson R-22 helicopters and Robinson R-44 helicopters
during the last 12 years.

RESPONSE:          Robinson objects   to the immediately preceding request to the extent that
it   overly broad; not reasonably limited in scope or time; is not reasonably calculated to
     is
lead to the discovery of admissible evidence. Robinson further objects to the extent that
this request seeks documents unrelated to the accident aircraft without any showing of
substantial similarity of design or occurrence.




                                                17

                                                                                     R0397
Subject to, but without waiving any of the foregoing objections, responsive documents
are publically available on Robinson’s website: httg://www.robinsonheli.com/#

REQUEST FOR PRODUCTION NO. 26: A full and complete copy of all service bulletins
and safety notices withdrawn for the Robinson R-22       helicopter.

RESPONSE: Robinson         objects to the immediately preceding request to the extent that
it is overly broad; not reasonably limited in scope or time; is not reasonably calculated to

lead to the discovery of admissible evidence. Robinson further objects to the extent that
this request seeks documents unrelated to the accident aircraft without any showing of
substantial similarity of design or occurrence.

Subject to, but without waiving any of the foregoing objections, responsive documents
are publically available on Robinson's website: http://www.robinsonheli.com/#

REQUEST FOR PRODUCTION NO.              27: Final engineering drawings which describe
and identify the R-22 helicopter such as that involved in the incident subject of this suit,
including part drawings, depictions of the conﬁguration, speciﬁed tolerances, U.S.
Government and Robinson Helicopter Co., Inc. speciﬁcations, engineering orders,
"Operation Sheet" a/k/a Outside Data Sheet setting out required speciﬁc tooling,
inspection requirements, ﬁnish coating, process speciﬁcations,               identiﬁcation
requirements, packaging requirements and any special facilities required for production.
This request includes the supporting documentation for the power transfer system and
fuel system of the R-22, including belt drive system, fuel tank location, fuel tank liners,
clutch system and wiring diagram.

RESPONSE:       Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome and expensive to produce as

presented; not reasonably limited in scope or time; is not reasonably calculated to lead
to the discovery of admissible evidence; is propounded for the purpose of harassment;
seeks information that is conﬁdential, proprietary and contains trade secrets; and
exceeds the pennissible scope of discovery. Robinson further objects to the extent that
this request seeks documents unrelated to the accident aircraft without any showing of
substantial similarity of design or occurrence.

REQUEST FOR PRODUCTION NO.                 28: All documents, correspondence, and
communications (including emails) pertaining to all belt manufacturing changes,
including changes from Gates to any other manufacturer, involving the Robinson R22
helicopter model from 2003 to the present.

RESPONSE:           Robinson objects to the immediately preceding request to the extent that
it   is   overly broad; vague; ambiguous; unduly burdensome and expensive to produce as



                                               18

                                                                                    R0398
presented; not reasonably limited in scope or time; is not reasonably calculated to lead
to the discovery of admissible evidence; is propounded for the purpose of harassment;
seeks information that is conﬁdential, proprietary and contains trade secrets; and
exceeds the permissible scope of discovery. Because Plaintiff has not alleged a speciﬁc
theory as to what Plaintiff contends caused the accident, it is impossible to determine if
Robinson has documents responsive to so broad a request which might actually be
discoverable in this case. To the extent Plaintiff articulates a theory of causation and/or
narrows the scope of this request, Robinson reserves the right to supplement this
response and produce documents in its possession which are non-objectionable, non-
privileged, responsive to this request and pertain to the accident aircraﬂ and/or the
subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 29: Records identifying each and every crash in
which any R-22 helicopter models have been involved including but not limited to crash
date, crash location, root cause analysis, investigation materials, identity of investigators
and exact model of helicopter involved from 2003 to the present.

RESPONSE:           Robinson objects to the immediately preceding request to the extent that
it   is   overly broad; vague; ambiguous; unduly burdensome and expensive to produce as
presented; unlimited in scope; not reasonably limited in time; is not reasonably
calculated to lead to the discovery of admissible evidence; is propounded for the
purpose of harassment; seeks infonnation that is conﬁdential, proprietary and contains
trade secrets; seeks information protected by attomey-client privilege; seeks information
protected by attomey-work product privilege; seeks documents not within the actual or
constructive control of this party; and exceeds the pennissible scope of discovery.
Robinson further objects to the extent that this request seeks documents unrelated to
the accident aircraft without any showing of substantial similarity of design or
occurrence.

REQUEST FOR PRODUCTION NO. 30: Documents reﬂecting the identity of members
of Robinson Helicopter Company, Inc.'s Safety Committee, including official capacity
and/or ofﬁce held by each, from original establishment of any committee dealing with
helicopter safety of Robinson-manufactured helicopters, to the present.

RESPONSE:           Robinson objects to the immediately preceding request to the extent that
it   is   overly broad; vague; ambiguous; unduly burdensome; unlimited in scope or time; is
not reasonably calculated to lead to the discovery of admissible evidence; is
propounded for the purpose of harassment; seeks information that is conﬁdential and
proprietary; violates third-party's privacy rights and exceeds the permissible scope of
discovery.




                                               19

                                                                                     R0399
REQUEST FOR PRODUCTION NO.               31: All documents provided to customers
purchasing the R-22 helicopter from Robinson Helicopter Company, Inc., i.e., warranty
information, brochures, guarantees, user guides, etc. from 2003 to the present.

RESPONSE:           Robinson objects to the immediately preceding request to the extent that
it   is   overly broad; vague; ambiguous; unduly burdensome and expensive to produce as
presented; unlimited in scope; not reasonably limited in time; is not reasonably
calculated to lead to the discovery of admissible evidence; is propounded for the
purpose of harassment; and exceeds the permissible scope of discovery. Robinson
further objects to the extent that this request seeks documents unrelated to the accident
aircraft without any showing of substantial similarity of design or occurrence.


REQUEST FOR PRODUCTION NO.                        29   |sic|: All    Exhibit "A's" attached to        any
protective order entered on behalf of and/or for the beneﬁt of Robinson Helicopter
Company, lnc., including those executed by consulting witnesses and/or testifying
witnesses who have or may have reviewed documents related to Robinson R-22
helicopters.

RESPONSE:      Robinson objects to the immediately preceding request to the extent that
it is vague; overly broad; ambiguous; unduly burdensome and expensive to produce as

presented; seeks information protected by attomey-client privilege; seeks infonnation
protected by attomey-work product privilege; seeks information that is conﬁdential,
proprietary      and contains trade     secrets; is not reasonably calculated to lead to the
discovery of admissible evidence; is propounded for the purpose of harassment; seeks
infonnation not within the actual or constructive control of this party; and exceeds the
scope of pennissible discovery. Robinson further objects to the extent that this request
seeks documents unrelated to the accident aircraft without any showing of substantial
similarity of design or occurrence. Robinson further objects to the extent that this
request seeks documents protected by protective orders and conﬁdentiality agreements
in other cases.


REQUEST FOR PRODUCTION NO. 30 [sic|: All documents which reﬂect testing of the
belt drive      system such as that   utilized   on the Robinson R-22 helicopter subject of           this
suit,     including but not limited to stretching of belts, conditioning of belts, instructions for
belt replacement, instructions for belt inspection          and     instructions for handling   any   belt
"failure."


RESPONSE:       Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome and expensive to produce as

presented; not reasonably limited in scope or time; is not reasonably calculated to lead
to the discovery of admissible evidence; is propounded for the purpose of harassment;
seeks information that is conﬁdential, proprietary and contains trade secrets; and

                                                   20

                                                                                                R0400
exceeds the permissible scope of discovery. Robinson further objects to the extent that
this request seeks documents unrelated to the accident aircraft without any showing of
substantial similarity of design or occurrence.

REQUEST FOR PRODUCTION NO.               31 [sic|:   documents which evidence and/or
                                                     All
reﬂect instructions for response to rotor    power loss while piloting a Robinson R-22
helicopter.

RESPONSE:       Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome and expensive to produce as

presented; not reasonably limited in scope or time; is not reasonably calculated to lead
to the discovery of admissible evidence; is propounded for the purpose of harassment;
seeks infonnation that is conﬁdential, proprietary and contains trade secrets; and
exceeds the pennissible scope of discovery. Robinson further objects to the extent that
this request seeks documents unrelated to the accident aircraft without any showing of
substantial similarity of design or occurrence.

REQUEST FOR PRODUCTION NO.                 32: Information reﬂecting the net worth of
Robinson Helicopter Company,     Inc.


RESPONSE: Robinson         objects to the immediately preceding request to the extent that
is seeks privileged ﬁnancial records which are highly sensitive, and their conﬁdentiality
is necessary to Robinson's competitive advantage and continued viability. Robinson

further objects to the extent that the request seeks information that is not relevant to any
of the current issues of liability and causation; is not reasonably calculated to lead to the
discovery of admissible evidence; and is duplicative of request number 22 of Plaintiffs’
ﬁrst set of requests for production. Further, there is no public policy reason for this
information to be released as it only concerns the ﬁnancial status of one defendant. and
implicates no public safety or other relevant issue. Robinson incorporates by reference
its prior brieﬁng to the Trial Court and the Court of Appeals on this issue.


REQUEST FOR PRODUCTION NO.           33: All documents exchanged between Robinson
Helicopter Company. Inc. and Helicopter Services, Inc. which resulted in HSI becoming
a factory-authorized Robinson Helicopter Service Center.

RESPONSE:       Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome and expensive to produce as

presented; not reasonably limited in scope or time; is not reasonably calculated to lead
to the discovery of admissible evidence; is propounded for the purpose of harassment;
seeks information that is conﬁdential, proprietary and contains trade secrets; and
exceeds the permissible scope of discovery.



                                             21

                                                                                     R0401
REQUEST FOR PRODUCTION NO.               34:   All   documents which evidence   inspections,
reviews, audits or any other documents submitted by HSI to Robinson in order to
maintain its designation with Robinson Helicopter Company, Inc.

RESPONSE:       Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome and expensive to produce as

presented; not reasonably limited in scope or time; is not reasonably calculated to lead
to the discovery of admissible evidence; is propounded for the purpose of harassment;
seeks information that is conﬁdential, proprietary and contains trade secrets; and
exceeds the pennissible scope of discovery.

REQUEST FOR PRODUCTION NO.               35: All documents which reﬂect, depict and/or
outline the training of HSI technicians, service and/or repair personnel, by Robinson
Helicopter Company, Inc. personnel and/or its representatives, authorizing HSI to
service the R-22 helicopter in question.

RESPONSE:       Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome and expensive to produce as

presented; not reasonably limited in scope or time; is not reasonably calculated to lead
to the discovery of admissible evidence; is propounded for the purpose of harassment;
seeks information that is conﬁdential, proprietary and contains trade secrets; and
exceeds the pennissible scope of discovery.

REQUEST FOR PRODUCTION NO. 36: All photographs of post-crash              R-22 helicopters
from 2003 through the present.

RESPONSE:       Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome and expensive to produce as

presented; not reasonably limited in scope or time; is not reasonably calculated to lead
to the discovery of admissible evidence; is propounded for the purpose of harassment;
seeks infonnation that is conﬁdential; seeks information not within the actual or
constructive control of this party; and exceeds the permissible scope of discovery.

REQUEST FOR PRODUCTION NO.              37: Produce     documentation evidencing and/or
                                                        all

reﬂecting post-crash fuel   fed ﬁres from 2003 through the present, involving R-22 and/or
R—44 helicopters.

RESPONSE:     Robinson objects    to the immediately preceding request to the extent that
it   overly broad; vague; ambiguous; unduly burdensome and expensive to produce as
     is
presented; not reasonably limited in scope or time; is not reasonably calculated to lead
to the discovery of admissible evidence; is propounded for the purpose of harassment;
seeks infonnation that is conﬁdential; seeks infonnation not within the actual or


                                               22

                                                                                    R0402
constructive control of this party; and exceeds the permissible scope of discovery.
Robinson further objects to the extent that this request seeks documents protected by
the attomey-client and work product privileges, the trade secret privilege and/or
protective orders and conﬁdentiality agreements in other cases. Because Plaintiff has
not alleged a specific theory as to what Plaintiff contends caused the accident, it is
impossible to determine if Robinson has documents responsive to so broad a request
which might actually be discoverable in this case. To the extent Plaintiff articulates a
theory of causation and/or narrows the scope of this request, Robinson reserves the
right to supplement this response and produce documents in its possession which are
non-objectionable, non-privileged, responsive to this request and pertain to the accident
aircraft   and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO.                  deposition transcripts of the following
                                             38:    All
individuals, which are maintained by Robinson Helicopter Company, Inc. and/or its
counsel:

          a.  Robert McSwain, McSwain Engineering, Inc.
          b. William "Bill" Carden, McSwain Engineering, Inc.
          c. Sri Kumar, Ph.D., Safety Research Institute
          d. Colin Sommer, Aeroscope, Inc.
          e. Williams. Lawrence, Colonel USMC (Ret' d), ConsulAir,      Inc.
          f. Joseph L. Burton, M.D.

          g. Dr. Kenneth Orloff, Orloff Consulting

RESPONSE:      Robinson objects to the immediately preceding request to the extent that
it   not reasonably limited in scope or time; is not reasonably calculated to lead to the
     is
discovery of admissible evidence; is propounded for the purpose of harassment; seeks
information that is protected by attomey-work product privilege; and exceeds the
pennissible scope of discovery. Robinson further objects to the request to the extent
that it seeks information unrelated to the accident aircraft and/or outside the scope of
this lawsuit.


REQUEST FOR PRODUCTION NO.                    39:    To   the extent that Robinson Helicopter
Company,        maintains it is self-insured, produce any and all documents which
                Inc.
evidence or reﬂect all ﬁnancial limitations and/or restrictions relative to the incident in
question.

RESPONSE:       Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; is duplicative of request number 6 of Plaintiffs’ ﬁrst

set of requests for production; and is duplicative of Plaintiffs’ requests for disclosures.




                                                23

                                                                                      R0403
REQUEST FOR PRODUCTION NO.                  40: All documents obtained from the NTSB
including but not limited to photographs, statements and /or conclusions relative to the
R-22 helicopter subject of this litigation.

RESPONSE:       Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome and expensive to produce as

presented; not reasonably limited in scope; and seeks infonnation not within the actual
or constructive control of this party. Robinson further objects to the extent that this
request seeks documents protected by the work product privilege.

REQUEST FOR PRODUCTION NO.              41: All documents which evidence or reﬂect the
decision to line, not to line and/or to delay lining the aluminum fuel tanks of the R-22
Robinson Helicopter with alternative materials.

RESPONSE:       Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome and expensive to produce as

presented; not reasonably limited in scope or time; is not reasonably calculated to lead
to the discovery of admissible evidence; seeks information that is confidential,
proprietary and contains trade secrets; and exceeds the permissible scope of discovery.
Robinson further objects to the extent that this request seeks documents protected by
the work product privilege, the trade secret privilege and/or protective orders and
conﬁdentiality agreements in other cases. Because Plaintiff has not alleged a specific
theory as to what Plaintiff contends caused the accident, it is impossible to determine if
Robinson has documents responsive to so broad a request which might actually be
discoverable in this case. To the extent Plaintiff articulates a theory of causation and/or
narrows the scope of this request, Robinson reserves the right to supplement this
response and produce documents in its possession which are non—objectionable, non-
privileged, responsive to this request   and   pertain to the accident aircraft and/or the
subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO.          42: All documents reﬂecting the decision to line,
not to line and/or to delay lining the aluminum fuel tanks of the R-44 Robinson
Helicopter with alternative materials.

RESPONSE:     Robinson objects to the immediately preceding request to the extent that
itisoverly broad; vague; ambiguous; unduly burdensome and expensive to produce as
presented; not reasonably limited in scope or time; is not reasonably calculated to lead
to the discovery of admissible evidence; seeks information that is conﬁdential,
proprietary and contains trade secrets; and exceeds the permissible scope of discovery.
Robinson further objects to the extent that this request seeks documents unrelated to
the accident aircraft without any showing of substantial similarity of design or
occurrence. More specifically, Plaintiffs’ request relating to a model that is not even the


                                            24

                                                                                   R0404
same model as      the accident aircraft is completely outside the scope of permissible
discovery. Robinson further objects to the extent that this request seeks documents
protected by the work product privilege, the trade secret privilege and/or protective
orders and oonﬁdentiality agreements in other cases. Because Plaintiff has not alleged
a speciﬁc theory as to what Plaintiff contends caused the accident, it is impossible to
determine if Robinson has documents responsive to so broad a request which might
actually be discoverable in this case. To the extent Plaintiff articulates a theory of
causation and/or narrows the scope of this request, Robinson reserves the right to
supplement this response and produce documents in its possession which are non-
objectionable, non-privileged, responsive to this request and pertain to the accident
aircraft and/or the subject matter of this lawsuit.


REQUEST FOR PRODUCTION NO. 43: All maintenance                    manuals associated with the
Robinson R-22 Beta      distributed       during the regular course of business by Robinson
Helicopter   Company,   Inc.   over the   last   twelve years.

RESPONSE: Robinson         objects to the immediately preceding request to the extent that
it is overly broad; not reasonably limited in scope or time; is not reasonably calculated to

lead to the discovery of admissible evidence. Robinson further objects to the extent that
this request seeks documents unrelated to the accident aircraft without any showing of
substantial similarity of design or occurrence.

Subject to, but without waiving any of the foregoing objections, responsive documents
are publically available on Robinson's website: httgz//www.robinsonheli.com/#

                                                         Respectfully submitted,

                                                         COATS & EVANS,     P.C.

                                                         /s/ George   Andrew Coats
                                                         George Andrew Coats
                                                         Texas Bar No. 00783846
                                                         coats@texasaviationlaw.com
                                                         Gary Linn Evans
                                                         Texas Bar No. 00795338
                                                         evans@texasaviationIaw.com
                                                         P.O. Box 130246
                                                         The Woodlands, TX 77393-0246
                                                         Telephone: 281-367-7732
                                                         Facsimile: 281-367-8003

                                                         Attorneys for Defendant
                                                         Robinson Helicopter Company,   Inc.




                                                    25

                                                                                        R0405
                             CERTIFICATE OF SERVICE

       The undersigned attorney, as attorney of record for the Defendant, certiﬁes that a
true and correct copy of the foregoing document has been served on all parties of
record on this the 15th day of July, 2015.

MARK T. MURRAY                                        Via Email and/or Facsimile
STEVENSON & MURRAY
24 Greenway Plaza, Suite 750
Houston, Texas 77046
713-622-3223
713-622-3224 Fax
mmurray@johnstevensonIaw.com

DON SWAIM                                              Via Email and/or Facsimile
CUNNINGHAM SWAIM, LLP
7557 Rambler Road, Ste. 440
Dallas, Texas 75231
214-646-1495
dswaim@cunninghamswaim.com

                                                /s/ George   Andrew Coats
                                                      George Andrew Coats




                                           26

                                                                                 R0406
                                                                                                           6/19/2015 2:38:23 PM
                                                                                      Chris Daniel - District Cferk Harris County
                                                                                                         Envelope No. 5751318
                                                                                                           By: GABRIELA COX
                                                                                                   Flied: 6119/2015 2:38:23 PM

                                    CAUSE NO. 2014-34635

NATHAN S. ATES, Individually                      §                         IN THE DISTRICT COURT OF              f)
and as Personal Representative of the Estate
of Joyce A. Ates, Deceased; Sonia Ates
and Nathan M. Ates
                                                  §
                                                  §
                                                  §
                                                                                                                c. e(lj)~-
                                                  §
vs.                                               §                            HARRIS C~TY, TEXAS

ROBINSON HELICOPTER COMPANY,
INC., HELICOPTER SERVICES, INC.
                                                   §
                                                   §
                                                   §
                                                                                    a~
and the Estate of CHRISTOPHER                      §                            ~~
YEAGER                                             §                            ~JUDICIAL DISTRICT
                                                                               ~0
   Ph'ldf 1Ill FS' Pltf>P6BD ORDER COMPELLING ~SON HELICOPTER
 COMPANY. INC. TO PROVIDE PLAINTIFFS WITH' WORTH INFORMATION
                                                                   ~ ~
       BE IT REMEMBERED that upon the' !'1th day o~, 2015, came on for consideration
                                                 -~~
the Plaintiffs' Motion to Compel Robinson Helicop~ompany, Inc.'s Responses to Plaintiffs'
                  .                                    ~@@

First Discovery Requests, and Request for ~Defendant's Objections.

       Defendant, Robinson Helicopter      ~{;J,.y, Inc., represented to the Court that it is self
insured, with no insurance carrier, suref!/Ji{jJbond holder available to pay any potential judgment
                                      '0
in this case. Plaintiffs have servett,,~tequested that Defendant provide information concerning

                              .iT__
its net worth to Plaintiffs. Tu_~-- es have agreed to a protective order in this case. The Court

indicated net worth info~... should be provided, however, an Order has not been entered at
                      ?~ (u                                          .
this time.             ~
                      ~:@
        The pl~filed in this lawsuit plead claims both for negligence and gross negligence.

In order     for~~liffs to evaluate the strength and ability of Defendant to pay a potential
judgmen~ to assess and evaluate a punitive damage claim, Plaintiffs require financial
information that is not otherwise available from a privately held corporation. Beea&se no,,.




                                            ~CORDER"SMEMORANo
                                                                     quar':-
                                            This Instrument 1s of poor
                                                 at the tirne of itnagfng
                                                                                                        ?JIBIT

                                                                                              l_o_
                                                                                                R0407
         The patties      w this lawsuit have couferrat; ucgotimed; compremised, aud eatei:cd ieto a '




                                                                                                                                                     *
the C6'!R te et=der Defendant's te pio1;4de aet werth infnnnadan. Plaintiffs "Will mainta1n

cofiDlleaftalily of~s iufuillmr:lon-&11 cemplianse with the preyjnns OAier~
    ,•                                                                                                                                              (~
    · ·'Ole Cellf&,         aa~ug             consitlered the motions, cvidcnee,                                             i:espan~H arguments g,f
                                                                                                                                            (u
coUJ1!5 finds   PhivtilPs'"'llte~qmurees~t-fifuM. . .,,,nreet-wt:-woMrt.tJ.thri;infitr1murn11T11nanam·o1TTn-t.to~hAfe~·..llll'l~iitltk~:nFM~A-i*   it is therefore

    ORDERED                 tbaA~~o~on r~ ~mp ~,., ~:~ -f ~
ORDERED to provide              .te et ' . to Pl ' . . within I~ ?the si~ng

oftbis Order.                                                                                               :~ r 41-r ~+-
         SIGNED on this                                       day of             JUN 2 ~               '5,            2015.                               V\f Ir') -}-   h      JJ    r::
                                     -                                                   ~SJ ~ /10):,;1)1~,'-J
                                  ~    D                                                                                                                       Ne.J: 4'f> 7C')
                                 ~a .ruoaEP"""SIDING                                                                                                                 fump4o/_,,
APPROVED AS TO FORM AND E~ REQUESTED:                                                                                                                                 .::t= t')t:..   •

STEVENSON & MURRAY        t'/~$}
   Isl Mark T. Murrqlsl ~
                         ~
                         ~
MARKT. MURRAY         . Q·
State Bar No. 14724810[))
24 Greenway Plaza, ~~so
Houston, Texas 7    _,
Phone: (713) 6~
Fax: (713) 622
Email: mm        "ohnstevensonlaw.com
COUNS~ PLAINTIFFS




                                                                                       2




                                                                                                                                                                     R0408
                                                                                                      iiﬂsv
                                         NO. 2014-34635
                                                                                                 §)Ef’KX   .


                                                                                     00 )C.
NATHAN s. ATES,ETAL                            §                   INTHEDISTRICT COURT OF
                                               §
vs.                                            §
                                               §                   HARRIS COUNTY, TEXAS
HELICOPTER COMPANY, INC.                       g                                    $3,
                                                  §


                                              ORDER                          °@
                                                                     I   5%
Defenda.nt’s Motion to Reconsider production of a curr                       et worth   document is
                                                                         ’




overruled.The request for a stay is denied as the J        order already gave
                                                    Q 0
Defendant 10 days to seek a writ of mandamus.           cﬁon is ordered by 5 p.m. on
                                                           _




                                                           ‘Z51
July 8,2015.


      Signed this 7th day ofJuly, 2015.
                                              @       i*




                                   ©\
                                       Kgga
                                       rz>\
                                              K
                                                  Mike Miller
                                                  Judge Presiding
                                                                  D
                                  5%
                                 ©\
                       \©
                             .




                     $551’

               i‘%\‘


             QQ
               (O?



                                                           FILED
                                                            Chris Daniel
                                                           District clerk




                                                                                                 EXHIBIT

                                                                                               R0409
                                                                          6/30/201512:08:04 PM
                                                                          Chris Daniel - District Clerk
                                                                          Harris County
                                                                          Envelope No: 5878744
                                                                          By: DE LA ROSA, GABRIELA
                                                                          Filed: 6/30/2015 12:08:04 PM
                                    CAUSE NO. 2014-34635

NATHAN S. A TES, Individually                    §            IN THE DISTRICT COURT OF
and as Personal Representative of the Estate     §
of Joyce A. Ates, Deceased; Sonia Ates           §
and Nathan M. Ates                               §
                                                 §
vs.                                              §              HARRIS C~TY, TEXAS
                                                 §
ROBINSON HELICOPTER COMPANY,
INC., HELICOPTER SERVICES, INC.
                                                 §
                                                 §                      ,Qt~
and the Estate of CHRISTOPHER                    §
YEAGER                                           §
                                                                      ~
                                                                    ~JUDICIAL DISTRICT

      ORDER ON PLAINTIFFS' MOTION TO COMPEL R                     SON HELICOPTER
                                                                 R PRODUCTION AND
              RE UEST FOR RULING ON DEFEND                      OBJECTIONS

       After considering Plaintiffs' Motion to        Com~~binson   Helicopter Company Inc.'s

Responses to First Discovery Requests, and Req~ for Rulings on Defendants' Objections,

any responses or replies thereto, and all arg4@s of counsel, the Court finds that Plaintiffs'

Motion should be GRANTED.                  :f!!i:··
                                        @n
       It is therefore ORDERED t~~Q,'1'endant must fully respond to Plaintiffs' Requests for

Production within _ _ days     oft~rder.
       Further, the Court   ma~"\e following rulings on Robinson Helicopter Company, Inc.'s
                            ,F~
objections to Plaintiffs' ~~equests for Production:                            ,

              ~«L
              ~
              ~ OVERRULED                      - - - - SUSTAINED
           ~eguest No. 2.
              - - - - OVERRULED - - - - SUSTAINED
              Request No. 3.

              - - - - OVERRULED                - - - - SUSTAINED


                                                                                           EXHIBIT

                                                                                    IQ
                                                                                     R0410
Request No. 4.

- - - OVERRULED - - - - SUSTAINED
Request No. 5.

- - - OVERRULED - - - - SUSTAINED
Request No. 6.
                                                        ~
No objections.                                        ~
Request No. 7.
                                                  ofy
                                                  ~
- - - OVERRULED                _ _ _ _ SUS~D

Request No. 8.                           ¢
                                             ~
                                             @)
                                             ~·

_ _ _ OVERRULED                      ~STAINED
Reguest No. 9.                       ~

_ _ _ OVERRULED                 ,~       SUSTAINED
                                Q
Request No. 10.            ~-

No objections.
                     .tf·
Request No. 11.   Q
No objections.
             ©~
                 ~
Request NoQ.
      ¢~
~OVERRULED - - - - SUSTAINED
~estNo.13.

~          OVERRULED           - - - - SUSTAINED
Request No. 14.

- - - OVERRULED                - - - - SUSTAINED

                                 2




                                                            R0411
  Request No. 15.

  - - - OVERRULED - - - - SUSTAINED
  Request No. 16.

  - - - - OVERRULED - - - - SUSTAINED
  Request No. 17.

  ----       OVERRULED       ----          SUSTAINED
                                                      (t~
                                                         ~}
                                                             *
                                                            rt!$
                                                         (I~~
  Request No. 18.                                    ~~
                                                   ~
  ----       OVERRULED        _ _ _ _ SUS~D

  Request No. 19.                            ~
                                           o~
  - - - OVERRULED             ---q~~STAINED
  Request No. 20.
                                     o~
  No objections.               .~~
                             ,~()
  RequestNo.21.             ~

  ___        OVERRU~ _ _ _ _ SUSTAINED
                     ·~~
  Request No. 22.   Q
  The Court has    ~ed its Order Compelling Robinson Helicopter
  Company, tn!f:Jo Provide Plaintiffs with Net Worth Information,
  signed J~~' 2015.



  ~
  ~          OVERRULED       - - - - SUSTAINED
~equest No. 24.
  - - - - OVERRULED - - - - SUSTAINED
  Request No. 25.

  No objections.

                                 3




                                                                    R0412
      Defendant Robinson Helicopter Company, Inc. must comply with this Order within

_ _ days of the signing hereof.


      SIGNED this the _ _ _ day of _ _ _ _ _ _ _ _, 2015.




                                           4




                                                                                  R0413
APPROVED AS TO FORM AND ENTRY REQUESTED

STEVENSON & MURRAY


By:~~~~~~~~~~~
MARKT. MURRAY
State Bar No. 14724810
24 Greenway Plaza, Suite 750
Houston, Texas 77046
Telephone: 713.622.3223
Facsimile: 713.622-3224
Email: mmurray@johnstevensonlaw.com




                                      5




                                          R0414
                                           CAUSE NO. 2014-34635
NATHAN S. ATES, Individually                                                                                     IN THE DISTRICT COURT OF
and as Personal Representative of the Estate
of Joyce A. Ates, Deceased; Sonia Ates
and Nathan M. Ates

                                                                                                                       HARRIS COUNTY, TEXAS
                                                           ¢0>0O°‘&¢&§(7=¢nO'?0O>\'47>




vs.


ROBINSON HELICOPTER COMPANY,
INC., HELICOPTER SERVICES, INC.
and the Estate of CHRISTOPHER
YEAGER                                                                                                                   11"‘   JUDICIAL DISTRICT

   ORDER ON PLAINTIFFS’ MOTION TO COMPEL ROBINSON HELICOPTER
   COMPANY, lNC.’S RESPONSES TO PLAINTIFFS’ SECOND REQUESTS FOR
  PRODUCTION, AND REQUEST FOR RULING ON DEFENDANT’S OBJECTIONS
       Aﬁer considering          Plaintiffs’   Motion    to                                          Compel Robinson Helicopter Company           Inc.’s


Responses to       Plaintiffs’    Second Requests for Production, and Request for Rulings on

Defendants’ Objections, any responses or replies thereto, and                                                  all   arguments of counsel, the Court

ﬁnds that Plaintiffs’ Motion should be           GRANTED.
                 therefore   ORDERED
                                       ?              Defendant must                                                 respond to                  Second
       It   is                                 that                                                          ﬁilly                 Plaintiffs’


Requests for Production within                  days of this Order.

       Further, the Court        makes the following rulings on Robinson Helicopter Company,                                                      Inc.’s


objections to Plaintiffs’ Second Requests for Production:

                  Reguest No.     1.


                                 OVERRULED                                                                   SUSTAINED
                  Reguest No.     2.


                                 OVERRULED                                                                   SUSTAINED
                  Reguest No.     3.


                                 OVERRULED                                                                   SUSTAINED




                                                                                                                                            R0415
Rgguest No.   4.


          OVERRULED    SUSTAINED
Rguest No.    5.


           OVERRULED   SUSTAINED
Rgguest No.   6.


           OVERRULED   SUSTAINED
Rguest No. 7.

           OVERRULED   SUSTAINED
Rguest No.    8.


           OVERRULED   SUSTAINED
Rguest No.    9.


           OVERRULED   SUSTAINED
Rguest No.    10.


           OVERRULED   SUSTAIN ED
Rgquest No. 11.

           OVERRULED   SUSTAINED
Rguest No.    12.


           OVERRULED   SUSTAINED
Rguest No.    13.


           OVERRULED   SUSTAINED
Rguest No.    14.


           OVERRULED   SUSTAINED




                                    R0416
Rguest No.   15.


          OVERRULED   SUSTAINED
Rguest No.   16.


          OVERRULED   SUSTAINED
Rguest No.   17.


          OVERRULED   SUSTAINED
Rguest No.   18.


          OVERRULED   SUSTAINED
Rguest No.   19.


          OVERRULED   SUSTAINED
Rguest No. 20.

          OVERRULED   SUSTAINED
Rguest No. 21.

          OVERRULED   SUSTAINED
Rguest No. 22.

          OVERRULED   SUSTAINED
Rguest No. 23.

          OVERRULED   SUSTAINED
Rguest No. 24.

          OVERRULED   SUSTAINED
Rguest No.   25.

          OVERRULED   SUSTAINED




                                  R0417
Rguest No. 26.

          OVERRULED   SUSTAINED
Rguest No. 27.

          OVERRULED   SUSTAINED
Rguest No. 28.

          OVERRULED   SUSTAINED
Rguest No.   29.

          OVERRULED   SUSTAINED
Rguest No. 30.

          OVERRULED   SUSTAINED
Rguest No. 31.

          OVERRULED   SUSTAINED
Rguest No. 32.

          OVERRULED   SUSTAINED
Rguest No.   33.

          OVERRULED   SUSTAIN ED
Rguest No. 34.

          OVERRULED   SUSTAINED
Rguest No. 35.

          OVERRULED   SUSTAINED
Rguest No. 36.

          OVERRULED   SUSTAINED




                                   R0418
      Rguest No.   37.

                  OVERRULED                           SUSTAINED
      Rguest No.   38.

                  OVERRULED                           SUSTAINED
      Rguest No. 39.

                  OVERRULED                           SUSTAINED
      Rguest No. 40.

                  OVERRULED                           SUSTAIN ED

      Rguest No. 41.

                  OVERRULED                           SUSTAINED
      Rguest No. 42.

                   OVERRULED                          SUSTAINED
      Rguest No. 43.

                   OVERRULED                          SUSTAINED
Defendant Robinson Helicopter Company,      Inc.   must comply with this Order within

 days of the sigxing hereof.


SIGNED this the                day of                            ,   2015.




                                        JUDGE PRESIDING




                                                                                 R0419
APPROVED AS TO FORM AND ENTRY REQUESTED



By:      /
MAR1(T.‘M1JRRA'!
                W-/7           L
State   Bar No. 14724810
24 Greenway Plaza, Suite 750
Houston, Texas 77046
Telephone: 713.622.3223
Facsimile: 713.622-3224
Email: mmurra     ‘ohnstevensonlaw.com




                                          R0420
                                                                                                    7/23/2015 4:44:38 PM
                                                                               Chris Daniel - District Clerk Harris County
                                                                                                  Envelope No. 6203692
                                                                                                       By: Tammy Tolman
                                                                                            Filed: 7/23/2015 4:44:38 PM

                                    CAUSE NO. 2014-34635

NATHAN S. ATES, Individually                    §                 IN THE DISTRICT COURT OF
and as Personal Representative of the Estate    §
of Joyce A. Ates, Deceased; Sonia Ates          §
and Nathan M. Ates                              §
                                                §
vs.                                             §                   HARRIS COUNTY, TEXAS
                                                §
ROBINSON HELICOPTER COMPANY,                    §
INC., HELICOPTER SERVICES, INC.                 §
and the Estate of CHRISTOPHER                   §
YEAGER                                          §                     11th JUDICIAL DISTRICT

                                    NOTICE OF HEARING

         PLEASE TAKE NOTICE that hearing on PLAINTIFFS’ MOTIONS TO COMPEL

ROBINSON HELICOPTER COMPANY, INC.’S RESPONSES TO PLAINTIFF’S’ FIRST

AND SECOND REQUESTS FOR PRODUCTION AND REQUESTS FOR RULING ON

DEFENDANT’S OBJECTIONS TO PLAINTIFFS’ FIRST AND SECOND REQUESTS

FOR PRODUCTION;

AND, PLAINTIFFS’ MOTION TO REVOKE PRO HAC VICE, FOR SANCTIONS AND

RELIEF have been set for oral hearing before the Court on Monday, August 17, 2015, at 11:00

a.m., 11th Judicial District Court, Hon. Mike Miller presiding.


                                                             Respectfully submitted,

                                                             STEVENSON & MURRAY


                                                             /s/ Mark T. Murray/s/
                                                             MARK T. MURRAY
                                                             State Bar No. 14724810
                                                             24 Greenway Plaza, Suite 750
                                                             Houston, Texas 77046
                                                             Ph:(713) 622-3223
                                                             Fax (713) 622-3224
                                                             Email:mmurray@johnstevensonlaw.com
                                                             ATTORNEYS FOR PLAINTIFFS



                                                                                           R0421
                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been delivered

to all counsel on this the 23rd day of July 2015, pursuant to the Texas Rules of Civil Procedure,

via email, U.S. Mail, or facsimile:

DON SWAIM
Cunningham Swaim, LLP
7557 Rambler Road, Suite 440
Dallas, Texas 75231

George Andrew Coats
Gary Linn Evans
COATS & EVANS, P.C.
P.O. Box 130246
The Woodlands, Texas 77393-0246

Courtesy Copy:
Robinson Helicopter, Inc.
In House Counsel via cet@robinsonheli.com

                                                               /s/ Mark T. Murray /s/
                                                          ________________________________
                                                          Mark T. Murray




                                            Page 2 of 2

                                                                                      R0422
                                   NO. 2014-34635

NATHAN S. ATES, Individually and as          §   IN THE DISTRICT COURT
Personal Representative of the Estate of     §
Joyce A. Ates, Deceased; SONIA ATES          §
and NATHAN M. ATES,                          §
                                             §
      Plaintiff,                             §
                                             §   11TH JUDICIAL DISTRICT
               vs.                           §
                                             §
ROBINSON HELICOPTER COMPANY,                 §
INC.; HELICOPTER SERVICES, INC.; and         §
the Estate of CHRISTOPHER YEAGER,            §
                                             §   HARRIS COUNTY, TEXAS
      Defendants.

       DEFENDANT ROBINSON HELICOPTER COMPANY, INC.’S AMENDED
                    OBJECTIONS AND RESPONSES
              TO PLAINTIFFS’ FIRST DISCOVERY REQUESTS

      Pursuant to the Texas Rules of Civil Procedure, Defendant ROBINSON

HELICOPTER COMPANY, INC. ("Robinson") hereby serves this its Amended

Responses Plaintiffs NATHAN S. ATES’, Individually and as Personal Representative of

the Estate of Joyce A. Ates, Deceased; SONIA ATES and NATHAN M. ATES

(“Plaintiffs’”) First Discovery Requests for the purpose of this action only without

admitting in any way or to any extent the relevance to this cause of action or the

admissibility as evidence of any statement or document provided herein, and without

prejudice to subsequently discovered facts or information relevant to these requests.

Robinson’s discovery is not completed at this time, and, as such defendant reserves the

right to supplement any and all responses herein by reason of subsequently discovered

information.

                              GENERAL OBJECTIONS

      Robinson submits the following general objections to Plaintiffs’ Instructions,




                                                                              R0423
Definitions and Discovery Requests which apply to each and every request contained in

Plaintiffs’ Discovery Requests to Robinson. For convenience, these general objections

are set forth below and are not necessarily repeated after each request. The assertion

of the same, similar or additional objections to a specific request does not waive any of

Robinson’s general objections as set forth below:

       1.     Robinson respectfully objects to Plaintiffs’ Discovery Requests insofar as

they seek to expand the scope of, or impose upon Robinson obligations greater than

those required by the applicable rules of the Rules of Civil Procedure and/or applicable

orders of this Court.

       2.     Robinson reserves the right to challenge the competency, relevancy and

admissibility, at trial or any subsequent proceeding, in this or any other action, of any

information produced in response to Plaintiffs’ Discovery Requests.

       3.     Robinson respectfully objects to Plaintiffs’ Discovery Requests insofar as

they are directed to or made on behalf of entities or persons who are not parties to this

case or over whom Robinson has no control.

       4.     Robinson respectfully objects to Plaintiffs’ Discovery Requests on the

grounds that they are ambiguous, vague, overly broad, oppressive and unduly

burdensome, and seek information which is neither relevant nor reasonably calculated

to lead to discovery of admissible evidence.

       5.     Robinson bases its responses on information currently available to it, after

reasonable inquiry, and Robinson reserves the right to amend and/or supplement its

objections and responses to conform to information and documents which may be

obtained through ongoing discovery and investigation, in accordance with the Rules of




                                                                                R0424
Civil Procedure governing discovery.

       6.       Robinson respectfully objects to Plaintiffs’ Discovery Requests insofar as

they attempt to elicit protected documents or information subject to the attorney client

privilege; the work product doctrine; a joint or common defense privilege; the

confidentiality of documents containing the impressions, conclusions, opinions, legal

research or theories of Robinson or its attorneys; or seeks materials prepared in

anticipation of litigation or information that is proprietary in nature. Robinson asserts

each and every one of the foregoing privileges and protections applicable to the

information sought to the fullest extent provided by law, applicable rules, current and

future case management orders.

       7.       Robinson respectfully objects to Plaintiffs’ Discovery Requests to the

extent that they seek documents or information not within Robinson’s possession,

custody or control.

       8.       Robinson respectfully objects to Plaintiffs’ Discovery Requests to the

extent that they seek information or documents constituting trade secrets, or other

confidential,    research,   development,   commercial,     financial   and/or   proprietary

information.

       9.       Robinson respectfully objects to Plaintiffs’ Discovery Requests insofar as

they seek information which is within Plaintiffs’ knowledge, possession, custody or

control, or otherwise accessible to Plaintiffs from other sources with substantially the

same or greater facility than Robinson.

       10.      Robinson respectfully objects to Plaintiffs’ Discovery Requests to the

extent that they are unlimited in time, or otherwise not limited to a time frame relevant to




                                                                                  R0425
this litigation, and to Robinson’s products at issue in this case, on the grounds that such

requests seek documents neither relevant to the subject matter of the litigation, nor

reasonably calculated to lead to the discovery of admissible evidence.

       11.    Robinson respectfully objects to Plaintiffs’ Discovery Requests to the

extent that they include contention interrogatories that solicit premature responses

before the close of discovery.

                            OBJECTIONS TO DEFINITIONS

       Robinson makes the following specific objections to Plaintiffs’ definitions, which

objections are incorporated into all of Robinson’s responses to Plaintiffs’ Discovery

Requests where applicable. Any omission to refer specifically to such objections to

Plaintiffs’ definitions and instructions shall not be deemed a waiver of such objections.

       Robinson respectfully objects to Plaintiffs’ definition of “you,” “your” and

“Defendant” on the grounds that it is overly broad, unduly burdensome and to the extent

that Robinson may not be able to ascertain all entities and/or individuals falling within

these definitions. Further, Robinson respectfully objects to Plaintiffs’ definition of “you,”

“your” and “Defendant” to the extent that they seek to expand the scope of, or impose

obligations greater than, those imposed by the Rules of Civil Procedure.




                                                                                   R0426
                           REQUESTS FOR PRODUCTION

       In addition to the documents identified below, Robinson has previously produced

the following documents pursuant to Plaintiffs’ request that Robinson provide copies of

all documents produced in Cause No. 2013-29873, Paula Yeager, et. al. v. Robinson

Helicopter Company, Inc., et. al., in the 129th Judicial Court of Harris County, Texas.

Robinson does not believe the documents are responsive to any of Plaintiffs’ requests

for production, but have produced the documents as a courtesy to Plaintiffs.

   •   R44 Belt Removal Tie Down Test (192-193)
   •   Ferry Pilot Notice – Helicopter Limitations (77)
   •   MLB correspondence, drawings, sample certificates of compliance, purchase
       orders and quotations (149-167)
   •   MLB Corporate Overview (168-191)

REQUEST FOR PRODUCTION NO. 1:

       Original and subsequent design drawings and/or blueprints relating to the engine

and rotor systems of the helicopter model at issue.

RESPONSE:

       Robinson respectfully objects to this request inasmuch as it is overly broad,

vague, ambiguous, oppressive and unduly burdensome and expensive to answer as

presented. Robinson further objects inasmuch as this request seeks information which

is proprietary and contains trade secrets. With waiving these objections, Robinson

responds that it did not manufacture the engine installed in the subject helicopter.

Robinson further responds that if Plaintiff can narrow this request, Robinson will attempt

to provide a response.

AMENDED RESPONSE:

       Robinson objects to the immediately preceding request to the extent that it is




                                                                                R0427
overly broad, vague, ambiguous, oppressive, unduly burdensome and expensive to

answer as presented; seeks information that is confidential, proprietary and contains

trade secrets; constitutes a mere “fishing expedition” prohibited by the Texas Supreme

Court in Lofton v. Martin, 776 S.W.2d 145 (Tex. 1989); and seeks information not within

the actual or constructive control of this party.

       More specifically, Robinson cannot produce the requested documents with

respect to the engine because Robinson did not manufacture the engine and the

requested documents are not within the actual or constructive control of this party.

       Plaintiffs’ request is overly broad in that it is not reasonably limited in scope or

time. More specifically, the request seeks drawings and blue prints that are not specific

to the accident aircraft. Additionally, the requested documents contain information that

is highly sensitive proprietary and protected trade secrets of Robinson. The

confidentiality of such information is necessary to Robinson’s competitive advantage

and continued viability.

       Because Plaintiff has not alleged a specific theory as to what Plaintiff contends

caused the accident, it is impossible to determine if Robinson has documents

responsive to so broad a request which might actually be discoverable in this case. To

the extent Plaintiff articulates a theory of causation and/or narrows the scope of this

request, Robinson reserves the right to supplement this response and produce

documents in its possession which are non-objectionable, non-privileged, responsive to

this request and pertain to the accident aircraft and/or the subject matter of this lawsuit.

       Subject to, but without waiving any of the foregoing objections, and in response

to the foregoing request, Robinson has previously produced the following documents:




                                                                                   R0428
      •   Drawing A190, Rev Z [V-Belt Sets (Source Control)] (148)

REQUEST FOR PRODUCTION NO. 2:

      Documents from 2005 to the present referring to or reflecting any operational

malfunction, testing malfunction or operational failure or defect of any type with the

helicopter model at issue.

RESPONSE:

      Robinson respectfully objects to this request inasmuch as it is overly broad,

vague, ambiguous, oppressive, and contains terms and phrases which are ambiguous

and undefined and unduly burdensome and expensive to answer as presented.

Robinson further objects inasmuch as this request seeks information which is

proprietary and contains trade secrets. Without waiving these objections, if Plaintiff can

narrow this request, Robinson will attempt to provide a response.

AMENDED RESPONSE:

      Robinson objects to the immediately preceding request to the extent that it is

overly broad, vague, ambiguous, oppressive, unduly burdensome and expensive to

answer as presented; unlimited in time and scope; contains terms and phrases which

are ambiguous and undefined; seeks information that is confidential, proprietary and

contains trade secrets; and constitutes a mere “fishing expedition” prohibited by the

Texas Supreme Court in Lofton v. Martin, 776 S.W.2d 145 (Tex. 1989).

      Plaintiffs’ request is overly broad, vague, and ambiguous in that it is not

reasonably limited in scope or time, and seeks information pertaining to any helicopter

other than the one involved in this litigation without reasonable limitation such as

substantial similarity with the facts of this case or substantial similarity of design or




                                                                                R0429
occurrence.

       The requested documents contain information that is highly sensitive proprietary

and protected trade secrets of Robinson. The confidentiality of such information is

necessary to Robinson’s competitive advantage and continued viability.

       Moreover, because Plaintiff has not alleged a specific theory as to what Plaintiff

contends caused the accident, it is impossible to determine if Robinson has documents

responsive to so broad a request which might actually be discoverable in this case. To

the extent Plaintiff articulates a theory of causation and/or narrows the scope of this

request, Robinson reserves the right to supplement this response and produce

documents in its possession which are non-objectionable, non-privileged, responsive to

this request and pertain to the accident aircraft and/or the subject matter of this lawsuit.

       Subject to, but without waiving any of the foregoing objections, and in response

to the foregoing request, Robinson has previously produced the following documents:

       •   R22 Service Bulletins, Service Letters and Robinson Safety Notices

REQUEST FOR PRODUCTION NO. 3:

       Documents referring to or reflecting any changes, alterations, or modifications in

the design instructions or service bulletins for the helicopter model at issue.

RESPONSE:

       Robinson respectfully objects to this Request to the extent that it is overly broad,

vague, ambiguous, oppressive, burdensome, and unlimited with respect to timeframe

and scope.    Robinson further responds that it is not familiar with the term “design

instructions” and as such cannot reasonably provide a response. Without waiving these

objections, Robinson refers to the R22 Maintenance Manual, R22 Service Bulletins and




                                                                                   R0430
R22 Service Letters.    These documents are publicly available for purchase or free

download from Robinson’s website at www.robinsonheli.com.

AMENDED RESPONSE:

      Robinson objects to the immediately preceding request to the extent that it is

overly broad, vague, ambiguous, oppressive, unduly burdensome and expensive to

answer as presented; unlimited in time and scope; contains terms and phrases which

are ambiguous and undefined; seeks information that is confidential, proprietary and

contains trade secrets; and constitutes a mere “fishing expedition” prohibited by the

Texas Supreme Court in Lofton v. Martin, 776 S.W.2d 145 (Tex. 1989).

      Plaintiffs’ request is overly broad, vague, and ambiguous in that it is not

reasonably limited in scope or time, and seeks information pertaining to any helicopter

other than the one involved in this litigation without reasonable limitation such as

substantial similarity with the facts of this case or substantial similarity of design or

occurrence.

      The requested documents contain information that is highly sensitive proprietary

and protected trade secrets of Robinson. The confidentiality of such information is

necessary to Robinson’s competitive advantage and continued viability.

      Moreover, because Plaintiff has not alleged a specific theory as to what Plaintiff

contends caused the accident, it is impossible to determine if Robinson has documents

responsive to so broad a request which might actually be discoverable in this case. To

the extent Plaintiff articulates a theory of causation and/or narrows the scope of this

request, Robinson reserves the right to supplement this response and produce

documents in its possession which are non-objectionable, non-privileged, responsive to




                                                                                R0431
this request and pertain to the accident aircraft and/or the subject matter of this lawsuit.

       Robinson further responds that it is not familiar with the term “design instructions”

and as such cannot reasonably provide a response.

       Subject to, but without waiving any of the foregoing objections, Robinson refers

to the R22 Maintenance Manual, R22 Service Bulletins and R22 Service Letters. These

documents are publicly available for purchase or free download from Robinson’s

website at www.robinsonheli.com. Additionally, in response to the foregoing request,

Robinson has previously produced the following documents:

       •    FAA Form 8110-3 re: Drawing A190, Rev Z (89)

       •    FAA Form 8110-3 re: RTR 009, Rev Z (90)

       •    FAA Form 8110-3 re: RTR 009, Rev B (145)

REQUEST FOR PRODUCTION NO. 4:

       Advertising brochures, safety alerts, safety notices, service bulletins, service

letters, service/technical advisories, promotional literature and the like relating to the

helicopter model at issue.

RESPONSE:

Robinson respectfully objects to this Request to the extent that it is overly broad, vague,

ambiguous, oppressive, burdensome, and unlimited with respect to timeframe and

scope. Without waiving these objections, Robinson refers to the R22 brochure, R22

Maintenance Manual, R22 Service Bulletins, R22 Service Letters and Robinson Safety

Notices. The current R22 brochure, R22 Maintenance Manual, R22 Service Bulletins,

R22 Service Letters, Robinson Safety Notices and Robinson Safety Alerts are publicly

available    for   purchase    or   free   download      from    Robinson’s     website    at




                                                                                   R0432
www.robinsonheli.com.

AMENDED RESPONSE:

         Robinson objects to the immediately preceding request to the extent that it is

overly broad, vague, ambiguous, oppressive, unduly burdensome and expensive to

answer as presented; unlimited in time and scope; seeks information not within the

actual or constructive control of this party; and constitutes a mere “fishing expedition”

prohibited by the Texas Supreme Court in Lofton v. Martin, 776 S.W.2d 145 (Tex.

1989).

         Plaintiffs’ request is overly broad, vague, and ambiguous in that it is not

reasonably limited in scope or time, and seeks information pertaining to any helicopter

other than the one involved in this litigation without reasonable limitation such as

substantial similarity with the facts of this case or substantial similarity of design or

occurrence.

         Moreover, because Plaintiff has not alleged a specific theory as to what Plaintiff

contends caused the accident, it is impossible to determine if Robinson has documents

responsive to so broad a request which might actually be discoverable in this case. To

the extent Plaintiff articulates a theory of causation and/or narrows the scope of this

request, Robinson reserves the right to supplement this response and produce

documents in its possession which are non-objectionable, non-privileged, responsive to

this request and pertain to the accident aircraft and/or the subject matter of this lawsuit.

         Subject to, but without waiving any of the foregoing objections, Robinson refers

to the R22 brochure, R22 Maintenance Manual, R22 Service Bulletins, R22 Service

Letters and Robinson Safety Notices. The current R22 brochure, R22 Maintenance




                                                                                   R0433
Manual, R22 Service Bulletins, R22 Service Letters, Robinson Safety Notices and

Robinson Safety Alerts are publicly available for purchase or free download from

Robinson’s website at www.robinsonheli.com. Additionally, in response to the foregoing

request, Robinson has previously produced the following documents:

       •   R22 Service Bulletins, Service Letters and Robinson Safety Notices

       •   Current R22 brochure

REQUEST FOR PRODUCTION NO. 5:

       Articles, evaluations, reports, case studies, and the like appearing in aviation or

general mechanical engineering periodicals, industry or aviation trade journals, or

governmental or aviation groups relative to or concerning any alleged operational or

testing malfunction or failure in connection with the helicopter model at issue.

RESPONSE:

       Robinson respectfully objects to this Request to the extent that it is overly broad,

vague, ambiguous, oppressive, burdensome, unlimited with respect to timeframe and

scope. Robinson further objects to this Request inasmuch as it seeks documents which

are equally available to the propounding party and it would be as cost-effective for

plaintiffs to acquire information in the hands of third parties as for Robinson to do so.

Without waiving these objections, Robinson responds that it does not maintain any file

or database of these documents.

AMENDED RESPONSE:

       Robinson objects to the immediately preceding request to the extent that it is

overly broad, vague, ambiguous, oppressive, unduly burdensome and expensive to

answer as presented; unlimited in time and scope; seeks information not within the




                                                                                   R0434
actual or constructive control of this party; and seeks information equally available to

Plaintiffs; seeks information that as equally cost-effective for Plaintiffs to acquire as

Robinson; and seeks information not within the active or constructive control of this

party.

         Plaintiffs’ request is overly broad, vague, and ambiguous in that it is not

reasonably limited in scope or time, and seeks information pertaining to any helicopter

other than the one involved in this litigation without reasonable limitation such as

substantial similarity with the facts of this case or substantial similarity of design or

occurrence.

         Subject to, but without waiving any of the foregoing objections, Robinson states

that it does not maintain any file or database of these documents.

REQUEST FOR PRODUCTION NO. 6:

         Contracts and/or policies of insurance which might afford coverage to Defendant

in the event of a verdict for Plaintiff in the above-styled cause, whether primary,

secondary or excess coverage.

RESPONSE:

         Robinson responds that there is no insurance policy that insures Robinson for

claims contained in the subject lawsuit. Robinson has no knowledge of any insurance

policies covering third parties for claims contained in the subject lawsuit.

REQUEST FOR PRODUCTION NO. 7:

         Correspondence between Defendant and Helicopter Services, Inc. regarding the

use, experience, anticipated use, flight use, operational concerns, or otherwise

specifically pertaining to or governing the maintenance, inspection or operation of the




                                                                                R0435
helicopter model at issue and/or the subject helicopter and any components of such

aircraft manufactured or assembled by Defendant.

RESPONSE:

      Robinson respectfully objects to this Request as it is overly broad, vague,

ambiguous, burdensome, and unlimited with respect to timeframe and scope. Without

waiving this objection, Robinson refers Plaintiff to the R22 Pilot’s Operating Handbook,

R22 Illustrated Parts Catalog, and R22 Maintenance Manual. These documents are

publicly available for purchase or free download from Robinson’s website at

www.robinsonheli.com.

AMENDED RESPONSE:

      Robinson objects to the immediately preceding request to the extent that it is

overly broad; vague; ambiguous; unduly burdensome; unlimited in time and scope; and

constitutes a mere “fishing expedition” prohibited by the Texas Supreme Court in Lofton

v. Martin, 776 S.W.2d 145 (Tex. 1989).

      Plaintiffs’ request is overly broad, vague, and ambiguous in that it is not

reasonably limited in scope or time, and seeks information pertaining to any helicopter

other than the one involved in this litigation without reasonable limitation such as

substantial similarity with the facts of this case or substantial similarity of design or

occurrence.

      Moreover, because Plaintiff has not alleged a specific theory as to what Plaintiff

contends caused the accident, it is impossible to determine if Robinson has documents

responsive to so broad a request which might actually be discoverable in this case. To

the extent Plaintiff articulates a theory of causation and/or narrows the scope of this




                                                                                R0436
request, Robinson reserves the right to supplement this response and produce

documents in its possession which are non-objectionable, non-privileged, responsive to

this request and pertain to the accident aircraft and/or the subject matter of this lawsuit.

       Subject to, but without waiving any of the foregoing objections, Robinson refers

Plaintiff to the R22 Pilot’s Operating Handbook, R22 Illustrated Parts Catalog, and R22

Maintenance Manual. These documents are publicly available for purchase or free

download from Robinson’s website at www.robinsonheli.com. Additionally, in response

to the foregoing request, Robinson has previously produced the following documents:

       •   Current Robinson Dealership and Service Center Agreement issued to

           Helicopter Services

       •   2012 Customer Service Correspondence file for Helicopter Services (3-76)

REQUEST FOR PRODUCTION NO. 8:

       For the time period from 2005 to the present, petitions for damages or complaints

filed in any court or comparable administrative tribunal in connection with any lawsuits

against Defendant in which it is alleged or acclaimed that the helicopter model at issue

crashed as a result of design or mechanical failures.

RESPONSE:

       Robinson respectfully objects to this Request to the extent that it is overly broad,

vague, ambiguous, oppressive and burdensome. Robinson further objects to this

request in that it seeks information pertaining to any helicopter other than the one

involved in this litigation without reasonable limitation such as substantial similarity with

the facts of this case, and as such this information is outside the scope of proper

discovery and is not reasonably calculated to lead to discovery of admissible evidence.




                                                                                   R0437
Robinson further objects to this Request to the extent that it seeks information which is

protected by the attorney work product and/or attorney-client privilege. Without waiving

these objections, Robinson responds that it does not maintain any database or

compilation of responsive documents.

AMENDED RESPONSE:

       Robinson objects to the immediately preceding request to the extent that it is

overly broad, vague, ambiguous, oppressive, unduly burdensome and expensive to

answer as presented; is not reasonably calculated to lead to the discovery of admissible

evidence; exceeds the scope of permissible discovery; seeks information protected by

attorney-client privilege; seeks information protected by attorney-work product privilege;

is not reasonably limited in time or scope; and constitutes a mere “fishing expedition”

prohibited by the Texas Supreme Court in Lofton v. Martin, 776 S.W.2d 145 (Tex.

1989); and seeks information not within the actual or constructive control of this party.

       Plaintiffs’ request is overly broad, vague, and ambiguous in that it is not

reasonably limited in scope or time, and seeks information pertaining to any helicopter

other than the one involved in this litigation without reasonable limitation such as

substantial similarity with the facts of this case or substantial similarity of design or

occurrence.

       Subject to, but without waiving any of the foregoing objections, Robinson

responds that it does not maintain any database or compilation of responsive

documents.

REQUEST FOR PRODUCTION NO. 9:

       Maintenance manuals, parts catalogs, price lists and estimated operating costs




                                                                                  R0438
publications prepared by Defendant and sent to distributors, dealers or repair facilities

with respect to appropriate maintenance, inspection and testing of, and parts for, the

helicopter model at issue.

RESPONSE:

      Robinson respectfully objects to this Request as it is overly broad, vague,

ambiguous, burdensome, and unlimited with respect to timeframe and scope. Without

waiving this objection, Robinson refers to the R22 Pilot’s Operating Handbook, R22

Illustrated Parts Catalog and R22 Maintenance Manual. These documents are publicly

available     for   purchase   or   free   download   from    Robinson’s    website    at

www.robinsonheli.com.

AMENDED RESPONSE:

      Robinson objects to the immediately preceding request to the extent that it is

overly broad; vague; ambiguous; unduly burdensome; unlimited in time and scope; and

is not reasonably calculated to lead to the discovery of admissible evidence.

      Plaintiffs’ request is overly broad, vague, and ambiguous in that it is not

reasonably limited in scope or time, and seeks information pertaining to any helicopter

other than the one involved in this litigation without reasonable limitation such as

substantial similarity with the facts of this case or substantial similarity of design or

occurrence.

      Moreover, because Plaintiff has not alleged a specific theory as to what Plaintiff

contends caused the accident, it is impossible to determine if Robinson has documents

responsive to so broad a request which might actually be discoverable in this case. To

the extent Plaintiff articulates a theory of causation and/or narrows the scope of this




                                                                                R0439
request, Robinson reserves the right to supplement this response and produce

documents in its possession which are non-objectionable, non-privileged, responsive to

this request and pertain to the accident aircraft and/or the subject matter of this lawsuit.

       Subject to, but without waiving any of the foregoing objections, Robinson refers

to the R22 Pilot’s Operating Handbook, R22 Illustrated Parts Catalog and R22

Maintenance Manual. These documents are publicly available for purchase or free

download from Robinson’s website at www.robinsonheli.com. Additionally, in response

to the foregoing request, Robinson has previously produced the following documents:

       •   Pages 7.50 and 7.52 of the R22 Maintenance Manual (1-2)

       •   Excerpts from R22 Maintenance Manual (78, 79, 81-88)

REQUEST FOR PRODUCTION NO. 10:

       Service difficulty reports generated by Defendant and submitted to any field

operatives, dealers, maintenance facilities and distributors with respect to the helicopter

model at issue and/or any of its components.

RESPONSE:

       Robinson responds that Service Difficulty Reports are not generated by

Robinson, and such documents are received and maintained by the FAA and are not

within Robinson’s custody or control.

AMENDED RESPONSE:

       Robinson objects to the immediately preceding request to the extent that it seeks

information not within the actual or constructive control of this party; calls for the

creation of a nonexistent document; is overly broad; vague; ambiguous; unduly

burdensome; unlimited in time and scope; and is not reasonably calculated to lead to




                                                                                   R0440
the discovery of admissible evidence.

       Plaintiffs’ request is overly broad, vague, and ambiguous in that it is not

reasonably limited in scope or time, and seeks information pertaining to any helicopter

other than the one involved in this litigation without reasonable limitation such as

substantial similarity with the facts of this case or substantial similarity of design or

occurrence.

       Subject to, but without waiving any of the foregoing objections, Robinson states

that Service Difficulty Reports are not generated by Robinson, and such documents are

received and maintained by the FAA.

REQUEST FOR PRODUCTION NO. 11:

       Notices of malfunction or defect reports reported to the FAA or NTSB which in

any way relate to tail rotor effectiveness in the helicopter model at issue.

RESPONSE:

       Robinson responds that this Request seeks documents maintained by the FAA,

and not in Robinson’s custody or control.

AMENDED RESPONSE:

       Robinson objects to the immediately preceding request to the extent that it seeks

information not within the actual or constructive control of this party; is overly broad;

vague; ambiguous; unduly burdensome; unlimited in time and scope; and is not

reasonably calculated to lead to the discovery of admissible evidence.

       Plaintiffs’ request is overly broad, vague, and ambiguous in that it is not

reasonably limited in scope or time, and seeks information pertaining to any helicopter

other than the one involved in this litigation without reasonable limitation such as




                                                                                R0441
substantial similarity with the facts of this case or substantial similarity of design or

occurrence.

       Moreover, because Plaintiff has not alleged a specific theory as to what Plaintiff

contends caused the accident, it is impossible to determine if Robinson has documents

responsive to so broad a request which might actually be discoverable in this case. To

the extent Plaintiff articulates a theory of causation and/or narrows the scope of this

request, Robinson reserves the right to supplement this response and produce

documents in its possession which are non-objectionable, non-privileged, responsive to

this request and pertain to the accident aircraft and/or the subject matter of this lawsuit.

       Subject to, but without waiving any of the foregoing objections, Robinson states

that such documents are maintained by the FAA and/or NTSB.

REQUEST FOR PRODUCTION NO. 12:

       Internal memoranda including, but not limited to, letters, bulletins, reports, test

results, investigative evaluations and the like generated within and by employees of

Defendant or at the behest of Defendant relating to any alleged or perceived

malfunction, materials problem, operational or maintenance failure or alleged failure

with any component of the helicopter model at issue.

RESPONSE:

       Robinson respectfully objects to this Request to the extent that it is overly broad,

vague, ambiguous, oppressive, burdensome, and unlimited with respect to timeframe

and scope. Without waiving this objection, Robinson responds it does not believe it is in

possession of responsive documents at this time.




                                                                                   R0442
AMENDED RESPONSE:

       Robinson objects to the immediately preceding request to the extent that it is

overly broad; vague; ambiguous; unduly burdensome; unlimited in time and scope; and

is not reasonably calculated to lead to the discovery of admissible evidence.

       Plaintiffs’ request is overly broad, vague, and ambiguous in that it is not

reasonably limited in scope or time, and seeks information pertaining to any helicopter

other than the one involved in this litigation without reasonable limitation such as

substantial similarity with the facts of this case or substantial similarity of design or

occurrence.

       Moreover, because Plaintiff has not alleged a specific theory as to what Plaintiff

contends caused the accident, it is impossible to determine if Robinson has documents

responsive to so broad a request which might actually be discoverable in this case. To

the extent Plaintiff articulates a theory of causation and/or narrows the scope of this

request, Robinson reserves the right to supplement this response and produce

documents in its possession which are non-objectionable, non-privileged, responsive to

this request and pertain to the accident aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 13:

       Accident investigation reports or memoranda prepared by or at the behest of

Defendant, including reports of all in-house investigations, diagrams, photographs,

witness statements, engineering or test reports and memoranda, litigation testing and

the like, regarding any crash of the helicopter model at issue (including the subject

helicopter in the crash made the basis of this lawsuit).




                                                                                   R0443
RESPONSE:

      Robinson respectfully objects to this Request as it is overly broad, vague,

ambiguous, burdensome, and unlimited with respect to timeframe and scope. Robinson

further objects to this Request as it seeks documents relating to other helicopters not

related to the accident in question without any showing of substantial similarity of design

or occurrence. Robinson also objects to this Request inasmuch as it seeks information

protected by the attorney work product and attorney/client privilege. Without waiving this

objection, Robinson will produce the Robinson Accident Report prepared by Thom

Webster on R22 Serial Number 4250, Registration Number N281RG.

AMENDED RESPONSE:

      Robinson objects to the immediately preceding request to the extent that it is

overly broad; vague; ambiguous; unduly burdensome; unlimited in time and scope;

constitutes a mere “fishing expedition” prohibited by the Texas Supreme Court in Lofton

v. Martin, 776 S.W.2d 145 (Tex. 1989); is propounded for the purpose of harassment;

seeks information protected by attorney-client privilege; seeks information protected by

attorney-work product privilege; and is not reasonably calculated to lead to the

discovery of admissible evidence.

      Plaintiffs’ request is overly broad, vague, and ambiguous in that it is not

reasonably limited in scope or time, and seeks information pertaining to any helicopter

other than the one involved in this litigation without reasonable limitation such as

substantial similarity with the facts of this case or substantial similarity of design or

occurrence.

      Moreover, because Plaintiff has not alleged a specific theory as to what Plaintiff




                                                                                 R0444
contends caused the accident, it is impossible to determine if Robinson has documents

responsive to so broad a request which might actually be discoverable in this case. To

the extent Plaintiff articulates a theory of causation and/or narrows the scope of this

request, Robinson reserves the right to supplement this response and produce

documents in its possession which are non-objectionable, non-privileged, responsive to

this request and pertain to the accident aircraft and/or the subject matter of this lawsuit.

       Subject to, but without waiving any of the foregoing objections, Robinson has

previously produced the following documents:

       •   RHC Accident Report

REQUEST FOR PRODUCTION NO. 14:

       Documents, materials, reports or memoranda contained within FAA or NTSB files

concerning operation or testing deficiencies or failures, either actual or alleged, relating

to the helicopter model at issue.

RESPONSE:

       Robinson respectfully objects to this Request as it is overly broad, vague,

ambiguous, burdensome, and unlimited with respect to timeframe and scope, and seeks

documents which are proprietary and trade secret in nature.           Without waiving this

objection, Robinson responds that this Request seeks documents maintained by the

FAA and/or the NTSB, and not in Robinson’s custody or control.

AMENDED RESPONSE:

       Robinson objects to the immediately preceding request to the extent that it seeks

information not within the actual or constructive control of this party; is overly broad;

vague; ambiguous; unduly burdensome; unlimited in time and scope; seeks information




                                                                                   R0445
that is confidential, proprietary and contains trade secrets; and constitutes a mere

“fishing expedition” prohibited by the Texas Supreme Court in Lofton v. Martin, 776
S.W.2d 145 (Tex. 1989); and is not reasonably calculated to lead to the discovery of

admissible evidence.

       Plaintiffs’ request is overly broad, vague, and ambiguous in that it is not

reasonably limited in scope or time, and seeks information pertaining to any helicopter

other than the one involved in this litigation without reasonable limitation such as

substantial similarity with the facts of this case or substantial similarity of design or

occurrence.

       The requested documents contain information that is highly sensitive proprietary

and protected trade secrets of Robinson. The confidentiality of such information is

necessary to Robinson’s competitive advantage and continued viability.

       Moreover, because Plaintiff has not alleged a specific theory as to what Plaintiff

contends caused the accident, it is impossible to determine if Robinson has documents

responsive to so broad a request which might actually be discoverable in this case. To

the extent Plaintiff articulates a theory of causation and/or narrows the scope of this

request, Robinson reserves the right to supplement this response and produce

documents in its possession which are non-objectionable, non-privileged, responsive to

this request and pertain to the accident aircraft and/or the subject matter of this lawsuit.

       Subject to, but without waiving any of the foregoing objections, Robinson states

that such documents are maintained by the FAA and/or NTSB.

REQUEST FOR PRODUCTION NO. 15:

       Evaluations, whether conducted internally or externally, at the behest of




                                                                                   R0446
Defendant, upon the subject helicopter, both before and after the crash.

RESPONSE:

       Robinson respectfully objects to this Request as it is overly broad, vague,

ambiguous, and burdensome as framed. Without waiving this objection, Robinson will

produce the Robinson Accident Report prepared by Thom Webster on R22 Serial

Number 4250, Registration Number N281RG.

AMENDED RESPONSE:

       Robinson objects to the immediately preceding request to the extent that it is

overly broad; vague; ambiguous; unduly burdensome; and seeks information not within

the actual or constructive control of this party.

       Subject to, but without waiving any of the foregoing objections, Robinson has

previously produced the following documents:

       •   RHC Accident Report

REQUEST FOR PRODUCTION NO. 16:

       Documents referring to or reflecting any testing, whether operation or field testing

or component, experimental or laboratory testing, concerning evaluation of the

helicopter model at issue's engine and rotor systems.

RESPONSE:

       Robinson respectfully objects to this Request to the extent that it is overly broad,

vague, ambiguous, oppressive and burdensome, and unlimited with respect to

timeframe and scope.        Robinson further objects inasmuch as this request seeks

documents which are proprietary and contain trade secrets. Without waiving these

objections, if Plaintiff can narrow this request, Robinson will attempt to provide a




                                                                                 R0447
response.

AMENDED RESPONSE:

      Robinson objects to the immediately preceding request to the extent that it seeks

information not within the actual or constructive control of this party; is overly broad;

vague; ambiguous; unduly burdensome; unlimited in time and scope; seeks information

that is confidential, proprietary and contains trade secrets; and constitutes a mere

“fishing expedition” prohibited by the Texas Supreme Court in Lofton v. Martin, 776
S.W.2d 145 (Tex. 1989); and is not reasonably calculated to lead to the discovery of

admissible evidence.

      Plaintiffs’ request is overly broad, vague, and ambiguous in that it is not

reasonably limited in scope or time, and seeks information pertaining to any helicopter

other than the one involved in this litigation without reasonable limitation such as

substantial similarity with the facts of this case or substantial similarity of design or

occurrence.

      The requested documents contain information that is highly sensitive proprietary

and protected trade secrets of Robinson. The confidentiality of such information is

necessary to Robinson’s competitive advantage and continued viability.

      Subject to, but without waiving any of the foregoing objections, Robinson states

that in response to the foregoing request, Robinson has previously produced the

following documents:

      •     RTR 009, Appendix XIII (91-144)

      •     RTR 009, Appendix III (146-147)




                                                                                R0448
REQUEST FOR PRODUCTION NO. 17:

       Correspondence between Defendant and Helicopter Services, Inc. referring or

relating to the proper inspection, maintenance and operation of the helicopter model at

issue and/or the subject helicopter.

RESPONSE:

       Robinson respectfully objects to this Request in that it is duplicative in nature.

Robinson refers to its response to Request for Production No. 7, which is incorporated

herein by reference.

REQUEST FOR PRODUCTION NO. 18:

       Correspondence referring to or reflecting proper maintenance, operation, and

flight use of the helicopter model at issue and/or the subject helicopter.



RESPONSE:

       Robinson respectfully objects to this Request as it is overly broad, vague,

ambiguous, burdensome, and unlimited with respect to timeframe and scope. This

Request seeks ‘correspondence’ without indicating between what parties it is referring

to. If Plaintiff can clarify this Request, Robinson can attempt to provide a reasonable

response.

AMENDED RESPONSE:

       Robinson objects to the immediately preceding request to the extent that it is

overly broad; vague; ambiguous; unduly burdensome; unlimited in time and scope;

requests “correspondence” without indicting what parties/entities it is referring to; seeks

information not within the actual or constructive control of this party; seeks information




                                                                                 R0449
protected by the attorney-client privilege; seeks information protected by attorney-work

product privilege; is not reasonably calculated to lead to the discovery of admissible

evidence; exceeds the scope of permissible discovery; constitutes a mere “fishing

expedition” prohibited by the Texas Supreme Court in Lofton v. Martin, 776 S.W.2d 145

(Tex. 1989); and cannot be answered as framed.

       Plaintiffs’ request is overly broad, vague, and ambiguous in that it is not

reasonably limited in scope or time, and seeks information pertaining to any helicopter

other than the one involved in this litigation without reasonable limitation such as

substantial similarity with the facts of this case or substantial similarity of design or

occurrence.

REQUEST FOR PRODUCTION NO. 19:

       Each and every exhibit that Defendant will offer at trial for any purpose, including

all demonstrative exhibits, all substantive exhibits and all tangible, photographic or

documentary evidence which Defendant will attempt to show to the jury or otherwise

use at the trial of this case.

RESPONSE:

       Robinson respectfully objects to this Request on the grounds that it is premature

at this stage of discovery, and disclosure of such documents and things will be

conducted at the appropriate time under the relevant rules of Court.

REQUEST FOR PRODUCTION NO. 20:

       Any videotapes, photographs, or other similar evidence in your possession

depicting and/or relating in any way to Plaintiff.




                                                                                 R0450
RESPONSE:

       Robinson will produce the Robinson Accident Report prepared by Thom Webster

on R22 Serial Number 4250, Registration Number N281RG.

AMENDED RESPONSE:

       In response to the foregoing request, Robinson has previously produced the

following documents:

       •   RHC Accident Report

REQUEST FOR PRODUCTION NO. 21:

       Each and every exhibit, including all demonstrative exhibits, all substantive

exhibits and all tangible, photographic or documentary evidence that have been

reviewed by or created by your testifying experts or that in any way support or illustrate

your testifying experts' opinions that are relevant to this case.

RESPONSE:

       Robinson respectfully objects to this Request on the grounds that it is premature

at this stage of discovery, and disclosure of such documents and things will be

conducted at the appropriate time under the relevant rules of Court.

REQUEST FOR PRODUCTION NO. 22:

       Your current balance sheet, financial statement or other document(s) sufficient to

show your current net worth. For purposes of this request, "net worth" means the

difference between total assets and liabilities determined in accordance with generally

accepted accounting principles ("GAAP").

RESPONSE:

       Robinson respectfully objects to the Request as it seeks privileged financial




                                                                                R0451
records which are highly sensitive, and their confidentiality is necessary to Robinson’s

competitive advantage and continued viability. Robinson also objects to this Request

as the information requested is not relevant to any of the current issues of liability and

causation. Further, there is no public policy reason for this information to be released

as it only concerns the financial status of one defendant, and implicates no public safety

or other relevant issue.

REQUEST FOR PRODUCTION NO. 23:

       Photographs, videos or maps of the scene of the crash.

RESPONSE:

       Robinson respectfully objects to this Request to the extent that it is overly broad,

vague, ambiguous, oppressive and burdensome, seeks information which is equally

available to the propounding party and it would be as cost-effective for Plaintiffs to

acquire information in the hands of third parties as for Robinson to do so. Without

waiving these objections, Robinson will produce the Robinson Accident Report

prepared by Thom Webster on R22 Serial Number 4250, Registration Number

N281RG.

AMENDED RESPONSE:

       Robinson objects to the immediately preceding request to the extent that it is

overly broad, vague, ambiguous, oppressive, unduly burdensome and expensive to

answer as presented; and seeks information equally available to Plaintiffs; seeks

information that as equally cost-effective for Plaintiffs to acquire as Robinson; and seeks

information not within the active or constructive control of this party.

       Subject to, but without waiving any of the foregoing objections, Robinson states




                                                                                 R0452
that it has previously produced the following documents:

       •   RHC Accident Report

REQUEST FOR PRODUCTION NO. 24:

       All documents supporting your claim that another person or entity is a

Responsible Third Party that has not been named by Plaintiff as a defendant in this

lawsuit.

RESPONSE:

       Robinson respectfully objects to this Request on the grounds that it is premature,

discovery is in progress and the investigation and preparation have not been completed.

AMENDED RESPONSE:

       Robinson objects to the immediately preceding request on the grounds that it is

premature, discovery is in progress and the investigation and preparation have not been

completed; and is duplicative of information properly requested pursuant to Texas Rules

of Civil Procedure 194.

REQUEST FOR PRODUCTION NO. 25:

       Pilot operating manuals, helicopter operational manuals, or the like, prepared by

Defendant for the helicopter model at issue and/or the subject helicopter.

RESPONSE:

       Robinson refers to the R22 Maintenance Manual, R22 Pilot’s Operating

Handbook, R22 Flight Training Guide, R22 Service Bulletins, R22 Service Letters, and

Robinson Safety Notices. Robinson will produce a full set of R22 Service Bulletins, R22

Service Letters and Robinson Safety Notices. The R22 Maintenance Manual, R22

Pilot’s Operating Handbook and R22 Flight Training Guide are publicly available for




                                                                                R0453
purchase or free download from Robinson’s website at www.robinsonheli.com.

AMENDED RESPONSE:

      Robinson objects to the immediately preceding request to the extent that it is

overly broad, vague, ambiguous, unduly burdensome; and unlimited in time and scope.

      Plaintiffs’ request is overly broad, vague, and ambiguous in that it is not

reasonably limited in scope or time, and seeks information pertaining to any helicopter

other than the one involved in this litigation without reasonable limitation such as

substantial similarity with the facts of this case or substantial similarity of design or

occurrence.

      Subject to, but without waiving any of the foregoing objections, Robinson refers

to the R22 Maintenance Manual, R22 Pilot’s Operating Handbook, R22 Flight Training

Guide, R22 Service Bulletins, R22 Service Letters, and Robinson Safety Notices.

Robinson will produce a full set of R22 Service Bulletins, R22 Service Letters and

Robinson Safety Notices. The R22 Maintenance Manual, R22 Pilot’s Operating

Handbook and R22 Flight Training Guide are publicly available for purchase or free

download from Robinson’s website at www.robinsonheli.com. Additionally, in response

to the foregoing request, Robinson has previously produced the following documents:

      •   R22 Service Bulletins, Service Letters and Robinson Safety Notices

      •   R22 POH, page 4—7 (80)




                                                                                R0454
Respectfully submitted,

COATS & EVANS, P.C.

/s/ George Andrew Coats
George Andrew Coats
Texas Bar No. 00783846
Gary Linn Evans
Texas Bar No. 00795338
P.O. Box 130246
The Woodlands, TX 77393-0246
Telephone: 281-367-7732
Facsimile: 281-367-8003

Attorneys for Defendant
Robinson Helicopter Company, Inc.




                           R0455
                              CERTIFICATE OF SERVICE

       The undersigned attorney, as attorney of record for the Defendant, certifies that a
true and correct copy of the foregoing document has been served on all parties of
record on this the 24th day of July, 2015.

MARK T. MURRAY                                         Via Email and/or Facsimile
STEVENSON & MURRAY
24 Greenway Plaza, Suite 750
Houston, Texas 77046
713-622-3223
713-622-3224 Fax
mmurray@johnstevensonlaw.com

DON SWAIM                                              Via Email and/or Facsimile
CUNNINGHAM SWAIM, LLP
7557 Rambler Road, Ste. 440
Dallas, Texas 75231
214-646-1495
dswaim@cunninghamswaim.com


                                         /s/ George Andrew Coats
                                                George Andrew Coats




                                                                                 R0456
                                     CAUSE NO. 2014-34635

NATHAN S. ATES, Individually and                       §       IN THE DISTRICT COURT OF
as Personal Representative of the Estate               §
of Joyce A. Ates, Deceased; Sonia Ates                 §
and Nathan M. Ates                                     §
                                                       §
v.                                                     §       HARRIS COUNTY, TEXAS
                                                       §
ROBINSON HELICOPTER COMPANY,                           §
INC., HELICOPTER SERVICES, INC.                        §
And the Estate of CHRISTOPHER YEAGER                   §       11TH JUDICIAL DISTRICT

                       PLAINTIFFS’ AMENDED DESIGNATION OF EXPERTS

TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW, NATHAN S. ATES, Individually and as Personal Representative of

the Estate of Joyce A. Ates, Deceased; Sonia Ates and Nathan M. Ates, Plaintiffs herein and

file this Amended Designation of Expert Witnesses as shown on the attached Exhibit A, subject

to the following:

                                                  I.

       Plaintiffs reserve the right to supplement this designation with additional designations of

experts within the time limits imposed by the Court or any alterations of same by subsequent

Court Order or agreement of the parties, or pursuant to the Texas Rules of Civil Procedure and/or

the Texas Rules of Civil Evidence.

                                                 II.

       Plaintiffs reserve the right to elicit, by way of cross-examination, opinion testimony from

experts designated and called by other parties to the suit. Plaintiffs express their intention to

possibly call, as witnesses associated with adverse parties, any of Defendants’ experts.



                                                                                                     1




                                                                                            R0457
                                                   III.

        Plaintiffs reserve the right to call un-designated rebuttal expert witnesses whose

testimony cannot reasonably be foreseen until the presentation of the evidence against Plaintiffs.

                                                   IV.

        Plaintiffs reserve the right to withdraw the designation of any expert and to aver

positively that any such previously designated expert will not be called as a witness at trial, and

to re-designate same as a consulting expert, who cannot be called by opposing counsel.

                                                    V.

        Plaintiffs reserve the right to elicit any expert opinion or lay opinion testimony at the time

of trial which would be truthful, which would be of benefit to the jury to determine material

issues of fact, and which would not be violative of any existing Court Order or the Texas Rules

of Civil Procedure.

                                                   VI.

        Plaintiffs hereby designate, as adverse parties, potentially adverse parties, and/or as

witnesses associated with adverse parties, all parties to this suit and all experts designated by any

party to this suit, even if the designating party is not a party to the suit at the time of trial. In the

event a present or future party designates an expert but then is dismissed for any reason from the

suit or fails to call any designated expert, Plaintiffs reserve the right to designate and/or call any

such party or any such experts previously designated by any party.




                                                                                                            2




                                                                                                R0458
                                                VII.

       Plaintiffs reserve whatever additional rights they might have with regard to experts,

pursuant to the Texas Rules of Civil Procedure, the Texas Rules of Civil Evidence, the case law

construing same, and the rulings of the trial court.

                                                       Respectfully submitted,

                                                       STEVENSON & MURRAY

                                                              /s/ Mark T. Murray
                                                       By:
                                                              MARK T. MURRAY
                                                              State Bar No. 14724810
                                                              24 Greenway Plaza, Suite 750
                                                              Houston, Texas 77046
                                                              (713) 622-3223
                                                              (713) 622-3224 (FAX)




                                                                                                  3




                                                                                        R0459
                              CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document has been delivered
to all counsel by U.S. Mail, facsimile and/or other means, pursuant to the Texas Rules of Civil
Procedure on this the 7th day of August 2015, to-wit:


George Andrew Coats
Gary Linn Evans
COATS & EVANS, P.C.
P.O. Box 130246
The Woodlands, Texas 77393-0246
and
Tim Goetz
Robinson Helicopter Company                                          Via E-Service
2901 Airport Drive
Torrance, California 90505
Counsel for Robinson Helicopter Co., Inc.

Don Swaim
Cunningham Swaim, LLP                                                Via E-Service
7557 Rambler Road, Suite 440
Dallas, Texas 75231
Counsel for Helicopter Services, Inc.
And Christopher Yeager, Deceased

                                                           /s/ Mark T. Murray /s/
                                                     ______________________________
                                                     Mark T. Murray




                                                                                                      4




                                                                                         R0460
                                      “EXHIBIT A”


               Dr. Thomas Mayor
               5555 Del Monte, #1306
               Houston, Texas 77056
               713.552.1522
               Plaintiffs’ Economic Expert

       Dr. Mayor will testify regarding the economic loss and damages sustained by Plaintiffs as

a result of the death of Joyce Ates. Dr. Mayor will also be asked to calculate and consider the net

worth of Defendants in relation to Plaintiffs’ gross negligence claim. Dr. Mayor will testify

concerning past and future loss of earnings of Plaintiffs, including but not limited to real rate of

interest, future real compensation growth, earnings, benefits, work expenses, work life expectancy,

and loss of household services. He will also testify regarding Defendants’ net worth.

       Dr. Mayor will rely upon the Life Table from the National Vital Statistics Reports and Work

Life Expectancy table. Written notice of Plaintiffs’ intent to use this government document is

provided herein.

       Dr. Mayor’s curriculum vitae and list of cases in which he has served as an expert have been

provided to all counsel and are not reattached to this pleading. All records reviewed by Dr. Mayor

will be exchanged between the parties through discovery.

       Dr. Mayor’s opinions will be based on his education, training, experience, research and

review of documents produced in this litigation through discovery and Plaintiffs’ Petitions. Dr.

Mayor may supplement his opinions after review of Defendants’ experts’ conclusions, and should

any other additional information become available relevant to his purposes.




                                                                                         R0461
William Carden, M.S., P.E.
McSwain Engineering, Inc.
3320 McLemore Drive
Pensacola, Florida 32514
(850) 484-0506

       Mr. Carden has been retained for the purposes of failure analysis and engineering based

investigation into the cause of the incident subject of this suit. He is expected to testify concerning

the components of the subject helicopter which failed and/or contributed to the crash subject of this

suit. This includes helicopter defects, design and performance of the R-22, its engine, fuel system,

gas tank, rotor system, drives, reserve power and the performance envelope of the helicopter; what

Robinson knew and/or should have known prior to this crash; alternative designs and feasibility of

alternative designs, negligence, liability, causation and damages.

        Mr. Carden has been provided with the all records ordered and exchanged with counsel in

this matter, including NTSB Docket Items, NTSB Preliminary and Final Reports, the FAA Accident

Data, FAA Airworthiness and Registration Records, and certified weather records, as well as the

depositions taken to date and Plaintiffs’ petitions. Mr. Carden has been provided with components

from the helicopter involved herein and performed a hands-on analysis, as well as photographic

documentation, which has been previously provided to counsel. All records reviewed by Mr. Carden

have been exchanged between the parties through discovery. Mr. Carden has been provided with

expert reports, as received.

        Mr. Carden’s curriculum vitae and list of cases in which he has served as an expert have

been previously provided to all counsel.       Mr. Carden’s opinions are based on his education,

training, experience, research and review of documents and components produced in this litigation

through discovery.


                                                 -2-




                                                                                            R0462
       Mr. Carden’s expert report is attached, See Exhibit C.

       Mr. Carden may supplement his opinions after review of Defendants’ experts’ conclusions,

and should any other additional information become available relevant to his purposes.


Sri Kumar, Ph.D.
Safety Research Institute
110 Industrial Boulevard
Hoschton, Georgia 30548
Phone: (706) 654.4830

       Dr. Sri Kumar is an expert in biomechanics, occupant body movement in crash situations,

and biomechanical injury causation. Dr. Kumar will give opinions on the likelihood and

mechanism of injuries to Ms. Joyce Ates and express opinions concerning the cause of injury

and/or death in this case. Dr. Kumar will testify to the biomechanical issues based upon a

comprehensive biomechanical reconstruction of the crash, including his personal inspection of

the subject helicopter and review of documents pertinent to this case as well as his education,

experience, background, training and knowledge in the field of biomedical/biomechanical

engineering. Dr. Kumar's testimony will rely in part on the accident reconstruction of Mr. Collin

Sommers. Dr. Kumar is expected to base his opinions upon documents and components

produced in discovery by the defendants, depositions taken in this case, as well as his

background, prior experience and qualifications.

       Dr. Kumar has been provided with the depositions of fact witnesses, all records ordered

and exchanged with counsel in this matter, Plaintiffs’ Petition, NTSB Docket Items, NTSB

Preliminary and Final Reports, the FAA Accident Data, FAA Airworthiness and Registration

Records, and certified weather records.

                                                -3-




                                                                                          R0463
       Dr. Kumar has been provided with expert reports, as received.

       Dr. Kumar’s curriculum vitae and list of cases in which he has served as an expert have

been previously produced to counsel. All records reviewed by Dr. Kumar have been and will be

exchanged between the parties through discovery.

       Dr. Kumar may supplement his opinions after review of Defendants’ experts’

conclusions, and should any other additional information become available relevant to his

purposes.


Joseph L. Burton, M.D.
13784 Highway 9
Alpharetta, Georgia 30004
(770) 777-0437
(770) 402-5861

       Dr. Burton is Plaintiffs’ retained expert in the field of forensic pathology. He may testify

concerning the survivability of the crash, the nature and extent of injuries suffered by Joyce Ates,

pain and suffering, physiology of injury, cause of death, interval between initial trauma and

death, kinematics, and life expectancy. Dr. Burton may also testify as to the negligence,

causation and damages issues and will provide testimony regarding his background, education,

experience, and qualifications.

       Dr. Burton has been provided with the depositions of fact witnesses and the autopsy

records in this matter, as well as all records ordered and exchanged with counsel, and Plaintiffs’

Petitions. Dr. Burton has been provided with other expert reports, as received.

       Dr. Burton’s curriculum vitae and list of cases in which he has served as an expert have

been provided to all counsel.     All records reviewed by Dr. Burton have been exchanged

between the parties through discovery.

                                                -4-




                                                                                          R0464
       Dr. Burton’s opinions are based on his education, training, experience, research and

review of documents produced in this litigation through discovery.

       Dr. Burton’s report is again attached. See Exhibit C.

       Dr. Burton may supplement his opinions after review of Defendants’ experts’

conclusions, and should any other additional information become available relevant to his

purposes.

William S Lawrence, Colonel USMC (Ret'd)
ConsulAir Incorporated
6825 Nob Hill Drive
North Richland Hills, TX 76182
817 560 1840 Home/Fax
817 291 9684 Cellular

       Colonel Lawrence is Plaintiffs’ retained expert in the field of aviation and pilot

qualification. He will testify concerning the piloting of the helicopter subject of this suit,

including the effects of the pilot’s handling of the R-22. This includes but is not limited to flight

maneuvers, characteristics of the subject helicopter, stresses upon the pilot, passengers and

aircraft in comparison to other helicopters; pilot education, handling and aircraft performance;

liability, negligence, causation and damages. He will also testify regarding his background, prior

experience and qualifications.

       Colonel Lawrence has been provided with documents exchanged between the parties

through discovery, including the depositions of fact witnesses, Plaintiffs’ Petitions, all records

ordered and exchanged with counsel in this matter, NTSB Docket Items, NTSB Preliminary and

Final Reports, the FAA Accident Data, FAA Airworthiness and Registration Records, and

certified weather records. Colonel Lawrence has been provided with other experts’ reports, as

received.

                                                 -5-




                                                                                            R0465
       Col. Lawrence’s curriculum vitae and list of cases in which he has served as an expert

have been previously provided.

       Col. Lawrence’s opinions are based on his education, training, experience, research and

review of documents produced in this litigation through discovery.

       Col. Lawrence’s report is attached. See Exhibit C.

       Col. Lawrence may supplement his opinions after review of Defendants’ experts’

conclusions, and should any other additional information become available relevant to his

purposes.

Colin Sommer
Aeroscope, Inc.
11901 Allison Street
Broomfield, Colorado

       Mr. Sommer is Plaintiffs’ retained expert who will testify concerning the components of

the subject helicopter, which failed and/or contributed to the crash subject of this suit. This

testimony will include defects, including with the design and performance of the R-22, its engine,

fuel system, gas tank, rotor system, reserve power, drives, and the performance envelope of the

helicopter; what Robinson knew and/or should have known prior to this crash; alternative

designs and feasibility of alternative designs, negligence, liability, causation and damages.

       Mr. Sommer has been provided with the depositions of fact witnesses, Plaintiffs’

Petitions, all records ordered and exchanged with counsel in this matter, NTSB Docket Items,

NTSB Preliminary and Final Reports, the FAA Accident Data, FAA Airworthiness and

Registration Records, and certified weather records.

       Mr. Sommer’s curriculum vitae and list of cases in which he has served as an expert have

been previously provided to counsel. All records reviewed by Mr. Sommer have been and will

                                                 -6-




                                                                                           R0466
be exchanged between the parties through discovery.

        Mr. Sommer’s opinions are based on his education, training, experience, research and

review of documents produced in this litigation through discovery.

        Mr. Sommer’s report is attached. See Exhibit C.

        Mr. Sommer may supplement his opinions after review of Defendants’ experts’

conclusions, and should any other additional information become available relevant to his

purposes.

        Supplementation of these experts’ final conclusions may be made upon receipt of

additional information, and after review of Defendants’ experts conclusions. These supplements,

if any, will be provided in a timely fashion and pursuant to the Texas Rules of Civil Procedure

and docket control order entered in this matter.

        Because discovery is ongoing, Plaintiffs reserve the right to supplement this designation

as the facts dictate.

        Plaintiffs hereby cross designate and state that they may call any expert witness identified

or designated by an adverse party or any employee or representative of an adverse party, subject

to any objections Plaintiffs may make concerning the designation of those expert witnesses,

including but not limited to those experts who have prepared reports regarding this incident.

        Plaintiffs further reserve the right to elicit, by way of cross-examination, opinion

testimony from experts designated and called by other parties to the suit. Plaintiffs may also call,

as a witness associated with other parties, any expert witness of any party who may be added to

this lawsuit.




                                                   -7-




                                                                                           R0467
        Plaintiffs further reserve the right to withdraw the designation of any expert and to aver

positively that any such previously designated expert will not be called as a witness to trial and to

redesignate same as a consulting expert, who cannot be called by opposing counsel.

        Plaintiffs further reserve the right to elicit any expert opinion or lay opinion testimony at

the time of trial which would be truthful, which would be of benefit to the jury to determine

material issues of fact, which would not be violative of any existing Court order or the Texas

Rules of Civil Procedure.

        Plaintiffs further designate, as adverse parties, potentially adverse parties, and/or as

witnesses associated with adverse parties, all parties to this suit and all experts designated by any

party to this suit, even if the designating party is not a party to the suit at the time of trial. In the

event that present or future parties designate an expert, but is subsequently dismissed for any

reason from the suit or fails to call any designated expert, Plaintiffs designate witnesses listed by

any such party.

        Plaintiffs reserve whatever additional rights they may have with regard to experts,

pursuant to the Texas Rules of Civil Procedure, the Texas Rules of Evidence, the case law

construing same and the rulings of the Trial Court.

        Plaintiffs reserve the right to supplement this designation with additional designations of

experts within any time limits imposed by the Court or any alterations of same by subsequent

Court order or agreement of the parties or pursuant to the Texas Rules of Civil Procedure and/or

the Texas Rules of Evidence.




                                                   -8-




                                                                                                R0468
          Medical Providers and Other Persons with Knowledge of Relevant Facts
             Who May Qualify as Experts and/or Lay Experts but Have Not
                               Been Specifically Retained
                         (Fact Experts B Tex. R. Civ. P. 194.2(f))

        The following persons, or the custodians of their records, have not been retained by and

are not employed by, or are otherwise subject to the control of Plaintiff (hereinafter referred to as

Anon-retained@ experts), but are hereby designated as testifying experts by Plaintiff and the

following information is provided in accordance with Rule 194.2, Tex. R. Civ. P.

        Although these witnesses have not been specifically retained as expert witnesses by

Plaintiffs, and while Plaintiffs cannot vouch for the expertise or credibility of such witnesses at

this time, it is believed that they may have knowledge, training or expertise which may qualify

them as experts in their respective fields. Accordingly, Plaintiffs designate these witnesses as

persons who may be called upon to give testimony that would be considered expert testimony.

        The following entities, medical providers, and/or the custodians of their records, may

testify regarding the investigation into the accident subject of this suit, causation, injuries

sustained by the Plaintiffs and Decedent in the incident made the subject of this suit, medical

diagnoses, and the reasonable and necessary cost of hospital, doctor and medical bills for

treatment of injuries in the past. Please refer to the providers= records for their mental

impressions, opinions, conclusions, and the factual basis for each opinion.

        These medical providers/non-retained experts are expected to testify regarding their

education, experience, and credentials as a physician or medical provider and/or in their

respective fields of expertise. These health care providers/non-retained experts have reviewed

the events, records, including medical records and bills, employment records, performed and/or

reviewed autopsy examination of the deceased, and review of relevant written documentation and

                                                  -9-




                                                                                             R0469
records of events related hereto. These treating medical providers/non-retained experts will

testify concerning their findings regarding the events subject hereof. These non-retained experts

will testify regarding the incident and related cause, nature and severity of the deceased’s injuries

as well as the investigation into the events subject of this suit, as well as governmental records

related hereto.

       These treating medical providers/non-retained experts are familiar with the reasonable

and customary charges for medical treatment of the type associated in this incident. These

medical providers/non-retained experts will be asked to testify about whether the Plaintiff’s

injuries and damages were proximately caused by the incident made the basis of this lawsuit.

These medical providers/non-retained experts will be asked to testify about whether any

associated medical bills and expenses incurred] were reasonable and necessary because of the

injuries and death of the deceased.

       The facts known by these medical providers/non-retained experts that relate to or form

the basis of this medical provider/non-retained expert’s mental impressions and opinions are

contained in the relevant records which have been produced or will be produced to the

Defendants, including any records or reports from these providers. Such records, as well as any

deposition testimony, are incorporated herein.

       If Defendants desire further information, a more detailed form of this information may be

obtained from the non-retained experts through an oral deposition, a deposition on written

questions, or a subpoena. T.R.C.P. 176, 205; T.R.C.P. 195, at 2.




                                                 -10-




                                                                                           R0470
       These non-retained experts may be called to testify as to the physical pain and suffering,

mental anguish, and any related medical, funeral and/or burial expenses related to the deceased.

       The records custodians of the below-listed providers may testify as to the business

records kept in connection the injuries and damages suffered by the parties herein, and the

reasonableness of charges and necessity of services, if any.

Medical Providers and Other Persons with Knowledge of Relevant Facts Who May Qualify

as Experts and/or Lay Experts But Have Not Been Specifically Retained:

Representatives and Employees of
Robinson Helicopter Company, Inc., Defendant
by and through its counsel of record
including but not limited to:
Kurt L. Robinson
Thomas Webster, Investigator
Chong Yip
Kelvyn Oum
Ken Martin, Investigator
Jack Fleming, Test Pilot
Gilbert Acevedo, Jr.
Peter Riedl, VP, Engineering
By and through counsel of record,
Tim A. Goetz
Attorney at Law
2901 Airport Drive
Torrance, California 90505
(310) 539-0508
and
George Andrew Coats
Gary Linn Evans
COATS & EVANS, P.C.
P.O. Box 130246
The Woodlands, Texas 77393-0246
(281) 367-7732




                                               -11-




                                                                                        R0471
Representatives and Employees of
Helicopter Services, Inc.
Including but not limited to :
Carl Thomas
Michael Crossland, General Manager
Robert Spradlin, Director of Flight Operations
Trevor Tapp, QC Manager
Benito Perez, Helicopter Mechanic
Jerome Thompson, Helicopter Mechanic
Chris Starinski, Helicopter Mechanic
Robin Crossland, Office Manager
By and through its counsel of record,
Don Swaim
Cunningham Swaim, LLP
7557 Rambler Road, Suite 440
Dallas, Texas 75231
(214) 646-1495

Phillip Greenspun, Instructor
c/o East Coast Aero Club
Hanscom Field Civil Termianl
200 Hanscom Drive, Ste. 111
Bedford, Massachusetts 01730
(781) 274-6322
Individual with technical expertise as a Robinson Factory Trained Instructor with knowledge
concerning handling and control of Robinson R-22 helicopters

Records Custodians and Employees of
the Federal Aviation Administration including
but not limited to
Records Custodians
David M. Metz, Aviation Safety Inspector POI, Unit B (281) 929-7080
Glen Longnion, Aviation Safety Inspector PMI, Unit A (281) 929-7009
Larry Eckert, Investigator (281) 370-4354
Houston Flight Standards District Office
12650 N. Featherwood Drive, Suite 230
Houston, Texas 77034
Individuals believed to have knowledge of relevant facts

Russell Lewis, Ph.D.
Records Custodians
TC, FAA, Forensic Toxicology Research
FAA Toxicology Accident Research Laboratory
FAA Civil Aerospace Medical Institute, Room 351
6500 South MacArthur Boulevard
                                                 -12-




                                                                                      R0472
Oklahoma City, OK 73169
FAA employee who performed toxicology testing on the remains of pilot and passenger

National Transportation Safety Board
c/o South Central Regional Office
624 Six Flags Drive, Ste. 150
Arlington, Texas
817-652-7800
including but not limited to:
Records Custodians
Leah D. Yeager
Sr. Air Safety Investigator
Tom Latson, Investigator
Bill Tuccio, Specialist/Electronic Device Report
Performed investigation of the incident subject of this suit

FAA/NTSB
FOIA Request Department
Response for request of air traffic communication records on 9/10/12

Federal Aviation Administration
Records Custodian
Houston Flight Standards District Office
12650 North Featherwood Drive, Ste. 230
Houston, Texas 77034
Provided Federal FAA Accident Incident Data System Report
(281) 929-7000

FAA
Records Custodian
P.O. Box 25082
Oklahoma City, Oklahoma 73125
Provided records regarding sale, repair and airworthiness of the helicopter involved in the
incident subject of this suit
(405) 954-3116

Federal Aviation Administration
Records Custodian
Southwest Region
2601 Meacham Boulevard
Fort Worth, Texas 76137
(817) 222-5006
Provided DOT Accident Incident Data System Report


                                                -13-




                                                                                         R0473
Records Custodian
NOAA National Data Centers
U.S. Department of Commerce
National Climatic Data Center
Federal Building
151 Patton Avenue
Asheville, North Carolina 28801
(828) 271-4800

Mr. Jeffrey Greenawalt
Starr Insurance
Senior Claims Representative
3353 Peachtree Road N.E., Suite 1000
Atlanta, Georgia 30326
cell: 214-223-0202

Air Salvage of Dallas
Records Custodians
1361 Ferris Road
 Lancaster, Texas 75146
972-227-1111
Facility storing the helicopter wreckage

Investigating Officers
including but not limited to:
Trooper Michael Martin
Trooper John Sampa
Trooper James E. Wilkins
Trooper Alberto Feliciano
Bobby R. Risch
Jeremy W. Mireles
Records Custodians ( no records deposition)
c/o Texas Department of Public Safety
7710 Will Clayton Parkway
Humble, Texas 77338
(281) 517-1200

Officer Gustavo Lopez
Capt. James Bolton
Lt. Chad Shaw
Demond Anderson, Investigator
Randy Corliss, Investigator
Records Custodians
Harris County Fire Marshal

                                              -14-




                                                     R0474
2318 Atascocita Road
Humble, Texas 77396
(281) 436-8000
Persons called to crash site for purposes of investigation and photography of scene

Charles Danley
Records Custodians
Manager(s) of Fueling and/or Maintenance
Baytown Airport (KPHY)
5600 Barkaloo Road
Baytown, TX 77521
(281) 421-1671
Individuals believed to have knowledge of relevant facts, including fueling of helicopter prior to
crash

Roger Schmidt, Manager
David Wayne Hooks Airport (KDWH)
20803 Stuebner Airline Rd, Spring, TX 77379
(281) 376-5436
Individual believed to have knowledge of relevant facts

Bobby Lopez
Records Custodians
Xtreme Piper
7814 Miller Road 3
Houston, Texas 77049
(281) 452-9015
Individual believed to have knowledge of relevant facts

Records Custodians
Dr. Kristin Escobar Alvarenga, Forensic Pathology Fellow
Dr. Stephen K. Wilson, Asst. Medical Examiner
Harris County Institute of Forensic Sciences
1885 Old Spanish Trail
Houston, Texas 77054
Individuals who performed autopsy services on the victims of the crash

John B. Butler
Investigator
Lycoming Engines
3004 Green Valley Lane
Arlington, Texas 76014
(817) 456-0933
Individual who may have knowledge of relevant facts

                                               -15-




                                                                                         R0475
Erling Sales & Service
Records Custodians (no records deposition)
10321 Veterans Memorial Drive
Houston, Texas 77038
(281) 260-7878
Believed to have performed maintenance on helicopter at issue

David Boudreaux
Boudreaux Aviation
Records Custodians
Orange County Airport
2540 S. Highway 87
Orange, Texas 77630
Performed weight/balance report on helicopter at issue

Robert L. Garza
Records Custodians
Garza Avionics
7644 Eagle Lane
Spring, Texas 77339
(832) 717-0818
Believed to have performed transponder certification on helicopter at issue

Western Skyways, Inc.
Records Custodians
21 Creative Place
Montrose, Colorado
(970) 249-0232
Performed overhaul of subject helicopter engine

Mr. Ruben Vazquez
Records Custodians
Blackwell Woodforest Funeral Home, Inc.
750 Uvalde Road
Houston, Texas 77015
(713) 453-1900
Provided assistance with services and funeral of Joyce Ates, Deceased

Flowers of Conroe
Records Custodian
806 N. Loop 336 W
Conroe, Texas 77301
(936) 760-3499
Provided assistance with funeral services of Joyce Ates, Deceased

                                               -16-




                                                                              R0476
Kelly Monument Company
(f/k/a Muskogee Monument Co.)
Records Custodians
1525 N York Street
Muskogee, Oklahoma 74403
(918) 682-2641
Provided monument at burial site of Joyce Ates, Deceased

Sheldon Community Fire & Rescue
William Crawford, Records Custodian
8407 C.E. King Parkway
Houston, Texas 77044
(281) 458-1431
Provided emergency responders and equipment to crash site

Harris County HazMat
Harris County Fire Marshal’s Office
Records Custodians
2318 Atascocita Road
Humble, Texas 77396
Provider emergency responders and equipment to crash site
(281) 436-8000

Harris County Sheriff’s Department
Records Custodians
1200 Baker
Houston, Texas 77002
(713) 755-6044
No Records Deposition

Channelview Fire Department
Records Custodians
16010 Ridlon
Channelview, Texas 77530
(281) 452-5782
Provided emergency responders and equipment to crash site

Cloverleaf Fire Department
Records Custodians
911 Hollywood Street
Houston, Texas 77015
(713) 453-1811
Provided emergency responders and equipment to crash site


                                            -17-




                                                            R0477
KFOR-TV
Records Custodian
444 E. Britton Rd.
Oklahoma City, Oklahoma 73114
405) 424-4444
Provided local news report of Joyce Ates’ death

Texas Bureau of Vital Statistics
Department of State Health Services
P.O. Box 12040
Austin, TX 78711-2040
1(800) 963-7111

Internal Revenue Service
3651 S. Interregional Hwy., PhotoCopy Unit, STOP 6716 AUSC
Austin TX 73301

Social Security Administration - Earnings
300 North Greene Street, Dero Section-3T
Baltimore MD 21290-0300

THE LISTED MEDICAL PROFESSIONALS MAY BE CALLED TO TESTIFY AS TO
THOSE MEDICAL DAMAGES SUSTAINED BY PLAINTIFF.

THE RECORD CUSTODIANS LISTED MAY TESTIFY AS TO THE AUTHENTICITY OF
BUSINESS RECORDS KEPT IN CONNECTION WITH THE BUSINESS RECORDS
AND/OR THE REASONABLENESS OF CHARGES AND NECESSITY OF SERVICES IN
CONNECTION WITH BUSINESS RECORDS.

Subject Matters of Non-Retained Experts:

The subject matters on which said non-retained non-controlled experts will testify are as follows:

a. The written, photographic and/or video communications made within the records relevant to

each non-retained expert;

b. Examination of the injuries and cause of death of the Deceased Plaintiff;

c. The type, purpose, extent, results, evaluations and/or interpretations of the investigation into

the incident subject of this suit;

d. The cause and/or causes of Deceased Plaintiff's injuries and condition;

                                                -18-




                                                                                           R0478
e. Incident response required by the subject accident;

f. The reasonableness and the necessity of the services provided by the agencies relevant to the

incident subject of this suit and as contained in the business records;

g. All those subject matters contained, discussed or disclosed in:

(1)The business records and medical records concerning the incident, investigation and the

Deceased Plaintiff which have been and which may hereafter be produced in this cause;

(2)Any and all business and medical records affidavits and/or billing affidavits which have been

filed and which may hereafter be filed in this cause, and all exhibits thereto;

(3)The depositions on written questions of all business records custodians, including Deceased

Plaintiff's health care providers, if any, which have been taken and which may hereafter be taken

in this cause, and all exhibits thereto; and

4)All written reports of contained in the business records listed herein and records of business

record and/or medical providers as have been produced during the course of discovery in this

cause.

         All of which documents are incorporated herein by reference as though set out at length

for all purposes.

3.Impressions and Opinions of Non-Retained Experts.

The general substance of said non-retained / non-controlled experts' mental impressions and

opinions are expected to be, and a brief summary of the basis for these are, as follows:

a. The nature, extent and severity of Deceased Plaintiff's injuries and the reasons therefor;

b. Deceased Plaintiff's injuries and death are the result of the incident subject of this suit;

c. That the subject accident did, based on reasonable medical probability, cause all of the


                                                 -19-




                                                                                             R0479
complaints, disabilities, injuries, and/or death of Deceased Plaintiff,

d. All other impressions and opinions that are contained, discussed or disclosed in:

(1)The business records which have been and which may hereafter be produced in this cause;

(2)The business records which have been filed and which may hereafter be filed in this cause,
and all exhibits thereto;

(3)The depositions on written questions of business records custodians which have been taken
and which may hereafter be taken in this cause, and all exhibits thereto; and

4)All written reports of contained in the business records produced during the course of
discovery in this cause.

All of which documents are incorporated herein by reference as though set out at length for all

purposes.

4.Brief Summary of Basis For Impressions And Opinions. The basis for the foregoing

impressions and opinions of the above named and/or designated expert witnesses are all of the

facts shown by and/or contained in:

a. All of the business records, depositions upon written questions, and other records promulgated

in this case and relevant to the incident subject hereof and the deceased Plaintiff, which have

been produced in this cause;

b. All depositions taken and hereafter taken in this cause, either by written questions or orally,

and all exhibits thereto;

c. The expert reports hereinabove expressly referred to;

d. All witness statements which may be produced in this cause;

e. All of the photographs and videotape recordings produced in this cause;

f. The Responses to Requests For Disclosure, Responses to Requests For Production, Answers to

Interrogatories, and the Amendments and Supplements thereto which have been filed by each of

                                                -20-




                                                                                           R0480
the parties to this cause;

g. The Pleadings on file in this cause;

h. All documents and tangible things produced in this cause;

All of which records, reports, documents, depositions, photographs and videotape recordings are

incorporated herein by reference and made a part hereof for all purposes as if set out at length

herein.




                                                -21-




                                                                                          R0481
                                                                                    EXHIBIT


                           McSWAIN ENGINEERING, INC.
                                           3320 MCL EMORE DRIVE
                                                                                    6
                                              P.O. Box 10888
                                       PENSACOLA, FLORIDA 32524-0888


                                                (850) 484-0506
                                              FAX (850) 484-0508


                                Materials Engineering Report
                                        July 22, 2015
                 Reference:                                Nathan S . Ates, et al. v.
                                                           Robinson Helicopter Company,
                                                           Inc . , et al.

                 Accident Aircraft:                        Robinson R22 BETA Helicopter,
                                                           Registration N281RG

                 Accident Location:                        Houston, TX

                 Accident Date:                            September 10, 2012

1.0              Requested Analysis

                 Mcswain Engineering, Inc. was requested to perform a
                 materials engineering analysis regarding the crash of a
                 Robinson R22 BETA helicopter, Registration N281RG , i n
                 Houston, TX.

                 Mcswain Engineering, Inc. i s a consulting engineering
                 firm with capabilities in materials engineering,
                 mechanical engineering, and forensic chemistry. Mcswain
                 Engineering, Inc. utilizes standard methodology and
                 generally accepted techniques in performing a materials
                 engineering investigation .

                 This is a report of findings and opinions to date based
                 on examination of sel ected subject components, and the
                 literature produced in this case.
2. O             Background Information1

                 On September 10 , 2012, about 1545 Central Daylight Time,
                 a Robinson R22 BETA helicopter impacted the terrain of a
                 steel pipe yard in Houston , TX. The pilot and passenger


1 Extracted   NTSB Factual Report, NTSB ID No. CEN l 2FA62 l
M1231BC/ HUr ray-At es                                                             Page l   of s




                                                                                  R0482
                  were fatally injured. The helicopter sustained extensive
                  post-impact fire damage.

                  The V-belts were thermally damaged and small sections of
                  the V-belts were found on the horizontal fi r ewall,
                  forward of the grooves of the lower sheave, inside the
                  rim of lower sheave, and on the ground below the sheaves .
                  The upper sheave was extensively damaged by the post-
                  impact fire .

                  The clutch annunciator and low rotor RPM warning lights
                  were examined by the NTSB Materials Laboratory. Based on
                  the Materials Laboratory Factual Report No. 12-116, the
                  broken filament from the clutch annunciator light bulb
                  "exhibited hot coil stretching." The low rotor RPM
                  warning light bulb filament was broken , but did not
                  exhibi t hot coil stretching.

3.0               Mcswain Engineering Analysis

                  Selected subject components were shipped to Mcswain
                  Engineering on September 8, 2014. The laboratory
                  analysis was performed on March 17, 2015 .

3.1               Subject V-Belt Remnants

                  The V- belt remnants collected from t he subject aircraft
                  were sev erely burned and brittle, as shown in Enclosure
                  1 . One remnant still showed white numbers, indicative of
                  the stamped lot number typically found on v-belts.
                  Another remnant showed the characteristic groove and tie
                  band configuration. The v-belt remnant was analyzed us i ng
                  Fourier Transform Infrared spectroscopy (FTIR) for
                  comparison with the deposit samples taken from the lower
                  sheave.

3.2               Subject Lower Sheave

                  The subject lower sheave is shown in Enclosure 2. The
                  lower sheave was burned with traces of coating remaining
                  on the grooves . Samples were taken from both the forward
                  and aft grooves at the 6:00, 9:00, and 12 :0 0 positions,
                  as shown in Enclosure 3. A sample was also taken from
                  the aft face of the lower sheave in order to characterize
                  a non-contact area sample of the sheave coating . The
                  samples were analyzed using FTIR .



/'fl2J.l8C/ Murr•y·Ates                                                 Page 2 of 5




                                                                        R0483
              Out of the six samples taken from the aft two grooves of
              the lower sheave, the FTIR spectra of four samples showed
              indications matching the v-belt remnant spectra and were
              identified as belt material. The locations from where
              these samples were taken are shown in Enclosure 4. None
              of the five samples taken from the forward two grooves of
              the lower sheave showed any FTIR characteristics of the
              v-belt remnant. Three of the five samples taken from the
              forward two grooves did show similar FTIR spectra of the
              coating sample taken from the aft face of the lower
              sheave , but lacked any indications of transferred belt
              material. The locations of these samples are shown in
              Enclosure 5.

3.3           Subject Clutch Annunciator Light and Low Rotor RPM
              Warning Light Bulbs and Filaments

              The NTSB materials report stated that the subject clutch
              annunciator light showed sections of hot coil filament
              stretching. The hot coil filament stretching is
              indicated by the NTSB figures shown in Enclosure 6 . Upon
              examination at the March 17, 2015 inspection, the
              filament of the subject clutch annunciator light was
              broken and only one end of the filament was attached to
              the base. The area where the NTSB saw stretching was not
              attached to the base and could not be examined, as shown
              in Enclosure 7.

              The low rotor RPM warning light was also examined by the
              NTSB . Their materials report concluded that the filament
              did not exhibit signs of hot coil stretching (shown in
              their figures i n Enclosure 8). The filament was examined
              under the stereomicroscope at the March 17, 2015
              inspection . The examination showed that the glass bulb
              had melted around the filament, allowing only a small
              portion of the filament to be visible for examination.
              That portion of the filament did not exhibit signs of
              stretching, as shown in Enclosure 9.

4.0           Opinions

              The following is a summary of findings and conclusions
              expressed in the previous sections of this report. They
              have been reached to a reasonable degree of materials
              engineering certainty based on observations, laboratory
              examination and analysis, consideration of case
              documents, literature researched, and my experience,
              education and training:

H123lBC/HUrray-Ates                                                Page 3 ot s




                                                                   R0484
1. The subject clutch annunciator light filament
   exhibited signs of hot coil stretching indicating that
   the light was illuminated at the time of impact.

  Basis: Laboratory examination, review of case
  documents

2 . The subject low rotor RPM warning light filament did
    not show any signs of hot coil stretching indicating
    that the light was not illuminated at the time of
    impact .

  Basis: Laboratory examination, review of case
  documents

3. Samples taken from the lower sheave indicated that
   belt material was present on the aft two grooves of
   the lower sheave. No indication of belt material
   transfer was found on the forward two grooves .

  Basis: Laboratory examination, review of case
  documents

4. The presence of belt material on the aft grooves and
   the lack of belt material on the forward grooves is
   indicative of the forward belt jumping the grooves.

  Basis: Laboratory examination, review of case
  documents

The above are findings and conclusions of this
investigation to date. I reserve the right to supplement
these findings and opinions as new information becomes
available .

The curriculum vitae and testimony chronology of
William Carden, P.E . , are enclosed as attachments. A
curriculum vitae includes qualifications and all
publications authored and/or co - authored. Mcswain
Engineering, Inc . , charges $225.00 per hour for materials
failure analysis and testimony of Mr. Carden in this
case.




                                                     Page 4   ot   5




                                                     R0485
                 It is intended that case documents, literature reviewed,
                 collected data, photographs, and exemplar hardware will
                 be used to support the above findings and conclusions.
                 Other photographic exhibits and demonstrative aids may
                 also be selected for trial .


                                             l!L~
                                            William Carden , M.S., P . E.




H123l.BC/Hurr ay-AttJS                                                 Pa ge 5 of 5




                                                                       R0486
                              McSWAIN ENGINEERING, INC.
PROJECT:                 Nathan S. Ates, et al. v. Robinson Helicopter Company, Inc., et al.
                                           Subject V-Belt Remnants

                 Bag of V-Belt Remnants
                                                                                     Partia l Lot Number on V-Belt




                                                           t.
                                               11MAA1$

                                               DP-0 148
                                                                                                            ·I I
                                                                                                               t1MAR1&

                                                                                                                DP-0150




      V-Belt Tie Ban d                                               V-Belt Groove




                Front of V-Belt Remnant   1·                             Back of V-Belt Remnant
                                                                                                               11 \CAR 15

                                               DP-0378                                                         DP-0379


                                               ENCLOSURE 1

                                                                                                                            R0487
                        -~ ...,
                        ~~
                              2         McSWAIN ENGINEERING, INC.
PROJECT:                     Nathan S. Ates, et al. v. Robinson Helicopter Company, Inc., et al.
                                                   Subject Lower Sheave




  12 o'clock Position
                        -I
                             12


                                                   -
                                                   1c



                                                                              9 o' clock Posit ion


                                                                                                      I   fl   Ij . '  1    I   -·      '~


                                                                                                  ,!''l~
                                                                                                  I
                                                                                                  ~

                                                                                                  I
                                                                                                          .
                                                                                                               t
                                                                                                               '
                                                                                                                   I
                                                                                                                   ;
                                                                                                                        I
                                                                                                                            ~
                                                                                                                                ..
                                                                                                                                ...
                                                                                                                                    '
                                                                                                                                    .        ;
                                                                                                                                              l
                 6 o' clock Posit ion
                                        -    6


                                         H MM !'



                                                             I
                                                                                   -
                                                                 3 o' clock Position
                                                                                            3


                                                                                       ltLIM lf
                                                                                                                   .


                                                                                                                                .
                                                                                                                                    I
                                                                                                                                        ~.'I


                                                                                                                                             '•

                                                                                                                                             ·,'
                                                                                                                                                 j    FORW



                                                                                                                                                     DP-0089-0097


                                                   ENCLOSURE2

                                                                                                                                                                    R0488
                  -~
                   ~\Y 7 McSWAIN ENGINEERING, INC.

PROJECT:           Nathan S. Ates, et al. v. Robinson Helicopter Company, Inc., et al.
                          Subject Lower Sheave - Sample Locations




                                                                                    J


                                                                              Sample 7




                                                                              DP-0 123




                                                   Sample 8

                                    Sample 11
       Sample 9


                                    Sample 12


       Sample 10               12




                                       DP-0199                                DP-0 183



                                     ENCLOSURE 3

                                                                                         R0489
                    -~
                     ~~ ? McSWAIN ENGINEERING, INC .
                         ....
PROJECT:                               Nathan S. Ates, et al. v. Robinson Helicopter Company, Inc., et al.
                  Subject Lower Sheave - Location of Samples Matching Belt Material




                                                                       -
                                                                       1~




   Sample 6
                  I, I
                    I
                             I


                                 I
                                       ; ..
                                       '      1
                                              ! ,I,
                                                      ·I




  Belt Material
                                       f. , IL
                                 '•;..·it .
                                  ~"
                                              ip•11~-
                                                  i

                  ," l ~ t~,: ~
                     ···~ rt 't'~ ~·1
                         ~
                                 ., ··1 .
                                   . ji
                                  'I
                                    .;
                                              .
                                                           i'
                                                                   .
                                                                FORW

                                                                                    -   3




                                                                                               DP-0089-0097


                                                                       ENCLOSURE4

                                                                                                              R0490
                                    McSWAIN ENGINEERING, INC.
PROJECT:                       Nathan S. Ates, et al. v. Robinson Helicopter Company, Inc. , et al.
                        Subject Lower Sheave - Location of Samples Matching Paint Sample 8


    ;~J':
    I
    : ..·.
          l  ' ..        I

                        ~·


    !h          .i.i
                    I· (
                    I

                1··;i
                '.
                         ,




                         '
                             FORW
                                             -  1;:




                                                                       -     3


                                                                         •!YNll1




                                                                                       DP-0089-0097


                                               ENCLOSURE 5

                                                                                                      R0491
                                  McSWAIN ENGINEERING, INC.
PROJECT:               Nathan S. Ates, et al. v. Robinson Helicopter Company, Inc., et al.
                        Subject Clutch Annunciator Light - NTSB Materials Report




                 Reported Hot Coil
           St retched Filament Section




                                                                               NTS B Materials Laboratory Factual Repon No. 12-116 Figure 3




                                                                 02!50inc:ll

                 NTSB Materials Laboratory Factual Repon No. 12-116 Figure I




                                                                               NTSB Materials Laboratory Factual Rcpon No. 12-116 Figure 4


                                                         ENCLOSURE6

                                                                                                                                              R0492
              ~~-?.      McSWAIN ENGINEERING, INC.
PROJECT:          Nathan S. Ates, et al. v. Robinson Helicopter Company, Inc., et al.
                                    Subject Clutch Annunciator Light


            As-Received Condition
                                                                  Location of Missing
                                                                   Filament Section




                                                                                        Intact Section
                                      DP-0143                                            of Filament




                                                    '
                                                        1 mm                                     3/ 17/2015
                                                                                                 MDP_A-003



     '"""
                                    MDP_A-002


                                          ENCLOSURE 7

                                                                                               R0493
            -~
            ~\~ ::· McSWAIN ENGINEERING, INC.

PROJECT:          Nathan S. Ates, et al. v. Robinson Helicopter Company, Inc., et al.
                    Subject Low Rotor RPM Light - NTSB Materials Report




                                                      0.250inch

           NTSB Materials Laboratory Factual Rcpon No. 12- 11 6 Figure 2   NTSB Materials Laboratory Factual Repon No. 12-1 16 Figure 5




                                                    ENCLOSURE 8

                                                                                                                                    R0494
             -~          WILLIAM DAVID CARDEN, M.S., P.E.
                         TESTIMONY CHRONOLOGY
Case Style

LINDA P. SEVERINO and FRANK                                       D   2015
SEVERINO,
Plaintiffs,
vs.
LAZY DAYS. R.V. CENTER LLC f/k/a
LAZY DAYS ' R.V. CENTER, INC., a
Florida corporation and citizen; DOMINIC A.
CALABRO, a Florida resident and citizen;
GOODYEAR DUNLOP TIRES GERMANY
GMBH, a foreign corporation; GOODYEAR
LUXEMBOURG TIRES S.A., a foreign
corporation; THE GOODYEAR TIRE &
RUBBER COMPANY, a foreign corporation;
and SP REIFENWERKE G.M.B.H., a foreign
corporation,
Defendants
IN THE CIRCUIT COURT OF THE THIRTEENTH
JUDICIAL C IRCUIT, IN AND FOR HlLLSBOROUGH
COUNTY, FLORIDA
CASE NO.: 12 01 7948
DIVISION F



PAMELA MARGARET LEWIS, et al.                                     D   2014
Plaintiffs,
V.
LYCOMING, et al.
Defendants
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF
PENNSYLVANIA
Civil Action No. 11-6475-HB




                                         - 1-

D - Deposition   H - Hearing     T - Trial      A - Arbitration


                                                                      R0496
JEFF LYON and LISA LYON,                                        D   2014
Plaintiffs,
vs.
HONEYWELL INTERNATIONAL, INC., GENIE
INDUSTRIES, INC., METROLIFT, INC., and
METROLIFT SALES AND SERVICE, LLC,
Defendants.
IN THE CIRCUIT COURT OF COOK COUNTY,
ILLINOIS COUNTY DEPARTMENT, LAW DIVISION
No. 09 LI 0983



LARRY DALE CROUCH; RHONDA MAE                                   D   2013
CROUCH; TEDDY LEE HUDSON; AND
CAROLYN SUE HUDSON,
Plaintiffs,
vs.
TELEDYNE CONTINENTAL MOTORS, INC.,
Defendant.
IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF ALABAMA SOUTHERN
DIVISION
NO. 1:10-cv-00072-KD-N



PARIS PICKETT,                                                  D   2013
Plaintiff,
vs.
MCDONALD·s RESTAURANTS OF NEVADA,
INC.; LOWE' S HOME IMPROVEM ENT
WAREHOUSE, INC. ; JOHN DOES I through
l 00; and DOE CORPORATIONS I through I 00,
Defendants.
DISTRJCT COURT CLARK COUNTY, NEY ADA
No. A-11-653208-C
Dept.XIII




                                       - 2-

D - Deposition   H - Hearing   T - Trial      A - Arbitration


                                                                    R0497
BLANCA M. GONZALEZ, fNDIVlDUALL Y                                   D   2013
AND AS REPRESENTATIVE OF THE
EST ATE OF ROBERTO GONZALEZ,
DECEASED, ET AL.
Plaintiffs,

VERSUS

LONE STAR TEMP SERVICES, fNC ., ET AL.
Defendants.
IN THE UNITED STATES DISTRICT COURT OF
HARRIS COUNTY, TEXAS
l 64rn ruDICIAL DISTRICT
CASE NO: 20 10-62821



KRISTI MITTS, INDIVIDUALLY AND                                      D   2013
AS ADMfNISTRATOR OF THE EST ATE
DESEASED AND ON BEHALF OF ALL
WRONGFUL DEATH BENEFICIARIES,
Plaintiffs,

VERSUS

SIKORSKY AIRCRAFT CORPORATION;
SIKORSKY SUPPORT SERVICES, fNC. d/b/a
SIKORSKY AEROSPACE MAINTENANCE;
UNITED TECHNOLOGIES CORPORATION;
PARKER-HANNIFIN CORPORATION;
PARKER-BERTEA AEROSPACE GROUP
f/k/a BERTEA CORPORATION;
CURTISS-WRIGHT CORPORATION; and,
CURTISS-WRIGHT CONTROLS, INC.,
Defendants.
IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF TEXAS HOUSTON
DIVISION
CIVIL ACTION NO: 4: l O-cv-05164
CONSOUDATED WITH
CIVIL ACTrON NO: 4: 1 l-cv-00551




                                           - 3-

D - Deposition   H - Hearing   T - Trial          A - Arbitration


                                                                        R0498
CHAD EVERETI, et al. ,
Plaintiffs,                                                        T   2012
And
KENTUCKY FARM BUREAU MUTUAL
INSURANCE CO.
Intervening Plaintiff
vs.
CHRYSLER GROUP LLC,
Defendant
COMMONWEALTH OF KENTUCKY I ST
JUDICIAL CIRCUIT FULTON CIRCUIT
COURT
CASE No.: 10-CI 0015 1



CHAD EVERETI, et al.,
Plaintiffs,                                                        D   2012
And
KENTUCKY FARM BUREAU MUTUAL
INSURANCE CO.
Intervening Plaintiff
vs.
CHRYSLER GROUP LLC,
Defendant
COMMONWEALTH OF KENTUCKY I ST
JUDIC IAL CIRCUIT FULTON CIRCUIT
COURT
CASE No.: 10-CIOOISl



LURA HESS BECHTEL, individually and as Co-                         T   2012
Administratrix of the Estates of Donald R. and
Veronica Hess, JOHANNA V. HESS, individually
and as Co-Administratrix of the Estates of Donald R.
and Veronica Hess,
Plaintiffs,
VS.
SANDEL AVIONICS, INC., DELAWARE SANDEL
AVIONICS, LLC, CENTURY FLIGHT SYSTEMS, INC.
dba CENTURY FLIGHT SYSTEMS; MID CONTINENT
INSTRUMENT COMPANY, IN CORPORA TED, dba
MID CONTINENT INSTRUMENTS, ELECTRIC GYRO
CORPORTATION, and DOES 1-10, Inclusive,
Defendants.
SUPERIOR COURT OF THE STATE OF CALIFORNIA
COUNTY OF SAN DIEGO
CASE NO. 37-2010-00104069-CU-PO-CTL



                                          - 4-

D - Deposition    H - Hearing     T - Trial      A - Arbitration


                                                                       R0499
LURA HESS BECHTEL, individually and as Co-                      D   2012
Administratrix of the Estates of Donald R. and
Veronica Hess, JOHANNA V. HESS, individually
and as Co-Administratrix of the Estates of Donald R.
and Veronica Hess,
Plaintiffs,
vs.
SANDEL AVIONICS, INC., DELAWARE SANDEL
AVIONICS, LLC, CENTURY FLIGHT SYSTEMS, INC.
dba CENTURY FLIGHT SYSTEMS; MJD CONTINENT
INSTRUMENT COMPANY, INCORPORATED, dba
MID CONTINENT INSTRUMENTS, ELECTRIC GYRO
CORPORTATION, and DOES 1-10, Inclusive,
Defendants.
SUPERIOR COURT OF THE STATE OF CALIFORNIA
COUNTY OF SAN DrEGO
CASE NO. 37-2010-00104069-CU-PO-CTL



SEAN DAVI, an individual; SHAWNA DA VI,                         D   2012
an individual; JAMES SANTOS, an individual;
SHANNON SANTOS, an individual,
Plaintiffs,
vs.
H&E EQUIPMENT SERVICES, INC., a corporation;
BEE WELDING, INC. d.b.a. BEE ACCESS PRODUCTS ,
and DOES 1 through I 00, Inclusive,
Defendants.
SUPERIOR COURT OF THE STATE OF CALIFORNIA
FOR THE COUNTY OF LOS ANGELES, CENTRAL DISTRICT
CASE NO. BC425711



LARRY DALE CROUCH; RHONDA MAE                                   T   2011
CROUCH; TEDDY LEE HUDSON ; AND
CAROLYN SUE HUDSON,
Plaintiffs,
vs.
TELEDYNE CONTINENTAL MOTORS , INC.,
Defendant.
IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF ALABAMA SOUTHERN
DIVISION
NO. l : IO-cv-00072-KD-N




                                       - 5-

D - Deposition   H - Hearing   T - Trial      A - Arbitration


                                                                    R0500
IDANIS MAZZANET-FIGUEROA, as                                       T   2011
Personal Representative of the ESTATE OF
MIGUEL A CRUZ-SANTIAGO, and
IDANIS MAZZANET-FIGUEROA,
individually,
Plaintiff
V.
SCORPION SPORTS, INC., a/k/a
SCORPION SPORTS USA, a California
corporation; and J.P. CYCLES, INC ., d/b/a
SEMINOLE POWERSPORTS, a Florida
corporation,
Defendants.
IN THE CIRCUIT COURT OF THE NINTH
JUDICIAL CIRCUIT, IN AND FOR ORANGE
COUNTY, FLORIDA
CASE NO: 2008-ca-20186
DIVISION: 33



LARRY DALE CROUCH; RHONDA MAE                                      D   20 11
CROUCH; TEDDY LEE HUDSON; AND
CAROLYN SUE HUDSON,
Plaintiffs,
vs.
TELEDYNE CONTINENTAL MOTORS, INC .,
Defendant.
IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF ALABAMA SOUTHERN
DIVISION
NO. I: I O-cv-00072-KD-N




                                          -6 -

D - Deposition    H- Hearing      T - Trial      A - Arbitration


                                                                       R0501
JOANIS MAZZANET-FIGUEROA, as                                       D   2010
Personal Representative of the ESTATE OF
MIGUEL A CRUZ-SANTIAGO, and
IDANIS MAZZANET-FIGUEROA,
individually,
Plaintiff
V.
SCORPION SPORTS, INC., a/k/a
SCORPION SPORTS USA, a California
corporation; and J.P. CYCLES, INC., d/b/a
SEMINOLE POWERSPORTS, a Florida
corporation,
Defendants.
IN THE CIRCU1T COURT OF THE NINTH
JUDICIAL CIRCUlT, IN AND FOR ORANGE
COUNTY, FLORIDA
CASE NO: 2008-ca-20186
DIVISION: 33



IDANIS MAZZANET-FIGUEROA, as                                       D   2009
Personal Representative of the ESTATE OF
MIGUEL A CRUZ-SANTIAGO, and
IDAN IS MAZZANET-FIGUEROA,
individually,
Plaintiff
V.
SCORPION SPORTS, INC., a/k/a
SCORPION SPORTS USA, a California
corporation; and J.P. CYCLES, INC ., d/b/a
SEMINOLE POWERSPORTS, a Florida
corporation,
Defendants.
IN THE ClRCU1T COURT OF THE NINTH
JUDICIAL CIRCUIT, IN AND FOR ORANGE
COUNTY, FLORIDA
CASE NO: 2008-ca-20186
DIVISION : 33




                                          - 7-

D - Deposition    H - Hearing     T - Trial      A - Arbitration


                                                                       R0502
DALIA AMAYA, AS PARENT AND                                       D   2009
NATURAL GUARDIAN OF NATALIA
AMAYA , A MINOR,
Plaintiffs,
vs.
BUDGET RENT A CAR SYSTEM, INC., A
FOREIGN CORPORATION; PV HOLDING
CORPORATION , A FOREIGN
CORPORATION; AND JUAN CARLOS
BASURTO, A FLORIDA RESIDENT,
Defendants
IN THE C IRCUIT COURT OF THE FIFTEENTH
JUDICIAL CIRCUIT, IN AND FOR PALM BEACH
COUNTY, FLORIDA
CASE NO.: 50 2008CA0095 I 3XXXXMBAI



JOEY MALLARD,                                                    D   2009
Plaintiff,
v.
SAFARI MOTOR HOMES , INC.,et al.,
Defendants.
IN THE CIRCUlT COURT OF CULLMAN
COUNTY, ALABAMA
CASE NO: CV-08-18 1



KRISTINE FERNANDEZ, Individually                                 T   2008
and as natural mother and next friend
of MEAGAN K. CARPINTERO,
Plaintiff,
v.
FORD MOTOR COMPANY, a
foreign corporation,
Defendant.
THE STATE OF FLORIDA
IN THE CIRCUIT COURT OF ELEVENTH JUDICIAL
CIRCUIT IN AND FOR MIAMI-DADE COUNTY,
FLORIDA
GENERAL CIVIL DIVISION
CASE NO.: 02-22006 CA 09




                                        - 8-
D - Deposition   H - Hearing    T - Trial      A - Arbitration


                                                                     R0503
The ESTATE OF POLLY ANN GONZALEZ,                                       D       2008
by ALLAN J. MOTA, Administrator and
SABRINA MARJE MOTA and GABRlELLA
MONIQUE MOTA, Minors, by their Guardian
ad Li tern, ALLAN J. MOT A,
Plaintiffs,
vs.
FORD MOTOR COMPANY a Delaware
corporation, SILVER STATE FORD d/b/a
GAUDIN FORD, a Nevada corporation and
Black and White Corporation I through X,
Defendants
DISTRICT COURT CLARK COUNTY,
NEVADA
CASE NO. A538297
DEPT. NO. XI



CYNDI H. BLANCHARD, INDIVIDUALLY                                        D       2008
AND AS PERSONAL REPRESENTATIVE OF
THE ESTATE OF COLBY TAYLOR BLANCHARD,
DECEASED, AND MARK BANKS AS ADMINISTRATOR
OF THE ESTATE OF DAYNA BANKS, DECEASED
PLAINTIFFS,
v.
ROBERT J. LANDRY, JR. , AS PERSONAL
REPRESENTATIVE OF THE ESTATE OF ROBERT
JOSEPH LANDRY, SR. AND THERESA BOYD AS
PERSONAL REPRESENTATIVE OF THE ESTATE
OF COY MAC BOYD, SR.
DEFENDANTS
IN THE CIRCUIT COURT OF CRAIGHEAD COUNTY,
ARKAN SAS, WESTERN DIVISION - CIVIL DIVISION-
AT JONESBORO
CASE NO. CV2007-0607 (JF)



DA YID WEBSTER, Plaintiff                                                   D   2007
v.
MATTHEWS INTERNATIONAL
CORPORATION and MATTHEWS
CREMATION DIVISION,
Defendants
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
CASE NO. 6 :06-cv-1688-0rl-31KRS



                                               - 9-

D - Deposition   H - Hearing       T - Trial          A - Arbitration


                                                                                R0504
MICHAEL W. RAMSEY AND ANN R.                                      T   2007
RAMSEY, as Personal Representatives
of the Estate of CARRIE GRACE RAMSEY,
deceased, Plaintiffs
v.
CLARENCE N. BEHN AND DUDE BEHN
TRUCKING, Defendants
IN THE CIRCUIT COURT OF THE SEVENTH JUDICIAL
CIRCUIT, IN AND FOR PUTNAM COUNTY,
FLORlDA
CASE NO. 05-28640-CA



MICHAEL W. RAMSEY AND ANN R.                                      D   2007
RAMSEY, as Personal Representatives
of the Estate of CARRIE GRACE RAMSEY,
deceased, Plaintiffs
V.
CLARENCE N. BEHN AND DUDE BEHN
TRUCKING, Defendants
IN THE C IRCUIT COURT OF THE SEVENTH JUDICIAL
CIRCUIT, IN AND FOR PUTNAM COUNTY,
FLORlDA
CASE NO. 05-28640-CA



WILLIAM B. NICKELL, M.D., Plaintiff                               D   2007
v.
MIDMARK CORPORATION, ET AL. , Defendants
CIRCUIT COURT OF JEFFERSON COUNTY, AL
CASE NO.: CV-05- 1823



KRISTINE FERNANDEZ, individually and as natural                   D   2006
mother and next of kin of MEAGAN K. CARPINTERO
Plaintiff,
v.
LUAR ENTERPRISES, INC., a Florida corporation,
DAMARIS RIOS, FLORIDA DEPARTMENT OF
TRANSPORTATION, FORD MOTOR COMPANY,
a foreign corporation,
Defendants.
CIRCUIT COURT OF FLORIDA,
COUNTY OF MIAMI-DADE
CASE NO .: 02-22006 CA 09




                                       - 10 -

D - Deposition   H - Hearing   T - Trial        A - Arbitration


                                                                      R0505
                            murton
                            DJ&Associates
                                       )•"«ph I . ll11rr• •n. \ 1.I l




                                              March I 6, 2015




Mark T. Murray
Stevenson & Murray
24 Greenway Plaza, Suite 750
Houston, TX 77046

         Re: Ates v. Robinson Helicopter Co ., Inc;
             Our case No. 14-052:

Dear Mr. Murray:

You have ask me to address th is case in order to evaluate the injuries that occurred to Joyce Ates,
a 62-year-old female who was the occupant of a R22 helicopter piloted by Chris Yeager on
September I 0. 2012 in Harris County, Texas.

In arriving at my opinion s I have considered the following case specific material:

    I.      HARRIS COUNTY M.E. REPORT FOR JOYCE ATES
    2.      HARRIS COUNTY M.E. PHOTOS
    3.      HARRIS COUNTY M.E. REPORT FOR CHRIS YEAGER (PILOT)
    4.      FAA REPORT
    5.      NTSB REPORT
    6.      PRODUCTION DOCUMENTS



In addition lo the above material s. I have considered my experience as a Medical Examiner over
a span of 30+ years which includes investigating and autopsying victims of various types of fires
including residen ti al fires, industrial fires, and post-collision plane and other transportation fires.




                                                                              .I




                                                                                                   R0506
Page 2
14-052
Report

I have considered my review of 169 cases involving fires in automobile accidents. This is
relevant because in each of these cases I have evaluated how the fire affected the occupants,
caused Lht:ir injuries and evaluated their conscious pain and suffering.

I have considered peer-reviewed literature and studies relative to fires, carbon monoxide,
conscious pain and sufferi ng and human tolerance. (Burton & Associates Fire Bibliography, Pain
and Suffering Bibliography and Human Tolerance Bibliography)

In add ition, for almost 2 decades I served as a consu ltant to the Georgia Arson Investigators,
meeting with them and lecturing to them.

I have authored and presented papers on both fire deaths and conscious pain and suffering:

    ~     " Post Collision Vehicular Fires; Determination of Probability of Occupant Surv ival Post
          lmpacf' J. Burton and P. Lewi s, Jr., Burton & Associates, 54th Annu al Meeting of the
          American Academy of Forensic Sciences. februa ry 15, 2002, Atlanta, Georgia.

    >--   "Forensic and Environmental Pathology and Med ici ne: Biomcchanics-K inematics-
          Conscious Pain and Suffering" Joseph Burton, M. D., Presented at the Ame rican Bar
          Associat ion Tort Trial and In surance Practice Section Self-Insurers' and Risk Managers'
          Committee, Transportation Megaconfcrencc VI. Co-sponsored by Commercial
          Transportation Litigation Comm ittee, April 17-18, 2003.


On the date of th e incident, witnesses observed thi s helicopter out of control spinning with the
rotors rotating slowly and no evidence of the tail rotor moving. descending with pitch and yaw
back and forth until approximately 75 +/- feet from the ground when its descent became more
rapid and it apparently crashed horizontal-forward fac ing.

Followi ng impact \vith the ground witnesses observed movement from both the pi lot a nd the
passe nger. There was a fire which witnesses \Vere attempting to extinguish with fire
extingu ishers; however, the fire became too hot and they had to pull back at which rime there
was an explosion that foll y engu lfed the helicopter' s remains and consumed the two occupants.

Ful l autopsies and tox icology studies were done on the two victims.

Ms. Ates had less than 5 percent CO hyperemia of the respiratory tree but no obv ious soot within
it. She had a right sacral iliac fractu re and multiple other injuries as described within the autopsy
record summarized within this file. The cause of her death is listed as multiple blunt force
injuries and thermal burn s.




                                                                                                R0507
Page 3
14-052
Reporl

Ms. Ates had at least a partial AO (atlantooccipital) injury . Assuming that the witnesses were
accurate and that she was moving she did not have a complete separation at the AO joint and
such a complete separation is not described within the autopsy record. Individuals survive
partial AO dislocation injuries; some wi th significant residual neurological deficit and some
without. (B urton & Associates AO Dislocation Bibliography)

I-ler right sacra l il iac joint dis location is most Iikely associated with vertical impact forces
possibly more concentrated on th e right side of the aircraft.

The pilot had a compression fracture of LI. His cause of death is documented from blunt force
and thermal injuries.

Neither occupant had evidence of blunt force skull fractures or blunt fo rce brain injuries. Neither
is described as having cervical spine fractures.

Blunt force injuries certainly were sufficient to have caused their deaths; however, such injuries
would not necessarily result in immediate unconsciousness and death.

In my opinion, there is more than reasonable probabi lity that as the aircraft is descending out of
control that both the pilot and occupant were aware that there was a potential event that could
have occurred and caused their deaths. Such would have resulted in pre-impact consc ious pain
and suffering. Pain could have resu lted from their bodies pitch and yaw with in the helicopter's
cabin. Upon impact, vertical forces were sufficient to have bottomed-out the helicopter and
result in some vertical impact injuries to both victims.

                                                Support

         Y Pain is defined as a perception. An individual's previous experience with pain. the
           ant icipation of pain, the victim's state of mind. and invariable reflex responses to pai n
           all may have an impact on the severity of pain that an individual perceives as the
           result of some traumatic event. (Reference: "Forensic Pathology in Criminal Cases"
           1-lanzlick, Graham, pages I 32-137 .)

         );- Perception of pain requires some degree of consc iousness.

         >-   Normal consciousness requires that both cerebral hemispheres of the brain, the
              reticular activating system and connections between them, are intact and functioning.

         >-   There are two types of pain end ings in the human body, ones that carry pain related
              impulses to the spi nal cord very quickly and others that carry them in a slower
              fashion. The perception of pain depends on impact nerves to the spinal cord, an intact




                                                                                                      R0508
Page4
14-052
Report

               spinal cord pathway, and the above described brain recognition and processing
               centers. (Id.)

         >-    Black's Law Dictionary further describes "Pain and Suffering" as a term used to
               describe not only physical discomfort and distress but also mental and emotional
               trauma that are recoverable as elements of damage in torts.

         }- The medical literature defines "suffering" with more understanding and compassion.
            Cassell portrays suffering as the state of severe distress associated with events that
            threaten the intactness of the person.

         ~     Steadman's Medical Dictionary defines "Consciousness" as awareness, perception of
               physical facts of mental concepts, sentiment, knowledge of one's surrounding.
               (Reference : "Pain and Suffering ... and Unconsciousness·' Quillen and McQuillen,
               The American Journal of Forensic Medicine and Pathology, pp. 174-179, Volume 15,
               Number 2, June 1994)

         ):>   Cassell further makes three points as follows: (Id.)

               I. Suffering is experienced by persons.
               2. Suffering occurs when an impending destruct ion of the pt:rson is    perceived.
               3. Suffering cnn occur in relation to any aspect of the person.

         ~     Consciousness is further described as an awareness of self and environment.
               Its precise limits are difficult to define. There are two primary aspects to
               consciousness, these being .. Content" and "Arousal".

         ).;- The "conten t'' of consciousness is the sum of mental function s and arousal, the
              appearance of wakefulness.

         ).- There are numerous levels of consciousness, including the following:
             I. Clouding of con sciousness
             2. Confusional state
             3. Delirium
             4. Stupor
             5. Coma

         ).- The concept of conscious pain and suffering is a complex issue. Studies
             published by a British scienti st in 200 I on comatose patients have indicated that the
             appreciation of pain and stimuli can occur even after a patient is "clinically dead:'

         ).... Intimately associated with the issue of"conscious pain and suffering" is the period of
               potential surv ival after a particular trauma has occurred.




                                                                                                  R0509
 Page 5
 14-052
 Report



          >- Forensic pathologists and scientists by their training, background and experience are
              often able to give a reasonable range that a person may remain conscious and/or
              survive after a particular type of injury has been sustained. (Reference: Forensic
              Pathology, Be rnard Knight, pages I 54-155, Oxford University Press, I99 J)

          );;- Th e inhalation of superheated air and carbonaceous debris is extremely irritating to
               the lungs causing pulmonary edema. Hypoxia, i.e. oxygen starvation, occurs. This is
               an extremely frightening and painful event. One can interview fire fi ghters who
               before the advent of using respirators to fight fires frequently inhaled smoke and heat
               and survived but were treated for this and can account for the extreme pain and fear
               associated with the lack of air and inability to breathe.

          >   My opinion also is based on my eva luation of nearly 50,000 forensic cases in which I
              have had the opponunity to observe and study the effects of various ty pes of trauma
              and traumatic si tuations on humans.

          ;;:. As stated previously, I have also lectured to the /\rnerican Bar Association on the
               issue of conscious pain and suffering. (Reference Dr. Burton' s CurTicu lum Vitae)

          ;.... Additionally, wh ile a senior medical student I rotated through the Grady Mem orial
                Hospital Burn Unit in /\tlanta, Georgia and par1icipated in the treatment of patients
                with mild, moderate and severe burns. I had the opponunity as part of the medical
                care team to interview, talk to and treat these individ ua ls. Not only th is experience but
                the textbooks describing the pathophys iology to tissues and structures clearly
                indicatt:s that before the deceased victims became unconscious and died, and during
                the occurrence of the inju ries for the other victims, that they experienced extreme
                conscious pain and su ffering. (Id.)

          ~   Support for my opinion is based on my education, training and experience as a
              forensic patho logist in cludin g acting as a consultant for nearly 3 decades to the
              Georgia Arson Investigations and the Southeastern Arson In vestigators. (ld.)


It is documented that the pil ot had on a 3-point restrain!. It is not said what Mrs. Ates was
utilizing; however, the left front seat o f th is helicopter most likt: ly had a 3-poim restraint as well.

The blunt force chest and abdominal inj uries and visceral injuries occurring to both were a
consequence of their bodies' interaction with the restraints and the helicopters interior structures
as well as inertial forces from their impact with the ground.

There is reasona ble scientifi c probability that both the pilot and Ms. Ates experienced conscious
pain and suffering before being overcome by the explosive fire as wclI as the inj uries sustained




                                                                                                     R0510
Page 6
14-052
Report

upon impact. There is no evidence from toxicology studies that some pre-existing tox icological
condition affected their consciousness or their life and death.

There is noth ing within Ms. Ates·s autopsy report to suggest a previous existing disease that may
have shortened her life from what would be normally expected from someone her age.

The same is true for Mr. Yeager, the pilot, although he did have some coronary artery disease.

Mr. Yeager maintained a pilot 's license so it is reasonable to assume that he had to pass physical
exams in order to mai ntain his license to operate an aircran, especially one commercially.

At this time these are the issues that I have been asked to address and these arc my opinions
concerning the cause of death and the likelihood of pre-crash pain and suffering and post-crash
pain and suffering.

The above opinions are based on my curren t understanding of the case based on the specific data
that I have evalu ated, my personal evaluation of the various photographic evidence submitted
with the case fil e and on my education, background and training.

If further or additional information becomes available of significance that might in any way
impact the opinions which I have currently offered I will re-evaluate such opinions and
potentially amend or expand such.

Sincerely,




Joseph L Burton. MD
Consultant in Forensic
And Environmental Pathology and Medicine




                                                                                             R0511
                  AEROSCOPE, INC.
                                                                                                      '1901 Al!bor Strc.:t
                                                                                                    £3ro.;mflf Id CO 80020
                                                                                   303 4 6544 1 ~   • Fax 3034G5411G
                                                                                         aeroscoperS"!:aer oscope1nc: com



6 August 2015


Mr. Mark Murray
Stevenson & Murray
24 Greenway Plaza, Suite 750
Houston, TX 77046

 RE:     Crash of a Robinson R22 Beta II helicopter, N28 l RG


Dear Mr. Murray,

The materials and activities listed in Appendix I support the conclusions contained within this document
both in the conclusion section and in the body of this report. 1 have the credentials outlined in Appendix
2. Below is a report of my investigation regarding the crash of N28 l RG which resulted in the deaths of
the onboard passenger/photographer, Joyce Ates and pilot, Christopher Yeager.


                                          Report of Findings



Background Information:

On 10 September 2012 at approximately 1545 Central Daylight Time (CDT), a Robinson R22 Beta II
helicopter with U.S. Registration N28 I RG crashed into a steel pipe yard in Houston, Texas while
conducting low altitude aerial photography. Visual Meteorological Conditions (VMC) prevailed at the
time of the crash and the flight was being conducted in accordance with Title 14 Code of Federal
Regulations (CFR) Part 91 , general operati ng rules. According to the Baytown Airport (KHPY) manager,
the subject aircraft departed KHPY at approximately 1500 CDT and fuel records indicate the helicopter
was serviced with 22.9 gal Ions of fuel prior to departure.




Aeroscope Inc. Report of Findings- Ates                                                         Page I of28




                                                                                                    R0512
                                                Figure 1 - Crash Site


Several witnesses, who were located in the vicinity of the crash site, reported the fo llowing observations:

Albert Collier and Kenneth Franklin both observed the subject helicopter while driving westbound on
Highway 90; when they first observed the helicopter, it was at an altitude of approximately 75 feet above
ground level (AGL) and was spinning in a counter-clockwise direction. Mr. Collier indicated that the
helicopter descended quickly (less than 30 seconds) and the main rotor blades didn't look like they were
moving. Furthermore, the nose of the helicopter was pointed down toward the ground and a post-crash
fire ensued. 1

Jerrod Danner also witnessed the subject helicopter while driving westbound on Highway 90. He
estimated that the hel icopter was at an altitude of 400-500 feet AGL when he first saw it and noted that it
was slowly spinning around the main rotor shaft and descending vertically at about 70-80 mph as if it had
lost power. "There was no smoke or parts coming off the helicopter as it descended. The main rotor
blades were turning "slower than expected" and were not deflected upward." Furthermore, the tail rotor
didn't appear to be turning.2

Jose Escamilla initially observed the subject helicopter at an altitude of approximately 70-100 feet AGL
while driving eastbound on Highway 90. The helicopter was slowly spinning counter-clockwise around
the main rotor shaft and was in a slow vertical descent. At 40-50 feet AGL, the helicopter's descent rate
increased rapidly before it impacted the ground. He also noted that the main rotor blades were turning
"pretty slow" and it seemed "like he lost power". Furthermore, the body of the helicopter was level and
the main rotor blades were not deflected upward. 3




1
  NTSB Record of Conversation with Albert Col lier and Kenneth Franklin. 18 September 2012
2
  NTSB Record of Conversation with Jerrod Danner, 11 September 2012
3
  NTSB Record of Conversation with Jose Escamilla. 14 September 2012



Aeroscope Inc. Report of Findings - Ates                                                           Page 2 of28




                                                                                                     R0513
Pilot:

Pilot in Command (PIC) of the subject helicopter was Mr. Christopher Yeager. Mr. Yeager held a
commercial pilot certificate for helicopters and had accumulated approximately 757 total flight hours at
the time of the crash; 619 of those hours were logged in the R22 Beta. In December 2011 , he obtained a
first-class medical certificate with the restriction that he must wear corrective lenses. According to Mr.
Yeager's flight log, he completed the required Special Federal Air Regulations (SFAR) 73 training for the
R22 on 2 September 2009. This SF AR was originally issued by the FAA in March 1995 and details
specific training, experience and endorsement requirements to act as pilot in command of R22 and R44
helicopters. Flight log records also indicate that Mr. Yeager completed several flights with a CFI within a
week of the subject crash. During these trai ning flights he practiced hover and full-down autorotations.

Weather:

Surface weather observations from Ell ington Field Airport (KEFD) in Houston, TX, which is located
approximately 16 miles southwest of the crash site, at 1550 CDT was as follows: winds 130° at 8 knots,
visibility I0 statute miles, scattered clouds at 8,000 feet, temperature 93 °F, dew point 62 °F, and an
altimeter setting of 30.02 inHg. Similar weather conditions were reported at Houston Intercontinental
Airport which is located approximately 13 nautical miles northwest of the accident site and Houston
Hobby Airport which is located approximately 14 nautical miles southwest of the accident site. 4 These
conditions were reviewed and weather is not considered to be a causal factor in this crash.

Aircraft:

The 2007 Robinson R22 Beta II (serial number 4250) involved in this crash was registered to Helicopter
Services, Inc. (HS I) of Spring, TX and operated by Mr. Yeager who was an HSI employee. A single
Lycoming 0-360-J2A engine powered the subject helicopter and this engine was designed to produce I45
horsepower at sea-level.

In August 201 I, Western Skyways Inc. overhauled the subject 0-360-J2A engine to "Factory New
Tolerances" and Helicopter Services, Inc. conducted a 2200-hour inspection of the airframe. The 2200-
hour overhaul is an extensive inspection that requires the overhaul and/or replacement of numerous
components, which includes a set ofv-belts that transmit power from the engine to the primary drive shaft
that travels forward to the main rotor transmission and aft to the tail rotor transmission . At the time of
this crash, the airframe had accumulated approximately 2030.9 total flight hours; whereas, the engine had
accumulated approximately 2227.2 total hours and 26.3 hours since the overhaul. 5




4
  Historical weather data from Weather Underground
s Robinson Helicopter Company Accident Report. dated 11 October 2013



Aeroscope Inc. Report of Findings - Ates                                                        Page 3 of28




                                                                                                  R0514
                                     Figure 2 - Robinson R22 Beta II Helicopter


Main & Tail Rotor Drive System Operation:

The R22 helicopter incorporates two double "V" belts to transmit power from the engine to the primary
driveshaft that travels for.vard to the main rotor transmission and aft to the tail rotor transmission
(Reference Figures 3 and 4). Robinson recommends checking for drive belt slack before engine start. 6
Prior to and during start up, the engine is disengaged from the primary dri ve shaft and transmissions by
way of the belt tensioner actuator, which is connected to the upper and lower sheaves. Engagement of the
actuator and thus tensioning of the belts constitutes and is referred to in the fli ght manual as a "Clutch";
thus allowing the engine to run independently and without operation of the main rotor system and the tail
rotor system.




6
    Robinson Safety Notice (SN) 33



Aeroscope Inc. Report of Findings - Ates                                                          Page 4 of28




                                                                                                    R0515
                     I   I
                     II                                                                         r-·-··
                     I1                                                               TAIL ROTOR
                                                                                        ~:-'-i--
                     II               Upper Drive                                        '
                                                                                                            Tail Rotor
                                                                                                          Transmission
                     I I
                     I I               Sheave                                           11
                                                                                       ,,_
 Main Rotor          I I                                       Belt Tensioner
Transmission         I I                                         Actuator
                     I I
                     I I
                                                                                      I "'
                                                                                      I(        i .
                                                                                                    I
                                                                        Tail Rotor




                                                                                      l:7
                                                                        Drive Shaft


                             TEXTRON LYCOMING
                             4-CYLINDER ENGINE
                                                                                         ...,
                                                                                             '.;::.:::?



                                                 Lower Drive
                                                   Sheave



                                       Figure 3 - R22 Drive System Diagram




Aeroscope Inc. Report of Findings - Ates                                                                  Page 5 o f 28




                                                                                                             R0516
                                Figure 4 - Exemplar R22 Rotor Drive System

The belt tensioner actuator is controlled by a guarded "Clutch" switch in the cockpit and movement of the
actuator is indicated to the pilot by an amber light on the panel. When the clutch switch is engaged after
engine start-up, the clutch light on the instrument panel will illuminate and the belt tensioner actuator will
extend and engage the primary drive shaft. During normal flight, the clutch light may come on
infrequently as the belts change length and the actuator extends slightly to keep the proper belt tension.
Operational characteristics of drive belt tensioning is detailed in Robi nson Safety Notice 28,

    "It is normal for the clwch light to come on occasionally in fligh1 for a short time (approximately
    3 to 6 seconds) to re-tension the drive belts. If the clutch light flickers or does not go out within

Aeroscope Inc. Report of Findings- Ates                                                            Page 6 of28




                                                                                                     R0517
     10 seconds, ii can indicate a belt or bearing failure. ff abnormal clutch light indication occurs,
     pull clutch circuit breaker and reduce power. Select a safe landing site and make a
     precautionmy landing to check drive system. If additional symptoms of drive system failure
     (smell of hot rubber, noise, or vibration) are present, land immediately. If tachometer needle
     split occurs, enter autorotation."

The actuator automatically shuts itself off when the proper belt tension is reached . Although the clutch
light does come on sporadically for sho1t durations during normal flight, it is highly unlikely that the belt
tensioner in N28 I RG was in the process of doing a routine belt tension at the exact moment the impact
occurred.

The Robinson line of piston helicopters are designed such that the lower drive sheave on the engine and
the upper dri ve sheave driving the rotor systems are forced apart to tighten the belts. This is done by way
of an actuator positioned just aft of both the upper and lower sheaves and directly connected to the two by
way of two bearings. The position of the actuator is such that the upper sheave changes position
vertically at a hinge point located forward of the upper sheave along the clutch shaft where it attaches to
the main rotor transmission (Reference Figure 5).


                        I   I
                       II
                       I,
                       J    I
                       Il
                        I I                                                                   Displacement
                       1 I                                                                    (emphasized)
                       I I
                       l I                   Hinge Point
                       l I
                       l I
                                                   ---


                                                                     Actuator




                                   Figure 5 - Deflection of the Upper Sheave




Aeroscope Inc. Report of Findings - Ates                                                          Page 7 of28




                                                                                                    R0518
This design causes the two sheaves to shift out of alignment when the belts are tightened. This
misalignment causes uneven belt loading, uneven belt wear, uneven belt break in and progressively larger
stretch in the belts moving forward to aft. This goes against standard mechanical engineering and belt
drive design principles which mandate sheave alignment in belt drive systems; furthermore, the design of
this system is a proximate cause of this crash.

Robison Helicopter originally purchased the belts for their helicopters from Gates Rubber Company until
Gates finally refused to provide belts to Robinson due to legal issues. 7 Gates decided they needed to get
out of aviation for risk management reasons.8 Gates was so adamantly against aircraft manufacturers
using their belts on aircraft that they pressed the FAA to issue an Information For Operators bulletin
warning that Gates belts are not designed or intended for aircraft use. 9 Robinson now purchases the belts
from Mitsuboshi Belting, Ltd., which is of a similar design with two extra plies of cotton fabric, one on
the top and one on the bottom. The v-belts installed in the subject helicopter were manufactured by
Mitsuboshi.

Gates Rubber Company, the world's leading belt manufacturer, provided numerous manuals, bulletins
and troubleshooting guides on proper drive belt design, alignment and configuration. Gates published a
design guide for belt driven farm equipment that was used in designing the Robinson belt systems. 10 The
manual, published in 1976, recommends the use of idler pulleys to apply tension to the system. It also
provides two types of automatic tension systems: spring loaded idlers and spring loaded pulleys
(sheaves). 11 Neither of these systems was used in the R22. Idler systems are found in numerous other
piston helicopters covered later in this report. The manual is very specific on sheave alignment and
parallelism. The manual states:

    "Make sure the sheaves are lined up and !he shafts are parallel. Misalignmenl may cause many
    problems, some of which are:
           Stability: Misaligned belts are subject to /urnover
           Wear: Misalignment will accelerate wear on the side of the belt that comes in contact with
           the sheave first due to the misalignment.
           Life: A significant degree ofmisalignmenl decreases belt life. " 12

Robinson has indicated that they used this manual in design but deliberately designed contrary to the
guidance instructions by creating a system that operates on the principle of sheave misalignment. Gates
stated: "Misalignment is one of the most common causes of premature belt failure". They go on to say,
·'Misalignment can destroy a belt in a matter of hours or days". Gates statement: ·'uneven belt and cord
loading, results in unequal load sharing with multiple belt drives and leads to premature fai lure". This is


7
   Peter Riedl Deposition in the Holtmeier case, Pg. 151
8
   Aschenbrenner Deposition in the Holtmeier case, Pg. 29
9
   FAA INFO 15007
10
   Gates Agricultural V Belt Drive Design Manual
11
   Gates Agricultural V Belt Drive Design Manual p. 42
12
   Gates Agricultural V Belt Dri ve Design Manual p. 46



Aeroscope Inc. Report of Findings - Ates                                                         Page 8 of28




                                                                                                   R0519
exactly what happened in the subject accident. 13 Gates provided a bulletin on analyzing v-belt drives for
better performance. They warn: "the drive must be properly aligned. Misalignment causes belt instability
and shortens V-belt life".14 And they even show a warning diagram of how not to design or install belts
on sheaves which mimics the Robinson design:

                                                                                Fu:C1lt.G Al~




Wreckage:

The NTSB on-scene investigation revealed that N281 RG "came to rest upright on a heading of 195
degrees on a dirt road located inside a steel pipe storage yard." The main fuel tank was punctured during
the crash sequence and a post-impact fire consumed the cabin of the helicopter. I personally inspected the
wreckage ofN28lRG on 22 January 2014 at the facilities of Air Salvage of Dallas in Lancaster, TX and
on 17 March 2015 at the faci lities of Mcswain Engineering in Pensacola, FL. Examination of the
wreckage along with analysis of available data allowed me to confi rm and/or note the following:

       •    The landing skids were attached to the fuselage post-crash and spread out, level with the belly of
            the helicopter. Both seat structures were collapsed.
       •    The main rotor blades exhibited thermal damage in the inboard sections; little to no impact
            damage noted.
       •    Examination of the engine and analysis of inspection reports revealed no indications of a pre-
            impact condition that would have prohibited the engine from producing rated power. The
            following engine conditions were noted:
                 0   With the accessory housing and RH magneto removed, compression was obtai ned in
                     cylinders# I, #3 and #4.
                 0   The #2 cyli nder exhibited extensive thermal damage and was separated from the
                     crankcase. The intake and exhaust valves and push rods were all undamaged; the piston
                     and piston pin were unremarkable. 15
                     The condition of the spark plugs is consistent with normal operation
       •    Tail Section -
                 0   Both of the tail rotor blades were fractured I torn off at the roots. Both blades exhibited
                     chordwise scratching and one blade exhibired leading edge damage
                 0   The pitch change tube was wrapped around the tai l rotor driveshaft


13
     Gates Facts Technical Information Library: Preventing Drive Belt Alignment Problems
1
 ~ Gates: Analyze your way to longer lasting, bcner performing V-belt drives.
15
   NTSB Factual - CEN I 2FA62 l



Aeroscope Inc. Report of Findings- Ates                                                              Page 9 of28




                                                                                                       R0520
                 °   Circumferential marks on the tail rotor drive shaft from binding with the pitch change
                     tube.
                 o   The tail section was broken at the beacon and the aft section rotated more than 360° after
                     the fracture occurred
                 0   All 3 stabilizers have side load damage from rotation of the tail
                 0
                     The tai l rotor driveshaft coupling torque rolled on itself just aft of the sheave
       •    The belt tensioner actuator was located and the following measurements were recorded:
                     From the shoulder to the bolt hole on the shaft= 1.4". Note - The distance for tensioned
                     belts is normally 1.0 to 1.5 inches. 16
                 0   Total extension 1. 19"

       •    Microscopic analysis of the "Clutch" warning light bulb filament revealed a stretched condition;
            which is consistent with the bulb being illuminated at the time of impact. As noted above, this
            warning light automatically activates when the rotor is initially engaged and occasionally in-flight
            due to changes in v-belt length (i.e. tens ion).

       •    The v-belts were thermally damaged and the NTSB noted "small sections of v-belts remnants
            were fou nd on the horizontal firewall; in the grooves of the sheaves, and on the ground below the
            sheaves at the accident site." Numerous pieces of drive belt were also found in between the drive
            sheave and ring gear.

       •    V-belt material was found forward of the lower drive sheave post-crash (Reference Figures 6 thru
            8).

       •   A Fourier Transform Infrared Spectroscopy (FTlR) analys is was completed on a piece of the v-
           belt for comparative purposes and on the lower sheave. This analysis did not reveal materi al
           transfer from the v-belts within the forward two grooves; whereas belt material was found in the
           aft two grooves. Reference the McSwain Engineering's report of findings for more detai l relating
           to this analysis and locations of material transfer.




16
     RHC Accident Repo11, R22 Beta, N8328Q in Rialto, CA



Aeroscope Inc. Report of Findings - Ates                                                                  Page 10 of28




                                                                                                             R0521
                           Figure 6 - Post-Crash photo of the Lower Drive Sheave




                  Figure 7 - Post-Crash photo of the Lower Drive Sheave (bottom view)




Aeroscope Inc. Report of Findings - Ates                                                Page 11 of28




                                                                                           R0522
                                           Figure 8- Lower Sheave




Aeroscope Inc. Report of Findings - Ates                            Page 12 of28




                                                                       R0523
    •    The upper drive sheave exhibited thermal damage (Reference Figure 9). Due to the heat damage,
         no samples were analyzed.




                                                  '
                             Figure 9 - The Upper Driven Sheave from N281RG

Failure Sequence:

An accumulative analysis of avai lable crash data, inspection of the wreckage and FTIR analysis of the
lower drive sheave indicates that this crash was caused by the failure of the helicopters drive system. The
forward v-belt disengaged the forward grooves of the lower sheave while the s ubject helicopter was being
operated in an out-of-ground-effect (OGE) hover; this is the proximate cause of this crash. This resulted
in activation and extension of the belt tensioner actuator and a sudden loss of power to the main and tail
rotor drive systems. Lack of damage to the main rotor blades, tail rotor driveshaft and couplings is all
commensurate with a loss of tension of the drive system. Activation of the belt tension actuator is
supported by the "hot-stretched" conditi on of the annunciator bulb filament. Pilot Yeager was forced to
execute an emergency autorotation of the helicopter as it spun around the main rotor mast.

Low Rotor Inertia:


The fam ily of Robinson piston powered, light utility helicopters incorporate a two bladed teetering rotor
system with blades comprised of very lightweight material s. Although beneficial as far as helicopter
weight and power requirements, it very undesirable for maintaining rotor rpm following an engine or
power transmission failure such as occurs after a belt failure. Rotor inertia is defined as the amount of
rotational energy stored in the main rotor system and is dependent upon the radius of the blade system,


Aeroscopc Inc. Report of Findings - Ates                                                       Page 13 of28




                                                                                                  R0524
the mass of the blades and the speed at which they rotate. The low mass of the Robinson system results
in the low rotor inertia which causes the blades to lose rpm very rapidly after power is removed. The
Robinson helicopters have a long history of crashes due to low rotor rpm and there are numerous
warnings, bulletins (e.g. Safety Notice 24 - LOW RPM ROTOR STALL CAN BE FATAL), NTSB and
FAA (as well as foreign government) studies and reports on the phenomena. Safety Notice 24 is evidence
of Robinson's awareness of the low rotor inertia in the R22 helicopter and the dangers associated with the
inherently defective design. Furthermore, Safety Notice 24 is an inadequate solution to the defectively
designed low inertia rotor system on the R22 helicopter and does not meet the minimum industry
standards for safe engineering and manufacturing practices. The problems were so widespread that the
certification of the helicopter was reviewed and a Special Federal Air Regulation (SFA R) was issued
regarding training and recurrent training required to pilot the helicopters. 17 The Robinson helicopters are
the only FAA certified helicopter to have this type of special regulation for pi lot training.

Due to the lack of rotational inertia in the R22 main rotor system, pilots have a minimal amount of time
to recognize a low rotor RPM condition and either instantaneously roll on the throttle and lower the
collective or enter an autorotation; this is unreasonably dangerous and a violation of FAR 27. 141 , which
states,

       The rotorcraft must ... (b) Be able to maintain any required flight condition and make a smooth
       transition from any flight condition to any otherflight condition ..,,vithout exceptional piloting skill,
       alertness, or strength, and without danger of exceeding the limit load factor under any operating
       condition probable for the type

Research relating to pilot reaction time to recognize a failure or dangerous situation and impl ement
corrective action far exceeds the minimal time required to correct a low rotor RPM situation in an R22.
The concept of issuing a training requirement to address the inherent design deficiencies in the R22 is
unreasonably dangerous and doesn't represent sound engineering practice. Design deficiencies need to be
addressed and corrected from the engineering level and designed away; training is not the answer.

Originally issued in March 1999 and revised in April 2009, Robinson Safety Notice SN-34 warns
operators of the dangers I risk associated with low time pilots conducting aerial survey and photo flights
in the R22 and R44 helicopters.

       "The helicopter can rapidly lose translational lift and begin to settle. An inexperienced pilot may
       raise the collective to stop the descent. This can reduce RPM thereby reducing power available
       and causing an even greater descent rate and further loss of RPM Rolling on throllle will
       increase rotor torque but not power available due to the low RPM Because tail rotor thrust is
       proportional lo the square of RPM. if the RPM drops below 80% nearly one-halfof the tail rotor
       thrust is lost and the helicopter will rotate nose right. Suddenly the decreasing RPM also causes
       the main rotor to stall and the helicopter falls rapidly while continuing 10 rotate. The resulting
       impact is usually fatal."


17
     Special Federal Air Regulation (SFAR) No. 73



Aeroscope Inc. Report of Findings - Ates                                                                Page 14 of28




                                                                                                           R0525
This safety notice fails to address the underlying problem, which are the inherent design issues associated
with the Robinson's low inertia rotor system. Furthermore, issuance of a warning does not relieve a
manufacturer of their responsibilities to design a safe helicopter for all FAA approved flight operations
(e.g. low altitude, low airspeed operations, Out-of-Ground-Effect (OGE) hover, etc.). The main rotor
system has proven time and again to be dangerous and intolerant of power interruptions and minor
reductions in main rotor RPM. Pilot Yeager met Robinson's total flight time recommendations and was
well trained and properly certificated to act as pilot in command during the subject flight. The low inertia
rotor system incorporated in the subject helicopter has been proven to be dangerous and intolerant to
power interruptions. Furthermore, Robinson's failure to implement the necessary design changes to
improve both safety and reliabi lity of the drive system is the proximate cause of this crash. From an
engineering perspective, issuance of additional helicopter specific training for issues that should have
been corrected via design changes is a violation of standard engineering practice.

Low altitude operations (e.g. aerial photography, surveying, etc.) and OGE hovers are common
maneuvers that all helicopter pilots are trained to conduct. For Robinson to issue a safety notice
indicating that these operations are dangerous is improper and contrary to the purpose of operati ng a
he! icopter.

Drive Belt Break-in Procedure:

New belts are much more prone to failure than older, run in belts. Gates was concerned about the use of
their belts on Robinson's helicopters and as such required Robinson to perform a 5 hour break in of the
belts prior to their release into service. I inspected the machinery and break-in procedure at Robinson
Helicopters on 27 July 2011 while investigating a simi lar crash. According to deposition testimony of
Peter Riedl, who is the vice-president of engineering for Robinson Helicopters, new v-belts are more
vulnerable to failure during the first 50-hours of operation. 18 Furthermore, new v-belts are stickier and
more vulnerable to coming out of the grooves, especially if the sheaves are misaligned. 19 As the belts
break in, they become more glazed and less likely to jump out of the groove. 20 To help prevent the failure
of new v-belts inflight, Robinson developed a break-in procedure for all v-be lts prior to being released to
service. The machines use the same actuator as installed in an R22 helicopter to tension the belts
between the two sheaves. The sheave alignment in the break-in machine was measured while the belts
were in tension and it was discovered that both sheaves were parallel as opposed to misaligned as they
would be in the actual helicopter. This means that each set of belts are stretched uniformly during the
break in and are not subject to progressive stretching and variable loading as they would be when
installed in the helicopter. The belts are also not exposed to sim ilar operating temperatures as would be
experienced by the belts when installed for use in a functioning aircraft.

In addition to the alignment inconsistency during break in, the upper or driven sheave is not loaded. It is
freewheeling on a bearing unlike in the heli copter where it drives the main and tail rotor systems. Th is
dramatically reduces the amount of load exerted on the belts on the tight side during the operation.

18
     Deposition testimony of Peter Riedl in the Holtmeier case. page 76
19
     Deposition testimony of Peter Riedl in the Holtmeier case. page 74
20
     Deposition testimony of Peter Riedl in the Holtmeier case, page 74



Aeroscope Inc. Report of Findings - Ates                                                        Page 15 of28




                                                                                                   R0526
Robinson verified this during the deposition of the VP of Engineering. 21 The break in conditions do not
represent the actual conditions on the helicopter due to the lack of loading, sheave alignment and lack of
variable loading. This type of belt break in does not represent good engineering judgment and practice
and does not prep the belts to be installed on an actual flying helicopter. The first time the belts are
subject to conditi ons similar to that on the helicopter is when they are actually installed and flown.

Robinson attempted to warn their ferry pilots of these issues via a notice which indicated that if power
li mits are exceeded during ferry flights, failure of the drive and rotor systems may occur. This notice also
noted that v-belts are especially vulnerable at high power setting and are stiff due to fact that they are not
broken in yet. This notice does not mention the stickiness problem of new belts nor does it mention the
misalignment issues. Robinson was aware of the problem with premature belt failure due to thei r
improper break in and sti ll released them into service placing the burden on the pilots. Instead of
designing out the problem or breaki ng the belts in to an acceptable level, they put the belts on a helicopter
in an unairworthy condition and put pilot's and occupant's li ves at risk with nothing but a ferry notice.
Robinson has since deleted this notice and refuse provide a copy in conjunction with this litigation. This
shows a clean and conscious disregard for the safety of the pi lots, passengers and others.

Other Similar Incidents and Accidents:

The Robison line of piston helicopters has a long history of documented belt fail ures. This is not to say
that this list comprises all instances as so many of the Robinson helicopters experience post impact fire
and often pilots don't live to explai n what happened. The fire damage may also have prevented the
NTSB or other investigators from coming to that conclusion. It is common for the belts to break during a
crash sequence, so that alone may be ignored as causal during a routine investigati on. The fol lowing
instances are only a subset of the much larger body of Robinson belt failures:

11 /01 / 1991        Riverside, CA (NTSB ID LAX92LA034) - R22 Beta - The helicopter lost rotor rpm and
                     subsequently crashed due to belt drive system failure. The forward belt was split and
                     displaced from the transm ission pulley. The aft belt was found off the engine and
                     transmission pulleys.

01 /1 5/1994         Gurabo, PR (NTSB ID MIA94LA054) - Robinson R22 Beta, N l93 HC - The pilot
                     smelled burning rubber and then pulled the clutch circuit breaker after 5 seconds of
                     illumination. The helicopter impacted terrain due to one of the two vee-belts completely
                     separating and I/2 of the remaining belt separating. Only 1/2 of one belt remained.

06/08/2002           Henderson, NV (NTSB ID LAX02LA 189) - Robinson R22 Beta, N7 I 76S - The pilot
                     smelled burning rubber and clutch light illuminated while rotor rpm was lost. The
                     aircraft was auto rotated and impacted terrain. One of the two installed vee-belts was
                     fou nd broken. The second belt was intact, with the lower section of the belt found on the
                     lower pulley in the correct position. The upper section of the belt on the upper pulley


21
     Deposition testimony of Peter Riedl in the Hohmeier case. page 218



/\eroscope Inc. Report of Findings- Ates                                                           Page 16 of28




                                                                                                       R0527
                   was found shifted forward one groove on the pulley. The cause was determined to be a
                   belt system failure.

02/18/2003        Kent, TX (NTSB ID FTW03LA099) - Robinson R22 Beta ll, N54TR - The pilots were
                  flying the new helicopter when they heard two loud thumps from the rear of the
                  helicopter and then the clutch light illuminated and rotor rpm was lost. The engine
                  showed evidence of an over speed greater than 110%. One of the two drive belts was
                  missing and the remaining belt was off of the upper sheave and showed considerable
                  damage. Failure was determined to be from dri ve belt separation.

05/12/2004         Winstead, MN (NTSB ID CH 104LA 119) - Robinson R22, N230 IF - The pi lot reported
                   that he heard a loud bang, smelled rubber, received a clutch warning light and auto
                   rotated to a recently planted corn field. One of the belts was split between the 2 V's for
                   approximately 1/2 of the circumference of the belt. The second belt was shredded. The
                   cause was determined to be from a belt fai lure.

09/12/2007         Fort Stockton, TX (NTSB ID DFW07LA 197) - Robinson R22, N993KC - The pilot
                   heard a loud bang and felt a vibration in the pedals. He observed the engine rpm was
                   excessively high and noticed the rotor RPM was below 80 percent accompanied by the
                   low rotor RPM warning. One of the v-belts to the main rotor drive system had separated
                   which caused the other belt to slip off the upper spindle. The cause was determined to be
                   from belt drive system failure.

11 /24/2007       Suffolk, VA (NTSB ID NYC08LA043) - Robinson R22, N442FA -The pilot noticed the
                  clutch light and experienced rotor rpm loss and engine over speed . The V-drive belts
                  appeared to have rolled off the sheaves, and the clutch actuator was engaged. The forced
                  landing was determined to be from the V belts rolling off the drive sheaves for unknown
                  reasons.

12112/2007        Plant City. FL (NTSB ID NYC08LA060) - Robinson R22 Beta, N7188J - The pilot
                  detected a "strong odor of burning rubber, a loss of power, the clutch warning light
                  illuminated, and the helicopter yawed. The drive belts were twisted, torn, and off of their
                  respective drive pulleys. The impact was determined to be from excessive slack and
                  breakage of the drive belts.

06/21/2009        Del Ray Beach, FL (NTSB ID ERA09LA360) - Robinson R-22 Beta helicopter, N2306T
                  - The student and instructor noticed the clutch light and low rotor light were illuminated
                  during the flight and subseq uent crash. The forward vee belt left black residue on the
                  front side of the pulley and shaft. The rear vee belt was broken in two and also had breaks
                  in the center between the two v sections. No other anomalies were noted .

07/ 15/2010       West Melbourne. FL (NTSB ID ERA IOLA361) - Robinson R22 - The pi lot reported the
                  clutch light illuminated and the pilot felt the aircraft vibrate. A witness reported seeing a
                  belt, approximately 4-5 feet in length, falling from the helicopter. The pi lot stated that the


Aeroscope Inc. Report of Findings - Ates                                                             Page 17 of28




                                                                                                        R0528
                   engine rpm went high and the rotor rpm continued to fall. The nose continued to tuck
                   forward and he felt that the response with aft cyclic was limited or not at all there. One
                   of the V-belts had broken with a clean break. A section of the belt was recovered away
                   from the main wreckage, and the remai ning portion was found entangled in the other V-
                   belt's system.

Robinson, as the helicopter manufacturer and type certificate holder has a basic responsibil ity to review
this information and develop design improvements to mitigate risk. These accidents should have put
Robinson on notice that there is a safety issue with the design of the helicopter and appropriate actions
should have been completed to mitigate this risk.

        "Before issuance of SFAR No. 73 in 1995, the Robinson R-22 experienced a higher number of
       fatal accidents due to main rotor/ail-frame contact than other piston-powered helicopters. Many
       of these accidents were caused by low rotor revolutions per minute (RPM) or low "G'' conditions
       that resulted in mast bumping or main rotor-airframe contact accidents. " 21

Due to the propensity of vee-belt failures in the subject helicopter, the NTSB and other govern ment
agencies have issued reports, bulletins and other warnings. These investigations should have also put
Robinson on notice that there is a serious design issue in regards to the drive system and vee-belt
alignment. Robinson should have completed a root cause investigation and implemented corrective
actions to mitigate these risks. In December 1992, the NTSB issued Safety Recommendation A-92-1 22
thru -124 relating to Robinson R22 vee-belt failures. This NTSB analysis was initiated after a pilot was
forced to conduct an emergency autorotation in an R22HP helicopter due to failure of the vee-belts. In
this specific incident, corros ion of the lower sheave created sharp edges in the grooves and damaged the
v-belts. "The manufacturer [Robinson] has identified the factors which can lead to premature fail ures of
the vee-belts and has issued Service Bulletin (SB) 66, dated April 19, 1991, and Service Letter (SL) 39
issued on the same date. SB 66 requires a one-time visual inspection of any wear patterns in the grooves
of the lower sheave. The condition of the lower sheave is indicative of upper sheave wear patterns. If the
patterns are markedly dissimi lar, the manufacturer recommends immed iate replacement of the belts and
inspection of the sheaves as described in SL 39."

Australian Government Civil Aviation Safety Autho ritv - Airworthiness Bulletin 63-006, "This AWB
has been raised in response to continuing reports of R22 main rotor drive sysrem failures, including low
time-in-service main rotor drive belt failures. Investigations into local and overseas defe ct reports and
fatal accidents involving the Robinson R22 helicopter show a significant number of occurrences thar
involve catastrophic failure of the main rotor drive belts. Main drive belt failures may be attributed to a
number of possible causes, which are now considered under the headings of Maintenance related
considerations and Operational related considerations. " 23

The Austral ian Transportation Safety Bureau also issued an extensive report relating to the reliability of
the Robinson R22 helicopter belt drive system on 30 April 2013.

22
     FAA Docket No.: FAA-2002-13744, Amendment No. SFAR 73-2
23
     Australian AWB 63-006 was issued 14 August 2009



Aeroscope Inc. Report of Findings - Ates                                                         Page 18 of28




                                                                                                    R0529
    "The ATSB 's experience, together with service reports and advice from RHC, has demonstrated
    that the drive belts have a greater overall likelihood of failure when compared with other
    components in the rotor drive system. Failures have been reported to occur suddenly and without
    obvious warning to the pilot.

     During the 8-year period between 2004 and 2012, there have been eight significant incidents or
     accidents reporled to the ATSB, where failure or degradation of the vee-belts has been central to
     the occurrence event. Jn most instances, belt failure has led to a successful landing or the
     occasional hard landing or rollover. However, !here have been lYvo fatal R22 accidents in which
     the pilot has been unable to successfully manage the emergency aulorotation following v-belt
    failure.

    Jn addition to the ATSB 's occurrence database, a search of the Australian Civil Aviation Safety
    Authority's (CASA 's) service difficulty report (SDR) database was conducted lo gauge the
    prevalence of v-belt problems reported by Australian operators. The SDR database contained a
    collection of reports from the Australian Robinson R22 flying and maintenance community. As
    plotted in Figure 6, the yearly number of reported v-belt failures rose and fell without any
    apparent pattern; however, a peak developed during the 2009 operating period. The failure rate
    has since declined since the introduction of the Revision-Z belts in March 2010. "

                                 Reported damage and/or failure m echanism · 1983 to 2012
   14



   ,,                                                                                           l
   10
                                                                                                         l:•ceso,,.e bell -;,1
                                                                                                    I o Edge col'll   laiU1e

                                                                                                                  "'''°''"'"""ll"
                                                                                                    I•
                                                                                                     0 ShO>YO
                                                                                                         She;ive m.s.abgnment
                                                                                                     DSpl1:
                                                                                                    I. Slretc,,.., to ~mrls
                                                                                                     •   T~ ~nsheaves to become further misaligned in the impact sequence and due to the large number of post impact
fires that have occurred in the Robinson line of helicopters.

Alternative Belt Drive Designs:

Belts are commonly used on piston powered helicopters as they provide a relatively light weight and
simplistic method of engine to rotor engagement after start. This type of design has been around for
many years and is probably most prevalent on the very similar and common Schweizer 300 series
helicopter (aka the military TH-55 which was designed in the mid I950 's). The mi litary used the TH-55
for training purposes for approximately 60 years without the adverse history of belt failures. This is
because the two primary belt sheaves are in direct parallel alignment and use an id ler sheave (pulley).
The idler sheave allows tension to be applied to the belts while maintaining the angular alignment of the
drive and driven sheaves. This is the standard in fixed drive sheave alignment and is the recommendation
by the largest belt manufacture in the world, Gates Rubber Company. This is also in accordance with
standard professional mechanical engineering design. The design alleviates uneven belt wear, progressive
belt stretch and variable stretch on individual belts as found in the Robinson piston models. The idler
pulley in the Schweizer 300/TH-55 is also spring loaded, per the Gates recommendation for automatic
tensioning. 24




             Upper I Driven Sheave




            Idler Pulley




                                    .... ~ j

                                    "•




                                                                Lower I Drive Sheave




                                  Figure 10- Drive Belt Design in the Schweizer 300

24
     Schweizer 300 Illustrated Parts Catalog



Aeroscope Inc. Report of Findings - Ates                                                     Page 20 of28




                                                                                                R0531
Another piston powered helicopter that incorporated aligned drive sheaves and an idler pulley was
manufactured by Enstrom. It should be noted that the Enstrom idler is also spring loaded which alleviates
the plethora of problems encountered in the Robinson system due to sheave misa lignment.



      Dri ven Sheave




                                           Figure 11 - Enstrom Design

Investigation Methodology:

While investigating this crash, I followed the guidance and investigative techniques found in numerous
widely accepted accident investigation manuals, including but not limited to the !CAO Manual of Aircraft
Accident Investigation, the US Navy Aircraft Accident Investigation Handbook, the US Air Force Guide
to Mishap Investigation, the US Army Accident Investigation Manual , the Canada Transportation Safety
Board Investigations Manual and the University of Southern California Aircraft Accident Investigation
Manual. I also relied upon my experience and education and all available information to analyze the
failures and ascertain the most likely cause of this crash.

Conclusions


     I. Mrs. Ates was a passenger in N28 l RG during the subject flight and had no responsibil ities
        regarding the piloting or operation of the helicopter.



Aeroscope Inc. Report of Findings - Ates                                                     Page 2 1 of28




                                                                                                R0532
    2. Mr. Christopher Yeager was qualified and properly certificated to act as pilot in command of
       N281 RG during the subject flight that ultimately resulted in this crash.
    3. Weather conditions at the time of the crash were considered and determined not to be a causal
       factor to this crash.
    4. Analysis of the engine did not reveal any pre-impact anomalies that would have adversely
       affected engine power production
    5. Special Federal Air Regulation (SFAR) 73 requires awareness training to be completed on a
       recurrent basis. The concept of issuing a training requirement to address the inherent design
       deficiencies in the R22 is unreasonably dangerous and doesn't represent sound engineering
       practice. Design deficiencies need to be addressed and corrected from the engineering level;
       training is not the answer.
    6. Low rotor rpm in Robinson piston helicopters has been subject to numerous investigations and
       review of certification and can result in catastrophic flight maneuvers causing complete loss of
       control.
    7. The Robinson R22 helicopter does not comply with FAR 27.141 in that it requires exceptional
       piloting skill, alertness, or strength which is the reason for the multiple FAA certification reviews
       and development of SFAR 73 .
    8. Design of the main and tail rotor drive system in the R22 causes asymmetric loading of the
       forward and aft v-belts.
    9. The subject v-belts had accumulated approximately 26.3 hours of operations since new and Peter
       Riedl testified that new v-belts are more vulnerable to fai lure during the first 50-hours of
       operation. Furthermore, new v-belts are stickier and more vulnerable to coming out of the
       grooves, especially if the sheaves are misaligned.
     10. The FTIR analysis of the lower sheave at McSwain Engineering did not reveal material transfer
         from the v-belts within the forward two grooves; whereas belt material was found in the aft two
         grooves. This indicates that the forward belt disengaged the forward grooves; this caused the
         clutch annunciator bulb to illuminate.
     11. The clutch annunciator light bulb filament exhibited hot stretch which indicates that the bulb was
         illuminated at impact due to the loss of one of the drive belts.
    12. Failure I disengagement of the forward v-belt resulted in a sudden loss of power being transmitted
        to the main and tail rotor drive systems and forced pilot Yeager to execute an emergency
        autorotation.
    13. The condition of the belt tension actuator post-accident was consistent with the in-flight loss of
        the forward V-belt.
    14. The location of the fire damaged belt material post-accident is consistent with the displacement of
        the forward V-belt prior to impact.
    15. The design of the belt drive system on the R22 is intolerant to a belt fai lure and is not designed to
        properly handle belt failures in flight.



Aeroscope lnc. Report of Findings - Ates                                                          Page 22 of28




                                                                                                     R0533
     16. The design of the Robinson belt drive system is defective and unreasonably dangerous and a
         breach of ordinary care in aircraft design and manufacture because it uses sheave misalignment to
         tension the belts, contrary to belt manufacturers' design speci ti cations and generally accepted
         engineering pri nciples.
     17. The design of the belt drive system is defective and unreasonably dangerous because it does not
         use a conventional spring loaded idler pulley.
     18. Standard industry and mechanical engineering practice is to tension belts in an al igned condition
         often usi ng an id ler pulley.
     19. The belts are loaded and stretched progressively greater moving for to aft and from the front band
         of each V belt to the rear. This goes against professional mechani cal engineering and industry
         standard drive belt design.
    20. Robinson helicopter has a long history of belt fai lure and is aware of the tendency for new belts to
        fail.
    2 1. Robinson failed to warn pilots and owners of their helicopters of the dangers associated with
         premature belt fail ure and the li kelihood of belt failure during high power settings.
    22. Robinson failed to inform the FAA of the issues with premature belt fai lures in their helicopters
        and fai led to request an Airworthiness Directive addressing the issue.
    23 . Robinson inadequately issued a Notice To Ferry Pilots warning them of the dangers associated
         with belt failures in their helicopters instead of correcting the problem and then later negligently
         removed that notice from service.
    24. Gates Rubber Company determined that none of their belts should be used in aircraft and stopped
        allowing Robinson to install them in their helicopters due to the dangers in the Robinson design.

We hold these opinions to a reasonable degree of certainty in our field. We reserve the right to make
changes as new information is obtained.


Sincerely,




Aeroscope Inc. Report of Findings - Ates                                                         Page 23 of28




                                                                                                    R0534
                                           Appendix 1 - Items Reviewed

    I.    NTSB Report and Docket
    2.    Photos
    3.    Correspondence
    4.    Notes
    5.    Maintenance records
    6.    Pilot Logs
    7.    Pilot training records
    8.    Discovery documents
    9.    Documents produced by Robinson
    I0.   Documents produced by Joyce Ates
    11.   Federal Air Regulations
    12.   Robinson R22 Maintenance Manual
    13.   Robinson R22 Pilot Operating Handbook
    14.   Robinson R22 Illustrated Parts Catalog
    15.   Robinson Safety Notices, Alerts, Service Bulletins, etc.
    16.   FAA Type Certificate Data Sheet for airframe and engine
    17.   Witness statements
    18.   Similar accident data
    19.   FAA Airmen Information
    20.   Weather data
    21.   Documents produced by HSI
    22.   Fire Department records
    23.   Depositions




                                                    Activities

    I. 22 January 2014 wreckage inspection at the facilities of Air Salvage of Dallas in Lancaster, TX
    2. I9 August 2014 wreckage disassembly at the facilities of Air Salvage of Dallas in Lancaster, TX
    3. 17 March 2015 wreckage inspection at the facilities ofMcSwain Engineering in Pensacola, FL




Aeroscope Inc. Report of Findings - Ates                                                    Page 24 of28




                                                                                               R0535
                                           Appendix 2 - Curriculum Vitae



COLIN A. SOMMER, P.E.

CURRENT POSITION

Vice President and Aircraft Mishap and Failure Investigator with Aeroscope, Inc. Aeroscope, Inc.
performs engineering services related to aviation accident analysis, forensic engineering, computer
modeling, failure analysis and testing of airframes, engines, and aircraft systems. Aeroscope has
investigated in excess of I000 aircraft accidents and incidents including the well-known crashes of TWA
800, United 232, United 585, Continental 1713, USAir 427, Alaska Airlines 261 , Silk Ml 185, Flash Air
604, SAS SK686, Air Algerie Flight 6289, Helios 522 and the crashes that killed the former governor of
Missouri and golfer Payne Stewart. Aeroscope was also hired by the State of Florida to aid the criminal
prosecution resulting from the crash of Value Jet 592.

EDUCATION

         +Bachelor of Science Engineering - Civil and Environmental Engineer
            Emphasis in Structural Design
            University of Michigan, Ann Arbor
            Dean 's Honor List two semesters

         +NTSB Academy, Washington DC, Aircraft Accident Investigator Training Program. Training
           included: Accident Investigation, Failure Analysis of Airframes and Engines, Mid-air
           Collisions, In-flight Breakups, Fault Tree Analysis, Piston and Turbine Engine Failures, Pre
           and Post impact Fire Analysis, Metallurgy, Pathology, Biomedics, Crash Survivabil ity,
           Aircraft Performance, Impact Kinematics, Propeller Analysis, Aviation Weather, Aircraft
           Maintenance, and many others. (May I0, 2004)

         +Southern California Safety Institute, Aircraft Accident Jnvestigation Training Program .
           Training included: Investigation Methodology, Causation Theory, Wreckage Pattern Analysis,
           Aviation Operations, Weather, Aircraft Performance, Aircraft Maintenance, Human Factors,
           Crash Survivability, Structural Analysis, Fire Damage, Reciprocating and Turbine Engine
           Failure, Propeller Analysis, Metallurgy and Material Science, Aircraft Structure and System
           Design, Impact Dynamics and Kinematics, Aerodynamic Loading, Aeromedics, and many
           others. (October I0-21 , 2005)

         +Teledyne Continental Motors Aviation Technician Advanced Training
           Program. Training included: 40 hours of advanced factory training,
          with focus on General Engine Theo1y of Operation, Crankcase Threading,
          Crankshaft Component R & R, Cylinder R & R, I00-Hour/Annual Inspection
          Fuel Injection System Fuel Pump Adjustment, Cylinder Borescope Inspections,
          TCM Ignition Systems and Service Bulletin Exercises. (June 20-25, 20 I0)




Aeroscope Inc. Report of Findings - Ates                                                     Page 25 of28




                                                                                                R0536
CURRICULUM VITAE
COLIN A. SOMMER, P.E.
Page Two

         + FAA Ratings
            Private Pi lot Certificate- Single Engine Land (September I, 2006)
                                          Multi Engi ne Land (October 14, 2011)
                                          Instrument Airplane (March 17, 2009)

         +Routine training in numerous aspects of aircraft accident reconstruction and
          failure analysis

         +Fundamentals of Engineering (FE) I Engineer in Training (ElT) Completed.
          (July 5, 2007)

         + Principles & Practice of Engineering Exam (PE) Completed (June 9, 2008)

         +Licensed Professional Engineer - State of Michigan No. 6201055608
          (September 4, 2008)

         +Licensed Professional Engi neer - State of Colorado No. PE-43554 (September
          22, 2009)

ENGINEERING EX PERIENCE

         +I have personally investigated over 350 different aircraft accidents incl uding:
              -Alaska Airlines Flight 261 McDonnell Douglas MD 83
              -Si lk Air Ml 185 Boeing 737-300
              -Oklahoma State Basketball Team King Air 200
              -Governor Mel Carnahan Cessna 335
              -Payne Stewart Learjet 35
              -Fl ash Air 603 Boeing 737-300
              -Air Algerie Flight 6289
              -ComairFlight 191
              -Helios Flight 522
              -Many other single and multi-engine aircraft both piston and turbine as well as helicopter

         +I have personally investigated accidents involving the following equipment types:
              -Aero Commander                            -Beech General Aviation
              -Aerospatiale/Eurocopter                   -Beech King Air 90, 200
              -Airbus 310, 320                           -Beech 1900
              -Air Tractor                               -Bellanca
              -Allison/Rolls Royce Engines               -Bell Helicopters
              -American Champion                         -Boeing 737, 767, 777, Vertol
              -Astra                                     -Bombardier Challenger, CRJ
              -Augusta Helicopters I 09, 11 9            -Caterpillar Fork Lift




Aeroscope Inc. Report of Findings - Ates                                                       Page 26of28




                                                                                                  R0537
CURRICULUM VITAE
COLIN A. SOMMER, P.E.
Page Three

             -Cessna General Aviation                  -Mitsubishi MU-28
             -Cessna Citation                          -Mooney
             -Commander Aircraft                       -Piper General Aviation
             -Cirrus Aircraft                          -Pilatus PC-12
             -De Havilland                             -Pratt & Whitney Engines
             -Diamond Aircraft                         -Precision Airmotive
             -Ercoupe                                  -Rans
             -Express                                  -Raytheon -Revolution Mini 500
             -Fairchild/Swearingen                     -Rockwell OV- 10
             -Garrett Engines                          -Robinson Helicopter
             -Grumman American                         -Rotax Engines
             -Gulfstream                               -Schweizer Helicopter
             -Hawker                                   -Sikorsky S-58, S-61. S-76
             -Hughes Helicopters                       -Taylorcraft
             -Kaman Helicopters                        -Teledyne Continental Motors
             -Lancair                                  -Textron Lycoming Engines
             -Lake Ai rcraft                           -Turbo Mecca Engi nes
             -Learjet                                  -Ultralight
             -MBB Helicopters                          -Vans
             -McDonnell Douglas MD-80, DC- I0                   -Westwind
             -McDonnell Douglas Helicopters            -Zivco
             -Mitchell Wing

PROFESSIONA L MEMBERSH IPS

        +International Society of Air Safety Investigators (ISAS I)
        +Vice President Colorado/Wyoming ISA SI Chapter
        + Aircraft Owners & Pi lots Association (AOPA)
        + National Council of Examiners for Engineering & Surveying (NCEES) (June
         26,2009)

AREAS OF SPECIALIZATION

         +Fixed Wing Accident Reconstruction Analysis and Testing
         +Helicopter Accident Reconstruction Analysis and Testing
         +Flight Path Analysis
         +Mechanical, Pneumatic and Hydraul ic Systems
         + Aircraft Performance
         +Aircraft Auto Pilot Systems
         + Aircraft Navigation Systems
         +Ai rcraft Design and Operation
         +Aircraft Control Systems
         +Aircraft Fuel Systems
         +Aircraft Crashworthiness
         +Helicopter and Fixed Wing Structural Design and Failure Analysis



Aeroscope Inc. Report of Findings- Ates                                                 Page 27 of28




                                                                                           R0538
CURRICULUM VITAE
COLIN A. SOMMER, P.E.
Page Four

         +FAA Regulations
         +FAA Airworthiness Directives
         +Vehicular Kinematic Impact Analysis and Mathematical Modeling of Crashes
         +Pressurization Systems
         +Aircraft Vacuum Systems
         +Carburetor Design and Operation
         + Rotorcraft Aerodynamics
         +In-Flight Break Up
         +Video Animation
         +Aircraft Systems Analysis
         +Fluid Mechanics
         +Internal combustion engine failures
         +Fuel Injection Systems
         +Turbine engine failures
         +Mid Air Collisions
         +Post Impact Fire Investigation
         +Aircraft Crash Survival Design
         +Aircraft Avionics
         +Aircraft Engine Vibration
         +Wire Strike Protection
         +Aircraft Stall Protection

PUBLICATIONS

+Robb, Gary C. (2010). Helicopter Crash litigation. Tucson, AZ: Lawyers & Judges Publishing
Company Inc. - Technical Advisor and Contributor




Aeroscope Inc. Report of Findings - Ates                                                Page 28 of28




                                                                                              R0539
                                              Inc.
                         REPORT ON THE CRASH OF
               Robinson R-22 Beta II, N281RG, which occurred near
                      Houston, Texas on September 10, 2012

       My name is William S. Lawrence. I am a retired Colonel of the United States Marine
Corps. This is my report in the case of Ates/Yeager v. Robinson Helicopter Company, Inc. and
Helicopter Services, Inc. Since my retirement from the Marine Corps in 1991 , I have consulted
in aviation matters.    I was engaged by Stevenson-Murray and The Ammons Law Firm of
Houston, Texas, in the fall of 2014, to consult in the above-titled matter. This action concerns
the crash of a Robinson R22 Beta II helicopter, N28 I RG . Thi s crash occurred near Houston,
Texas. It occurred on September 10, 2012, and resulted in the deaths of Christopher Yeager and
Joyce Ates of Midwest City, OK.

        I served as a Marine Corps aviator from 1966-1991 , and have accumulated over 4,000
flight hours in over 120 types, models, and series of aircraft. Since 1991 , I have flown both
mi Iitary and civi Iian aircraft in the pursuit of aircraft investigati ons to include the ownership and
operation of a Beech Bonanza fixed wing aircraft. I attended the U. S. Navy Test Pilot School
from 1978-1979 and served as an engineering and experimental test pi lot for over I 0 years. At
the time of my retirement, I was the senior active test pilot in the Marine Corps and in command
of all rotorcraft flight testing for the Navy, Marine Corps, and Coast Guard. By virtue of my
experience and qualifications, I am an associate fellow in the Society of Experimental Test
Pilots. I have extensive experience evaluating flight characteristics of helicopters, including the
evaluation of both existing and experimental flight control systems. Attached are my current

                                                   1




                                                                                               R0540
CV, Rates & Fees Schedule, a list of publications authored, and a li st of testimony by affidavit,
deposition, and/or at trial in the past 4 years.


        I was retained in the fall of 2014 to consu lt relative to this crash . I have been furnished
with the fo ll owing material related to this crash. In addition, I attended a wreckage inspection
conducted at McSwain Engineering in Pensacola, FL, on 17-1 8 March 2015. Because of the
ongoing nature of this case and investigation, I expect to receive additional material to review
and may have other interaction with personnel involved in this case. I therefore reserve the right
to alter this report at some later date to include additions, deletions, and/or changes to the
opinions expressed herein. My compensation is dependent neither on testimony nor the outcome
of this case.


Received via CD (Materials sent 10-27-14)
        I.      Photos of the scene ( 13 photos)
        2. Aeroscope Photos taken inspection 1-22-14 (255 photos)
        3. Aereoscope Inc. Photos take n inspection 8-19-14 (I 06 photos)
        4 . Han-is County Institute of Forensic Sciences (Autopsy) Scene Photos (84 Photos)
        5. Ibid, Scene 2 Photos (72 photos)
        6. Ibid, Dental Photographs (I I photos)
        7. Ibid, Dental Radiographs (36 images)
        8. Ibid, Exam, (60 photos)
        9. Ibid, Exam 2 (8 photos)
        10. Ibid, Xrays (85 images)
        11. Ibid, R-Eye (17 images and files)
        12. Ibid, ME0_ 3853 ( I photo)
        13. Deposition Subpoena to The Harris Country Institute of Forensic Sciences
        14. Autopsy and Toxicology Report, re Christopher Yeager
        15. Chris Yeager Training Materials (14 files and fo lders)
        16. Deposition of Jarrod A Dannar
        17. Deposition of Kiley Montgomery
        18. Deposition of Isaac N. Pinson
                                                   2




                                                                                            R0541
         19. Discovery Responses (4 files)
        20. FAA-NTSB Inspection (3 files)
        2 1. Local Responders (2 files)
        22. Pleadings (3 files)
        23. Robinson R-22 (2 PDF files)
        24. Chris Pilot Log - ( I PDF file)
        25. Chris Yeager Birth Certificate ( I PDF file)
        26. Copy of 281 RG Flight Time ( I Excel spreadsheet)

Received via E-mail

         1. jatesfederalaviationadministration25834-l (also received via hard copy- 9 pages)
        2. NTSB Docket and Docket Items - CEN 12FA621
        3. McSwain Report w/enclosures 1-9
        4. FAA Accident/Incident Data System Report AS W09 l 2043
        5. NTSB Preliminary Report
        6. NTSB Factual Report
        7. Climatological Data for Houston G. Bush Airport (4 pages)
        8. Robinson-produced documents (RobinsonOOO 1-0379)
                                   1
Description of the Accident.           N28 I RG, a Robinson R-22 Beta 11, departed the Hooks
Memorial Airport in Houston, Texas, about 1200. Onboard were the pilot, Christopher Yeager,
and a passenger, photographer Joyce Ates. They flew in the local area until landing at the
Baytown Airport in Baytown, Texas about 1425. The helicopter was serviced with 22.9 gallons
of 1OOLL gasoline at 1429. At 1500, N28 l RG departed the Baytown airport and was next seen
by several witnesses about 1545 maneuvering in the area over a steel pipe yard near the crash
location. They were in the area to take photographs.

        Witnesses described the helicopter as being at an altitude estimated from 70 - 500 feet
above the ground when first seen. It was spinning around the ma in rotor shaft and descending
slowly to the ground. The blades may have been spinning slower than normal but were not


1
 Information contained in the "Description of t he Accident" is taken from the NTSB Preliminary Report,
CEN12FA621.
                                                        3




                                                                                                          R0542
coning. The tail rotor may not have been turning. Witnesses' statements vary on these poi nts.
                                                              No parts were seen to be com ing off of the

12          Q. As rou'\·e described it, the spitting and      helicopter and there was no smoke.
13       the sputtering of the engine, did that include any
14       m"\ing of the engine that you noticed?                      One of the local witnesses testified that
15           A. Yes. Yes, the motor would go high,
16       full -- like foll idle, and then back down and       the engine was miss ing and erratic.2
17       start spitting and sputtering, and then back up to
19       a full idle, a foll speed -- or throttle, to me,            The descent accelerated and N28 l RG hit
19       ) "OU know.
                                                              the ground upright on a heading of 190°
magnetic, exp loded, and burned. First responders noted the two occupants still moving in the
wreckage fo llowing the crash, but they were soon consumed by the fire 3.

           The following statement is taken from the full narrative of the NTSB Preliminary report:
"The main fuel tank was partially consumed by fire and the rear exterior skins were bulged and
slightly deformed . A puncture hole was observed in the fuel tank and also through the firewall
that sat below the tank. The puncture came from the bottom up. The #2 spark plug that sat
directly underneath the puncture hole exhibited damage to the top of its ignition lead. The tank' s
fuel cap was secure to the tiller neck and the fuel finger-screen was absent of debris."

Meterology. The NTSB reported weather at the accident site to be clear with visibility in excess
of l 0.0 miles. The temperature was 31 °C and winds were calm. 4

           Climatological data from the George Bush Intercontinental Airport in Houston, located
some 13 miles from the crash site, showed weather at the time of the crash: skies were clear with
a few scattered clouds at 20,000 feet, visibility was in excess of l 0.0 miles, the temperature was
30.6°C and winds were out of 130° at l 0 knots.




2
    Pinson Depo, p 20
3
    Ibid, p 32 and Inspector Glen Longnion's statement in NTSB Docket
4
    CEN12FA621
                                                              4




                                                                                                         R0543
Figure 1 - Robinson R-22 Beta Exemplar Photograph


Robinson R-22. 5 The Robinson R-22 is a two-place light utility helicopter produced by the
Robinson Helicopter Company. It was designed by Frank Robin son in 1973 , received FAA
certification, and has been in production since 1979. The R-22 has a very low inerti a rotor
system and does not incorporate a hydraulic system . Therefore, fl ight contro l inputs are
controlled by push/pull rods with no hydraul ic assistance. The fli ght controls are very sensiti ve
and require a light touch to prevent over-controlling. Because of issues relating to flight controls
and a teetering rotor system, the FAA mandated that all pilots desiring to fl y Rob inson R-22
helicopters receive specia l instruction and a special fli ght check, SFAR-73, unique to the
Robinson helicopter.

           The R-22 was designed as a light two-place, single reciprocating-engine hel icopter with a
semi-rigid two-blade rotor system, a two-bladed tail rotor, and it is equ ipped with skid-type




5
    Wikipedia, "R-22 Beta"
                                                    5




                                                                                               R0544
landing gear. The main rotor has a teetering hinge and two cone hinges. The tail rotor has only a
teetering hinge.

            Power is transmitted from the engine to the rotor system throu gh two dual V-belts
running on matching multi -groove sheaves. Figure 2 is from the Australian Transportation Safety
                                                    Bureau A0-20 I 1-060 Final Report. The upper
                                                    driven sheave is mounted on the tail rotor drive
                                                    shaft next to a fl exible coupling and is raised and
                                                    lowered relative to the engine-mounted driving
                                                    sheave by means of a small electric gear motor.
                                                    During shutdown, the gear motor is used to
                                                    lower the top sheave to loosen the drive belts.
                                                    For startup, the engine is sta11ed with the belts
                                                    loose, allowing the engine to run without
                                                    spinning the rotor system. Immediately after
                                                    engine start, the clutch switch located in the

Figure 2 - R-22 Drive Syst em                        cockpit is closed by the pilot, powering the gear
                                                     motor to slowly move the top sheave up to flight
position, which tightens the belts. The gear motor is thereafter controlled by a pressure-sensin g
switch, automatically maintaining proper belt tension during fl ight as the belts warm up and
stretch. A caution light illuminates whenever the actuator is operating, either engaging,
disengaging, or retensioning the belts. The light stays on until the belts are tensioned or
completely disengaged. Safety Notice 28 contains the following notation: " It is normal for the
clutch light to occasionally come on while in flight for a short tim e .. . usually not more than 3 or
4 seconds ... to retension the belts. However, if the clutch light flickers or stays on for a longer
time than usual .. . immediately pull the CLUTCH circuit breaker ... and make a normal power-
on landing.'· 6 The operating handbook says to pull the CLUTCH circuit breaker if the light




6
    SN-28
                                                    6




                                                                                                 R0545
comes on in flight and does not go out within 7 or 8 seconds. 7 The tai l rotor drive shaft is also
driven by the main transmission ; the semi-conical gear box delivers power to the main rotor shaft
through a pair of splash -lubricated spiral bevel gears.

          It is worthwhile to note that, when the sheaves are relaxed , they are parallel. When the
clutch is engaged and the upper sheave is driven to expand, it does so via a hinge point on the
forward end of the sheave. Therefore, the further the sheave is driven, the greater the angle of
incidence between the upper and lower sheaves. Th is results in unequal tension on the two belts
with the aft belt having the greater tension. And, to a lesser extent, each individual belt has
uneq ual tension increasi ng from forward to aft.

          A sprag clutch is built into the center o f the top sheave to allow the rotor system to
continue to rotate in the event of engine failure, al lowing the R22 to enter autorotation and land
in a controlled manner. Because the main rotor has very littl e mass and inertia, autorotation in an
R22 requires careful and proper execution to assure a successful outcome.

          The R22 is powered by a horizontally mounted Lycoming 0-320 (0-360-J2A on the Beta
11), four-cylinder, air-cooled, normally aspirated, carburetor-eq uipped piston engine. It is fueled
with I OOLL grade av iation gasoline. Coolin g is provided through a direct drive sq uirrel-cage
cooling fa n.

Helicopter Services Incorporated R-22 Beta II, N281RG.              N28 IRG , Serial Number 4250,
was was manufactu red by the Robinson Helicopter Company in 2007. It was powered by a
Lycomin g I0-360-J2A engine, serial number L-40494-36A, rated at 145 horsepower. The
engine had a total time of 2,200 hours with 24 hours since overhaul. It was registered to
Helicopter Services Inc, 1993 1 Steubner Airline Road, Spring, TX.

          N28 I RG was maintained in accordance with the Manufacturer's Inspection Program.
The last inspection had been completed on August 3 1, 20 12, with a total ai rframe time of 2,004
hours.8 At the time of the crash, the NTSB noted a total airframe time of 2,028 hours.9



7
    Robinson R22 Pilot's Operating Handbook
                                                    7




                                                                                                R0546
Christopher J. Yeager. Chris Yeager was born December 30, 1971. He was 40 years old at the
time of his death. He received his private pilot' s certificate #3440977 on October 6, 2009.
Commercial rotorcraft privileges were added on October 29, 2011. His last flight review had
been successfully conducted in a Robinson R-22 on July 26, 2011. He had completed the
required SFAR-73 training. At the time of his death, he had accumulated a total of757 flight
hours with 619 hours in the R-22. He had 40.0 flight hours in the last 30 days and 132.7 in the
last 90 days. He had a current first class medical certificate issued December 16, 2011.

Joyce A. Ates. Joyce Ates was a freelance photographer who specialized in aerial photography
of businesses. She and her husband would print and sell the prints to the businesses involved.
Ms. Ates was born August 17, 1942 and lived in Midwest City, OK. She had been shooting
aerial pictures for about l 5 years and Ates' family commented to a local news source that she
loved to be in the air. She even owned and operated her own glider. A wife, mother, and
grandmother, Joyce Ates was 60 years old at the time of her tragic death .

          Ms. Ates was a passenger in N281 RG. She had no crew responsibilities and therefore I
have been given no material to ind icate that action or inaction on her part was connected in any
way with the crash.

Helicopter Services, Incorporated. Helicopter Services, Inc. owned and operated N28 I RG
under a Part 135 (on demand air taxi) certificate. The accident flight on September I 0, 2012,
was conducted under Part 91 regulations. 10

          Maintenance procedures were investigated by the NTSB. Additionally, the mechanic that
had mos t recently worked on N28 l RG was drug-tested. Results for alcohol and drugs came back
negative for Benito Perez as the result of tests conducted on the day after the crash, September
11 , 2012. 11

Power Loss in the Robinson R-22 Helicopter. Characteristics unique to the R-22 affect the
ability of the aircrew to conduct a successful landing in the event of a power loss.



8
   Data relating to N281RG is taken from the NTSB Factual Report Aviation
9
  Jatesfederalaviationadministration25834-1
! O NTSB Docket
11
     Yeager000344, 000345, 000407, 000408
                                                         8




                                                                                           R0547
     I.   Rotor Inertia. Rotational system decay is directly proportional to applied torque and
          inversely proportional to the moment of inertia (Newton 's second law applied to
          rotation). Moment of inertia is determined by the weight of the system and radial
          distribution of the weight:
                  I = L,mr2

          Designers control this parameter, the result being either a high or low inertia rotor. To
          minimize rotor RPM decay during a power loss, a high inertia rotor is preferred. 12 The
          Robinson R-22 series has among the lowest inertia rotor systems in the helicopter
          industry. A Robinson factory trained instructor, who has testified for Robinson in
          aviation litigation, has written that a pilot has 1.6 seconds to lower the collective and
          regain lost rotor RPM before the ability to control the aircraft is lost. 13

          The Robinson Helicopter Company has acknowledged this by the incorporation of three
          safety notices in the Pilot's Operating Manual. Two of these notices address low rotor
          RPM stall. 14 The third warns instructors aga inst unannounced throttle chops. 15 Surprise
          throttle chops will result in a precipitous rotor RPM decay if the student does not
          immed iately reduce the collective.

     2. Indications of rotor RPM loss. All helicopters incorporate a sprag clutch in the main
          tran smission . It resembles a rol ler bearing, but instead of cylindrical rollers, non -
          revolving asymmetric figure-eight shaped sprags are used. When the unit rotates in one
          direction the rollers slip or free-wheel , but when a torque is applied in the opposite
          direction, the rollers tilt slightly, producing a wedging action and binding because of
          friction. The sprag clutch allows power to be tran sferred to the main rotor, but allows the
          rotor to freewheel in the event of a power failure. In most helicopter drive trains, a power
          loss associated with an engine malfunction resu lts in an instantaneous rotor RPM loss
          easily recognizable by the aircrew.



12
   George. H. Sanders, Dynamics of Helicopter Flight (New York: John Wiley & Sons, Inc. 1975), p197
13
   Philip.greenspun.com/flying/robinson-r22
14
   SN-10 and SN-24
15
   SN-27
                                                        9




                                                                                                      R0548
         In the Robinson R-22, however, between the main transmi ssi on and the rotor is the
         sheave mechanism described above. Therefore, with a properly-operating engine
         producing power, a loss of tension in the sheave system will result in rotor RPM
         degradation in a non-linear gradual process rather than an easily-recognizable
         instantaneous loss. The sprag clutch will slip intermittently, and indications of rotor
         RPM loss wi II be inconsistent. With the loss of one of the dual Y-belts, tension is
         reduced and the belts begin to slip, resulting in a gradual rotor RPM loss. The actuator
        senses the loss of tension and tries to expand to retension the belts, but the time required
         to retension the belts is greater than the time available before helicopter control is lost.
        The aircrew has difficulty identifying the loss of tension as an emergency requiring
         immediate action because of its confusing characteristics. As previously noted , the
         Robinson Operating Manual tells the pilot that it is common for the CLUTCH light to
         illuminate periodically during flight.

     3. Operational Considerations Following the Loss of a Vee-Belt. The catastroph ic loss of
         power in a helicopter almost invariably results in the immediate loss of rotor RPM , loss
        of engine RPM, warning lights and/or audio, and the physical reaction of the helicopter,
         usually a yaw perhaps accompanied by a nose tuck. Even in the case of a drive shaft
         failure, the loss of rotor RPM, warning lights and/or audio, and physical reaction serve to
        alert the pilot to take immed iate action. Experienced helicopter pilots are "spring-
         loaded" to take the appropriate action.
                 Those rare crashes preceded by a partial power loss with unusual characteristics
        are those most likely to lead to confusion and ultimate disaster 16.
                  The loss of a V-belt in a Robinson helicopter will present the pilot with an
         unexpected and confusing scenario. There is nothing in the operating manual or the
        factory training to prepare any pi lot for this scenario. There is no information in the
        manual that addresses belt fa ilure procedures.




16
   I have investigated many power losses, and, in the course of my career as a test pilot, failed innumerable engines
in flight to investigate the characteristics of power loss.
                                                         10




                                                                                                           R0549
                  When the belt fails, tens ion wil l be insufficient to provide normal drive power to
        the upper sheave. The CLUTCH light will illuminate and rotor RPM will begin to
        deteriorate. The fo llowing Note appears in the Robinson R-22 Pilot's Operating
        Handbook.
                 "The clutch light may come on momentarily during run-up or during flight to
        retension the belts as they warm-up and stretch slightly. This is normal. If, however, the
        light flickers or comes on injlight and does not go out within 7 or 8 seconds, pull the
        CLUTCH circuit breaker, reduce power, and land immediately. Be prepared to enter
        autorotation. Inspect drive system fo r a possible malfimction." 17
                 Since the pilot is unaware of what has occurred, he or she will be faced with the
        dilemma of whether to tum the CLUTCH off to avoid the possibility ofover-tensioning
        the belts. That action would unknowingly result in the continuing deterioration of rotor
        RPM.
                 The pilot is in the position of being confronted by an emergency about which
        there is no information, and for which there is no warning, there is no training, and there
        are no procedures.
                 It should be noted that the NTSB found that the CLUTCH light, examined in their
        laboratories. exhibited "hot coil stretching'", indicating that the bulb was illum inated at
        the time of the crash. 18

Robinson Helicopter Corporation Corporate Knowledge and Procedures. The Robinson
Helicopter Corporati on representative testified that Robinson has a duty to se ll only products that
have been properl y designed, constructed, tested, and that are safe and reliable. Further, they
have a responsibility to warn customers using their products of any known danger involving that
product. And further, Robinson has a responsibility to determine the root cause and corrective
action of any com ponent part failure. 19

        However, based on my knowledge and experience, it must be noted that the Robinson
Helicopter Com pany is unique among aircraft manufacturers, and perhaps in the manufacturing


17
   Robinson R2 2 Pilot's Operating Handbook, p 3-9
18
   NTSB Materials Laboratory Factual Report
19
   Riedl depo in Long/Holtmeier v Robinson, pp 11-18
                                                       11




                                                                                               R0550
industry. Unlike other aircraft manufacturers, Robinson does not retain records unless mandated
by the government. They do not retain accident investigations, do not retain feedback from
serv ice centers, and do not retain any documentation of crashes. They do not have or maintai n
any database of malfunctions or failures. 20 Robinson does not have a safety committee. 21
Robinson has never done an accident reconstruction. 22 The Robinson "Accident Investigator"
has testified that he did not know what " failure modes and effects analysis" is. 23 In fact,
Robinson does not try to find a cause for the crash of one of their helicopters.24 Robinson does
not draw conclusions, and does not consider that it is their responsibility to find out why their
helicopters crash. 25 Actually, Robinson does not conduct an accident investigation, despite
sending individuals titled as "Accident Investigators" to the crash site. Robinson simply
compiles factual data with no comment, analysis, conclusion, or recommendation, and, when
al lowed, throws the data away. In another case, Long/Holtmeier v Robinson, a ferry agreement
was produced by the Robin son Helicopter Company. When asked about that agreement in th is
case, Robinson representatives stated that they no longer had any copy of this agreement. They
did not use the agreement any longer and had thrown away all copies.

Robinson's "Experience" with Vee-Belts. Robin son representatives were deposed in the
matter of Long-Holtmeier v Robinson. Those representatives included the head of Engineering,
Peter Riedl. both "Accident Investigators" Ken Martin and Thom Webster, and a Robinson test
pi lot, Jack Fleming. Testimony related to the vee-belt-dri ven sheave system is germane in this
matter.

          First, Robinson ' s test pilot testified that he had " never heard of a vee belt roll ing off the
sheave .. . or breaking". 26 A Robinson "Accident Investigator" testified that he had "never heard
ofa problem with vee-belts breaking ... off tracking ... coming off sheaves .. . becoming




20
   Riedl depo in Long/Holtmeier v Robinson, p 157ff
21
   Riedl depo in Long/Holtmeier v Robinson, p 223
22
   Webster depo in Long/Holtmeier v Robinson, p 20
23
   Martin depo in Long/Holtmeier v Robinson, p 17
24
   Webster depo in Long/Holtmeier v Robinson, p 70
25
   Webster depo in Long/Holtmeier v Robinson, p 77, Martin depo in Long/Holtmeier v Robinson, p 35
26
   Fleming depo in Long/Holtmeier v Robinson, p 30
                                                      12




                                                                                                     R0551
misaligned ... over stretching .... " 27 despite the fact that he had already previously testified to
known failures. 28 However, the head of Robinson Engineering testified that " Robinson knows of
belts that have failed in service" 29 and, in fact, testified about such failures. 30 It is also noted
that, at that time, each ferry pilot was required to sign a "Ferry Pilot Notice - Helicopter
Limitations", which states, in part, "New V-belts are especia lly vulnerable at high power settings
as they are still quite stiff and not yet broken in". 31

        On January 18, 2005, Robinson conducted a belt removal tiedown test as the result of a
crash in Canada in which the vee-belts were involved. 32 It is noted that there was apparentl y no
test plan, no data cards, no recorded data, no analysis, and no recommendation.

        Jack Fleming, the "test pilot'', didn't know the purpose of the test, didn 't know what he
was supposed to do until he got there, didn 't know what kind of engine was in the helicopter,
didn't know the results of the test, has never done anything like it since, and doesn't know of any
other similar tests ever conducted.33

        Ken Martin, the engineer, testified as to conduct of the test. Th is test was performed '"in
conjunction to an accident in Canada where there was some black rubbery material on two of the
forward sheave grooves, four of the forward sheave grooves ... an attempt to try to figure out
what could have caused that" .34

        The test did not replicate conditions that would exist in a catastrophic belt fai lure or off-
tracking. In the event of a catastrophic belt fa ilure, the actuator would require at least 15 seconds
to retension, and since that would exceed the allowable time limit, the pilot wou ld be required by
the operating manual to turn off the clutch. 35 It is unknown how much retensioning would be
required to reach the desired range. It is also unknown what effect a missing belt would have on



27
   Martin depo in Long/Holtmeier v Robinson, p 53
28
   Martin depo in Long/Holtmeier v Robinson, p 32-33
29
   Riedl depo in Long/Holtmeier v Robinson, p 77
30
   Riedl depo in Long/Holtmeier v Robinson, p 176
31
   This quote is taken from the Robi son ferry agreement, produced in Long/Holtmeier v Robinson as RHC-00026
32
   Martin depo in Long/Holtmeier v Robinson, p 29
33
   Fleming depo, p 34ff
34
   Martin depo in Long/Holtmeier v Robinson, p 29
35
   Martin depo in Long/Holtmeier v Robinson, p 68
                                                      13




                                                                                                      R0552
operating RPM. It is unknown to Robinson what effect losi ng a belt would have on
in stantaneous drive dynamics. There is simply no data to substant iate the impact of a
catastrophic belt failure. However, it will certainly resu lt in a loss of friction avai lable to transfer
power from the lower powered sheave through the belts to the upper sheave.

Opinions. Based on my consultation with others in volved in this liti gation, my background,
training, and experience, and the review of the various material s received, I have fo rmed certain
opin ions that I expect to present in court. The opin ions contained in this report are certain to a
high degree and completely and accurately set forth the opinions I have developed in the course
of my consultation in this case. However, as stated in the beginning, these opinions may change
as the result of future work performed on this crash.

It is my opinion that:

    I.   Christopher Yeager was properly trained and qualifi ed to serve as the aircraft
         commander ofN28 I RG on September 12, 20 I0. The NTSB Factual Report clearly
         details the qualifications Mr. Yeager without question. My training and experience leads
         me to believe there is no question related Lo the qualifications and abilities ofMr.
         Yeager. Their signatures on the Ferry Pilot Briefing forms and the release ofN4141l
         indicate that Robinson accepted their qualifications and abilities.
    2. Joyce Ates was a passenger in N281 RG, had no aviation-related responsibilities during
         the flight, and bears no fault in the crash of the helicopter. Ms. Ates was a professional
         photographer who was airborne for the purpose of conducting her business. The NTSB
         did not suggest that she bore any responsibility for the conduct of the flight, and there is
         no indication that she manipulated the flight controls at any time.
    3. Weather and conduct of operations were not causal factors in the crash of N28 I RG.
         These aspects of the investigation were adequately addressed by the NTSB to the degree
         that there is no indication that neither of these areas were causal factors.
    4. Based on the evidence in this case, one of the two double-vee belts connecting the upper
         and lower sheaves fa iled in flight, causing a loss of main rotor RPM . I have not been
         asked to investigate the mode ofpower loss. Aeroscope, Inc. of Denver, CO has
         investigated the power loss. In my conversations with their representative, I have been

                                                   14




                                                                                                 R0553
   told that their report will state that a main rotor RPM loss was caused by the in-flight
   failure of one of the double-vee belts connecting the sheaves. My opinion that one of the
   two vee-belts failed is based on the Aeroscope analysis and opinion. That opinion is
   substantiated by my allendance at the wreckage inspection in March, 201 5, during which
   I observed evidence that one of the two vee-belts had failed during flight.
5. Following loss of the rotor RPM, Yeager found himself in a catastrophic environment for
   which he had not been trained and about which he had no infonnation, warnings, or
   procedures. The Robinson Helicopter Company has provided its customers with minimal
   information in multiple areas. Although Robinson 's corporate representatives
   acknowledge belt fa ilures and other malfunctions, they have chosen to ignore the subject
   in their training and manuals.
6. With low rotor inertia, Yeager had even less time to react, and whatever emergency
   procedures he attempted to employ were unsuccessful in preventing the crash of N28 I RO
   and the tragic results. With no understanding ofwhat had transpired, and no knowledge,
   information, training, or procedures from Robinson to employ, Yeager was helpless in
   preventing the crash.
7. The Rob inson Helicopter Com pany acted with clear and conscious indifference to these
   pilots and the public in that they had corporate knowledge of actual vee-belt failures and
   other vee-belt malfunctions, yet never cond ucted testing or training related to any vee-
   belt malfunction and included no information in the operating handbook related to vee-
   belt malfunctions. Robinson corporate representatives have testified that they had prior
   knowledge of vee-belt failures and other malfunctions. They also have testified that they
   never conducted tests related to vee-beltfailures. lt is also clear that they never
   conducted testing intended to investigate relevant vee-belt ma(functions that they knew to
   have occurred in their products. Further, any mention of vee-belt failure or malfimction
   is notably absent in the pilot 's operating handbook. Robinson knowledge related to
   malfunctions of the vee-belts is also indicated by their statements in the ferry agreement
   that they claim to no longer possess. I have seen and relied on this document in other
   Robinson litigation matters and have quoted f rom that document in the body of this
   report.

                                            15




                                                                                         R0554
   8. The Robinson Helicopter Company acted with clear and conscious indifference to these
       pilots and the public in their failure to warn of dangers that the company knew to exist
       about its products. Robinson corporate representatives have testified that they know of
       vee-belt failures and other malfunctions. But there is no information given to pilots
       during training concerning vee-belt malfunctions. There is no information in the p ilot 's
       operating handbook related to vee-belt malfunctions. There are no emergency
       procedures related to vee-belt malfunctions. Further, there are no tests or failure modes
       and effects analysis on how vee belt failures will manifest themselves.
   9. The Robinson Helicopter Company has acted with clear negligence and a conscious
       disregard of safety in their indifference to known failures in the vee-belt-driven sheave
       system that provides power to the main rotor system . Robinson representatives have
       testified that they know of belt failures. Their testimony related to belt testing shows a
       clear lack of concern, lack of documentation, lack ofappropriate testing, and lack of
       warning related to this phenomenon. Their failure to warn Robinson operators of the
       R22 and R44 continues despite clear and convincing evidence that failures have and
       continue to occur.




W. S. Lawrence

August 4 , 2015




                                                16




                                                                                            R0555
R0556
R0557
R0558
R0559
R0560
R0561
                                    CAUSE NO. 2014-34635

NATHAN S. ATES, Individually and as                   §   IN THE DISTRICT COURT
Personal Representative of the Estate of Joyce        §
A. Ates, Deceased; SONIA ATES and                     §
NATHAN M. ATES,                                       §
                                                      §
       Plaintiff,                                     §
                                                      §   11TH JUDICIAL DISTRICT
               vs.                                    §
                                                      §
ROBINSON HELICOPTER COMPANY,                          §
INC.; HELICOPTER SERVICES, INC.; and                  §
the Estate of CHRISTOPHER YEAGER,                     §
                                                      §   HARRIS COUNTY, TEXAS
       Defendants.                                    §

   ROBINSON HELICOPTER COMPANY, INC.’S RESPONSE TO PLAINTIFFS’
  MOTION TO COMPEL RESPONSES TO PLAINTIFFS’ SECOND REQUESTS FOR
  PRODUCTION AND REQUEST FOR RULING ON DEFENDANT’S OBJECTIONS

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Defendant Robinson Helicopter Company, Inc. (“Robinson” and/or

“Defendant”) and files this, its Response to Plaintiffs’ Motion to Compel Responses to Plaintiffs’

Second Requests for Production and Request for Ruling on Defendant’s Objections, and in support

thereof respectfully shows the Court the following:

                                          I.
                     PLAINTIFFS’ FIRST REQUESTS FOR PRODUCTION

       Plaintiffs, Nathan S. Ates, Individually and as Personal Representative of the Estate of

Joyce A. Ates, Deceased; Sonia Ates; and Nathan M. Ates (collectively “Ates” and/or

“Plaintiffs”), served written discovery on Robinson concurrently with filing the present lawsuit.

Robinson timely provided its objections and responses to Plaintiffs’ discovery requests on

September 30, 2014. Nearly six months later, Plaintiffs filed a motion to compel,

misrepresenting to the Court that the parties had conferred prior to its filing. Plaintiffs’ motion




                                                                                         R0562
included a request to compel Robinson to produce evidence of its net worth. After subsequently

conferring, Robinson offered to produce many responsive documents (although not evidence of

its net worth) subject to a protective order, but Plaintiff would not agree to the protective order

proposed by Robinson and re-set its motion to compel for hearing.

       The parties appeared before the Court regarding Plaintiffs’ motion to compel on May 11,

2015. During the hearing, all arguments on Robinson’s objections were passed and not presented

to the Court. Despite the fact that no arguments were presented to the Court and Plaintiffs’

request for a ruling on Robinson’s objections was passed at the hearing, Plaintiffs’ filed a

proposed order attempting to obtain a ruling on Robinson’s objections to Plaintiffs’ First

Requests for Production.

       On July 3, 2015, Robinson filed its objections to the entry of any order sustaining and/or

overruling Robinson’s objections to Plaintiffs’ First Requests for Production prior to the

presentation of all arguments relating to said objections to the Court for consideration. A copy of

Robinson’s objection is attached hereto as Exhibit “A”. Since the May, 2015 hearing, Robinson

has produced a significant number of documents and served its Amended Objections and

Responses to Plaintiffs’ First Set of Requests for Production on July 24, 2015. A copy of

Robinson’s Amended Objections and Responses is attached hereto as Exhibit “B”.

                                     II.
                PLAINTIFFS’ SECOND REQUESTS FOR PRODUCTION

       Plaintiffs’ motion summarily states that Robinson has not responded adequately to its

discovery requests, and seeks to compel production. However, Robinson’s responses were

complete and asserted reasonable objections where necessary. Robinson has produced the non-

proprietary responsive documents which could be identified based on the requests it was served.

Robinson’s responses further directed Plaintiffs to documents which were publicly available, and




                                                                                         R0563
stated clearly what documents are not within its possession and/or control.

       Plaintiffs’ discovery requests are not aimed at finding information which supports or is

related to their theory as to the cause of the helicopter crash the subject of this suit. Rather,

Plaintiff does not have a theory of what caused the helicopter to crash. By Plaintiffs’ own

admission, the purpose of their overly broad and inappropriate requests is to “establish a theory

about the accident.” This constitutes an improper fishing expedition prohibited by the Texas

Rules of Civil Procedure and the Supreme Court of Texas.

       In addition to these responses, due to the vastly overbroad nature of many of the requests,

Robinson notified Plaintiffs where a response required a clarification so that Robinson could

ascertain what documents were being requested. Plaintiffs did not respond to these requests. A

copy of Robinson’s Objections and Responses to Plaintiffs’ Second Requests for Production is

attached hereto as Exhibit “C”.

       Robinson has adequately responded to Plaintiffs’ discovery requests. Additionally,

Robinson has produced information that was produced in the Yeager case, which is a now-

resolved matter which arose out of the same helicopter accident. Plaintiffs were never a party to

that case, the cases were filed at vastly different times, and were never deemed related or

consolidated, yet, Robinson has produced said documents in the spirit of cooperation in the

discovery process, despite never being served with any discovery requests seeking these

documents to which Robinson could respond.

                                       III.
                             ARGUMENT AND AUTHORITIES

       Although the scope of discovery is broad, requests must show a reasonable expectation of

obtaining information that will aid the dispute's resolution. In re American Optical, 988 S.W.2d
711, 713, (Tex. 1998); In re CSX Corp., 124 S.W.3d 149, 152 (Tex. 2003). Thus, discovery




                                                                                        R0564
requests must be "reasonably tailored" to include only relevant matters. Id. Discovery may be

limited by the legitimate concerns of the producing party of avoiding harassment, disclosure of

privileged information, or overly broad requests. Jampole v. Touchy, 673 S.W.2d 569, 573 (Tex.

1984), overruled on other grounds sub nom; Walker v. Packer, 827 S.W.2d 833 (Tex. 1992). The

trial court has great discretion in determining whether the discovery request involves

unnecessary harassment or invasion of personal or property rights. Lunsford, 746 S.W.2d at 473;

Kern v. Gleason, 840 S.W.2d 730, 736 (Tex. App.—Amarillo 1992, orig. proceeding).

       The rules of procedure provide that the scope of discovery includes any unprivileged

information that is relevant to the subject of the action, even if it would be inadmissible at trial,

as long as the information sought appears "reasonably calculated to lead to the discovery of

admissible evidence." Tex. R. Civ. P. 192.3(a); see also In re CSX Corp., 124 S.W.3d 149, 152

(Tex. 2003). (orig. proceeding). Information is relevant if it tends to make the existence of a fact

that is of consequence to the determination of the action more or less probable than it would be

without the information. Tex. R. Evid. 401.

       "Generally, the scope of discovery is within the trial court's discretion," but "the trial

court must make an effort to impose reasonable discovery limits." In re CSX Corp., 124 S.W.3d

at 152. Thus, because discovery may not be used as a fishing expedition, discovery requests must

be reasonably tailored to include only matters relevant to the case. In re CSX Corp., 124 S.W.3d

at 152; In re Am. Optical Corp., 988 S.W.2d at 713. A reasonably tailored discovery request is

not overbroad merely because it may include some information of doubtful relevance, and

"parties must have some latitude in fashioning proper discovery requests." Texaco, Inc. v.

Sanderson, 898 S.W.2d 813, 815 (Tex. 1995).




                                                                                          R0565
        Texas Rule of Civil Procedure 193 provides that a party objecting to discovery must state

specifically the legal or factual basis for the objection and the extent to which the party is

refusing to comply. Tex. R. Civ. P. 193.1(a). Moreover, a party is required to object to discovery

“if a good faith factual and legal basis for the objection exists at the time the objection is made.”

Tex. R. Civ. P. 193.1(c). The objections raised by Robinson are thoughtful, thorough, and in

accordance with the Texas Rules of Civil Procedure. Accordingly, Robinson’s objections to

Plaintiffs’ discovery requests should be sustained.

Robinson’s Objections to Plaintiffs’ Second Requests for Production 1

        Plaintiffs’ requests for production are not reasonably limited in time and/or scope and are

thus, overly broad. While many of Plaintiffs’ requests do not contain any limitation as to time or

scope, the ones that attempt a temporal limitation seek information covering the last twelve

years, which is beyond the scope of information relevant to the current proceedings and are not

reasonably calculated to lead to the discovery of admissible evidence. Indeed, a discovery order

"requiring document production from an unreasonably long time period" is "impermissibly

overbroad." In re Dana Corp., 138 S.W.3d at 301 (quoting In re CSX Corp., 124 S.W.3d at 152).

        Additionally, Plaintiffs’ requests are not reasonably tailored in time or scope and are

unduly burdensome. For example, Request No. 1 seeks “all documents, correspondence, and

communications (including emails) pertaining to each and every investigation of a Robinson R22

helicopter that you have ever been a part of during the last twelve years.” As written, the request

seeks production of every single document relating to any helicopter crash, in any jurisdiction in

the world, for any reason whatsoever, regardless of the cause of the crash and/or any material

connection to any issue in the present case, whether the investigation and/or accident presents the

1
 A true and correct copy of Robinson’s objections to Plaintiffs’ Second Requests for Production is attached hereto
as Exhibit “C” and incorporated herein. Robinson’s objections provide a thorough explanation of the objections
raised to Plaintiffs’ discovery requests.




                                                                                                      R0566
same or similar issues to the present case, or are factually similar to the present case. The

majority of Plaintiffs’ requests are similarly overbroad, burdensome, and have no connection to

the present case.

       Plaintiffs broadly contend that “evidence of incidents involving other products besides

the exact model at issue can be admissible, and therefore, obviously discoverable.” [emphasis

added]. However, what Plaintiffs’ argument fails to demonstrate is that the discoverability of

incidents involving other products is not unlimited. Indeed, the Supreme Court has limited

discovery in several product-liability cases when a discovery order covered products "the

plaintiff never used." In re Graco Children's Prods., 210 S.W.3d 598, 600-01 (Tex. 2006) (orig.

proceeding); see In re Alford Chevrolet-Geo, 997 S.W.2d at 180 n.1 (providing that a request

was overly broad when it sought information on a product different from the allegedly defective

product at issue); In re Am. Optical Corp., 988 S.W.2d at 713 (reversing a discovery order

regarding respiratory equipment the plaintiffs never alleged they used); Texaco, Inc., 898 S.W.2d

at 814 (reversing a discovery order regarding substances to which the plaintiffs never alleged

exposure); Gen. Motors Corp. v. Lawrence, 651 S.W.2d 732, 734 (Tex. 1983) (reversing a

discovery order regarding vehicles without the fuel filler-neck that was allegedly defective).

       "A central consideration in determining overbreadth is whether the request could have

been more narrowly tailored to avoid including tenuous information . . . ." See In re CSX Corp.,
124 S.W.3d at 153. Plaintiffs’ requests are not reasonably tailored to any relevant product defect,

and thus, are impermissibly overbroad. See In re Graco Children's Prods., 210 S.W.3d at 601.

Rule 196 requires that a request for production “must specify the items to be produced or

inspected, either by individual item or by category, and describe with reasonable particularity




                                                                                         R0567
each item and category.” Tex. R. Civ. P. 196.1(b). Plaintiffs’ requests fail to provide the level of

specificity required by the Rules.

       Moreover, the information sought by Plaintiffs as requested constitutes nothing more than

a mere fishing expedition, prohibited by the Supreme Court in Loftin v. Martin, 776 S.W.2d 145

(Tex. 1989). At the time Loftin was issued, Rule 167 of the Texas Rules of Civil Procedure

governed the discovery and production of documents and other tangible things and placed

similar limitations on the scope of discovery as the current Rule 196. The Supreme Court held

that “[u]nlike interrogatories and depositions, Rule 167 is not a fishing rule. It cannot be used

simply to explore. You are permitted to fish under deposition procedures, but not under Rule

167. The Motion for Discovery must be specific, must establish materiality, and must recite

precisely what is wanted. The Rule does not permit general inspection of the adversary's

records.” Loftin v. Martin, 776 S.W.2d 145, 148 (Tex. 1989). The same limitations apply to Rule

196.

       In applying the limitations found in Loftin, the Supreme Court held that where the

Plaintiff admitted that the documents requested were to “explore whether he can in good faith

allege racial discrimination,” the requests were the “very kind of ‘fishing expedition’” prohibited

by the Texas Rules of Civil Procedure. Dillard Dep't Stores v. Hall, 909 S.W.2d 491, 492 (Tex.

1995). Unlike depositions and interrogatories, requests for document production may not be used

simply to explore. Loftin, 776 S.W.2d at 148; Dillard Dep't Stores, 909 S.W.2d at 492.

       By their own admission, Plaintiffs admit their requests are aimed to “establish a theory

about the accident.” This is precisely the type of fishing expedition prohibited in Loftin by the

Supreme Court of Texas. Plaintiffs’ initial investigation prior to bringing suit should have

revealed at least some potential cause(s) of the accident. Discovery should then be properly and




                                                                                         R0568
reasonably tailored to prove/disprove and expand/narrow the initial theories. The idea that

Plaintiffs cannot possible form any theory as to the cause of the accident by which discovery can

be reasonably tailored is absurd and does not allow Plaintiffs unlimited freedom to propound

overly broad and burdensome discovery requests that exceed the scope of permissible discovery,

are not reasonably tailored and “seek simply to explore.”

       Furthermore, Plaintiffs’ complain that Robinson did not provide the proper information to

locate and obtain certain document, rather than provide the documents themselves. The

documents requested are publically available and are just as easily obtained by Plaintiffs’ as by

Robinson. Pursuant to Rule 196.3, the responding party, in lieu of producing documents, is

permitted to provide the requesting party a reasonable opportunity to inspect the responsive

documents. Robinson has done just that. Robinson has identified the location of the documents,

provided that location to Plaintiffs, who have the reasonable opportunity to inspect and/or obtain

the documents at any time they choose. Additionally, these items have been made available as

they are kept in the ordinary course of business, which is permitted by Rule 196.3. Robinson

provides such documents to customers, prospective customers, etc., by having them available on

their website.

       While the objections and responses provided to Plaintiffs speak for themselves, Robinson

has provided further explanation for the basis of its objections below:

       REQUEST FOR PRODUCTION NO. 1: All documents, correspondence, and
       communications (including emails) pertaining to each and every investigation of a
       Robinson R22 helicopter crash that you have been a part of during the last twelve
       years.

       As written, the request seeks production of every single document relating to
       any R22 helicopter crash, in any jurisdiction in the world, for any reason
       whatsoever, regardless of the cause of the crash and/or any material
       connection to any issue in the present case, whether the investigation and/or




                                                                                        R0569
accident presents the same or similar issues to the present case, or are
factually similar to the present case. Additionally, the requests seeks
documents and information that is not in Robinson’s active or constructive
possession or control and/or may be subject to a protective order,
confidential settlement agreement, or on-going litigation in another
jurisdiction.

RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is overly broad; vague; unduly burdensome and expensive to answer
as presented; unlimited in scope; not reasonably limited in time; duplicative of
request number 13 of Plaintiffs’ first set of requests for production; constitutes a
mere “fishing expedition” prohibited by the Texas Supreme Court in Lofton v.
Martin, 776 S.W.2d 145 (Tex. 1989); seeks information protected by the attorney-
client privilege; seeks information protected by the attorney-work product
privilege; seeks information not within the actual or constructive control of this
party; seeks production of items previously produced; is not reasonably calculated
to lead to the discovery of admissible evidence; and exceeds the permissible scope
of discovery. Robinson further objects to the extent that this request seeks
documents unrelated to the accident aircraft without any showing of substantial
similarity of design or occurrence. Robinson further objects to the extent that this
request seeks documents protected by the work product privilege, the trade secret
privilege and/or protective orders and confidentiality agreements in other cases.
Because Plaintiff has not alleged a specific theory as to what Plaintiff contends
caused the accident, it is impossible to determine if Robinson has documents
responsive to so broad a request which might actually be discoverable in this case.
To the extent Plaintiff articulates a theory of causation and/or narrows the scope
of this request, Robinson reserves the right to supplement this response and
produce documents in its possession which are non-objectionable, non-privileged,
responsive to this request and pertain to the accident aircraft and/or the subject
matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 2: A full and complete copy of all
investigation reports, memos, conclusions, and/or documents that have been
prepared by you or provided to you regarding a Robinson R44 helicopter model
crash during the last twelve years.

As written, the request seeks production of every single document relating to
any R44 helicopter crash, in any jurisdiction in the world, for any reason
whatsoever, regardless of the cause of the crash and/or any material
connection to any issue in the present case, whether the investigation and/or
accident presents the same or similar issues to the present case, or are




                                                                                 R0570
factually similar to the present case. Additionally, the requests seeks
documents and information that is not in Robinson’s active or constructive
possession or control and/or may be subject to a protective order,
confidential settlement agreement, or on-going litigation in another
jurisdiction. Robinson further objects on the basis that the request seeks
information relating to model R44 helicopters, however, the accident aircraft
was not a R44.

RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is overly broad; vague; unduly burdensome and expensive to answer
as presented; unlimited in scope; not reasonably limited in time; constitutes a
mere “fishing expedition” prohibited by the Texas Supreme Court in Lofton v.
Martin, 776 S.W.2d 145 (Tex. 1989); seeks information protected by the attorney-
client privilege; seeks information protected by the attorney-work product
privilege; seeks information not within the actual or constructive control of this
party; is not reasonably calculated to lead to the discovery of admissible evidence;
is propounded for the purpose of harassment; and exceeds the permissible scope
of discovery. Robinson further objects to the extent that this request seeks
documents unrelated to the accident aircraft without any showing of substantial
similarity of design or occurrence. More specifically, Plaintiffs’ request relating to
a model that is not even the same model as the accident aircraft is completely
outside the scope of permissible discovery. Robinson further objects to the extent
that this request seeks documents protected by the work product privilege, the
trade secret privilege and/or protective orders and confidentiality agreements in
other cases. Because Plaintiff has not alleged a specific theory as to what Plaintiff
contends caused the accident, it is impossible to determine if Robinson has
documents responsive to so broad a request which might actually be discoverable
in this case. To the extent Plaintiff articulates a theory of causation and/or narrows
the scope of this request, Robinson reserves the right to supplement this response
and produce documents in its possession which are non-objectionable, non-
privileged, responsive to this request and pertain to the accident aircraft and/or the
subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 3: A full and complete copy of all
investigation reports, memos, conclusions, and/or documents that have been
prepared by you or provided to you regarding a Robinson R22 helicopter model
crash during the last twelve years.

As written, the request seeks production of every single document relating to
any R22 helicopter crash, in any jurisdiction in the world, for any reason
whatsoever, regardless of the cause of the crash and/or any material




                                                                                   R0571
connection to any issue in the present case, whether the investigation and/or
accident presents the same or similar issues to the present case, or are
factually similar to the present case. Additionally, the requests seeks
documents and information that is not in Robinson’s active or constructive
possession or control and/or may be subject to a protective order,
confidential settlement agreement, or on-going litigation in another
jurisdiction.

RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is overly broad; vague; unduly burdensome and expensive to answer
as presented; unlimited in scope; not reasonably limited in time; duplicative of
request number 13 of Plaintiffs’ first set of requests for production; duplicate of
request number 1 of Plaintiffs’ second set of requests for production; constitutes a
mere “fishing expedition” prohibited by the Texas Supreme Court in Lofton v.
Martin, 776 S.W.2d 145 (Tex. 1989); seeks information protected by the attorney-
client privilege; seeks information protected by the attorney-work product
privilege; seeks information not within the actual or constructive control of this
party; seeks production of items previously produced; is not reasonably calculated
to lead to the discovery of admissible evidence; and exceeds the permissible scope
of discovery. Robinson further objects to the extent that this request seeks
documents unrelated to the accident aircraft without any showing of substantial
similarity of design or occurrence. Robinson further objects to the extent that this
request seeks documents protected by the work product privilege, the trade secret
privilege and/or protective orders and confidentiality agreements in other cases.
Because Plaintiff has not alleged a specific theory as to what Plaintiff contends
caused the accident, it is impossible to determine if Robinson has documents
responsive to so broad a request which might actually be discoverable in this case.
To the extent Plaintiff articulates a theory of causation and/or narrows the scope
of this request, Robinson reserves the right to supplement this response and
produce documents in its possession which are non-objectionable, non-privileged,
responsive to this request and pertain to the accident aircraft and/or the subject
matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 4: All documents, correspondence, and
communications (including emails) pertaining to any malfunction and/or failure
that resulted in a crash that you have been made aware of regarding a Robinson
R22 helicopter model during the last twelve years.

As written, the request seeks production of every single document relating to
any R22 helicopter crash, in any jurisdiction in the world, for any reason
whatsoever, regardless of the cause of the crash and/or any material




                                                                                 R0572
connection to any issue in the present case, whether the investigation and/or
accident presents the same or similar issues to the present case, or are
factually similar to the present case. Additionally, the requests seeks
documents and information that is not in Robinson’s active or constructive
possession or control and/or may be subject to a protective order,
confidential settlement agreement, or on-going litigation in another
jurisdiction.

RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is overly broad; vague; unduly burdensome and expensive to answer
as presented; unlimited in scope; not reasonably limited in time; duplicative of
request numbers 1 and 13 of Plaintiffs’ first set of requests for production;
constitutes a mere “fishing expedition” prohibited by the Texas Supreme Court in
Lofton v. Martin, 776 S.W.2d 145 (Tex. 1989); seeks information protected by the
attorney-client privilege; seeks information protected by the attorney-work
product privilege; seeks information not within the actual or constructive control
of this party; seeks production of items previously produced; is not reasonably
calculated to lead to the discovery of admissible evidence; and exceeds the
permissible scope of discovery. Robinson further objects to the extent that this
request seeks documents unrelated to the accident aircraft without any showing of
substantial similarity of design or occurrence; and seeks information which is
proprietary and contains trade secrets. Robinson further objects to the extent that
this request seeks documents protected by the work product privilege, the trade
secret privilege and/or protective orders and confidentiality agreements in other
cases. Because Plaintiff has not alleged a specific theory as to what Plaintiff
contends caused the accident, it is impossible to determine if Robinson has
documents responsive to so broad a request which might actually be discoverable
in this case. To the extent Plaintiff articulates a theory of causation and/or narrows
the scope of this request, Robinson reserves the right to supplement this response
and produce documents in its possession which are non-objectionable, non-
privileged, responsive to this request and pertain to the accident aircraft and/or the
subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 5: All documents, correspondence, and
communications (including emails) pertaining to any malfunction and/or failure
that resulted in a crash that you have been made aware of regarding a Robinson
R44 helicopter model during the last twelve years.

As written, the request seeks production of every single document relating to
any R44 helicopter crash, in any jurisdiction in the world, for any reason
whatsoever, regardless of the cause of the crash and/or any material




                                                                                   R0573
connection to any issue in the present case, whether the investigation and/or
accident presents the same or similar issues to the present case, or are
factually similar to the present case. Additionally, the requests seeks
documents and information that is not in Robinson’s active or constructive
possession or control and/or may be subject to a protective order,
confidential settlement agreement, or on-going litigation in another
jurisdiction. Robinson further objects on the basis that the request seeks
information relating to model R44 helicopters, however, the accident aircraft
was not a R44.

RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is overly broad; vague; unduly burdensome and expensive to answer
as presented; unlimited in scope; not reasonably limited in time; constitutes a
mere “fishing expedition” prohibited by the Texas Supreme Court in Lofton v.
Martin, 776 S.W.2d 145 (Tex. 1989); seeks information protected by the attorney-
client privilege; seeks information protected by the attorney-work product
privilege; seeks information not within the actual or constructive control of this
party; seeks production of items previously produced; is not reasonably calculated
to lead to the discovery of admissible evidence; and exceeds the permissible scope
of discovery. Robinson further objects to the extent that this request seeks
documents unrelated to the accident aircraft without any showing of substantial
similarity of design or occurrence; is propounded for the purpose of harassment;
and seeks information which is proprietary and contains trade secrets. More
specifically, Plaintiffs’ request relating to a model that is not even the same model
as the accident aircraft is completely outside the scope of permissible discovery.
Robinson further objects to the extent that this request seeks documents protected
by the work product privilege, the trade secret privilege and/or protective orders
and confidentiality agreements in other cases. Because Plaintiff has not alleged a
specific theory as to what Plaintiff contends caused the accident, it is impossible
to determine if Robinson has documents responsive to so broad a request which
might actually be discoverable in this case. To the extent Plaintiff articulates a
theory of causation and/or narrows the scope of this request, Robinson reserves
the right to supplement this response and produce documents in its possession
which are non-objectionable, non-privileged, responsive to this request and
pertain to the accident aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 6: All documents, correspondence, and
communications (including emails) pertaining to all incidents (including crashes)
involving a Robinson R44 helicopter model during the last twelve years.

As written, the request seeks production of every single document relating to




                                                                                  R0574
any R44 helicopter crash, in any jurisdiction in the world, for any reason
whatsoever, regardless of the cause of the crash and/or any material
connection to any issue in the present case, whether the investigation and/or
accident presents the same or similar issues to the present case, or are
factually similar to the present case. Additionally, the requests seeks
documents and information that is not in Robinson’s active or constructive
possession or control and/or may be subject to a protective order,
confidential settlement agreement, or on-going litigation in another
jurisdiction. Robinson further objects on the basis that the request seeks
information relating to model R44 helicopters, however, the accident aircraft
was not a R44.

RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is overly broad; vague; unduly burdensome and expensive to answer
as presented; unlimited in scope; not reasonably limited in time; is duplicative of
request number 5 of Plaintiffs’ second set of requests for production; constitutes a
mere “fishing expedition” prohibited by the Texas Supreme Court in Lofton v.
Martin, 776 S.W.2d 145 (Tex. 1989); seeks information protected by the attorney-
client privilege; seeks information protected by the attorney-work product
privilege; seeks information not within the actual or constructive control of this
party; seeks production of items previously produced; is not reasonably calculated
to lead to the discovery of admissible evidence; is propounded for the purpose of
harassment; and exceeds the permissible scope of discovery. Robinson further
objects to the extent that this request seeks documents unrelated to the accident
aircraft without any showing of substantial similarity of design or occurrence; and
seeks information which is proprietary and contains trade secrets. More
specifically, Plaintiffs’ request relating to a model that is not even the same model
as the accident aircraft is completely outside the scope of permissible discovery.
Robinson further objects to the extent that this request seeks documents protected
by the work product privilege, the trade secret privilege and/or protective orders
and confidentiality agreements in other cases. Because Plaintiff has not alleged a
specific theory as to what Plaintiff contends caused the accident, it is impossible
to determine if Robinson has documents responsive to so broad a request which
might actually be discoverable in this case. To the extent Plaintiff articulates a
theory of causation and/or narrows the scope of this request, Robinson reserves
the right to supplement this response and produce documents in its possession
which are non-objectionable, non-privileged, responsive to this request and
pertain to the accident aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 7: All documents, correspondence, and
communications (including emails) pertaining to all incidents (including crashes)




                                                                                  R0575
involving a Robinson R22 helicopter model during the last twelve years.

As written, the request seeks production of every single document relating to
any R22 helicopter crash, in any jurisdiction in the world, for any reason
whatsoever, regardless of the cause of the crash and/or any material
connection to any issue in the present case, whether the investigation and/or
accident presents the same or similar issues to the present case, or are
factually similar to the present case. Additionally, the requests seeks
documents and information that is not in Robinson’s active or constructive
possession or control and/or may be subject to a protective order,
confidential settlement agreement, or on-going litigation in another
jurisdiction.

RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is overly broad; vague; unduly burdensome and expensive to answer
as presented; unlimited in scope; not reasonably limited in time; duplicative of
request numbers 1 and 13 of Plaintiffs’ first set of requests for production;
duplicative of request number 4 of Plaintiffs’ second set of requests for
production; constitutes a mere “fishing expedition” prohibited by the Texas
Supreme Court in Lofton v. Martin, 776 S.W.2d 145 (Tex. 1989); seeks
information protected by the attorney-client privilege; seeks information protected
by the attorney-work product privilege; seeks information not within the actual or
constructive control of this party; seeks production of items previously produced;
is not reasonably calculated to lead to the discovery of admissible evidence; and
exceeds the permissible scope of discovery. Robinson further objects to the extent
that this request seeks documents unrelated to the accident aircraft without any
showing of substantial similarity of design or occurrence; and seeks information
which is proprietary and contains trade secrets. Robinson further objects to the
extent that this request seeks documents protected by the work product privilege,
the trade secret privilege and/or protective orders and confidentiality agreements
in other cases. Because Plaintiff has not alleged a specific theory as to what
Plaintiff contends caused the accident, it is impossible to determine if Robinson
has documents responsive to so broad a request which might actually be
discoverable in this case. To the extent Plaintiff articulates a theory of causation
and/or narrows the scope of this request, Robinson reserves the right to
supplement this response and produce documents in its possession which are non-
objectionable, non-privileged, responsive to this request and pertain to the
accident aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 8: A full and complete copy of all
settlements involving a Robinson R44 helicopter model for death and/or personal




                                                                                 R0576
injury as a result of a crash or incident during the last twelve years.

As written, the request seeks production of documents relating to any R44
helicopter crash, in any jurisdiction in the world, for any reason whatsoever,
regardless of the cause of the crash and/or any material connection to any
issue in the present case, whether the investigation and/or accident presents
the same or similar issues to the present case, or are factually similar to the
present case. Additionally, the request is not limited to settlement agreements
to which Robinson is a party, seeks documents and information that is not in
Robinson’s active or constructive possession or control and/or may be
subject to a protective order, confidential settlement agreement, or on-going
litigation in another jurisdiction. Indeed, the documents requested subject to
mutual confidentiality provisions, which constitute a material part of the
agreements and cannot be produced. Robinson further objects on the basis
that the request seeks information relating to model R44 helicopters,
however, the accident aircraft was not a R44.

RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is overly broad; vague; unduly burdensome and expensive to answer
as presented; unlimited in scope; not reasonably limited in time; seeks
information protected by the attorney-client privilege; seeks information protected
by the attorney-work product privilege; seeks confidential information; seeks
information not within the actual or constructive control of this party; is not
reasonably calculated to lead to the discovery of admissible evidence; is
propounded for the purpose of harassment; and exceeds the permissible scope of
discovery. Robinson further objects to the extent that this request seeks
documents unrelated to the accident aircraft without any showing of substantial
similarity of design or occurrence. More specifically, Plaintiffs’ request relating to
a model that is not even the same model as the accident aircraft is completely
outside the scope of permissible discovery. Robinson further objects to the extent
that this request seeks documents protected by the work product privilege, the
trade secret privilege and/or protective orders and confidentiality agreements in
other cases. Because Plaintiff has not alleged a specific theory as to what Plaintiff
contends caused the accident, it is impossible to determine if Robinson has
documents responsive to so broad a request which might actually be discoverable
in this case. To the extent Plaintiff articulates a theory of causation and/or narrows
the scope of this request, Robinson reserves the right to supplement this response
and produce documents in its possession which are non-objectionable, non-
privileged, responsive to this request and pertain to the accident aircraft and/or the
subject matter of this lawsuit.




                                                                                   R0577
REQUEST FOR PRODUCTION NO. 9: A full and complete copy of all
settlements involving a Robinson R22 helicopter model for death and/or personal
injury as a result of a crash/incident during the last twelve years.

As written, the request seeks production of documents relating to any R22
helicopter crash, in any jurisdiction in the world, for any reason whatsoever,
regardless of the cause of the crash and/or any material connection to any
issue in the present case, whether the investigation and/or accident presents
the same or similar issues to the present case, or are factually similar to the
present case. Additionally, the request is not limited to settlement agreements
to which Robinson is a party, seeks documents and information that is not in
Robinson’s active or constructive possession or control and/or may be
subject to a protective order, confidential settlement agreement, or on-going
litigation in another jurisdiction. Indeed, the documents requested subject to
mutual confidentiality provisions, which constitute a material part of the
agreements and cannot be produced.

RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is overly broad; vague; unduly burdensome and expensive to answer
as presented; unlimited in scope; not reasonably limited in time; seeks
information protected by the attorney-client privilege; seeks information protected
by the attorney-work product privilege; seeks confidential information; seeks
information not within the actual or constructive control of this party; is not
reasonably calculated to lead to the discovery of admissible evidence; and
exceeds the permissible scope of discovery. Robinson further objects to the extent
that this request seeks documents unrelated to the accident aircraft without any
showing of substantial similarity of design or occurrence. Robinson further
objects to the extent that this request seeks documents protected by the work
product privilege, the trade secret privilege and/or protective orders and
confidentiality agreements in other cases. Because Plaintiff has not alleged a
specific theory as to what Plaintiff contends caused the accident, it is impossible
to determine if Robinson has documents responsive to so broad a request which
might actually be discoverable in this case. To the extent Plaintiff articulates a
theory of causation and/or narrows the scope of this request, Robinson reserves
the right to supplement this response and produce documents in its possession
which are non-objectionable, non-privileged, responsive to this request and
pertain to the accident aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 10: A full and complete copy of all
expert reports, generated by you or provided to you, analyzing the Robinson R44




                                                                                R0578
helicopter model during the last twelve years, in reference to personal injury or
death.

As written, the request seeks production of documents relating to any R44
helicopter crash, in any jurisdiction in the world, for any reason whatsoever,
regardless of the cause of the crash and/or any material connection to any
issue in the present case, whether the investigation and/or accident presents
the same or similar issues to the present case, or are factually similar to the
present case. Additionally, the request seeks documents and information that
is not in Robinson’s active or constructive possession or control and/or may
be subject to a protective order, confidential settlement agreement, or on-
going litigation in another jurisdiction. Robinson further objects on the basis
that the request seeks information relating to model R44 helicopters,
however, the accident aircraft was not a R44. The request further seeks
information protected by attorney-work product privilege. Robinson does
not maintain organized files of closed cases, making the request unduly
burdensome and expensive to answer as presented.

RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is overly broad; vague; unduly burdensome and expensive to answer
as presented; unlimited in scope; not reasonably limited in time; seeks
information protected by the attorney-client privilege; seeks information protected
by the attorney-work product privilege; seeks confidential information; is not
reasonably calculated to lead to the discovery of admissible evidence; is
propounded for the purpose of harassment; and exceeds the permissible scope of
discovery. Robinson further objects to the extent that this request seeks
documents unrelated to the accident aircraft without any showing of substantial
similarity of design or occurrence. More specifically, Plaintiffs’ request relating to
a model that is not even the same model as the accident aircraft is completely
outside the scope of permissible discovery. Robinson further objects to the extent
that this request seeks documents protected by the work product privilege, the
trade secret privilege and/or protective orders and confidentiality agreements in
other cases. Because Plaintiff has not alleged a specific theory as to what Plaintiff
contends caused the accident, it is impossible to determine if Robinson has
documents responsive to so broad a request which might actually be discoverable
in this case. To the extent Plaintiff articulates a theory of causation and/or narrows
the scope of this request, Robinson reserves the right to supplement this response
and produce documents in its possession which are non-objectionable, non-
privileged, responsive to this request and pertain to the accident aircraft and/or the
subject matter of this lawsuit.




                                                                                   R0579
REQUEST FOR PRODUCTION NO. 11: A full and complete copy of all
expert reports, generated by you or provided to you, analyzing the Robinson R22
helicopter model during the last twelve years, in reference to personal injury or
death.

As written, the request seeks production of documents relating to any R22
helicopter crash, in any jurisdiction in the world, for any reason whatsoever,
regardless of the cause of the crash and/or any material connection to any
issue in the present case, whether the investigation and/or accident presents
the same or similar issues to the present case, or are factually similar to the
present case. Additionally, the request seeks documents and information that
is not in Robinson’s active or constructive possession or control and/or may
be subject to a protective order, confidential settlement agreement, or on-
going litigation in another jurisdiction. The request further seeks
information protected by attorney-work product privilege. Robinson does
not maintain organized files of closed cases, making the request unduly
burdensome and expensive to answer as presented.

RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is overly broad; vague; unduly burdensome and expensive to answer
as presented; unlimited in scope; not reasonably limited in time; seeks
information protected by the attorney-client privilege; seeks information protected
by the attorney-work product privilege; seeks confidential information; is not
reasonably calculated to lead to the discovery of admissible evidence; and
exceeds the permissible scope of discovery. Robinson further objects to the extent
that this request seeks documents unrelated to the accident aircraft without any
showing of substantial similarity of design or occurrence. Robinson further
objects to the extent that this request seeks documents protected by the work
product privilege, the trade secret privilege and/or protective orders and
confidentiality agreements in other cases. Because Plaintiff has not alleged a
specific theory as to what Plaintiff contends caused the accident, it is impossible
to determine if Robinson has documents responsive to so broad a request which
might actually be discoverable in this case. To the extent Plaintiff articulates a
theory of causation and/or narrows the scope of this request, Robinson reserves
the right to supplement this response and produce documents in its possession
which are non-objectionable, non-privileged, responsive to this request and
pertain to the accident aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 12: A full and complete copy of all
opinions, articles, bulletins, memoranda, and/or presentations that you have issued
pertaining to aerial photography services utilizing R-22 and/or R-44 helicopters




                                                                                R0580
during the last twelve years.

The documents requested have previously been produced and/or identified in
the Pilot’s Operating Handbook.

RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is overly broad; vague; unduly burdensome and expensive to answer
as presented; unlimited in scope; not reasonably limited in time; seeks
confidential information; is not reasonably calculated to lead to the discovery of
admissible evidence; is propounded for the purpose of harassment; and exceeds
the permissible scope of discovery. Robinson further objects to the extent that this
request seeks documents unrelated to the accident aircraft without any showing of
substantial similarity of design or occurrence. Robinson further objects to the
extent that this request seeks documents protected by the work product privilege,
the trade secret privilege and/or protective orders and confidentiality agreements
in other cases. Because Plaintiff has not alleged a specific theory as to what
Plaintiff contends caused the accident, it is impossible to determine if Robinson
has documents responsive to so broad a request which might actually be
discoverable in this case. To the extent Plaintiff articulates a theory of causation
and/or narrows the scope of this request, Robinson reserves the right to
supplement this response and produce documents in its possession which are non-
objectionable, non-privileged, responsive to this request and pertain to the
accident aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 13: A full and complete copy of all
safety reports, issued by your Safety Committee, regarding the helicopter model
at issue.

Robinson does not have a “Safety Committee.” Robinson has previously
produced and/or identified the relevant safety notices.

RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is overly broad; vague; unduly burdensome and expensive to answer
as presented; unlimited in scope and time; seeks confidential information; is not
reasonably calculated to lead to the discovery of admissible evidence; is
duplicative of request number 4 of Plaintiffs’ first requests for production; seeks
documents previously produced; and exceeds the permissible scope of discovery.
Robinson further objects to the extent that this request seeks documents unrelated
to the accident aircraft without any showing of substantial similarity of design or
occurrence. Robinson further objects to the extent that this request seeks
documents protected by the work product privilege, the trade secret privilege
and/or protective orders and confidentiality agreements in other cases. Because



                                                                                 R0581
Plaintiff has not alleged a specific theory as to what Plaintiff contends caused the
accident, it is impossible to determine if Robinson has documents responsive to so
broad a request which might actually be discoverable in this case. To the extent
Plaintiff articulates a theory of causation and/or narrows the scope of this request,
Robinson reserves the right to supplement this response and produce documents
in its possession which are non-objectionable, non-privileged, responsive to this
request and pertain to the accident aircraft and/or the subject matter of this
lawsuit.

REQUEST FOR PRODUCTION NO. 14: All documents, correspondence, and
communications (including emails) pertaining to any accident reconstruction, in
whole or any part, relative to this case.

Robinson has previously produced a copy of the RHC Accident Report
relating to the subject accident.

RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is overly broad; vague; unduly burdensome and expensive to answer
as presented; unlimited in scope; is not reasonably calculated to lead to the
discovery of admissible evidence; is duplicative of request numbers 15 and 16 of
Plaintiffs’ first requests for production; seeks documents previously produced;
seeks documents protected by attorney-client privilege; seeks documents
protected by attorney-work product privilege; and exceeds the permissible scope
of discovery. Robinson further objects to the extent that this request seeks
documents protected by the work product privilege, the trade secret privilege
and/or protective orders and confidentiality agreements in other cases. Because
Plaintiff has not alleged a specific theory as to what Plaintiff contends caused the
accident, it is impossible to determine if Robinson has documents responsive to so
broad a request which might actually be discoverable in this case. To the extent
Plaintiff articulates a theory of causation and/or narrows the scope of this request,
Robinson reserves the right to supplement this response and produce documents
in its possession which are non-objectionable, non-privileged, responsive to this
request and pertain to the accident aircraft and/or the subject matter of this
lawsuit.

REQUEST FOR PRODUCTION NO. 15: All documents, correspondence, and
communications (including emails) pertaining to any accident reconstruction
relative to any case involving a Robinson R22 helicopter in the last twelve years.

As written, the request seeks production of every single documents relating
to any R22 helicopter crash, in any jurisdiction in the world, for any reason
whatsoever, regardless of the cause of the crash and/or any material



                                                                                  R0582
connection to any issue in the present case, whether the investigation and/or
accident presents the same or similar issues to the present case, or are
factually similar to the present case. Additionally, the request seeks
documents and information that is not in Robinson’s active or constructive
possession or control and/or may be subject to a protective order,
confidential settlement agreement, or on-going litigation in another
jurisdiction.

RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is overly broad; vague; unduly burdensome and expensive to answer
as presented; unlimited in scope; not reasonably limited in time; seeks
confidential information; is not reasonably calculated to lead to the discovery of
admissible evidence; seeks documents protected by attorney-client privilege;
seeks documents protected by attorney-work product privilege; seeks documents
containing confidential information; seeks documents not within the actual or
constructive control of this party; and exceeds the permissible scope of discovery.
Robinson further objects to the extent that this request seeks documents unrelated
to the accident aircraft without any showing of substantial similarity of design or
occurrence. Robinson further objects to the extent that this request seeks
documents protected by the work product privilege, the trade secret privilege
and/or protective orders and confidentiality agreements in other cases. Because
Plaintiff has not alleged a specific theory as to what Plaintiff contends caused the
accident, it is impossible to determine if Robinson has documents responsive to so
broad a request which might actually be discoverable in this case. To the extent
Plaintiff articulates a theory of causation and/or narrows the scope of this request,
Robinson reserves the right to supplement this response and produce documents
in its possession which are non-objectionable, non-privileged, responsive to this
request and pertain to the accident aircraft and/or the subject matter of this
lawsuit.

REQUEST FOR PRODUCTION NO. 16: All documents, correspondence, and
communications (including emails) that have discussed, analyzed, and/or
concluded the possible cause(s) of the crash subject of this suit.

RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is overly broad; vague; unduly burdensome and expensive to answer
as presented; unlimited in scope; is not reasonably calculated to lead to the
discovery of admissible evidence; is duplicative of request numbers 15 and 16 of
Plaintiffs’ first requests for production; seeks documents previously produced;
seeks documents protected by attorney-client privilege; seeks documents
protected by attorney-work product privilege; seeks documents not within the




                                                                                  R0583
actual or constructive control of this party; calls for a legal conclusion; and
exceeds the permissible scope of discovery. Robinson further objects to the extent
that this request seeks documents protected by the work product privilege and the
trade secret privilege. Robinson reserves the right to supplement this response and
produce documents in its possession which are non-objectionable, non-privileged,
responsive to this request.

REQUEST FOR PRODUCTION NO. 17: All documents, correspondence, and
communications (including emails) that have discussed the analytics,
investigations and/or conclusions regarding cause(s) of crashes in which
Robinson R-22 helicopters have been involved during the last twelve years.

As written, the request seeks production of documents relating to any R22
helicopter crash, in any jurisdiction in the world, for any reason whatsoever,
regardless of the cause of the crash and/or any material connection to any
issue in the present case, whether the investigation and/or accident presents
the same or similar issues to the present case, or are factually similar to the
present case. Additionally, the requests seeks documents and information
that is not in Robinson’s active or constructive possession or control and/or
may be subject to a protective order, confidential settlement agreement, or
on-going litigation in another jurisdiction.

RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is overly broad; vague; unduly burdensome and expensive to answer
as presented; unlimited in scope; not reasonably limited in time; seeks
confidential information; is not reasonably calculated to lead to the discovery of
admissible evidence; seeks documents protected by attorney-client privilege;
seeks documents protected by attorney-work product privilege; seeks documents
containing confidential information; seeks documents not within the actual or
constructive control of this party; and exceeds the permissible scope of discovery.
Robinson further objects to the extent that this request seeks documents unrelated
to the accident aircraft without any showing of substantial similarity of design or
occurrence. Robinson further objects to the extent that this request seeks
documents protected by the work product privilege, the trade secret privilege
and/or protective orders and confidentiality agreements in other cases. Because
Plaintiff has not alleged a specific theory as to what Plaintiff contends caused the
accident, it is impossible to determine if Robinson has documents responsive to so
broad a request which might actually be discoverable in this case. To the extent
Plaintiff articulates a theory of causation and/or narrows the scope of this request,
Robinson reserves the right to supplement this response and produce documents
in its possession which are non-objectionable, non-privileged, responsive to this




                                                                                  R0584
request and pertain to the accident aircraft and/or the subject matter of this
lawsuit.

REQUEST FOR PRODUCTION NO. 18: A full and complete copy of the
operating manual pertaining to the Robinson R22 helicopter model.

This information has been provided to Plaintiffs as it is kept during the
ordinary course of business and is available for inspection and/or copying at
Plaintiffs’ convenience, pursuant to Tex. R. Civ. P. 196.3.

RESPONSE: This is publically              available   on    Robinson’s    website:
http://www.robinsonheli.com/#

REQUEST FOR PRODUCTION NO. 19: A full and complete copy of the
operating manual pertaining to the Robinson R44 helicopter model.

This information has been provided to Plaintiffs as it is kept during the
ordinary course of business and is available for inspection and/or copying at
Plaintiffs’ convenience, pursuant to Tex. R. Civ. P. 196.3.

RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is not reasonably calculated to lead to the discovery of admissible
evidence.

Subject to, but without waiving any of the foregoing objections, This is publically
available on Robinson’s website: http://www.robinsonheli.com/#

REQUEST FOR PRODUCTION NO. 20: A full and complete copy of your
corporate policies and procedures, including any mission statements, code of
conduct, and/or any statements covering business ethics and safety procedures for
your company.

The requested information is wholly irrelevant to the issues in the present
case. The request as written is vastly overbroad and requests everything
from Robinson’s dress code, to accounting procedures, and everything in
between. Moreover, Robinson’s design and production regulations are
dictated by the FAA.

RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is overly broad; vague; ambiguous; unduly burdensome; unlimited in
scope or time; is not reasonably calculated to lead to the discovery of admissible
evidence; is propounded for the purpose of harassment; seeks information that is
confidential, proprietary and contains trade secrets; and exceeds the permissible



                                                                                R0585
scope of discovery.

REQUEST FOR PRODUCTION NO. 21: All documents, correspondence,
and/or communications submitted to NTSB during the last twelve years which
involve R-22 helicopter crashes resulting in personal injury or death.

As written, the request seeks production of documents relating to any R22
helicopter crash, in any jurisdiction in the world, for any reason whatsoever,
regardless of the cause of the crash and/or any material connection to any
issue in the present case, whether the investigation and/or accident presents
the same or similar issues to the present case, or are factually similar to the
present case. Additionally, the request is not limited to documents submitted
to the NTSB by Robinson, but rather any individual or entity in the world.
The request further seeks documents and information that is not in
Robinson’s active or constructive possession or control and/or may be
subject to a protective order, confidential settlement agreement, or on-going
litigation in another jurisdiction.

RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is overly broad; vague; unduly burdensome and expensive to
produce as presented; not reasonably limited in scope or time; is not reasonably
calculated to lead to the discovery of admissible evidence; is propounded for the
purpose of harassment; and exceeds the permissible scope of discovery. Robinson
further objects to the extent that this request seeks documents unrelated to the
accident aircraft without any showing of substantial similarity of design or
occurrence. Robinson further objects to the extent that this request seeks
documents protected by the work product privilege, the trade secret privilege
and/or protective orders and confidentiality agreements in other cases. Because
Plaintiff has not alleged a specific theory as to what Plaintiff contends caused the
accident, it is impossible to determine if Robinson has documents responsive to so
broad a request which might actually be discoverable in this case. To the extent
Plaintiff articulates a theory of causation and/or narrows the scope of this request,
Robinson reserves the right to supplement this response and produce documents
in its possession which are non-objectionable, non-privileged, responsive to this
request and pertain to the accident aircraft and/or the subject matter of this
lawsuit.

REQUEST FOR PRODUCTION NO. 22: All witness statements that were
obtained relative to the incident subject of this suit.

Robinson has previously produced the RHC Accident Report in connection
with the crash the subject of this suit.



                                                                                  R0586
RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is vague, overly broad, duplicative of Plaintiffs’ requests for
disclosures; and seeks information not within the actual or constructive control of
this party.

Subject to, but without waiving any of the foregoing objections, Robinson states
that it will supplement this response and will produce documents in its possession
which are non-objectionable, non-privileged, responsive to this request and
pertain to the accident aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 23: All reports, memos, conclusions,
and/or documents that Robinson maintains suggest pilot error occurred during the
crash subject of this suit.

Robinson has previously produced the RHC Accident Report in connection
with the crash the subject of this suit.

RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is overly broad; vague; unduly burdensome and expensive to answer
as presented; unlimited in scope; is not reasonably calculated to lead to the
discovery of admissible evidence; seeks documents previously produced; seeks
documents protected by attorney-client privilege; seeks documents protected by
attorney-work product privilege; and exceeds the permissible scope of discovery.

Subject to, but without waiving any of the foregoing objections, Robinson states
that it will supplement this response and will produce documents in its possession
which are non-objectionable, non-privileged, responsive to this request and
pertain to the accident aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 24: All documents addressing or
discussing the belt drive system and power failures associated with the Robinson
R22 helicopter model.

The request, as written, requests over thirty years of engineering work
product, as well as service difficulty and incident information, which is
maintained by the FAA and the NTSB, not Robinson.

RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is overly broad; vague; unduly burdensome and expensive to
produce as presented; not reasonably limited in scope or time; is not reasonably
calculated to lead to the discovery of admissible evidence; is propounded for the
purpose of harassment; seeks information that is confidential, proprietary and




                                                                                R0587
contains trade secrets; and exceeds the permissible scope of discovery. Robinson
further objects to the extent that this request seeks documents unrelated to the
accident aircraft without any showing of substantial similarity of design or
occurrence. Robinson further objects to the extent that this request seeks
documents protected by the work product privilege, the trade secret privilege
and/or protective orders and confidentiality agreements in other cases. Because
Plaintiff has not alleged a specific theory as to what Plaintiff contends caused the
accident, it is impossible to determine if Robinson has documents responsive to so
broad a request which might actually be discoverable in this case. To the extent
Plaintiff articulates a theory of causation and/or narrows the scope of this request,
Robinson reserves the right to supplement this response and produce documents
in its possession which are non-objectionable, non-privileged, responsive to this
request and pertain to the accident aircraft and/or the subject matter of this
lawsuit.

REQUEST FOR PRODUCTION NO. 25: A full and complete copy of all
service bulletins and safety notices issued for Robinson R-22 helicopters and
Robinson R-44 helicopters during the last 12 years.

This information has been provided to Plaintiffs as it is kept during the
ordinary course of business and is available for inspection and/or copying at
Plaintiffs’ convenience, pursuant to Tex. R. Civ. P. 196.3.

RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is overly broad; not reasonably limited in scope or time; is not
reasonably calculated to lead to the discovery of admissible evidence. Robinson
further objects to the extent that this request seeks documents unrelated to the
accident aircraft without any showing of substantial similarity of design or
occurrence.

Subject to, but without waiving any of the foregoing objections, responsive
documents     are    publically   available   on    Robinson’s     website:
http://www.robinsonheli.com/#

REQUEST FOR PRODUCTION NO. 26: A full and complete copy of all
service bulletins and safety notices withdrawn for the Robinson R-22 helicopter.

This information has been provided to Plaintiffs as it is kept during the
ordinary course of business and is available for inspection and/or copying at
Plaintiffs’ convenience, pursuant to Tex. R. Civ. P. 196.3.

RESPONSE: Robinson objects to the immediately preceding request to the




                                                                                  R0588
extent that it is overly broad; not reasonably limited in scope or time; is not
reasonably calculated to lead to the discovery of admissible evidence. Robinson
further objects to the extent that this request seeks documents unrelated to the
accident aircraft without any showing of substantial similarity of design or
occurrence.

Subject to, but without waiving any of the foregoing objections, responsive
documents     are    publically   available   on    Robinson’s     website:
http://www.robinsonheli.com/#

REQUEST FOR PRODUCTION NO. 27: Final engineering drawings which
describe and identify the R-22 helicopter such as that involved in the incident
subject of this suit, including part drawings, depictions of the configuration,
specified tolerances, U.S. Government and Robinson Helicopter Co., Inc.
specifications, engineering orders, "Operation Sheet" a/k/a Outside Data Sheet
setting out required specific tooling, inspection requirements, finish coating,
process specifications, identification requirements, packaging requirements and
any special facilities required for production. This request includes the supporting
documentation for the power transfer system and fuel system of the R-22,
including belt drive system, fuel tank location, fuel tank liners, clutch system and
wiring diagram.

The request, as written, requires over 30 years of engineering work product
which includes each and every document describing the design, engineering,
and build information for the entire helicopter and each and every
component. Not only is this request vague, oppressive, and harassing,
producing such documents would be potentially catastrophic to RHC's
ongoing competitive viability in the global market. Further, production of
this breath of documents represents a danger to public safety via the real
potential for the manufacture and sale of substandard counterfeit aircraft
parts.

RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is overly broad; vague; ambiguous; unduly burdensome and
expensive to produce as presented; not reasonably limited in scope or time; is not
reasonably calculated to lead to the discovery of admissible evidence; is
propounded for the purpose of harassment; seeks information that is confidential,
proprietary and contains trade secrets; and exceeds the permissible scope of
discovery. Robinson further objects to the extent that this request seeks
documents unrelated to the accident aircraft without any showing of substantial
similarity of design or occurrence.




                                                                                 R0589
REQUEST FOR PRODUCTION NO. 28: All documents, correspondence, and
communications (including emails) pertaining to all belt manufacturing changes,
including changes from Gates to any other manufacturer, involving the Robinson
R22 helicopter model from 2003 to the present.

As written, the request seeks confidential information, trade secrets, and
information protected by attorney work product privilege. Further, these
documents are not maintained by Robinson as they relate to a supplier who
has not been a current supplier for many years.

RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is overly broad; vague; ambiguous; unduly burdensome and
expensive to produce as presented; not reasonably limited in scope or time; is not
reasonably calculated to lead to the discovery of admissible evidence; is
propounded for the purpose of harassment; seeks information that is confidential,
proprietary and contains trade secrets; and exceeds the permissible scope of
discovery. Because Plaintiff has not alleged a specific theory as to what Plaintiff
contends caused the accident, it is impossible to determine if Robinson has
documents responsive to so broad a request which might actually be discoverable
in this case. To the extent Plaintiff articulates a theory of causation and/or narrows
the scope of this request, Robinson reserves the right to supplement this response
and produce documents in its possession which are non-objectionable, non-
privileged, responsive to this request and pertain to the accident aircraft and/or the
subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 29: Records identifying each and every
crash in which any R-22 helicopter models have been involved including but not
limited to crash date, crash location, root cause analysis, investigation materials,
identity of investigators and exact model of helicopter involved from 2003 to the
present.

As written, the request seeks production of documents relating to any R22
helicopter crash, in any jurisdiction in the world, for any reason whatsoever,
regardless of the cause of the crash and/or any material connection to any
issue in the present case, whether the investigation and/or accident presents
the same or similar issues to the present case, or are factually similar to the
present case. Additionally, the request seeks documents and information that
is not in Robinson’s active or constructive possession or control and/or may
be subject to a protective order, confidential settlement agreement, or on-
going litigation in another jurisdiction.




                                                                                   R0590
RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is overly broad; vague; ambiguous; unduly burdensome and
expensive to produce as presented; unlimited in scope; not reasonably limited in
time; is not reasonably calculated to lead to the discovery of admissible evidence;
is propounded for the purpose of harassment; seeks information that is
confidential, proprietary and contains trade secrets; seeks information protected
by attorney-client privilege; seeks information protected by attorney-work product
privilege; seeks documents not within the actual or constructive control of this
party; and exceeds the permissible scope of discovery. Robinson further objects to
the extent that this request seeks documents unrelated to the accident aircraft
without any showing of substantial similarity of design or occurrence.

REQUEST FOR PRODUCTION NO. 30: Documents reflecting the identity of
members of Robinson Helicopter Company, Inc.'s Safety Committee, including
official capacity and/or office held by each, from original establishment of any
committee dealing with helicopter safety of Robinson-manufactured helicopters,
to the present.

This request seeks information wholly irrelevant to the present suit. If
Plaintiffs are attempting to identify persons with knowledge of relevant facts,
Robinson refers Plaintiffs to its Rule 194 disclosures, which is the proper
vehicle for obtaining such information. Additionally, Robinson does not have
a “Safety Committee.”

RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is overly broad; vague; ambiguous; unduly burdensome; unlimited in
scope or time; is not reasonably calculated to lead to the discovery of admissible
evidence; is propounded for the purpose of harassment; seeks information that is
confidential and proprietary; violates third-party’s privacy rights and exceeds the
permissible scope of discovery.

REQUEST FOR PRODUCTION NO. 31: All documents provided to
customers purchasing the R-22 helicopter from Robinson Helicopter Company,
Inc., i.e., warranty information, brochures, guarantees, user guides, etc. from 2003
to the present.

As written, the request seeks documents provided to each and every
purchaser of a R22 helicopter during the last twelve years. The request is not
reasonably tailored to the documents that are typically provided during any
sales transactions, but as written, would include copies of sales contracts,
finance agreements, documents specific to a particular purchaser, etc.
Additionally, the documents requested are either duplicative of other



                                                                                 R0591
requests seeking warranting information, product brochures, etc., or wholly
irrelevant to the present suit. Additionally, the request seeks information not
within the active or constructive control of Robinson. Robinson’s helicopters
are sold to customers via dealers. Beyond the manuals (previously produced),
Robinson has no way of knowing or discovering what is provided to
individual customers by its dealers.

RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is overly broad; vague; ambiguous; unduly burdensome and
expensive to produce as presented; unlimited in scope; not reasonably limited in
time; is not reasonably calculated to lead to the discovery of admissible evidence;
is propounded for the purpose of harassment; and exceeds the permissible scope
of discovery. Robinson further objects to the extent that this request seeks
documents unrelated to the accident aircraft without any showing of substantial
similarity of design or occurrence.

REQUEST FOR PRODUCTION NO. 29 [sic]: All Exhibit "A's" attached to
any protective order entered on behalf of and/or for the benefit of Robinson
Helicopter Company, Inc., including those executed by consulting witnesses
and/or testifying witnesses who have or may have reviewed documents related to
Robinson R-22 helicopters.

The request seeks information protected by attorney-work product privilege.
Robinson does not maintain organized files of closed cases, making the
request unduly burdensome and expensive to answer as presented.

RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is vague; overly broad; ambiguous; unduly burdensome and
expensive to produce as presented; seeks information protected by attorney-client
privilege; seeks information protected by attorney-work product privilege; seeks
information that is confidential, proprietary and contains trade secrets; is not
reasonably calculated to lead to the discovery of admissible evidence; is
propounded for the purpose of harassment; seeks information not within the
actual or constructive control of this party; and exceeds the scope of permissible
discovery. Robinson further objects to the extent that this request seeks
documents unrelated to the accident aircraft without any showing of substantial
similarity of design or occurrence. Robinson further objects to the extent that this
request seeks documents protected by protective orders and confidentiality
agreements in other cases.

REQUEST FOR PRODUCTION NO. 30 [sic]: All documents which reflect
testing of the belt drive system such as that utilized on the Robinson R-22



                                                                                 R0592
helicopter subject of this suit, including but not limited to stretching of belts,
conditioning of belts, instructions for belt replacement, instructions for belt
inspection and instructions for handling any belt "failure."

This request seeks information that has been previously produced and/or
identified. The request also seeks information maintained by the FAA and
NTSB, and thus, not in the actual or constructive control of Robinson.

RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is overly broad; vague; ambiguous; unduly burdensome and
expensive to produce as presented; not reasonably limited in scope or time; is not
reasonably calculated to lead to the discovery of admissible evidence; is
propounded for the purpose of harassment; seeks information that is confidential,
proprietary and contains trade secrets; and exceeds the permissible scope of
discovery. Robinson further objects to the extent that this request seeks
documents unrelated to the accident aircraft without any showing of substantial
similarity of design or occurrence.

REQUEST FOR PRODUCTION NO. 31 [sic]: All documents which evidence
and/or reflect instructions for response to rotor power loss while piloting a
Robinson R-22 helicopter.

The documents requested have previously been produced and/or identified in
the Pilot’s Operating Handbook.

RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is overly broad; vague; ambiguous; unduly burdensome and
expensive to produce as presented; not reasonably limited in scope or time; is not
reasonably calculated to lead to the discovery of admissible evidence; is
propounded for the purpose of harassment; seeks information that is confidential,
proprietary and contains trade secrets; and exceeds the permissible scope of
discovery. Robinson further objects to the extent that this request seeks
documents unrelated to the accident aircraft without any showing of substantial
similarity of design or occurrence.

REQUEST FOR PRODUCTION NO. 32: Information reflecting the net worth
of Robinson Helicopter Company, Inc.

RESPONSE: Robinson objects to the immediately preceding request to the
extent that is seeks privileged financial records which are highly sensitive, and
their confidentiality is necessary to Robinson’s competitive advantage and
continued viability. Robinson further objects to the extent that the request seeks




                                                                               R0593
information that is not relevant to any of the current issues of liability and
causation; is not reasonably calculated to lead to the discovery of admissible
evidence; and is duplicative of request number 22 of Plaintiffs’ first set of
requests for production. Further, there is no public policy reason for this
information to be released as it only concerns the financial status of one
defendant, and implicates no public safety or other relevant issue. Robinson
incorporates by reference its prior briefing to the Trial Court and the Court of
Appeals on this issue.

REQUEST FOR PRODUCTION NO. 33: All documents exchanged between
Robinson Helicopter Company, Inc. and Helicopter Services, Inc. which resulted
in HSI becoming a factory-authorized Robinson Helicopter Service Center.

The information sought in this request has been previously produced to the
extent it is maintained by Robinson.

RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is overly broad; vague; ambiguous; unduly burdensome and
expensive to produce as presented; not reasonably limited in scope or time; is not
reasonably calculated to lead to the discovery of admissible evidence; is
propounded for the purpose of harassment; seeks information that is confidential,
proprietary and contains trade secrets; and exceeds the permissible scope of
discovery.

REQUEST FOR PRODUCTION NO. 34: All documents which evidence
inspections, reviews, audits or any other documents submitted by HSI to
Robinson in order to maintain its designation with Robinson Helicopter
Company, Inc.

The information sought in this request has been previously produced to the
extent it is maintained by Robinson.

RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is overly broad; vague; ambiguous; unduly burdensome and
expensive to produce as presented; not reasonably limited in scope or time; is not
reasonably calculated to lead to the discovery of admissible evidence; is
propounded for the purpose of harassment; seeks information that is confidential,
proprietary and contains trade secrets; and exceeds the permissible scope of
discovery.

REQUEST FOR PRODUCTION NO. 35: All documents which reflect, depict
and/or outline the training of HSI technicians, service and/or repair personnel, by




                                                                                R0594
Robinson Helicopter Company, Inc. personnel and/or its representatives,
authorizing HSI to service the R-22 helicopter in question.

There are no documents responsive to this request other than the
information contained in the Robinson maintenance manual, which has
previously been produced and/or identified.

RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is overly broad; vague; ambiguous; unduly burdensome and
expensive to produce as presented; not reasonably limited in scope or time; is not
reasonably calculated to lead to the discovery of admissible evidence; is
propounded for the purpose of harassment; seeks information that is confidential,
proprietary and contains trade secrets; and exceeds the permissible scope of
discovery.

REQUEST FOR PRODUCTION NO. 36: All photographs of post-crash R-22
helicopters from 2003 through the present.

As written, the request seeks production of documents relating to any R22
helicopter crash, in any jurisdiction in the world, for any reason whatsoever,
regardless of the cause of the crash and/or any material connection to any
issue in the present case, whether the investigation and/or accident presents
the same or similar issues to the present case, or are factually similar to the
present case. Additionally, the requests seeks documents and information
that is not in Robinson’s active or constructive possession or control and/or
may be subject to a protective order, confidential settlement agreement, or
on-going litigation in another jurisdiction.

RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is overly broad; vague; ambiguous; unduly burdensome and
expensive to produce as presented; not reasonably limited in scope or time; is not
reasonably calculated to lead to the discovery of admissible evidence; is
propounded for the purpose of harassment; seeks information that is confidential;
seeks information not within the actual or constructive control of this party; and
exceeds the permissible scope of discovery.

REQUEST FOR PRODUCTION NO. 37: Produce all documentation
evidencing and/or reflecting post-crash fuel fed fires from 2003 through the
present, involving R-22 and/or R-44 helicopters.

As written, the request seeks production of documents relating to any
helicopter crash, in any jurisdiction in the world, for any reason whatsoever,




                                                                               R0595
regardless of the cause of the crash and/or any material connection to any
issue in the present case, whether the investigation and/or accident presents
the same or similar issues to the present case, or are factually similar to the
present case. Additionally, the requests seeks documents and information
that is not in Robinson’s active or constructive possession or control and/or
may be subject to a protective order, confidential settlement agreement, or
on-going litigation in another jurisdiction. Robinson further objects on the
basis that the request seeks information relating to model R44 helicopters,
however, the accident aircraft was not a R44.

RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is overly broad; vague; ambiguous; unduly burdensome and
expensive to produce as presented; not reasonably limited in scope or time; is not
reasonably calculated to lead to the discovery of admissible evidence; is
propounded for the purpose of harassment; seeks information that is confidential;
seeks information not within the actual or constructive control of this party; and
exceeds the permissible scope of discovery. Robinson further objects to the extent
that this request seeks documents protected by the attorney-client and work
product privileges, the trade secret privilege and/or protective orders and
confidentiality agreements in other cases. Because Plaintiff has not alleged a
specific theory as to what Plaintiff contends caused the accident, it is impossible
to determine if Robinson has documents responsive to so broad a request which
might actually be discoverable in this case. To the extent Plaintiff articulates a
theory of causation and/or narrows the scope of this request, Robinson reserves
the right to supplement this response and produce documents in its possession
which are non-objectionable, non-privileged, responsive to this request and
pertain to the accident aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 38: All deposition transcripts of the
following individuals, which are maintained by Robinson Helicopter Company,
Inc. and/or its counsel:

a. Robert McSwain, McSwain Engineering, Inc.
b. William "Bill" Carden, McSwain Engineering, Inc.
c. Sri Kumar, Ph.D., Safety Research Institute
d. Colin Sommer, Aeroscope, Inc.
e. WilliamS. Lawrence, Colonel USMC (Ret' d), ConsulAir, Inc.
f. Joseph L. Burton, M.D.
g. Dr. Kenneth Orloff, Orloff Consulting




                                                                                R0596
Robinson does not maintain organized files of closed cases, making the
request unduly burdensome and expensive to answer as presented.

RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is not reasonably limited in scope or time; is not reasonably
calculated to lead to the discovery of admissible evidence; is propounded for the
purpose of harassment; seeks information that is protected by attorney-work
product privilege; and exceeds the permissible scope of discovery. Robinson
further objects to the request to the extent that it seeks information unrelated to
the accident aircraft and/or outside the scope of this lawsuit.

REQUEST FOR PRODUCTION NO. 39: To the extent that Robinson
Helicopter Company, Inc. maintains it is self-insured, produce any and all
documents which evidence or reflect all financial limitations and/or restrictions
relative to the incident in question.

RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is overly broad; vague; ambiguous; is duplicative of request number
6 of Plaintiffs’ first set of requests for production; and is duplicative of Plaintiffs’
requests for disclosures.

REQUEST FOR PRODUCTION NO. 40: All documents obtained from the
NTSB including but not limited to photographs, statements and /or conclusions
relative to the R-22 helicopter subject of this litigation.

Robinson has previously produced the RHC Accident Report in connection
with the crash the subject of this suit.

RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is overly broad; vague; ambiguous; unduly burdensome and
expensive to produce as presented; not reasonably limited in scope; and seeks
information not within the actual or constructive control of this party. Robinson
further objects to the extent that this request seeks documents protected by the
work product privilege.

REQUEST FOR PRODUCTION NO. 41: All documents which evidence or
reflect the decision to line, not to line and/or to delay lining the aluminum fuel
tanks of the R-22 Robinson Helicopter with alternative materials.

As written, the request is overly broad and seeks confidential, proprietary,
trade secret information.




                                                                                     R0597
RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is overly broad; vague; ambiguous; unduly burdensome and
expensive to produce as presented; not reasonably limited in scope or time; is not
reasonably calculated to lead to the discovery of admissible evidence; seeks
information that is confidential, proprietary and contains trade secrets; and
exceeds the permissible scope of discovery. Robinson further objects to the extent
that this request seeks documents protected by the work product privilege, the
trade secret privilege and/or protective orders and confidentiality agreements in
other cases. Because Plaintiff has not alleged a specific theory as to what Plaintiff
contends caused the accident, it is impossible to determine if Robinson has
documents responsive to so broad a request which might actually be discoverable
in this case. To the extent Plaintiff articulates a theory of causation and/or narrows
the scope of this request, Robinson reserves the right to supplement this response
and produce documents in its possession which are non-objectionable, non-
privileged, responsive to this request and pertain to the accident aircraft and/or the
subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 42: All documents reflecting the
decision to line, not to line and/or to delay lining the aluminum fuel tanks of the
R-44 Robinson Helicopter with alternative materials.

As written, the request is overly broad and seeks confidential, proprietary,
trade secret information.

RESPONSE: Robinson objects to the immediately preceding request to the
extent that it is overly broad; vague; ambiguous; unduly burdensome and
expensive to produce as presented; not reasonably limited in scope or time; is not
reasonably calculated to lead to the discovery of admissible evidence; seeks
information that is confidential, proprietary and contains trade secrets; and
exceeds the permissible scope of discovery. Robinson further objects to the extent
that this request seeks documents unrelated to the accident aircraft without any
showing of substantial similarity of design or occurrence. More specifically,
Plaintiffs’ request relating to a model that is not even the same model as the
accident aircraft is completely outside the scope of permissible discovery.
Robinson further objects to the extent that this request seeks documents protected
by the work product privilege, the trade secret privilege and/or protective orders
and confidentiality agreements in other cases. Because Plaintiff has not alleged a
specific theory as to what Plaintiff contends caused the accident, it is impossible
to determine if Robinson has documents responsive to so broad a request which
might actually be discoverable in this case. To the extent Plaintiff articulates a
theory of causation and/or narrows the scope of this request, Robinson reserves




                                                                                   R0598
       the right to supplement this response and produce documents in its possession
       which are non-objectionable, non-privileged, responsive to this request and
       pertain to the accident aircraft and/or the subject matter of this lawsuit.

       REQUEST FOR PRODUCTION NO. 43: All maintenance manuals associated
       with the Robinson R-22 Beta distributed during the regular course of business by
       Robinson Helicopter Company, Inc. over the last twelve years.

       The most current information responsive to this request has been provided to
       Plaintiffs as it is kept during the ordinary course of business and is available
       for inspection and/or copying at Plaintiffs’ convenience, pursuant to Tex. R.
       Civ. P. 196.3.

       RESPONSE: Robinson objects to the immediately preceding request to the
       extent that it is overly broad; not reasonably limited in scope or time; is not
       reasonably calculated to lead to the discovery of admissible evidence. Robinson
       further objects to the extent that this request seeks documents unrelated to the
       accident aircraft without any showing of substantial similarity of design or
       occurrence.

       Subject to, but without waiving any of the foregoing objections, responsive
       documents     are    publically   available   on    Robinson’s     website:
       http://www.robinsonheli.com/#

       By reason of the foregoing, Plaintiffs’ Motion to Compel should be denied in all respects

and Robinson’s objections to Plaintiffs’ requests for production should be sustained.

                                          IV.
                                 CONCLUSION AND PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendant, Robinson Helicopter Company,

Inc. respectfully requests that Plaintiffs’ Motion to Compel Responses to Plaintiffs’ Second

Requests for Production be denied in all respects, that the Court sustain Robinson’s objections to

Plaintiffs’ Second Requests for Production, Robinson be awarded attorneys’ fees and costs in

responding to the present motion, and that Robinson be granted such other and further relief,

both at law and in equity, to which it may show itself justly entitled.




                                                                                        R0599
                                                    Respectfully submitted,

                                                    COATS & EVANS, P.C.

                                                    /s/ George Andrew Coats
                                                    George Andrew Coats
                                                    Texas Bar No. 00783846
                                                    Email: coats@texasaviationlaw.com
                                                    Gary Linn Evans
                                                    Texas Bar No. 00795338
                                                    Email: evans@texasaviationlaw.com
                                                    P.O. Box 130246
                                                    The Woodlands, TX 77393-0246
                                                    Telephone: 281-367-7732
                                                    Facsimile: 281-367-8003

                                                    Attorneys for Defendant
                                                    Robinson Helicopter Company, Inc.

                               CERTIFICATE OF SERVICE

       I certify that pursuant to Rule 21a of The Texas Rules of Civil Procedure a true a correct
copy of the foregoing instrument has been delivered to all counsel of record on this the 12th day
of August, 2015.

MARK T. MURRAY                                             Via Electronic Filing
STEVENSON & MURRAY
24 Greenway Plaza, Suite 750
Houston, Texas 77046
713-622-3223
713-622-3224 Fax
mmurray@johnstevensonlaw.com

DON SWAIM                                                  Via Electronic Filing
CUNNINGHAM SWAIM, LLP
7557 Rambler Road, Ste. 440
Dallas, Texas 75231
214-646-1495
dswaim@cunninghamswaim.com
                                            /s/ George Andrew        Coats
                                            George Andrew Coats




                                                                                       R0600
                                                                                     EXHIBIT "A"




Post Office Box 130246                                                                   Office: (281) 367-7732
The Woodlands, Texas 77393-0246                                                       Facsimile: (281) 367-8003

George Andrew (“Drew”) Coats                                                             Direct: (832) 541-8134
Coats@TexasAviationLaw.com

                                                 July 3, 2015

   Honorable Mike Miller
   Attn: Gabriela DeLaRosa
   11th Judicial District Court
   Harris County Civil Courthouse
   201 Caroline, 9th Floor
   Houston, TX 77084

            Re:     Cause No. 2014-34635; Nathan S. Ates, et al v. Robinson Helicopter Company,
                    Inc., et al; In the 11th Judicial District Court of Harris County, Texas

   Dear Judge Miller:

          In response to Plaintiff’s letter of June 30, 2015 and proposed Orders on Plaintiff’s
   Motion to Compel, Defendant, Robinson Helicopter Company, Inc. (“Robinson”) submits the
   following for the Court’s consideration.

          An order sustaining and/or overruling Defendant’s objections to Plaintiff’s discovery
   request should not be entered at this time because all arguments on the objections were passed at
   the May 11, 2015 hearing and were not presented to the Court.

          Additionally, Robinson has produced a significant number of documents since the May
   11, 2015 hearing and anticipates serving amended discovery responses within the next week.

                                                           Sincerely,

                                                           COATS & EVANS, P.C.

                                                           /s/ George Andrew Coats

                                                           George Andrew “Drew” Coats


   cc:      Mark T. Murray, Stevenson & Murray, via electronic filing
            Don Swaim, Rose Walker LLP, via electronic filing



                                          www.TexasAvaiationLaw.com
                                                                                             R0601
                                                                  EXHIBIT "B"

                                   NO. 2014-34635

NATHAN S. ATES, Individually and as          §   IN THE DISTRICT COURT
Personal Representative of the Estate of     §
Joyce A. Ates, Deceased; SONIA ATES          §
and NATHAN M. ATES,                          §
                                             §
      Plaintiff,                             §
                                             §   11TH JUDICIAL DISTRICT
               vs.                           §
                                             §
ROBINSON HELICOPTER COMPANY,                 §
INC.; HELICOPTER SERVICES, INC.; and         §
the Estate of CHRISTOPHER YEAGER,            §
                                             §   HARRIS COUNTY, TEXAS
      Defendants.

       DEFENDANT ROBINSON HELICOPTER COMPANY, INC.’S AMENDED
                    OBJECTIONS AND RESPONSES
              TO PLAINTIFFS’ FIRST DISCOVERY REQUESTS

      Pursuant to the Texas Rules of Civil Procedure, Defendant ROBINSON

HELICOPTER COMPANY, INC. ("Robinson") hereby serves this its Amended

Responses Plaintiffs NATHAN S. ATES’, Individually and as Personal Representative of

the Estate of Joyce A. Ates, Deceased; SONIA ATES and NATHAN M. ATES

(“Plaintiffs’”) First Discovery Requests for the purpose of this action only without

admitting in any way or to any extent the relevance to this cause of action or the

admissibility as evidence of any statement or document provided herein, and without

prejudice to subsequently discovered facts or information relevant to these requests.

Robinson’s discovery is not completed at this time, and, as such defendant reserves the

right to supplement any and all responses herein by reason of subsequently discovered

information.

                              GENERAL OBJECTIONS

      Robinson submits the following general objections to Plaintiffs’ Instructions,




                                                                              R0602
Definitions and Discovery Requests which apply to each and every request contained in

Plaintiffs’ Discovery Requests to Robinson. For convenience, these general objections

are set forth below and are not necessarily repeated after each request. The assertion

of the same, similar or additional objections to a specific request does not waive any of

Robinson’s general objections as set forth below:

       1.     Robinson respectfully objects to Plaintiffs’ Discovery Requests insofar as

they seek to expand the scope of, or impose upon Robinson obligations greater than

those required by the applicable rules of the Rules of Civil Procedure and/or applicable

orders of this Court.

       2.     Robinson reserves the right to challenge the competency, relevancy and

admissibility, at trial or any subsequent proceeding, in this or any other action, of any

information produced in response to Plaintiffs’ Discovery Requests.

       3.     Robinson respectfully objects to Plaintiffs’ Discovery Requests insofar as

they are directed to or made on behalf of entities or persons who are not parties to this

case or over whom Robinson has no control.

       4.     Robinson respectfully objects to Plaintiffs’ Discovery Requests on the

grounds that they are ambiguous, vague, overly broad, oppressive and unduly

burdensome, and seek information which is neither relevant nor reasonably calculated

to lead to discovery of admissible evidence.

       5.     Robinson bases its responses on information currently available to it, after

reasonable inquiry, and Robinson reserves the right to amend and/or supplement its

objections and responses to conform to information and documents which may be

obtained through ongoing discovery and investigation, in accordance with the Rules of




                                                                                R0603
Civil Procedure governing discovery.

       6.       Robinson respectfully objects to Plaintiffs’ Discovery Requests insofar as

they attempt to elicit protected documents or information subject to the attorney client

privilege; the work product doctrine; a joint or common defense privilege; the

confidentiality of documents containing the impressions, conclusions, opinions, legal

research or theories of Robinson or its attorneys; or seeks materials prepared in

anticipation of litigation or information that is proprietary in nature. Robinson asserts

each and every one of the foregoing privileges and protections applicable to the

information sought to the fullest extent provided by law, applicable rules, current and

future case management orders.

       7.       Robinson respectfully objects to Plaintiffs’ Discovery Requests to the

extent that they seek documents or information not within Robinson’s possession,

custody or control.

       8.       Robinson respectfully objects to Plaintiffs’ Discovery Requests to the

extent that they seek information or documents constituting trade secrets, or other

confidential,    research,   development,   commercial,     financial   and/or   proprietary

information.

       9.       Robinson respectfully objects to Plaintiffs’ Discovery Requests insofar as

they seek information which is within Plaintiffs’ knowledge, possession, custody or

control, or otherwise accessible to Plaintiffs from other sources with substantially the

same or greater facility than Robinson.

       10.      Robinson respectfully objects to Plaintiffs’ Discovery Requests to the

extent that they are unlimited in time, or otherwise not limited to a time frame relevant to




                                                                                  R0604
this litigation, and to Robinson’s products at issue in this case, on the grounds that such

requests seek documents neither relevant to the subject matter of the litigation, nor

reasonably calculated to lead to the discovery of admissible evidence.

       11.    Robinson respectfully objects to Plaintiffs’ Discovery Requests to the

extent that they include contention interrogatories that solicit premature responses

before the close of discovery.

                            OBJECTIONS TO DEFINITIONS

       Robinson makes the following specific objections to Plaintiffs’ definitions, which

objections are incorporated into all of Robinson’s responses to Plaintiffs’ Discovery

Requests where applicable. Any omission to refer specifically to such objections to

Plaintiffs’ definitions and instructions shall not be deemed a waiver of such objections.

       Robinson respectfully objects to Plaintiffs’ definition of “you,” “your” and

“Defendant” on the grounds that it is overly broad, unduly burdensome and to the extent

that Robinson may not be able to ascertain all entities and/or individuals falling within

these definitions. Further, Robinson respectfully objects to Plaintiffs’ definition of “you,”

“your” and “Defendant” to the extent that they seek to expand the scope of, or impose

obligations greater than, those imposed by the Rules of Civil Procedure.




                                                                                   R0605
                           REQUESTS FOR PRODUCTION

       In addition to the documents identified below, Robinson has previously produced

the following documents pursuant to Plaintiffs’ request that Robinson provide copies of

all documents produced in Cause No. 2013-29873, Paula Yeager, et. al. v. Robinson

Helicopter Company, Inc., et. al., in the 129th Judicial Court of Harris County, Texas.

Robinson does not believe the documents are responsive to any of Plaintiffs’ requests

for production, but have produced the documents as a courtesy to Plaintiffs.

   •   R44 Belt Removal Tie Down Test (192-193)
   •   Ferry Pilot Notice – Helicopter Limitations (77)
   •   MLB correspondence, drawings, sample certificates of compliance, purchase
       orders and quotations (149-167)
   •   MLB Corporate Overview (168-191)

REQUEST FOR PRODUCTION NO. 1:

       Original and subsequent design drawings and/or blueprints relating to the engine

and rotor systems of the helicopter model at issue.

RESPONSE:

       Robinson respectfully objects to this request inasmuch as it is overly broad,

vague, ambiguous, oppressive and unduly burdensome and expensive to answer as

presented. Robinson further objects inasmuch as this request seeks information which

is proprietary and contains trade secrets. With waiving these objections, Robinson

responds that it did not manufacture the engine installed in the subject helicopter.

Robinson further responds that if Plaintiff can narrow this request, Robinson will attempt

to provide a response.

AMENDED RESPONSE:

       Robinson objects to the immediately preceding request to the extent that it is




                                                                                R0606
overly broad, vague, ambiguous, oppressive, unduly burdensome and expensive to

answer as presented; seeks information that is confidential, proprietary and contains

trade secrets; constitutes a mere “fishing expedition” prohibited by the Texas Supreme

Court in Lofton v. Martin, 776 S.W.2d 145 (Tex. 1989); and seeks information not within

the actual or constructive control of this party.

       More specifically, Robinson cannot produce the requested documents with

respect to the engine because Robinson did not manufacture the engine and the

requested documents are not within the actual or constructive control of this party.

       Plaintiffs’ request is overly broad in that it is not reasonably limited in scope or

time. More specifically, the request seeks drawings and blue prints that are not specific

to the accident aircraft. Additionally, the requested documents contain information that

is highly sensitive proprietary and protected trade secrets of Robinson. The

confidentiality of such information is necessary to Robinson’s competitive advantage

and continued viability.

       Because Plaintiff has not alleged a specific theory as to what Plaintiff contends

caused the accident, it is impossible to determine if Robinson has documents

responsive to so broad a request which might actually be discoverable in this case. To

the extent Plaintiff articulates a theory of causation and/or narrows the scope of this

request, Robinson reserves the right to supplement this response and produce

documents in its possession which are non-objectionable, non-privileged, responsive to

this request and pertain to the accident aircraft and/or the subject matter of this lawsuit.

       Subject to, but without waiving any of the foregoing objections, and in response

to the foregoing request, Robinson has previously produced the following documents:




                                                                                   R0607
      •   Drawing A190, Rev Z [V-Belt Sets (Source Control)] (148)

REQUEST FOR PRODUCTION NO. 2:

      Documents from 2005 to the present referring to or reflecting any operational

malfunction, testing malfunction or operational failure or defect of any type with the

helicopter model at issue.

RESPONSE:

      Robinson respectfully objects to this request inasmuch as it is overly broad,

vague, ambiguous, oppressive, and contains terms and phrases which are ambiguous

and undefined and unduly burdensome and expensive to answer as presented.

Robinson further objects inasmuch as this request seeks information which is

proprietary and contains trade secrets. Without waiving these objections, if Plaintiff can

narrow this request, Robinson will attempt to provide a response.

AMENDED RESPONSE:

      Robinson objects to the immediately preceding request to the extent that it is

overly broad, vague, ambiguous, oppressive, unduly burdensome and expensive to

answer as presented; unlimited in time and scope; contains terms and phrases which

are ambiguous and undefined; seeks information that is confidential, proprietary and

contains trade secrets; and constitutes a mere “fishing expedition” prohibited by the

Texas Supreme Court in Lofton v. Martin, 776 S.W.2d 145 (Tex. 1989).

      Plaintiffs’ request is overly broad, vague, and ambiguous in that it is not

reasonably limited in scope or time, and seeks information pertaining to any helicopter

other than the one involved in this litigation without reasonable limitation such as

substantial similarity with the facts of this case or substantial similarity of design or




                                                                                R0608
occurrence.

       The requested documents contain information that is highly sensitive proprietary

and protected trade secrets of Robinson. The confidentiality of such information is

necessary to Robinson’s competitive advantage and continued viability.

       Moreover, because Plaintiff has not alleged a specific theory as to what Plaintiff

contends caused the accident, it is impossible to determine if Robinson has documents

responsive to so broad a request which might actually be discoverable in this case. To

the extent Plaintiff articulates a theory of causation and/or narrows the scope of this

request, Robinson reserves the right to supplement this response and produce

documents in its possession which are non-objectionable, non-privileged, responsive to

this request and pertain to the accident aircraft and/or the subject matter of this lawsuit.

       Subject to, but without waiving any of the foregoing objections, and in response

to the foregoing request, Robinson has previously produced the following documents:

       •   R22 Service Bulletins, Service Letters and Robinson Safety Notices

REQUEST FOR PRODUCTION NO. 3:

       Documents referring to or reflecting any changes, alterations, or modifications in

the design instructions or service bulletins for the helicopter model at issue.

RESPONSE:

       Robinson respectfully objects to this Request to the extent that it is overly broad,

vague, ambiguous, oppressive, burdensome, and unlimited with respect to timeframe

and scope.    Robinson further responds that it is not familiar with the term “design

instructions” and as such cannot reasonably provide a response. Without waiving these

objections, Robinson refers to the R22 Maintenance Manual, R22 Service Bulletins and




                                                                                   R0609
R22 Service Letters.    These documents are publicly available for purchase or free

download from Robinson’s website at www.robinsonheli.com.

AMENDED RESPONSE:

      Robinson objects to the immediately preceding request to the extent that it is

overly broad, vague, ambiguous, oppressive, unduly burdensome and expensive to

answer as presented; unlimited in time and scope; contains terms and phrases which

are ambiguous and undefined; seeks information that is confidential, proprietary and

contains trade secrets; and constitutes a mere “fishing expedition” prohibited by the

Texas Supreme Court in Lofton v. Martin, 776 S.W.2d 145 (Tex. 1989).

      Plaintiffs’ request is overly broad, vague, and ambiguous in that it is not

reasonably limited in scope or time, and seeks information pertaining to any helicopter

other than the one involved in this litigation without reasonable limitation such as

substantial similarity with the facts of this case or substantial similarity of design or

occurrence.

      The requested documents contain information that is highly sensitive proprietary

and protected trade secrets of Robinson. The confidentiality of such information is

necessary to Robinson’s competitive advantage and continued viability.

      Moreover, because Plaintiff has not alleged a specific theory as to what Plaintiff

contends caused the accident, it is impossible to determine if Robinson has documents

responsive to so broad a request which might actually be discoverable in this case. To

the extent Plaintiff articulates a theory of causation and/or narrows the scope of this

request, Robinson reserves the right to supplement this response and produce

documents in its possession which are non-objectionable, non-privileged, responsive to




                                                                                R0610
this request and pertain to the accident aircraft and/or the subject matter of this lawsuit.

       Robinson further responds that it is not familiar with the term “design instructions”

and as such cannot reasonably provide a response.

       Subject to, but without waiving any of the foregoing objections, Robinson refers

to the R22 Maintenance Manual, R22 Service Bulletins and R22 Service Letters. These

documents are publicly available for purchase or free download from Robinson’s

website at www.robinsonheli.com. Additionally, in response to the foregoing request,

Robinson has previously produced the following documents:

       •    FAA Form 8110-3 re: Drawing A190, Rev Z (89)

       •    FAA Form 8110-3 re: RTR 009, Rev Z (90)

       •    FAA Form 8110-3 re: RTR 009, Rev B (145)

REQUEST FOR PRODUCTION NO. 4:

       Advertising brochures, safety alerts, safety notices, service bulletins, service

letters, service/technical advisories, promotional literature and the like relating to the

helicopter model at issue.

RESPONSE:

Robinson respectfully objects to this Request to the extent that it is overly broad, vague,

ambiguous, oppressive, burdensome, and unlimited with respect to timeframe and

scope. Without waiving these objections, Robinson refers to the R22 brochure, R22

Maintenance Manual, R22 Service Bulletins, R22 Service Letters and Robinson Safety

Notices. The current R22 brochure, R22 Maintenance Manual, R22 Service Bulletins,

R22 Service Letters, Robinson Safety Notices and Robinson Safety Alerts are publicly

available    for   purchase    or   free   download      from    Robinson’s     website    at




                                                                                   R0611
www.robinsonheli.com.

AMENDED RESPONSE:

         Robinson objects to the immediately preceding request to the extent that it is

overly broad, vague, ambiguous, oppressive, unduly burdensome and expensive to

answer as presented; unlimited in time and scope; seeks information not within the

actual or constructive control of this party; and constitutes a mere “fishing expedition”

prohibited by the Texas Supreme Court in Lofton v. Martin, 776 S.W.2d 145 (Tex.

1989).

         Plaintiffs’ request is overly broad, vague, and ambiguous in that it is not

reasonably limited in scope or time, and seeks information pertaining to any helicopter

other than the one involved in this litigation without reasonable limitation such as

substantial similarity with the facts of this case or substantial similarity of design or

occurrence.

         Moreover, because Plaintiff has not alleged a specific theory as to what Plaintiff

contends caused the accident, it is impossible to determine if Robinson has documents

responsive to so broad a request which might actually be discoverable in this case. To

the extent Plaintiff articulates a theory of causation and/or narrows the scope of this

request, Robinson reserves the right to supplement this response and produce

documents in its possession which are non-objectionable, non-privileged, responsive to

this request and pertain to the accident aircraft and/or the subject matter of this lawsuit.

         Subject to, but without waiving any of the foregoing objections, Robinson refers

to the R22 brochure, R22 Maintenance Manual, R22 Service Bulletins, R22 Service

Letters and Robinson Safety Notices. The current R22 brochure, R22 Maintenance




                                                                                   R0612
Manual, R22 Service Bulletins, R22 Service Letters, Robinson Safety Notices and

Robinson Safety Alerts are publicly available for purchase or free download from

Robinson’s website at www.robinsonheli.com. Additionally, in response to the foregoing

request, Robinson has previously produced the following documents:

       •   R22 Service Bulletins, Service Letters and Robinson Safety Notices

       •   Current R22 brochure

REQUEST FOR PRODUCTION NO. 5:

       Articles, evaluations, reports, case studies, and the like appearing in aviation or

general mechanical engineering periodicals, industry or aviation trade journals, or

governmental or aviation groups relative to or concerning any alleged operational or

testing malfunction or failure in connection with the helicopter model at issue.

RESPONSE:

       Robinson respectfully objects to this Request to the extent that it is overly broad,

vague, ambiguous, oppressive, burdensome, unlimited with respect to timeframe and

scope. Robinson further objects to this Request inasmuch as it seeks documents which

are equally available to the propounding party and it would be as cost-effective for

plaintiffs to acquire information in the hands of third parties as for Robinson to do so.

Without waiving these objections, Robinson responds that it does not maintain any file

or database of these documents.

AMENDED RESPONSE:

       Robinson objects to the immediately preceding request to the extent that it is

overly broad, vague, ambiguous, oppressive, unduly burdensome and expensive to

answer as presented; unlimited in time and scope; seeks information not within the




                                                                                   R0613
actual or constructive control of this party; and seeks information equally available to

Plaintiffs; seeks information that as equally cost-effective for Plaintiffs to acquire as

Robinson; and seeks information not within the active or constructive control of this

party.

         Plaintiffs’ request is overly broad, vague, and ambiguous in that it is not

reasonably limited in scope or time, and seeks information pertaining to any helicopter

other than the one involved in this litigation without reasonable limitation such as

substantial similarity with the facts of this case or substantial similarity of design or

occurrence.

         Subject to, but without waiving any of the foregoing objections, Robinson states

that it does not maintain any file or database of these documents.

REQUEST FOR PRODUCTION NO. 6:

         Contracts and/or policies of insurance which might afford coverage to Defendant

in the event of a verdict for Plaintiff in the above-styled cause, whether primary,

secondary or excess coverage.

RESPONSE:

         Robinson responds that there is no insurance policy that insures Robinson for

claims contained in the subject lawsuit. Robinson has no knowledge of any insurance

policies covering third parties for claims contained in the subject lawsuit.

REQUEST FOR PRODUCTION NO. 7:

         Correspondence between Defendant and Helicopter Services, Inc. regarding the

use, experience, anticipated use, flight use, operational concerns, or otherwise

specifically pertaining to or governing the maintenance, inspection or operation of the




                                                                                R0614
helicopter model at issue and/or the subject helicopter and any components of such

aircraft manufactured or assembled by Defendant.

RESPONSE:

      Robinson respectfully objects to this Request as it is overly broad, vague,

ambiguous, burdensome, and unlimited with respect to timeframe and scope. Without

waiving this objection, Robinson refers Plaintiff to the R22 Pilot’s Operating Handbook,

R22 Illustrated Parts Catalog, and R22 Maintenance Manual. These documents are

publicly available for purchase or free download from Robinson’s website at

www.robinsonheli.com.

AMENDED RESPONSE:

      Robinson objects to the immediately preceding request to the extent that it is

overly broad; vague; ambiguous; unduly burdensome; unlimited in time and scope; and

constitutes a mere “fishing expedition” prohibited by the Texas Supreme Court in Lofton

v. Martin, 776 S.W.2d 145 (Tex. 1989).

      Plaintiffs’ request is overly broad, vague, and ambiguous in that it is not

reasonably limited in scope or time, and seeks information pertaining to any helicopter

other than the one involved in this litigation without reasonable limitation such as

substantial similarity with the facts of this case or substantial similarity of design or

occurrence.

      Moreover, because Plaintiff has not alleged a specific theory as to what Plaintiff

contends caused the accident, it is impossible to determine if Robinson has documents

responsive to so broad a request which might actually be discoverable in this case. To

the extent Plaintiff articulates a theory of causation and/or narrows the scope of this




                                                                                R0615
request, Robinson reserves the right to supplement this response and produce

documents in its possession which are non-objectionable, non-privileged, responsive to

this request and pertain to the accident aircraft and/or the subject matter of this lawsuit.

       Subject to, but without waiving any of the foregoing objections, Robinson refers

Plaintiff to the R22 Pilot’s Operating Handbook, R22 Illustrated Parts Catalog, and R22

Maintenance Manual. These documents are publicly available for purchase or free

download from Robinson’s website at www.robinsonheli.com. Additionally, in response

to the foregoing request, Robinson has previously produced the following documents:

       •   Current Robinson Dealership and Service Center Agreement issued to

           Helicopter Services

       •   2012 Customer Service Correspondence file for Helicopter Services (3-76)

REQUEST FOR PRODUCTION NO. 8:

       For the time period from 2005 to the present, petitions for damages or complaints

filed in any court or comparable administrative tribunal in connection with any lawsuits

against Defendant in which it is alleged or acclaimed that the helicopter model at issue

crashed as a result of design or mechanical failures.

RESPONSE:

       Robinson respectfully objects to this Request to the extent that it is overly broad,

vague, ambiguous, oppressive and burdensome. Robinson further objects to this

request in that it seeks information pertaining to any helicopter other than the one

involved in this litigation without reasonable limitation such as substantial similarity with

the facts of this case, and as such this information is outside the scope of proper

discovery and is not reasonably calculated to lead to discovery of admissible evidence.




                                                                                   R0616
Robinson further objects to this Request to the extent that it seeks information which is

protected by the attorney work product and/or attorney-client privilege. Without waiving

these objections, Robinson responds that it does not maintain any database or

compilation of responsive documents.

AMENDED RESPONSE:

       Robinson objects to the immediately preceding request to the extent that it is

overly broad, vague, ambiguous, oppressive, unduly burdensome and expensive to

answer as presented; is not reasonably calculated to lead to the discovery of admissible

evidence; exceeds the scope of permissible discovery; seeks information protected by

attorney-client privilege; seeks information protected by attorney-work product privilege;

is not reasonably limited in time or scope; and constitutes a mere “fishing expedition”

prohibited by the Texas Supreme Court in Lofton v. Martin, 776 S.W.2d 145 (Tex.

1989); and seeks information not within the actual or constructive control of this party.

       Plaintiffs’ request is overly broad, vague, and ambiguous in that it is not

reasonably limited in scope or time, and seeks information pertaining to any helicopter

other than the one involved in this litigation without reasonable limitation such as

substantial similarity with the facts of this case or substantial similarity of design or

occurrence.

       Subject to, but without waiving any of the foregoing objections, Robinson

responds that it does not maintain any database or compilation of responsive

documents.

REQUEST FOR PRODUCTION NO. 9:

       Maintenance manuals, parts catalogs, price lists and estimated operating costs




                                                                                  R0617
publications prepared by Defendant and sent to distributors, dealers or repair facilities

with respect to appropriate maintenance, inspection and testing of, and parts for, the

helicopter model at issue.

RESPONSE:

      Robinson respectfully objects to this Request as it is overly broad, vague,

ambiguous, burdensome, and unlimited with respect to timeframe and scope. Without

waiving this objection, Robinson refers to the R22 Pilot’s Operating Handbook, R22

Illustrated Parts Catalog and R22 Maintenance Manual. These documents are publicly

available     for   purchase   or   free   download   from    Robinson’s    website    at

www.robinsonheli.com.

AMENDED RESPONSE:

      Robinson objects to the immediately preceding request to the extent that it is

overly broad; vague; ambiguous; unduly burdensome; unlimited in time and scope; and

is not reasonably calculated to lead to the discovery of admissible evidence.

      Plaintiffs’ request is overly broad, vague, and ambiguous in that it is not

reasonably limited in scope or time, and seeks information pertaining to any helicopter

other than the one involved in this litigation without reasonable limitation such as

substantial similarity with the facts of this case or substantial similarity of design or

occurrence.

      Moreover, because Plaintiff has not alleged a specific theory as to what Plaintiff

contends caused the accident, it is impossible to determine if Robinson has documents

responsive to so broad a request which might actually be discoverable in this case. To

the extent Plaintiff articulates a theory of causation and/or narrows the scope of this




                                                                                R0618
request, Robinson reserves the right to supplement this response and produce

documents in its possession which are non-objectionable, non-privileged, responsive to

this request and pertain to the accident aircraft and/or the subject matter of this lawsuit.

       Subject to, but without waiving any of the foregoing objections, Robinson refers

to the R22 Pilot’s Operating Handbook, R22 Illustrated Parts Catalog and R22

Maintenance Manual. These documents are publicly available for purchase or free

download from Robinson’s website at www.robinsonheli.com. Additionally, in response

to the foregoing request, Robinson has previously produced the following documents:

       •   Pages 7.50 and 7.52 of the R22 Maintenance Manual (1-2)

       •   Excerpts from R22 Maintenance Manual (78, 79, 81-88)

REQUEST FOR PRODUCTION NO. 10:

       Service difficulty reports generated by Defendant and submitted to any field

operatives, dealers, maintenance facilities and distributors with respect to the helicopter

model at issue and/or any of its components.

RESPONSE:

       Robinson responds that Service Difficulty Reports are not generated by

Robinson, and such documents are received and maintained by the FAA and are not

within Robinson’s custody or control.

AMENDED RESPONSE:

       Robinson objects to the immediately preceding request to the extent that it seeks

information not within the actual or constructive control of this party; calls for the

creation of a nonexistent document; is overly broad; vague; ambiguous; unduly

burdensome; unlimited in time and scope; and is not reasonably calculated to lead to




                                                                                   R0619
the discovery of admissible evidence.

       Plaintiffs’ request is overly broad, vague, and ambiguous in that it is not

reasonably limited in scope or time, and seeks information pertaining to any helicopter

other than the one involved in this litigation without reasonable limitation such as

substantial similarity with the facts of this case or substantial similarity of design or

occurrence.

       Subject to, but without waiving any of the foregoing objections, Robinson states

that Service Difficulty Reports are not generated by Robinson, and such documents are

received and maintained by the FAA.

REQUEST FOR PRODUCTION NO. 11:

       Notices of malfunction or defect reports reported to the FAA or NTSB which in

any way relate to tail rotor effectiveness in the helicopter model at issue.

RESPONSE:

       Robinson responds that this Request seeks documents maintained by the FAA,

and not in Robinson’s custody or control.

AMENDED RESPONSE:

       Robinson objects to the immediately preceding request to the extent that it seeks

information not within the actual or constructive control of this party; is overly broad;

vague; ambiguous; unduly burdensome; unlimited in time and scope; and is not

reasonably calculated to lead to the discovery of admissible evidence.

       Plaintiffs’ request is overly broad, vague, and ambiguous in that it is not

reasonably limited in scope or time, and seeks information pertaining to any helicopter

other than the one involved in this litigation without reasonable limitation such as




                                                                                R0620
substantial similarity with the facts of this case or substantial similarity of design or

occurrence.

       Moreover, because Plaintiff has not alleged a specific theory as to what Plaintiff

contends caused the accident, it is impossible to determine if Robinson has documents

responsive to so broad a request which might actually be discoverable in this case. To

the extent Plaintiff articulates a theory of causation and/or narrows the scope of this

request, Robinson reserves the right to supplement this response and produce

documents in its possession which are non-objectionable, non-privileged, responsive to

this request and pertain to the accident aircraft and/or the subject matter of this lawsuit.

       Subject to, but without waiving any of the foregoing objections, Robinson states

that such documents are maintained by the FAA and/or NTSB.

REQUEST FOR PRODUCTION NO. 12:

       Internal memoranda including, but not limited to, letters, bulletins, reports, test

results, investigative evaluations and the like generated within and by employees of

Defendant or at the behest of Defendant relating to any alleged or perceived

malfunction, materials problem, operational or maintenance failure or alleged failure

with any component of the helicopter model at issue.

RESPONSE:

       Robinson respectfully objects to this Request to the extent that it is overly broad,

vague, ambiguous, oppressive, burdensome, and unlimited with respect to timeframe

and scope. Without waiving this objection, Robinson responds it does not believe it is in

possession of responsive documents at this time.




                                                                                   R0621
AMENDED RESPONSE:

       Robinson objects to the immediately preceding request to the extent that it is

overly broad; vague; ambiguous; unduly burdensome; unlimited in time and scope; and

is not reasonably calculated to lead to the discovery of admissible evidence.

       Plaintiffs’ request is overly broad, vague, and ambiguous in that it is not

reasonably limited in scope or time, and seeks information pertaining to any helicopter

other than the one involved in this litigation without reasonable limitation such as

substantial similarity with the facts of this case or substantial similarity of design or

occurrence.

       Moreover, because Plaintiff has not alleged a specific theory as to what Plaintiff

contends caused the accident, it is impossible to determine if Robinson has documents

responsive to so broad a request which might actually be discoverable in this case. To

the extent Plaintiff articulates a theory of causation and/or narrows the scope of this

request, Robinson reserves the right to supplement this response and produce

documents in its possession which are non-objectionable, non-privileged, responsive to

this request and pertain to the accident aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 13:

       Accident investigation reports or memoranda prepared by or at the behest of

Defendant, including reports of all in-house investigations, diagrams, photographs,

witness statements, engineering or test reports and memoranda, litigation testing and

the like, regarding any crash of the helicopter model at issue (including the subject

helicopter in the crash made the basis of this lawsuit).




                                                                                   R0622
RESPONSE:

      Robinson respectfully objects to this Request as it is overly broad, vague,

ambiguous, burdensome, and unlimited with respect to timeframe and scope. Robinson

further objects to this Request as it seeks documents relating to other helicopters not

related to the accident in question without any showing of substantial similarity of design

or occurrence. Robinson also objects to this Request inasmuch as it seeks information

protected by the attorney work product and attorney/client privilege. Without waiving this

objection, Robinson will produce the Robinson Accident Report prepared by Thom

Webster on R22 Serial Number 4250, Registration Number N281RG.

AMENDED RESPONSE:

      Robinson objects to the immediately preceding request to the extent that it is

overly broad; vague; ambiguous; unduly burdensome; unlimited in time and scope;

constitutes a mere “fishing expedition” prohibited by the Texas Supreme Court in Lofton

v. Martin, 776 S.W.2d 145 (Tex. 1989); is propounded for the purpose of harassment;

seeks information protected by attorney-client privilege; seeks information protected by

attorney-work product privilege; and is not reasonably calculated to lead to the

discovery of admissible evidence.

      Plaintiffs’ request is overly broad, vague, and ambiguous in that it is not

reasonably limited in scope or time, and seeks information pertaining to any helicopter

other than the one involved in this litigation without reasonable limitation such as

substantial similarity with the facts of this case or substantial similarity of design or

occurrence.

      Moreover, because Plaintiff has not alleged a specific theory as to what Plaintiff




                                                                                 R0623
contends caused the accident, it is impossible to determine if Robinson has documents

responsive to so broad a request which might actually be discoverable in this case. To

the extent Plaintiff articulates a theory of causation and/or narrows the scope of this

request, Robinson reserves the right to supplement this response and produce

documents in its possession which are non-objectionable, non-privileged, responsive to

this request and pertain to the accident aircraft and/or the subject matter of this lawsuit.

       Subject to, but without waiving any of the foregoing objections, Robinson has

previously produced the following documents:

       •   RHC Accident Report

REQUEST FOR PRODUCTION NO. 14:

       Documents, materials, reports or memoranda contained within FAA or NTSB files

concerning operation or testing deficiencies or failures, either actual or alleged, relating

to the helicopter model at issue.

RESPONSE:

       Robinson respectfully objects to this Request as it is overly broad, vague,

ambiguous, burdensome, and unlimited with respect to timeframe and scope, and seeks

documents which are proprietary and trade secret in nature.           Without waiving this

objection, Robinson responds that this Request seeks documents maintained by the

FAA and/or the NTSB, and not in Robinson’s custody or control.

AMENDED RESPONSE:

       Robinson objects to the immediately preceding request to the extent that it seeks

information not within the actual or constructive control of this party; is overly broad;

vague; ambiguous; unduly burdensome; unlimited in time and scope; seeks information




                                                                                   R0624
that is confidential, proprietary and contains trade secrets; and constitutes a mere

“fishing expedition” prohibited by the Texas Supreme Court in Lofton v. Martin, 776
S.W.2d 145 (Tex. 1989); and is not reasonably calculated to lead to the discovery of

admissible evidence.

       Plaintiffs’ request is overly broad, vague, and ambiguous in that it is not

reasonably limited in scope or time, and seeks information pertaining to any helicopter

other than the one involved in this litigation without reasonable limitation such as

substantial similarity with the facts of this case or substantial similarity of design or

occurrence.

       The requested documents contain information that is highly sensitive proprietary

and protected trade secrets of Robinson. The confidentiality of such information is

necessary to Robinson’s competitive advantage and continued viability.

       Moreover, because Plaintiff has not alleged a specific theory as to what Plaintiff

contends caused the accident, it is impossible to determine if Robinson has documents

responsive to so broad a request which might actually be discoverable in this case. To

the extent Plaintiff articulates a theory of causation and/or narrows the scope of this

request, Robinson reserves the right to supplement this response and produce

documents in its possession which are non-objectionable, non-privileged, responsive to

this request and pertain to the accident aircraft and/or the subject matter of this lawsuit.

       Subject to, but without waiving any of the foregoing objections, Robinson states

that such documents are maintained by the FAA and/or NTSB.

REQUEST FOR PRODUCTION NO. 15:

       Evaluations, whether conducted internally or externally, at the behest of




                                                                                   R0625
Defendant, upon the subject helicopter, both before and after the crash.

RESPONSE:

       Robinson respectfully objects to this Request as it is overly broad, vague,

ambiguous, and burdensome as framed. Without waiving this objection, Robinson will

produce the Robinson Accident Report prepared by Thom Webster on R22 Serial

Number 4250, Registration Number N281RG.

AMENDED RESPONSE:

       Robinson objects to the immediately preceding request to the extent that it is

overly broad; vague; ambiguous; unduly burdensome; and seeks information not within

the actual or constructive control of this party.

       Subject to, but without waiving any of the foregoing objections, Robinson has

previously produced the following documents:

       •   RHC Accident Report

REQUEST FOR PRODUCTION NO. 16:

       Documents referring to or reflecting any testing, whether operation or field testing

or component, experimental or laboratory testing, concerning evaluation of the

helicopter model at issue's engine and rotor systems.

RESPONSE:

       Robinson respectfully objects to this Request to the extent that it is overly broad,

vague, ambiguous, oppressive and burdensome, and unlimited with respect to

timeframe and scope.        Robinson further objects inasmuch as this request seeks

documents which are proprietary and contain trade secrets. Without waiving these

objections, if Plaintiff can narrow this request, Robinson will attempt to provide a




                                                                                 R0626
response.

AMENDED RESPONSE:

      Robinson objects to the immediately preceding request to the extent that it seeks

information not within the actual or constructive control of this party; is overly broad;

vague; ambiguous; unduly burdensome; unlimited in time and scope; seeks information

that is confidential, proprietary and contains trade secrets; and constitutes a mere

“fishing expedition” prohibited by the Texas Supreme Court in Lofton v. Martin, 776
S.W.2d 145 (Tex. 1989); and is not reasonably calculated to lead to the discovery of

admissible evidence.

      Plaintiffs’ request is overly broad, vague, and ambiguous in that it is not

reasonably limited in scope or time, and seeks information pertaining to any helicopter

other than the one involved in this litigation without reasonable limitation such as

substantial similarity with the facts of this case or substantial similarity of design or

occurrence.

      The requested documents contain information that is highly sensitive proprietary

and protected trade secrets of Robinson. The confidentiality of such information is

necessary to Robinson’s competitive advantage and continued viability.

      Subject to, but without waiving any of the foregoing objections, Robinson states

that in response to the foregoing request, Robinson has previously produced the

following documents:

      •     RTR 009, Appendix XIII (91-144)

      •     RTR 009, Appendix III (146-147)




                                                                                R0627
REQUEST FOR PRODUCTION NO. 17:

       Correspondence between Defendant and Helicopter Services, Inc. referring or

relating to the proper inspection, maintenance and operation of the helicopter model at

issue and/or the subject helicopter.

RESPONSE:

       Robinson respectfully objects to this Request in that it is duplicative in nature.

Robinson refers to its response to Request for Production No. 7, which is incorporated

herein by reference.

REQUEST FOR PRODUCTION NO. 18:

       Correspondence referring to or reflecting proper maintenance, operation, and

flight use of the helicopter model at issue and/or the subject helicopter.



RESPONSE:

       Robinson respectfully objects to this Request as it is overly broad, vague,

ambiguous, burdensome, and unlimited with respect to timeframe and scope. This

Request seeks ‘correspondence’ without indicating between what parties it is referring

to. If Plaintiff can clarify this Request, Robinson can attempt to provide a reasonable

response.

AMENDED RESPONSE:

       Robinson objects to the immediately preceding request to the extent that it is

overly broad; vague; ambiguous; unduly burdensome; unlimited in time and scope;

requests “correspondence” without indicting what parties/entities it is referring to; seeks

information not within the actual or constructive control of this party; seeks information




                                                                                 R0628
protected by the attorney-client privilege; seeks information protected by attorney-work

product privilege; is not reasonably calculated to lead to the discovery of admissible

evidence; exceeds the scope of permissible discovery; constitutes a mere “fishing

expedition” prohibited by the Texas Supreme Court in Lofton v. Martin, 776 S.W.2d 145

(Tex. 1989); and cannot be answered as framed.

       Plaintiffs’ request is overly broad, vague, and ambiguous in that it is not

reasonably limited in scope or time, and seeks information pertaining to any helicopter

other than the one involved in this litigation without reasonable limitation such as

substantial similarity with the facts of this case or substantial similarity of design or

occurrence.

REQUEST FOR PRODUCTION NO. 19:

       Each and every exhibit that Defendant will offer at trial for any purpose, including

all demonstrative exhibits, all substantive exhibits and all tangible, photographic or

documentary evidence which Defendant will attempt to show to the jury or otherwise

use at the trial of this case.

RESPONSE:

       Robinson respectfully objects to this Request on the grounds that it is premature

at this stage of discovery, and disclosure of such documents and things will be

conducted at the appropriate time under the relevant rules of Court.

REQUEST FOR PRODUCTION NO. 20:

       Any videotapes, photographs, or other similar evidence in your possession

depicting and/or relating in any way to Plaintiff.




                                                                                 R0629
RESPONSE:

       Robinson will produce the Robinson Accident Report prepared by Thom Webster

on R22 Serial Number 4250, Registration Number N281RG.

AMENDED RESPONSE:

       In response to the foregoing request, Robinson has previously produced the

following documents:

       •   RHC Accident Report

REQUEST FOR PRODUCTION NO. 21:

       Each and every exhibit, including all demonstrative exhibits, all substantive

exhibits and all tangible, photographic or documentary evidence that have been

reviewed by or created by your testifying experts or that in any way support or illustrate

your testifying experts' opinions that are relevant to this case.

RESPONSE:

       Robinson respectfully objects to this Request on the grounds that it is premature

at this stage of discovery, and disclosure of such documents and things will be

conducted at the appropriate time under the relevant rules of Court.

REQUEST FOR PRODUCTION NO. 22:

       Your current balance sheet, financial statement or other document(s) sufficient to

show your current net worth. For purposes of this request, "net worth" means the

difference between total assets and liabilities determined in accordance with generally

accepted accounting principles ("GAAP").

RESPONSE:

       Robinson respectfully objects to the Request as it seeks privileged financial




                                                                                R0630
records which are highly sensitive, and their confidentiality is necessary to Robinson’s

competitive advantage and continued viability. Robinson also objects to this Request

as the information requested is not relevant to any of the current issues of liability and

causation. Further, there is no public policy reason for this information to be released

as it only concerns the financial status of one defendant, and implicates no public safety

or other relevant issue.

REQUEST FOR PRODUCTION NO. 23:

       Photographs, videos or maps of the scene of the crash.

RESPONSE:

       Robinson respectfully objects to this Request to the extent that it is overly broad,

vague, ambiguous, oppressive and burdensome, seeks information which is equally

available to the propounding party and it would be as cost-effective for Plaintiffs to

acquire information in the hands of third parties as for Robinson to do so. Without

waiving these objections, Robinson will produce the Robinson Accident Report

prepared by Thom Webster on R22 Serial Number 4250, Registration Number

N281RG.

AMENDED RESPONSE:

       Robinson objects to the immediately preceding request to the extent that it is

overly broad, vague, ambiguous, oppressive, unduly burdensome and expensive to

answer as presented; and seeks information equally available to Plaintiffs; seeks

information that as equally cost-effective for Plaintiffs to acquire as Robinson; and seeks

information not within the active or constructive control of this party.

       Subject to, but without waiving any of the foregoing objections, Robinson states




                                                                                 R0631
that it has previously produced the following documents:

       •   RHC Accident Report

REQUEST FOR PRODUCTION NO. 24:

       All documents supporting your claim that another person or entity is a

Responsible Third Party that has not been named by Plaintiff as a defendant in this

lawsuit.

RESPONSE:

       Robinson respectfully objects to this Request on the grounds that it is premature,

discovery is in progress and the investigation and preparation have not been completed.

AMENDED RESPONSE:

       Robinson objects to the immediately preceding request on the grounds that it is

premature, discovery is in progress and the investigation and preparation have not been

completed; and is duplicative of information properly requested pursuant to Texas Rules

of Civil Procedure 194.

REQUEST FOR PRODUCTION NO. 25:

       Pilot operating manuals, helicopter operational manuals, or the like, prepared by

Defendant for the helicopter model at issue and/or the subject helicopter.

RESPONSE:

       Robinson refers to the R22 Maintenance Manual, R22 Pilot’s Operating

Handbook, R22 Flight Training Guide, R22 Service Bulletins, R22 Service Letters, and

Robinson Safety Notices. Robinson will produce a full set of R22 Service Bulletins, R22

Service Letters and Robinson Safety Notices. The R22 Maintenance Manual, R22

Pilot’s Operating Handbook and R22 Flight Training Guide are publicly available for




                                                                                R0632
purchase or free download from Robinson’s website at www.robinsonheli.com.

AMENDED RESPONSE:

      Robinson objects to the immediately preceding request to the extent that it is

overly broad, vague, ambiguous, unduly burdensome; and unlimited in time and scope.

      Plaintiffs’ request is overly broad, vague, and ambiguous in that it is not

reasonably limited in scope or time, and seeks information pertaining to any helicopter

other than the one involved in this litigation without reasonable limitation such as

substantial similarity with the facts of this case or substantial similarity of design or

occurrence.

      Subject to, but without waiving any of the foregoing objections, Robinson refers

to the R22 Maintenance Manual, R22 Pilot’s Operating Handbook, R22 Flight Training

Guide, R22 Service Bulletins, R22 Service Letters, and Robinson Safety Notices.

Robinson will produce a full set of R22 Service Bulletins, R22 Service Letters and

Robinson Safety Notices. The R22 Maintenance Manual, R22 Pilot’s Operating

Handbook and R22 Flight Training Guide are publicly available for purchase or free

download from Robinson’s website at www.robinsonheli.com. Additionally, in response

to the foregoing request, Robinson has previously produced the following documents:

      •   R22 Service Bulletins, Service Letters and Robinson Safety Notices

      •   R22 POH, page 4—7 (80)




                                                                                R0633
Respectfully submitted,

COATS & EVANS, P.C.

/s/ George Andrew Coats
George Andrew Coats
Texas Bar No. 00783846
Gary Linn Evans
Texas Bar No. 00795338
P.O. Box 130246
The Woodlands, TX 77393-0246
Telephone: 281-367-7732
Facsimile: 281-367-8003

Attorneys for Defendant
Robinson Helicopter Company, Inc.




                           R0634
                              CERTIFICATE OF SERVICE

       The undersigned attorney, as attorney of record for the Defendant, certifies that a
true and correct copy of the foregoing document has been served on all parties of
record on this the 24th day of July, 2015.

MARK T. MURRAY                                         Via Email and/or Facsimile
STEVENSON & MURRAY
24 Greenway Plaza, Suite 750
Houston, Texas 77046
713-622-3223
713-622-3224 Fax
mmurray@johnstevensonlaw.com

DON SWAIM                                              Via Email and/or Facsimile
CUNNINGHAM SWAIM, LLP
7557 Rambler Road, Ste. 440
Dallas, Texas 75231
214-646-1495
dswaim@cunninghamswaim.com


                                         /s/ George Andrew Coats
                                                George Andrew Coats




                                                                                 R0635
                                                                 EXHIBIT "C"


                                   NO. 2014-34635

NATHAN S. ATES, Individually and as          §   IN THE DISTRICT COURT
Personal Representative of the Estate of     §
Joyce A. Ates, Deceased; SONIA ATES          §
and NATHAN M. ATES,                          §
                                             §
      Plaintiff,                             §
                                             §   11TH JUDICIAL DISTRICT
              vs.                            §
                                             §
ROBINSON HELICOPTER COMPANY,                 §
INC.; HELICOPTER SERVICES, INC.; and         §
the Estate of CHRISTOPHER YEAGER,            §
                                             §   HARRIS COUNTY, TEXAS
      Defendants.

             DEFENDANT ROBINSON HELICOPTER COMPANY, INC.’S
                       OBJECTIONS AND RESPONSES
             TO PLAINTIFFS’ SECOND REQUEST FOR PRODUCTION

      Pursuant to the Texas Rules of Civil Procedure, Defendant ROBINSON

HELICOPTER COMPANY, INC. ("Robinson") hereby responds to Plaintiffs NATHAN S.

ATES’, Individually and as Personal Representative of the Estate of Joyce A. Ates,

Deceased; SONIA ATES and NATHAN M. ATES (“Plaintiffs’”) Second Request for

Production for the purpose of this action only without admitting in any way or to any

extent the relevance to this cause of action or the admissibility as evidence of any

statement or document provided herein, and without prejudice to subsequently

discovered facts or information relevant to these requests. Robinson’s discovery is not

completed at this time, and, as such defendant reserves the right to supplement any

and all responses herein by reason of subsequently discovered information.

                              GENERAL OBJECTIONS

      Robinson submits the following general objections to Plaintiffs’ Instructions,

Definitions and Discovery Requests which apply to each and every request contained in




                                                                               R0636
Plaintiffs’ Discovery Requests to Robinson. For convenience, these general objections

are set forth below and are not necessarily repeated after each request. The assertion

of the same, similar or additional objections to a specific request does not waive any of

Robinson’s general objections as set forth below:

       1.     Robinson respectfully objects to Plaintiffs’ Discovery Requests insofar as

they seek to expand the scope of, or impose upon Robinson obligations greater than

those required by the applicable rules of the Rules of Civil Procedure and/or applicable

orders of this Court.

       2.     Robinson reserves the right to challenge the competency, relevancy and

admissibility, at trial or any subsequent proceeding, in this or any other action, of any

information produced in response to Plaintiffs’ Discovery Requests.

       3.     Robinson respectfully objects to Plaintiffs’ Discovery Requests insofar as

they are directed to or made on behalf of entities or persons who are not parties to this

case or over whom Robinson has no control.

       4.     Robinson respectfully objects to Plaintiffs’ Discovery Requests on the

grounds that they are ambiguous, vague, overly broad, oppressive and unduly

burdensome, and seek information which is neither relevant nor reasonably calculated

to lead to discovery of admissible evidence.

       5.     Robinson bases its responses on information currently available to it, after

reasonable inquiry, and Robinson reserves the right to amend and/or supplement its

objections and responses to conform to information and documents which may be

obtained through ongoing discovery and investigation, in accordance with the Rules of

Civil Procedure governing discovery.




                                                                                R0637
       6.       Robinson respectfully objects to Plaintiffs’ Discovery Requests insofar as

they attempt to elicit protected documents or information subject to the attorney client

privilege; the work product doctrine; a joint or common defense privilege; the

confidentiality of documents containing the impressions, conclusions, opinions, legal

research or theories of Robinson or its attorneys; or seeks materials prepared in

anticipation of litigation or information that is proprietary in nature. Robinson asserts

each and every one of the foregoing privileges and protections applicable to the

information sought to the fullest extent provided by law, applicable rules, current and

future case management orders.

       7.       Robinson respectfully objects to Plaintiffs’ Discovery Requests to the

extent that they seek documents or information not within Robinson’s possession,

custody or control.

       8.       Robinson respectfully objects to Plaintiffs’ Discovery Requests to the

extent that they seek information or documents constituting trade secrets, or other

confidential,    research,   development,   commercial,     financial   and/or   proprietary

information.

       9.       Robinson respectfully objects to Plaintiffs’ Discovery Requests insofar as

they seek information which is within Plaintiffs’ knowledge, possession, custody or

control, or otherwise accessible to Plaintiffs from other sources with substantially the

same or greater facility than Robinson.

       10.      Robinson respectfully objects to Plaintiffs’ Discovery Requests to the

extent that they are unlimited in time, or otherwise not limited to a time frame relevant to

this litigation, and to Robinson’s products at issue in this case, on the grounds that such




                                                                                  R0638
requests seek documents neither relevant to the subject matter of the litigation, nor

reasonably calculated to lead to the discovery of admissible evidence.

       11.    Robinson respectfully objects to Plaintiffs’ Discovery Requests to the

extent that they include contention interrogatories that solicit premature responses

before the close of discovery.

                            OBJECTIONS TO DEFINITIONS

       Robinson makes the following specific objections to Plaintiffs’ definitions, which

objections are incorporated into all of Robinson’s responses to Plaintiffs’ Discovery

Requests where applicable. Any omission to refer specifically to such objections to

Plaintiffs’ definitions and instructions shall not be deemed a waiver of such objections.

       Robinson respectfully objects to Plaintiffs’ definition of “you,” “your” and

“Defendant” on the grounds that it is overly broad, unduly burdensome and to the extent

that Robinson may not be able to ascertain all entities and/or individuals falling within

these definitions. Further, Robinson respectfully objects to Plaintiffs’ definition of “you,”

“your” and “Defendant” to the extent that they seek to expand the scope of, or impose

obligations greater than, those imposed by the Rules of Civil Procedure.




                                                                                   R0639
                       SECOND REQUEST FOR PRODUCTION

REQUEST FOR PRODUCTION NO. 1: All documents, correspondence, and
communications (including emails) pertaining to each and every investigation of a
Robinson R22 helicopter crash that you have been a part of during the last twelve
years.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;
unlimited in scope; not reasonably limited in time; duplicative of request number 13 of
Plaintiffs’ first set of requests for production; constitutes a mere “fishing expedition”
prohibited by the Texas Supreme Court in Lofton v. Martin, 776 S.W.2d 145 (Tex.
1989); seeks information protected by the attorney-client privilege; seeks information
protected by the attorney-work product privilege; seeks information not within the actual
or constructive control of this party; seeks production of items previously produced; is
not reasonably calculated to lead to the discovery of admissible evidence; and exceeds
the permissible scope of discovery. Robinson further objects to the extent that this
request seeks documents unrelated to the accident aircraft without any showing of
substantial similarity of design or occurrence. Robinson further objects to the extent that
this request seeks documents protected by the work product privilege, the trade secret
privilege and/or protective orders and confidentiality agreements in other cases.
Because Plaintiff has not alleged a specific theory as to what Plaintiff contends caused
the accident, it is impossible to determine if Robinson has documents responsive to so
broad a request which might actually be discoverable in this case. To the extent Plaintiff
articulates a theory of causation and/or narrows the scope of this request, Robinson
reserves the right to supplement this response and produce documents in its
possession which are non-objectionable, non-privileged, responsive to this request and
pertain to the accident aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 2: A full and complete copy of all investigation
reports, memos, conclusions, and/or documents that have been prepared by you or
provided to you regarding a Robinson R44 helicopter model crash during the last twelve
years.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;
unlimited in scope; not reasonably limited in time; constitutes a mere “fishing expedition”
prohibited by the Texas Supreme Court in Lofton v. Martin, 776 S.W.2d 145 (Tex.
1989); seeks information protected by the attorney-client privilege; seeks information
protected by the attorney-work product privilege; seeks information not within the actual
or constructive control of this party; is not reasonably calculated to lead to the discovery




                                                                                  R0640
of admissible evidence; is propounded for the purpose of harassment; and exceeds the
permissible scope of discovery. Robinson further objects to the extent that this request
seeks documents unrelated to the accident aircraft without any showing of substantial
similarity of design or occurrence. More specifically, Plaintiffs’ request relating to a
model that is not even the same model as the accident aircraft is completely outside the
scope of permissible discovery. Robinson further objects to the extent that this request
seeks documents protected by the work product privilege, the trade secret privilege
and/or protective orders and confidentiality agreements in other cases. Because Plaintiff
has not alleged a specific theory as to what Plaintiff contends caused the accident, it is
impossible to determine if Robinson has documents responsive to so broad a request
which might actually be discoverable in this case. To the extent Plaintiff articulates a
theory of causation and/or narrows the scope of this request, Robinson reserves the
right to supplement this response and produce documents in its possession which are
non-objectionable, non-privileged, responsive to this request and pertain to the accident
aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 3: A full and complete copy of all investigation
reports, memos, conclusions, and/or documents that have been prepared by you or
provided to you regarding a Robinson R22 helicopter model crash during the last twelve
years.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;
unlimited in scope; not reasonably limited in time; duplicative of request number 13 of
Plaintiffs’ first set of requests for production; duplicate of request number 1 of Plaintiffs’
second set of requests for production; constitutes a mere “fishing expedition” prohibited
by the Texas Supreme Court in Lofton v. Martin, 776 S.W.2d 145 (Tex. 1989); seeks
information protected by the attorney-client privilege; seeks information protected by the
attorney-work product privilege; seeks information not within the actual or constructive
control of this party; seeks production of items previously produced; is not reasonably
calculated to lead to the discovery of admissible evidence; and exceeds the permissible
scope of discovery. Robinson further objects to the extent that this request seeks
documents unrelated to the accident aircraft without any showing of substantial
similarity of design or occurrence. Robinson further objects to the extent that this
request seeks documents protected by the work product privilege, the trade secret
privilege and/or protective orders and confidentiality agreements in other cases.
Because Plaintiff has not alleged a specific theory as to what Plaintiff contends caused
the accident, it is impossible to determine if Robinson has documents responsive to so
broad a request which might actually be discoverable in this case. To the extent Plaintiff
articulates a theory of causation and/or narrows the scope of this request, Robinson
reserves the right to supplement this response and produce documents in its




                                                                                    R0641
possession which are non-objectionable, non-privileged, responsive to this request and
pertain to the accident aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 4: All documents, correspondence, and
communications (including emails) pertaining to any malfunction and/or failure that
resulted in a crash that you have been made aware of regarding a Robinson R22
helicopter model during the last twelve years.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;
unlimited in scope; not reasonably limited in time; duplicative of request numbers 1 and
13 of Plaintiffs’ first set of requests for production; constitutes a mere “fishing
expedition” prohibited by the Texas Supreme Court in Lofton v. Martin, 776 S.W.2d 145
(Tex. 1989); seeks information protected by the attorney-client privilege; seeks
information protected by the attorney-work product privilege; seeks information not
within the actual or constructive control of this party; seeks production of items
previously produced; is not reasonably calculated to lead to the discovery of admissible
evidence; and exceeds the permissible scope of discovery. Robinson further objects to
the extent that this request seeks documents unrelated to the accident aircraft without
any showing of substantial similarity of design or occurrence; and seeks information
which is proprietary and contains trade secrets. Robinson further objects to the extent
that this request seeks documents protected by the work product privilege, the trade
secret privilege and/or protective orders and confidentiality agreements in other cases.
Because Plaintiff has not alleged a specific theory as to what Plaintiff contends caused
the accident, it is impossible to determine if Robinson has documents responsive to so
broad a request which might actually be discoverable in this case. To the extent Plaintiff
articulates a theory of causation and/or narrows the scope of this request, Robinson
reserves the right to supplement this response and produce documents in its
possession which are non-objectionable, non-privileged, responsive to this request and
pertain to the accident aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 5: All documents, correspondence, and
communications (including emails) pertaining to any malfunction and/or failure that
resulted in a crash that you have been made aware of regarding a Robinson R44
helicopter model during the last twelve years.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;
unlimited in scope; not reasonably limited in time; constitutes a mere “fishing expedition”
prohibited by the Texas Supreme Court in Lofton v. Martin, 776 S.W.2d 145 (Tex.
1989); seeks information protected by the attorney-client privilege; seeks information




                                                                                 R0642
protected by the attorney-work product privilege; seeks information not within the actual
or constructive control of this party; seeks production of items previously produced; is
not reasonably calculated to lead to the discovery of admissible evidence; and exceeds
the permissible scope of discovery. Robinson further objects to the extent that this
request seeks documents unrelated to the accident aircraft without any showing of
substantial similarity of design or occurrence; is propounded for the purpose of
harassment; and seeks information which is proprietary and contains trade secrets.
More specifically, Plaintiffs’ request relating to a model that is not even the same model
as the accident aircraft is completely outside the scope of permissible discovery.
Robinson further objects to the extent that this request seeks documents protected by
the work product privilege, the trade secret privilege and/or protective orders and
confidentiality agreements in other cases. Because Plaintiff has not alleged a specific
theory as to what Plaintiff contends caused the accident, it is impossible to determine if
Robinson has documents responsive to so broad a request which might actually be
discoverable in this case. To the extent Plaintiff articulates a theory of causation and/or
narrows the scope of this request, Robinson reserves the right to supplement this
response and produce documents in its possession which are non-objectionable, non-
privileged, responsive to this request and pertain to the accident aircraft and/or the
subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 6: All documents, correspondence, and
communications (including emails) pertaining to all incidents (including crashes)
involving a Robinson R44 helicopter model during the last twelve years.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;
unlimited in scope; not reasonably limited in time; is duplicative of request number 5 of
Plaintiffs’ second set of requests for production; constitutes a mere “fishing expedition”
prohibited by the Texas Supreme Court in Lofton v. Martin, 776 S.W.2d 145 (Tex.
1989); seeks information protected by the attorney-client privilege; seeks information
protected by the attorney-work product privilege; seeks information not within the actual
or constructive control of this party; seeks production of items previously produced; is
not reasonably calculated to lead to the discovery of admissible evidence; is
propounded for the purpose of harassment; and exceeds the permissible scope of
discovery. Robinson further objects to the extent that this request seeks documents
unrelated to the accident aircraft without any showing of substantial similarity of design
or occurrence; and seeks information which is proprietary and contains trade secrets.
More specifically, Plaintiffs’ request relating to a model that is not even the same model
as the accident aircraft is completely outside the scope of permissible discovery.
Robinson further objects to the extent that this request seeks documents protected by
the work product privilege, the trade secret privilege and/or protective orders and




                                                                                 R0643
confidentiality agreements in other cases. Because Plaintiff has not alleged a specific
theory as to what Plaintiff contends caused the accident, it is impossible to determine if
Robinson has documents responsive to so broad a request which might actually be
discoverable in this case. To the extent Plaintiff articulates a theory of causation and/or
narrows the scope of this request, Robinson reserves the right to supplement this
response and produce documents in its possession which are non-objectionable, non-
privileged, responsive to this request and pertain to the accident aircraft and/or the
subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 7: All documents, correspondence, and
communications (including emails) pertaining to all incidents (including crashes)
involving a Robinson R22 helicopter model during the last twelve years.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;
unlimited in scope; not reasonably limited in time; duplicative of request numbers 1 and
13 of Plaintiffs’ first set of requests for production; duplicative of request number 4 of
Plaintiffs’ second set of requests for production; constitutes a mere “fishing expedition”
prohibited by the Texas Supreme Court in Lofton v. Martin, 776 S.W.2d 145 (Tex.
1989); seeks information protected by the attorney-client privilege; seeks information
protected by the attorney-work product privilege; seeks information not within the actual
or constructive control of this party; seeks production of items previously produced; is
not reasonably calculated to lead to the discovery of admissible evidence; and exceeds
the permissible scope of discovery. Robinson further objects to the extent that this
request seeks documents unrelated to the accident aircraft without any showing of
substantial similarity of design or occurrence; and seeks information which is proprietary
and contains trade secrets. Robinson further objects to the extent that this request
seeks documents protected by the work product privilege, the trade secret privilege
and/or protective orders and confidentiality agreements in other cases. Because Plaintiff
has not alleged a specific theory as to what Plaintiff contends caused the accident, it is
impossible to determine if Robinson has documents responsive to so broad a request
which might actually be discoverable in this case. To the extent Plaintiff articulates a
theory of causation and/or narrows the scope of this request, Robinson reserves the
right to supplement this response and produce documents in its possession which are
non-objectionable, non-privileged, responsive to this request and pertain to the accident
aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 8: A full and complete copy of all settlements
involving a Robinson R44 helicopter model for death and/or personal injury as a result
of a crash or incident during the last twelve years.




                                                                                 R0644
RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;
unlimited in scope; not reasonably limited in time; seeks information protected by the
attorney-client privilege; seeks information protected by the attorney-work product
privilege; seeks confidential information; seeks information not within the actual or
constructive control of this party; is not reasonably calculated to lead to the discovery of
admissible evidence; is propounded for the purpose of harassment; and exceeds the
permissible scope of discovery. Robinson further objects to the extent that this request
seeks documents unrelated to the accident aircraft without any showing of substantial
similarity of design or occurrence. More specifically, Plaintiffs’ request relating to a
model that is not even the same model as the accident aircraft is completely outside the
scope of permissible discovery. Robinson further objects to the extent that this request
seeks documents protected by the work product privilege, the trade secret privilege
and/or protective orders and confidentiality agreements in other cases. Because Plaintiff
has not alleged a specific theory as to what Plaintiff contends caused the accident, it is
impossible to determine if Robinson has documents responsive to so broad a request
which might actually be discoverable in this case. To the extent Plaintiff articulates a
theory of causation and/or narrows the scope of this request, Robinson reserves the
right to supplement this response and produce documents in its possession which are
non-objectionable, non-privileged, responsive to this request and pertain to the accident
aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 9: A full and complete copy of all settlements
involving a Robinson R22 helicopter model for death and/or personal injury as a result
of a crash/incident during the last twelve years.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;
unlimited in scope; not reasonably limited in time; seeks information protected by the
attorney-client privilege; seeks information protected by the attorney-work product
privilege; seeks confidential information; seeks information not within the actual or
constructive control of this party; is not reasonably calculated to lead to the discovery of
admissible evidence; and exceeds the permissible scope of discovery. Robinson further
objects to the extent that this request seeks documents unrelated to the accident aircraft
without any showing of substantial similarity of design or occurrence. Robinson further
objects to the extent that this request seeks documents protected by the work product
privilege, the trade secret privilege and/or protective orders and confidentiality
agreements in other cases. Because Plaintiff has not alleged a specific theory as to
what Plaintiff contends caused the accident, it is impossible to determine if Robinson
has documents responsive to so broad a request which might actually be discoverable
in this case. To the extent Plaintiff articulates a theory of causation and/or narrows the




                                                                                  R0645
scope of this request, Robinson reserves the right to supplement this response and
produce documents in its possession which are non-objectionable, non-privileged,
responsive to this request and pertain to the accident aircraft and/or the subject matter
of this lawsuit.

REQUEST FOR PRODUCTION NO. 10: A full and complete copy of all expert reports,
generated by you or provided to you, analyzing the Robinson R44 helicopter model
during the last twelve years, in reference to personal injury or death.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;
unlimited in scope; not reasonably limited in time; seeks information protected by the
attorney-client privilege; seeks information protected by the attorney-work product
privilege; seeks confidential information; is not reasonably calculated to lead to the
discovery of admissible evidence; is propounded for the purpose of harassment; and
exceeds the permissible scope of discovery. Robinson further objects to the extent that
this request seeks documents unrelated to the accident aircraft without any showing of
substantial similarity of design or occurrence. More specifically, Plaintiffs’ request
relating to a model that is not even the same model as the accident aircraft is
completely outside the scope of permissible discovery. Robinson further objects to the
extent that this request seeks documents protected by the work product privilege, the
trade secret privilege and/or protective orders and confidentiality agreements in other
cases. Because Plaintiff has not alleged a specific theory as to what Plaintiff contends
caused the accident, it is impossible to determine if Robinson has documents
responsive to so broad a request which might actually be discoverable in this case. To
the extent Plaintiff articulates a theory of causation and/or narrows the scope of this
request, Robinson reserves the right to supplement this response and produce
documents in its possession which are non-objectionable, non-privileged, responsive to
this request and pertain to the accident aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 11: A full and complete copy of all expert reports,
generated by you or provided to you, analyzing the Robinson R22 helicopter model
during the last twelve years, in reference to personal injury or death.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;
unlimited in scope; not reasonably limited in time; seeks information protected by the
attorney-client privilege; seeks information protected by the attorney-work product
privilege; seeks confidential information; is not reasonably calculated to lead to the
discovery of admissible evidence; and exceeds the permissible scope of discovery.
Robinson further objects to the extent that this request seeks documents unrelated to




                                                                                  R0646
the accident aircraft without any showing of substantial similarity of design or
occurrence. Robinson further objects to the extent that this request seeks documents
protected by the work product privilege, the trade secret privilege and/or protective
orders and confidentiality agreements in other cases. Because Plaintiff has not alleged
a specific theory as to what Plaintiff contends caused the accident, it is impossible to
determine if Robinson has documents responsive to so broad a request which might
actually be discoverable in this case. To the extent Plaintiff articulates a theory of
causation and/or narrows the scope of this request, Robinson reserves the right to
supplement this response and produce documents in its possession which are non-
objectionable, non-privileged, responsive to this request and pertain to the accident
aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 12: A full and complete copy of all opinions,
articles, bulletins, memoranda, and/or presentations that you have issued pertaining to
aerial photography services utilizing R-22 and/or R-44 helicopters during the last twelve
years.

Robinson objects to the immediately preceding request to the extent that it is overly
broad; vague; unduly burdensome and expensive to answer as presented; unlimited in
scope; not reasonably limited in time; seeks confidential information; is not reasonably
calculated to lead to the discovery of admissible evidence; is propounded for the
purpose of harassment; and exceeds the permissible scope of discovery. Robinson
further objects to the extent that this request seeks documents unrelated to the accident
aircraft without any showing of substantial similarity of design or occurrence. Robinson
further objects to the extent that this request seeks documents protected by the work
product privilege, the trade secret privilege and/or protective orders and confidentiality
agreements in other cases. Because Plaintiff has not alleged a specific theory as to
what Plaintiff contends caused the accident, it is impossible to determine if Robinson
has documents responsive to so broad a request which might actually be discoverable
in this case. To the extent Plaintiff articulates a theory of causation and/or narrows the
scope of this request, Robinson reserves the right to supplement this response and
produce documents in its possession which are non-objectionable, non-privileged,
responsive to this request and pertain to the accident aircraft and/or the subject matter
of this lawsuit.

REQUEST FOR PRODUCTION NO. 13: A full and complete copy of all safety reports,
issued by your Safety Committee, regarding the helicopter model at issue.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;
unlimited in scope and time; seeks confidential information; is not reasonably calculated




                                                                                R0647
to lead to the discovery of admissible evidence; is duplicative of request number 4 of
Plaintiffs’ first requests for production; seeks documents previously produced; and
exceeds the permissible scope of discovery. Robinson further objects to the extent that
this request seeks documents unrelated to the accident aircraft without any showing of
substantial similarity of design or occurrence. Robinson further objects to the extent that
this request seeks documents protected by the work product privilege, the trade secret
privilege and/or protective orders and confidentiality agreements in other cases.
Because Plaintiff has not alleged a specific theory as to what Plaintiff contends caused
the accident, it is impossible to determine if Robinson has documents responsive to so
broad a request which might actually be discoverable in this case. To the extent Plaintiff
articulates a theory of causation and/or narrows the scope of this request, Robinson
reserves the right to supplement this response and produce documents in its
possession which are non-objectionable, non-privileged, responsive to this request and
pertain to the accident aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 14: All documents, correspondence, and
communications (including emails) pertaining to any accident reconstruction, in whole or
any part, relative to this case.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;
unlimited in scope; is not reasonably calculated to lead to the discovery of admissible
evidence; is duplicative of request numbers 15 and 16 of Plaintiffs’ first requests for
production; seeks documents previously produced; seeks documents protected by
attorney-client privilege; seeks documents protected by attorney-work product privilege;
and exceeds the permissible scope of discovery. Robinson further objects to the extent
that this request seeks documents protected by the work product privilege, the trade
secret privilege and/or protective orders and confidentiality agreements in other cases.
Because Plaintiff has not alleged a specific theory as to what Plaintiff contends caused
the accident, it is impossible to determine if Robinson has documents responsive to so
broad a request which might actually be discoverable in this case. To the extent Plaintiff
articulates a theory of causation and/or narrows the scope of this request, Robinson
reserves the right to supplement this response and produce documents in its
possession which are non-objectionable, non-privileged, responsive to this request and
pertain to the accident aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 15: All documents, correspondence, and
communications (including emails) pertaining to any accident reconstruction relative to
any case involving a Robinson R22 helicopter in the last twelve years.




                                                                                 R0648
RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;
unlimited in scope; not reasonably limited in time; seeks confidential information; is not
reasonably calculated to lead to the discovery of admissible evidence; seeks documents
protected by attorney-client privilege; seeks documents protected by attorney-work
product privilege; seeks documents containing confidential information; seeks
documents not within the actual or constructive control of this party; and exceeds the
permissible scope of discovery. Robinson further objects to the extent that this request
seeks documents unrelated to the accident aircraft without any showing of substantial
similarity of design or occurrence. Robinson further objects to the extent that this
request seeks documents protected by the work product privilege, the trade secret
privilege and/or protective orders and confidentiality agreements in other cases.
Because Plaintiff has not alleged a specific theory as to what Plaintiff contends caused
the accident, it is impossible to determine if Robinson has documents responsive to so
broad a request which might actually be discoverable in this case. To the extent Plaintiff
articulates a theory of causation and/or narrows the scope of this request, Robinson
reserves the right to supplement this response and produce documents in its
possession which are non-objectionable, non-privileged, responsive to this request and
pertain to the accident aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 16: All documents, correspondence, and
communications (including emails) that have discussed, analyzed, and/or concluded the
possible cause(s) of the crash subject of this suit.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;
unlimited in scope; is not reasonably calculated to lead to the discovery of admissible
evidence; is duplicative of request numbers 15 and 16 of Plaintiffs’ first requests for
production; seeks documents previously produced; seeks documents protected by
attorney-client privilege; seeks documents protected by attorney-work product privilege;
seeks documents not within the actual or constructive control of this party; calls for a
legal conclusion; and exceeds the permissible scope of discovery. Robinson further
objects to the extent that this request seeks documents protected by the work product
privilege and the trade secret privilege. Robinson reserves the right to supplement this
response and produce documents in its possession which are non-objectionable, non-
privileged, responsive to this request.

REQUEST FOR PRODUCTION NO. 17: All documents, correspondence, and
communications (including emails) that have discussed the analytics, investigations
and/or conclusions regarding cause(s) of crashes in which Robinson R-22 helicopters
have been involved during the last twelve years.




                                                                                R0649
RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;
unlimited in scope; not reasonably limited in time; seeks confidential information; is not
reasonably calculated to lead to the discovery of admissible evidence; seeks documents
protected by attorney-client privilege; seeks documents protected by attorney-work
product privilege; seeks documents containing confidential information; seeks
documents not within the actual or constructive control of this party; and exceeds the
permissible scope of discovery. Robinson further objects to the extent that this request
seeks documents unrelated to the accident aircraft without any showing of substantial
similarity of design or occurrence. Robinson further objects to the extent that this
request seeks documents protected by the work product privilege, the trade secret
privilege and/or protective orders and confidentiality agreements in other cases.
Because Plaintiff has not alleged a specific theory as to what Plaintiff contends caused
the accident, it is impossible to determine if Robinson has documents responsive to so
broad a request which might actually be discoverable in this case. To the extent Plaintiff
articulates a theory of causation and/or narrows the scope of this request, Robinson
reserves the right to supplement this response and produce documents in its
possession which are non-objectionable, non-privileged, responsive to this request and
pertain to the accident aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 18: A full and complete copy of the operating
manual pertaining to the Robinson R22 helicopter model.

RESPONSE:        This     is  publically     available     on    Robinson’s      website:
http://www.robinsonheli.com/#

REQUEST FOR PRODUCTION NO. 19: A full and complete copy of the operating
manual pertaining to the Robinson R44 helicopter model.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is not reasonably calculated to lead to the discovery of admissible evidence.

Subject to, but without waiving any of the foregoing objections, This is publically
available on Robinson’s website: http://www.robinsonheli.com/#

REQUEST FOR PRODUCTION NO. 20: A full and complete copy of your corporate
policies and procedures, including any mission statements, code of conduct, and/or any
statements covering business ethics and safety procedures for your company.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome; unlimited in scope or time; is
not reasonably calculated to lead to the discovery of admissible evidence; is




                                                                                R0650
propounded for the purpose of harassment; seeks information that is confidential,
proprietary and contains trade secrets; and exceeds the permissible scope of discovery.

REQUEST FOR PRODUCTION NO. 21: All documents, correspondence, and/or
communications submitted to NTSB during the last twelve years which involve R-22
helicopter crashes resulting in personal injury or death.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to produce as presented;
not reasonably limited in scope or time; is not reasonably calculated to lead to the
discovery of admissible evidence; is propounded for the purpose of harassment; and
exceeds the permissible scope of discovery. Robinson further objects to the extent that
this request seeks documents unrelated to the accident aircraft without any showing of
substantial similarity of design or occurrence. Robinson further objects to the extent that
this request seeks documents protected by the work product privilege, the trade secret
privilege and/or protective orders and confidentiality agreements in other cases.
Because Plaintiff has not alleged a specific theory as to what Plaintiff contends caused
the accident, it is impossible to determine if Robinson has documents responsive to so
broad a request which might actually be discoverable in this case. To the extent Plaintiff
articulates a theory of causation and/or narrows the scope of this request, Robinson
reserves the right to supplement this response and produce documents in its
possession which are non-objectionable, non-privileged, responsive to this request and
pertain to the accident aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 22: All witness statements that were obtained
relative to the incident subject of this suit.

RESPONSE: Robinson objects to the immediately preceding request to the extent that it
is vague, overly broad, duplicative of Plaintiffs’ requests for disclosures; and seeks
information not within the actual or constructive control of this party.

Subject to, but without waiving any of the foregoing objections, Robinson states that it
will supplement this response and will produce documents in its possession which are
non-objectionable, non-privileged, responsive to this request and pertain to the accident
aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 23: All reports, memos, conclusions, and/or
documents that Robinson maintains suggest pilot error occurred during the crash
subject of this suit.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to answer as presented;




                                                                                 R0651
unlimited in scope; is not reasonably calculated to lead to the discovery of admissible
evidence; seeks documents previously produced; seeks documents protected by
attorney-client privilege; seeks documents protected by attorney-work product privilege;
and exceeds the permissible scope of discovery.

Subject to, but without waiving any of the foregoing objections, Robinson states that it
will supplement this response and will produce documents in its possession which are
non-objectionable, non-privileged, responsive to this request and pertain to the accident
aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 24: All documents addressing or discussing the
belt drive system and power failures associated with the Robinson R22 helicopter
model.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; unduly burdensome and expensive to produce as presented;
not reasonably limited in scope or time; is not reasonably calculated to lead to the
discovery of admissible evidence; is propounded for the purpose of harassment; seeks
information that is confidential, proprietary and contains trade secrets; and exceeds the
permissible scope of discovery. Robinson further objects to the extent that this request
seeks documents unrelated to the accident aircraft without any showing of substantial
similarity of design or occurrence. Robinson further objects to the extent that this
request seeks documents protected by the work product privilege, the trade secret
privilege and/or protective orders and confidentiality agreements in other cases.
Because Plaintiff has not alleged a specific theory as to what Plaintiff contends caused
the accident, it is impossible to determine if Robinson has documents responsive to so
broad a request which might actually be discoverable in this case. To the extent Plaintiff
articulates a theory of causation and/or narrows the scope of this request, Robinson
reserves the right to supplement this response and produce documents in its
possession which are non-objectionable, non-privileged, responsive to this request and
pertain to the accident aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 25: A full and complete copy of all service bulletins
and safety notices issued for Robinson R-22 helicopters and Robinson R-44 helicopters
during the last 12 years.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; not reasonably limited in scope or time; is not reasonably calculated to
lead to the discovery of admissible evidence. Robinson further objects to the extent that
this request seeks documents unrelated to the accident aircraft without any showing of
substantial similarity of design or occurrence.




                                                                                  R0652
Subject to, but without waiving any of the foregoing objections, responsive documents
are publically available on Robinson’s website: http://www.robinsonheli.com/#

REQUEST FOR PRODUCTION NO. 26: A full and complete copy of all service bulletins
and safety notices withdrawn for the Robinson R-22 helicopter.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; not reasonably limited in scope or time; is not reasonably calculated to
lead to the discovery of admissible evidence. Robinson further objects to the extent that
this request seeks documents unrelated to the accident aircraft without any showing of
substantial similarity of design or occurrence.

Subject to, but without waiving any of the foregoing objections, responsive documents
are publically available on Robinson’s website: http://www.robinsonheli.com/#

REQUEST FOR PRODUCTION NO. 27: Final engineering drawings which describe
and identify the R-22 helicopter such as that involved in the incident subject of this suit,
including part drawings, depictions of the configuration, specified tolerances, U.S.
Government and Robinson Helicopter Co., Inc. specifications, engineering orders,
"Operation Sheet" a/k/a Outside Data Sheet setting out required specific tooling,
inspection requirements, finish coating, process specifications, identification
requirements, packaging requirements and any special facilities required for production.
This request includes the supporting documentation for the power transfer system and
fuel system of the R-22, including belt drive system, fuel tank location, fuel tank liners,
clutch system and wiring diagram.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome and expensive to produce as
presented; not reasonably limited in scope or time; is not reasonably calculated to lead
to the discovery of admissible evidence; is propounded for the purpose of harassment;
seeks information that is confidential, proprietary and contains trade secrets; and
exceeds the permissible scope of discovery. Robinson further objects to the extent that
this request seeks documents unrelated to the accident aircraft without any showing of
substantial similarity of design or occurrence.

REQUEST FOR PRODUCTION NO. 28: All documents, correspondence, and
communications (including emails) pertaining to all belt manufacturing changes,
including changes from Gates to any other manufacturer, involving the Robinson R22
helicopter model from 2003 to the present.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome and expensive to produce as




                                                                                  R0653
presented; not reasonably limited in scope or time; is not reasonably calculated to lead
to the discovery of admissible evidence; is propounded for the purpose of harassment;
seeks information that is confidential, proprietary and contains trade secrets; and
exceeds the permissible scope of discovery. Because Plaintiff has not alleged a specific
theory as to what Plaintiff contends caused the accident, it is impossible to determine if
Robinson has documents responsive to so broad a request which might actually be
discoverable in this case. To the extent Plaintiff articulates a theory of causation and/or
narrows the scope of this request, Robinson reserves the right to supplement this
response and produce documents in its possession which are non-objectionable, non-
privileged, responsive to this request and pertain to the accident aircraft and/or the
subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 29: Records identifying each and every crash in
which any R-22 helicopter models have been involved including but not limited to crash
date, crash location, root cause analysis, investigation materials, identity of investigators
and exact model of helicopter involved from 2003 to the present.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome and expensive to produce as
presented; unlimited in scope; not reasonably limited in time; is not reasonably
calculated to lead to the discovery of admissible evidence; is propounded for the
purpose of harassment; seeks information that is confidential, proprietary and contains
trade secrets; seeks information protected by attorney-client privilege; seeks information
protected by attorney-work product privilege; seeks documents not within the actual or
constructive control of this party; and exceeds the permissible scope of discovery.
Robinson further objects to the extent that this request seeks documents unrelated to
the accident aircraft without any showing of substantial similarity of design or
occurrence.

REQUEST FOR PRODUCTION NO. 30: Documents reflecting the identity of members
of Robinson Helicopter Company, Inc.'s Safety Committee, including official capacity
and/or office held by each, from original establishment of any committee dealing with
helicopter safety of Robinson-manufactured helicopters, to the present.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome; unlimited in scope or time; is
not reasonably calculated to lead to the discovery of admissible evidence; is
propounded for the purpose of harassment; seeks information that is confidential and
proprietary; violates third-party’s privacy rights and exceeds the permissible scope of
discovery.




                                                                                   R0654
REQUEST FOR PRODUCTION NO. 31: All documents provided to customers
purchasing the R-22 helicopter from Robinson Helicopter Company, Inc., i.e., warranty
information, brochures, guarantees, user guides, etc. from 2003 to the present.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome and expensive to produce as
presented; unlimited in scope; not reasonably limited in time; is not reasonably
calculated to lead to the discovery of admissible evidence; is propounded for the
purpose of harassment; and exceeds the permissible scope of discovery. Robinson
further objects to the extent that this request seeks documents unrelated to the accident
aircraft without any showing of substantial similarity of design or occurrence.

REQUEST FOR PRODUCTION NO. 29 [sic]: All Exhibit "A's" attached to any
protective order entered on behalf of and/or for the benefit of Robinson Helicopter
Company, Inc., including those executed by consulting witnesses and/or testifying
witnesses who have or may have reviewed documents related to Robinson R-22
helicopters.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is vague; overly broad; ambiguous; unduly burdensome and expensive to produce as
presented; seeks information protected by attorney-client privilege; seeks information
protected by attorney-work product privilege; seeks information that is confidential,
proprietary and contains trade secrets; is not reasonably calculated to lead to the
discovery of admissible evidence; is propounded for the purpose of harassment; seeks
information not within the actual or constructive control of this party; and exceeds the
scope of permissible discovery. Robinson further objects to the extent that this request
seeks documents unrelated to the accident aircraft without any showing of substantial
similarity of design or occurrence. Robinson further objects to the extent that this
request seeks documents protected by protective orders and confidentiality agreements
in other cases.

REQUEST FOR PRODUCTION NO. 30 [sic]: All documents which reflect testing of the
belt drive system such as that utilized on the Robinson R-22 helicopter subject of this
suit, including but not limited to stretching of belts, conditioning of belts, instructions for
belt replacement, instructions for belt inspection and instructions for handling any belt
"failure."

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome and expensive to produce as
presented; not reasonably limited in scope or time; is not reasonably calculated to lead
to the discovery of admissible evidence; is propounded for the purpose of harassment;
seeks information that is confidential, proprietary and contains trade secrets; and



                                                                                     R0655
exceeds the permissible scope of discovery. Robinson further objects to the extent that
this request seeks documents unrelated to the accident aircraft without any showing of
substantial similarity of design or occurrence.

REQUEST FOR PRODUCTION NO. 31 [sic]: All documents which evidence and/or
reflect instructions for response to rotor power loss while piloting a Robinson R-22
helicopter.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome and expensive to produce as
presented; not reasonably limited in scope or time; is not reasonably calculated to lead
to the discovery of admissible evidence; is propounded for the purpose of harassment;
seeks information that is confidential, proprietary and contains trade secrets; and
exceeds the permissible scope of discovery. Robinson further objects to the extent that
this request seeks documents unrelated to the accident aircraft without any showing of
substantial similarity of design or occurrence.

REQUEST FOR PRODUCTION NO. 32: Information reflecting the net worth of
Robinson Helicopter Company, Inc.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
is seeks privileged financial records which are highly sensitive, and their confidentiality
is necessary to Robinson’s competitive advantage and continued viability. Robinson
further objects to the extent that the request seeks information that is not relevant to any
of the current issues of liability and causation; is not reasonably calculated to lead to the
discovery of admissible evidence; and is duplicative of request number 22 of Plaintiffs’
first set of requests for production. Further, there is no public policy reason for this
information to be released as it only concerns the financial status of one defendant, and
implicates no public safety or other relevant issue. Robinson incorporates by reference
its prior briefing to the Trial Court and the Court of Appeals on this issue.

REQUEST FOR PRODUCTION NO. 33: All documents exchanged between Robinson
Helicopter Company, Inc. and Helicopter Services, Inc. which resulted in HSI becoming
a factory-authorized Robinson Helicopter Service Center.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome and expensive to produce as
presented; not reasonably limited in scope or time; is not reasonably calculated to lead
to the discovery of admissible evidence; is propounded for the purpose of harassment;
seeks information that is confidential, proprietary and contains trade secrets; and
exceeds the permissible scope of discovery.




                                                                                   R0656
REQUEST FOR PRODUCTION NO. 34: All documents which evidence inspections,
reviews, audits or any other documents submitted by HSI to Robinson in order to
maintain its designation with Robinson Helicopter Company, Inc.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome and expensive to produce as
presented; not reasonably limited in scope or time; is not reasonably calculated to lead
to the discovery of admissible evidence; is propounded for the purpose of harassment;
seeks information that is confidential, proprietary and contains trade secrets; and
exceeds the permissible scope of discovery.

REQUEST FOR PRODUCTION NO. 35: All documents which reflect, depict and/or
outline the training of HSI technicians, service and/or repair personnel, by Robinson
Helicopter Company, Inc. personnel and/or its representatives, authorizing HSI to
service the R-22 helicopter in question.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome and expensive to produce as
presented; not reasonably limited in scope or time; is not reasonably calculated to lead
to the discovery of admissible evidence; is propounded for the purpose of harassment;
seeks information that is confidential, proprietary and contains trade secrets; and
exceeds the permissible scope of discovery.

REQUEST FOR PRODUCTION NO. 36: All photographs of post-crash R-22 helicopters
from 2003 through the present.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome and expensive to produce as
presented; not reasonably limited in scope or time; is not reasonably calculated to lead
to the discovery of admissible evidence; is propounded for the purpose of harassment;
seeks information that is confidential; seeks information not within the actual or
constructive control of this party; and exceeds the permissible scope of discovery.

REQUEST FOR PRODUCTION NO. 37: Produce all documentation evidencing and/or
reflecting post-crash fuel fed fires from 2003 through the present, involving R-22 and/or
R-44 helicopters.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome and expensive to produce as
presented; not reasonably limited in scope or time; is not reasonably calculated to lead
to the discovery of admissible evidence; is propounded for the purpose of harassment;
seeks information that is confidential; seeks information not within the actual or




                                                                                R0657
constructive control of this party; and exceeds the permissible scope of discovery.
Robinson further objects to the extent that this request seeks documents protected by
the attorney-client and work product privileges, the trade secret privilege and/or
protective orders and confidentiality agreements in other cases. Because Plaintiff has
not alleged a specific theory as to what Plaintiff contends caused the accident, it is
impossible to determine if Robinson has documents responsive to so broad a request
which might actually be discoverable in this case. To the extent Plaintiff articulates a
theory of causation and/or narrows the scope of this request, Robinson reserves the
right to supplement this response and produce documents in its possession which are
non-objectionable, non-privileged, responsive to this request and pertain to the accident
aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 38: All deposition transcripts of the following
individuals, which are maintained by Robinson Helicopter Company, Inc. and/or its
counsel:

       a. Robert McSwain, McSwain Engineering, Inc.
       b. William "Bill" Carden, McSwain Engineering, Inc.
       c. Sri Kumar, Ph.D., Safety Research Institute
       d. Colin Sommer, Aeroscope, Inc.
       e. WilliamS. Lawrence, Colonel USMC (Ret' d), ConsulAir, Inc.
       f. Joseph L. Burton, M.D.
       g. Dr. Kenneth Orloff, Orloff Consulting

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is not reasonably limited in scope or time; is not reasonably calculated to lead to the
discovery of admissible evidence; is propounded for the purpose of harassment; seeks
information that is protected by attorney-work product privilege; and exceeds the
permissible scope of discovery. Robinson further objects to the request to the extent
that it seeks information unrelated to the accident aircraft and/or outside the scope of
this lawsuit.

REQUEST FOR PRODUCTION NO. 39: To the extent that Robinson Helicopter
Company, Inc. maintains it is self-insured, produce any and all documents which
evidence or reflect all financial limitations and/or restrictions relative to the incident in
question.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; is duplicative of request number 6 of Plaintiffs’ first
set of requests for production; and is duplicative of Plaintiffs’ requests for disclosures.




                                                                                   R0658
REQUEST FOR PRODUCTION NO. 40: All documents obtained from the NTSB
including but not limited to photographs, statements and /or conclusions relative to the
R-22 helicopter subject of this litigation.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome and expensive to produce as
presented; not reasonably limited in scope; and seeks information not within the actual
or constructive control of this party. Robinson further objects to the extent that this
request seeks documents protected by the work product privilege.

REQUEST FOR PRODUCTION NO. 41: All documents which evidence or reflect the
decision to line, not to line and/or to delay lining the aluminum fuel tanks of the R-22
Robinson Helicopter with alternative materials.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome and expensive to produce as
presented; not reasonably limited in scope or time; is not reasonably calculated to lead
to the discovery of admissible evidence; seeks information that is confidential,
proprietary and contains trade secrets; and exceeds the permissible scope of discovery.
Robinson further objects to the extent that this request seeks documents protected by
the work product privilege, the trade secret privilege and/or protective orders and
confidentiality agreements in other cases. Because Plaintiff has not alleged a specific
theory as to what Plaintiff contends caused the accident, it is impossible to determine if
Robinson has documents responsive to so broad a request which might actually be
discoverable in this case. To the extent Plaintiff articulates a theory of causation and/or
narrows the scope of this request, Robinson reserves the right to supplement this
response and produce documents in its possession which are non-objectionable, non-
privileged, responsive to this request and pertain to the accident aircraft and/or the
subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 42: All documents reflecting the decision to line,
not to line and/or to delay lining the aluminum fuel tanks of the R-44 Robinson
Helicopter with alternative materials.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; vague; ambiguous; unduly burdensome and expensive to produce as
presented; not reasonably limited in scope or time; is not reasonably calculated to lead
to the discovery of admissible evidence; seeks information that is confidential,
proprietary and contains trade secrets; and exceeds the permissible scope of discovery.
Robinson further objects to the extent that this request seeks documents unrelated to
the accident aircraft without any showing of substantial similarity of design or
occurrence. More specifically, Plaintiffs’ request relating to a model that is not even the



                                                                                 R0659
same model as the accident aircraft is completely outside the scope of permissible
discovery. Robinson further objects to the extent that this request seeks documents
protected by the work product privilege, the trade secret privilege and/or protective
orders and confidentiality agreements in other cases. Because Plaintiff has not alleged
a specific theory as to what Plaintiff contends caused the accident, it is impossible to
determine if Robinson has documents responsive to so broad a request which might
actually be discoverable in this case. To the extent Plaintiff articulates a theory of
causation and/or narrows the scope of this request, Robinson reserves the right to
supplement this response and produce documents in its possession which are non-
objectionable, non-privileged, responsive to this request and pertain to the accident
aircraft and/or the subject matter of this lawsuit.

REQUEST FOR PRODUCTION NO. 43: All maintenance manuals associated with the
Robinson R-22 Beta distributed during the regular course of business by Robinson
Helicopter Company, Inc. over the last twelve years.

RESPONSE: Robinson objects to the immediately preceding request to the extent that
it is overly broad; not reasonably limited in scope or time; is not reasonably calculated to
lead to the discovery of admissible evidence. Robinson further objects to the extent that
this request seeks documents unrelated to the accident aircraft without any showing of
substantial similarity of design or occurrence.

Subject to, but without waiving any of the foregoing objections, responsive documents
are publically available on Robinson’s website: http://www.robinsonheli.com/#

                                                 Respectfully submitted,

                                                 COATS & EVANS, P.C.

                                                 /s/ George Andrew Coats
                                                 George Andrew Coats
                                                 Texas Bar No. 00783846
                                                 coats@texasaviationlaw.com
                                                 Gary Linn Evans
                                                 Texas Bar No. 00795338
                                                 evans@texasaviationlaw.com
                                                 P.O. Box 130246
                                                 The Woodlands, TX 77393-0246
                                                 Telephone: 281-367-7732
                                                 Facsimile: 281-367-8003

                                                 Attorneys for Defendant
                                                 Robinson Helicopter Company, Inc.




                                                                                  R0660
                              CERTIFICATE OF SERVICE

       The undersigned attorney, as attorney of record for the Defendant, certifies that a
true and correct copy of the foregoing document has been served on all parties of
record on this the 15th day of July, 2015.

MARK T. MURRAY                                         Via Email and/or Facsimile
STEVENSON & MURRAY
24 Greenway Plaza, Suite 750
Houston, Texas 77046
713-622-3223
713-622-3224 Fax
mmurray@johnstevensonlaw.com

DON SWAIM                                              Via Email and/or Facsimile
CUNNINGHAM SWAIM, LLP
7557 Rambler Road, Ste. 440
Dallas, Texas 75231
214-646-1495
dswaim@cunninghamswaim.com

                                                /s/ George Andrew Coats
                                                       George Andrew Coats




                                                                                R0661
                                     NO. 2014-34635

NATHAN S. ATES, Individually and as             §   IN THE DISTRICT COURT
Personal Representative of the Estate of        §
Joyce A. Ates, Deceased; SONIA ATES             §
and NATHAN M. ATES,                             §
                                                §
       Plaintiff,                               §
                                                §   11TH JUDICIAL DISTRICT
                vs.                             §
                                                §
ROBINSON HELICOPTER COMPANY,                    §
INC.; HELICOPTER SERVICES, INC.; and            §
the Estate of CHRISTOPHER YEAGER,               §
                                                §   HARRIS COUNTY, TEXAS
       Defendants.

                                         ORDER

       On this              day of                      , 2015, came on to be heard

Plaintiffs’ Motion to Compel Responses to Plaintiffs’ Second Requests for Production

and Request for Ruling on Defendant’s Objections. After notice to all parties, and upon

considering the Motion, any response, the evidence, the pleadings and the arguments

of counsel, if any, the Court is of the opinion that Plaintiffs’ motion should be DENIED. It

is therefore,

       ORDERED, ADJUDGED, AND DECREED, that Plaintiffs’ Motion to Compel

Responses to Plaintiffs’ Second Requests for Production and Request for Ruling on

Defendant’s Objections be hereby DENIED in all respects.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED, that Defendant

Robinson Helicopter Company, Inc.’s Objections to Plaintiffs’ Second Requests for

Production be SUSTAINED.




                                                                                  R0662
      SIGNED on                         , 2015.




                                    PRESIDING JUDGE


APPROVED AS TO FORM AND SUBSTANCE:

COATS & EVANS, P.C

By: /s/ George Andrew Coats
George Andrew “Drew” Coats
State Bar No. 00783846
Email: coats@texasaviationlaw.com
Gary Linn Evans
State Bar No. 00795338
Email: evans@texasaviationlaw.com
P.O. Box 130246
The Woodlands, Texas 77393-0246
Telephone: (281) 367-7732
Facsimile: (281) 367-8003

ATTORNEYS FOR DEFENDANT
ROBINSON HELICOPTER COMPANY, INC.




                                                      R0663
                             CERTIFICATE OF SERVICE

       I certify that pursuant to Rule 21a of the Texas Rules of Civil Procedure a true
and correct copy of the foregoing instrument has been delivered to all counsel of record
on the 12th day of August, 2015.

MARK T. MURRAY                                        Via Electronic Filing
STEVENSON & MURRAY
24 Greenway Plaza, Suite 750
Houston, Texas 77046
713-622-3223
713-622-3224 Fax
mmurray@johnstevensonlaw.com

DON SWAIM                                             Via Electronic Filing
CUNNINGHAM SWAIM, LLP
7557 Rambler Road, Ste. 440
Dallas, Texas 75231
214-646-1495
dswaim@cunninghamswaim.com

                                        /s/ George Andrew Coats
                                        George Andrew “Drew” Coats




                                                                               R0664